Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 13, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      2   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      9   

SECTION 4.3

  Costs and Expenses      9   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      12   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      13   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment.      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      15   

SECTION 6.9

  Intention of the Parties      15   

SECTION 6.10

  Governing Law      16   

SECTION 6.11

  Counterparts      16   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 13, 2015, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 13, 2015, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2015-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 22, 2015.

“Issuer” means AmeriCredit Automobile Receivables Trust 2015-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

 

3



--------------------------------------------------------------------------------

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having

 

5



--------------------------------------------------------------------------------

jurisdiction over Seller or its properties (i) asserting the invalidity of this
Agreement or any of the Related Documents, (ii) seeking to prevent the issuance
of the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the Related Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by Seller of
its obligations under, or the validity or enforceability of, this Agreement or
any of the Related Documents or (iv) seeking to affect adversely the federal
income tax or other federal, state or local tax attributes of, or seeking to
impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or
under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

 

9



--------------------------------------------------------------------------------

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

 

15



--------------------------------------------------------------------------------

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:  

 

Name:

 

Title:

 

 

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By:  

 

Name:   Title:  

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

 

Name:   Title:  

 

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443325857     455019588        454975749        454935404       
454897356        454857293        454819384        454781444        454745894   
    454711409        454677253        454642653        454608027       
454572975        454539651        454505918        454471962        454437864   
    454405721        454372491    443323738     455019612        454975756     
  454935412        454897364        454857343        454819178        454781451
       454745696        454711417        454677261        454642455       
454608035        454572983        454539669        454505926        454471970   
    454437872        454405515        454372509    443322540     455019646     
  454975772        454935420        454897372        454857350        454819186
       454781469        454745704        454711425        454677279       
454642471        454608043        454572991        454539677        454505934   
    454471988        454437880        454405523        454372525    443322615  
  455019653        454975574        454935446        454897380        454857376
       454819194        454781279        454745712        454711433       
454677063        454642489        454608050        454573007        454539461   
    454505959        454471996        454437898        454405531       
454372541    443330329     455019430        454975590        454935453       
454897398        454857160        454819202        454781287        454745720   
    454711235        454677089        454642497        454607854       
454573015        454539479        454505967        454472010        454437906   
    454405549        454372558    443329693     455019448        454975616     
  454935461        454897208        454857178        454819210        454781311
       454745738        454711243        454677097        454642505       
454607862        454572827        454539487        454505975        454472028   
    454437914        454405556        454372566    443327549     455019471     
  454975624        454935479        454897216        454857194        454819228
       454781337        454745746        454711250        454677105       
454642513        454607870        454572850        454539503        454505983   
    454472036        454437922        454405564        454372582    443326244  
  455019513        454975632        454935487        454897224        454857202
       454819244        454781345        454745761        454711268       
454677121        454642521        454607912        454572876        454539511   
    454505991        454472044        454437948        454405572       
454372590    443321567     455019521        454975640        454935271       
454897232        454857210        454819251        454781352        454745779   
    454711276        454677139        454642539        454607920       
454572884        454539529        454505793        454472051        454437955   
    454405598        454372384    443321039     455019349        454975657     
  454935289        454897240        454857244        454819269        454781360
       454745787        454711284        454677147        454642349       
454607946        454572892        454539537        454505819        454471822   
    454437963        454405614        454372392    443317037     455019414     
  454975665        454935297        454897257        454857269        454819277
       454781378        454745795        454711292        454677154       
454642356        454607730        454572900        454539545        454505835   
    454471830        454437757        454405408        454372400    443316799  
  455019216        454975467        454935305        454897265        454857053
       454819061        454781386        454745589        454711300       
454677162        454642364        454607748        454572918        454539552   
    454505843        454471848        454437765        454405416       
454372426    443316005     455019232        454975475        454935313       
454897273        454857061        454819079        454781162        454745605   
    454711326        454676974        454642380        454607771       
454572710        454539560        454505850        454471855        454437781   
    454405424        454372434    443314869     455019281        454975483     
  454935321        454897281        454857079        454819087        454781170
       454745613        454711128        454676982        454642398       
454607789        454572736        454539354        454505884        454471863   
    454437799        454405457        454372442    443313036     455019299     
  454975491        454935339        454897075        454857087        454819095
       454781188        454745639        454711136        454676990       
454642422        454607797        454572777        454539362        454505892   
    454471897        454437807        454405465        454372459    443313234  
  455019315        454975509        454935347        454897083        454857095
       454819103        454781196        454745647        454711144       
454677006        454642430        454607813        454572793        454539370   
    454505686        454471905        454437815        454405473       
454372467    443312558     455019109        454975525        454935354       
454897109        454857103        454819111        454781204        454745654   
    454711151        454677014        454642224        454607839       
454572819        454539396        454505694        454471921        454437831   
    454405499        454372475    443312905     455019141        454975533     
  454935362        454897117        454857111        454819129        454781212
       454745662        454711169        454677030        454642232       
454607623        454572603        454539404        454505710        454471939   
    454437849        454405507        454372483    443312137     455019158     
  454975558        454935164        454897125        454857137        454819137
       454781220        454745688        454711177        454677048       
454642257        454607631        454572629        454539412        454505736   
    454471715        454437641        454405291        454372285    443311394  
  455019174        454975566        454935172        454897133        454857145
       454819145        454781246        454745472        454711185       
454676859        454642265        454607649        454572637        454539420   
    454505744        454471723        454437658        454405309       
454372293    443309562     455019182        454975350        454935198       
454897141        454857152        454819152        454781253        454745480   
    454711193        454676867        454642273        454607672       
454572645        454539438        454505751        454471731        454437666   
    454405317        454372301    443308051     455018994        454975368     
  454935206        454897166        454856949        454819160        454781055
       454745498        454711201        454676875        454642281       
454607698        454572652        454539446        454505769        454471749   
    454437674        454405325        454372335    443308242     455019026     
  454975384        454935214        454897174        454856964        454818964
       454781063        454745506        454711003        454676883       
454642299        454607722        454572660        454539453        454505777   
    454471756        454437682        454405333        454372343    443307756  
  455019042        454975392        454935222        454896978        454856980
       454818972        454781071        454745530        454711011       
454676891        454642307        454607532        454572694        454539230   
    454505785        454471764        454437690        454405341       
454372368    443307897     455019059        454975400        454935230       
454897000        454856998        454818980        454781089        454745555   
    454711029        454676909        454642323        454607540       
454572496        454539248        454505579        454471772        454437708   
    454405366        454372376    443307210     455019067        454975418     
  454935248        454897026        454857004        454818998        454781097
       454745563        454711052        454676917        454642117       
454607565        454572504        454539271        454505587        454471780   
    454437716        454405374        454372160    443305917     455019075     
  454975426        454935065        454897034        454857020        454819012
       454781113        454745571        454711060        454676925       
454642125        454607599        454572512        454539289        454505595   
    454471798        454437724        454405382        454372178    443305446  
  455019091        454975434        454935073        454897042        454857038
       454819020        454781121        454745357        454711078       
454676933        454642133        454607607        454572520        454539297   
    454505603        454471814        454437732        454405390       
454372186    443303797     455018903        454975442        454935099       
454896861        454857046        454819038        454781139        454745365   
    454711086        454676941        454642141        454607615       
454572538        454539305        454505629        454471616        454437740   
    454405184        454372202    443302013     455018929        454975459     
  454935107        454896879        454856832        454819053        454781147
       454745373        454711094        454676776        454642158       
454607417        454572546        454539321        454505637        454471624   
    454437526        454405192        454372228    443301882     455018986     
  454975244        454935115        454896887        454856840        454818840
       454780958        454745381        454711102        454676784       
454642166        454607425        454572553        454539339        454505652   
    454471632        454437534        454405200        454372244    443301072  
  455018796        454975251        454935123        454896903        454856857
       454818857        454780966        454745399        454710906       
454676792        454642174        454607433        454572561        454539347   
    454505462        454471640        454437542        454405218       
454372251    443301114     455018804        454975269        454935131       
454896911        454856865        454818865        454780990        454745407   
    454710914        454676800        454642190        454607441       
454572587        454539131        454505470        454471657        454437559   
    454405226        454372269    443299979     455018838        454975277     
  454935149        454896929        454856873        454818873        454781006
       454745415        454710922        454676826        454642208       
454607458        454572363        454539149        454505488        454471665   
    454437567        454405234        454372053    443297551     455018853     
  454975285        454935156        454896937        454856899        454818881
       454781014        454745423        454710948        454676834       
454642018        454607466        454572371        454539156        454505496   
    454471673        454437575        454405275        454372061    443297049  
  455018879        454975293        454934944        454896945        454856907
       454818899        454781048        454745431        454710955       
454676628        454642026        454607474        454572389        454539164   
    454505504        454471681        454437609        454405283       
454372087    443297056     455018697        454975335        454934951       
454896952        454856915        454818915        454780834        454745449   
    454710963        454676636        454642042        454607482       
454572397        454539180        454505512        454471707        454437633   
    454405077        454372095    443295993     455018713        454975343     
  454934969        454896960        454856923        454818923        454780842
       454745456        454710971        454676669        454642059       
454607490        454572405        454539206        454505520        454471517   
    454437419        454405085        454372103    443294830     455018721     
  454975137        454934977        454896747        454856725        454818931
       454780859        454745241        454710989        454676677       
454642067        454607516        454572413        454539214        454505546   
    454471533        454437427        454405093        454372111    443293881  
  455018747        454975145        454934985        454896754        454856733
       454818949        454780867        454745258        454710997       
454676685        454642083        454607318        454572421        454539222   
    454505553        454471541        454437435        454405119       
454372129    443293469     455018754        454975152        454934993       
454896770        454856758        454818733        454780875        454745266   
    454710781        454676701        454641903        454607326       
454572439        454539008        454505561        454471558        454437443   
    454405127        454372137    443290077     455018556        454975160     
  454935016        454896788        454856766        454818741        454780891
       454745274        454710799        454676719        454641929       
454607334        454572447        454539024        454505330        454471566   
    454437468        454405135        454372145    443289178     455018564     
  454975178        454935040        454896796        454856774        454818758
       454780909        454745282        454710807        454676727       
454641937        454607342        454572454        454539032        454505348   
    454471574        454437492        454405143        454372152    443288691  
  455018622        454975186        454934829        454896804        454856782
       454818766        454780917        454745290        454710815       
454676511        454641952        454607359        454572264        454539040   
    454505363        454471582        454437500        454405150       
454371949    443284633     455018648        454975194        454934845       
454896812        454856790        454818790        454780719        454745308   
    454710831        454676529        454641960        454607367       
454572280        454539057        454505389        454471590        454437518   
    454405168        454371956    443281035     455018655        454975202     
  454934852        454896820        454856824        454818808        454780727
       454745316        454710849        454676545        454641978       
454607375        454572298        454539065        454505405        454471608   
    454437294        454404963        454371980    443281043     455018457     
  454975210        454934860        454896838        454856618        454818816
       454780735        454745324        454710856        454676552       
454641986        454607383        454572314        454539073        454505413   
    454471392        454437310        454404971        454371998    443280441  
  455018473        454975228        454934878        454896846        454856626
       454818824        454780743        454745332        454710864       
454676560        454641994        454607391        454572322        454539099   
    454505421        454471400        454437328        454404989       
454372012    443280771     455018499        454975236        454934886       
454896622        454856634        454818832        454780750        454745340   
    454710880        454676586        454641796        454607193       
454572330        454539115        454505439        454471418        454437336   
    454405002        454372020    443280268     455018531        454975020     
  454934910        454896655        454856642        454818642        454780768
       454745134        454710674        454676594        454641804       
454607201        454572355        454538901        454505454        454471426   
    454437344        454405010        454372038    443280318     455018549     
  454975038        454934928        454896671        454856659        454818659
       454780792        454745142        454710682        454676602       
454641812        454607219        454572157        454538919        454505223   
    454471434        454437351        454405028        454372046    443278759  
  455018341        454975053        454934936        454896689        454856675
       454818667        454780818        454745159        454710708       
454676610        454641820        454607227        454572199        454538927   
    454505231        454471459        454437369        454405036       
454371832    443276217     455018382        454975061        454934738       
454896705        454856683        454818675        454780602        454745167   
    454710716        454676404        454641838        454607235       
454572207        454538943        454505249        454471467        454437377   
    454405044        454371840    443275318     455018416        454975079     
  454934746        454896713        454856691        454818683        454780610
       454745175        454710724        454676412        454641846       
454607243        454572223        454538950        454505272        454471483   
    454437385        454405051        454371857    443273297     455018234     
  454975087        454934753        454896515        454856717        454818691
       454780628        454745183        454710732        454676420       
454641853        454607250        454572231        454538968        454505280   
    454471285        454437401        454405069        454371865    443273594  
  455018242        454975095        454934761        454896523        454856493
       454818709        454780636        454745191        454710740       
454676438        454641879        454607268        454572256        454538976   
    454505298        454471293        454437187        454404872       
454371881    443272521     455018259        454975103        454934779       
454896549        454856501        454818717        454780644        454745209   
    454710757        454676446        454641887        454607276       
454572058        454538984        454505306        454471301        454437195   
    454404880        454371899    443270525     455018283        454975111     
  454934787        454896556        454856527        454818725        454780677
       454745217        454710765        454676479        454641689       
454607284        454572066        454538992        454505314        454471327   
    454437203        454404898        454371915    443270673     455018317     
  454975129        454934795        454896564        454856543        454818527
       454780693        454745225        454710567        454676503       
454641697        454607292        454572074        454538786        454505322   
    454471335        454437237        454404906        454371923    443269519  
  455018333        454974916        454934803        454896572        454856568
       454818535        454780495        454745233        454710575       
454676289        454641721        454607078        454572090        454538794   
    454505124        454471343        454437245        454404914       
454371931    443269352     455018150        454974924        454934597       
454896598        454856576        454818543        454780503        454745027   
    454710591        454676305        454641747        454607086       
454572108        454538802        454505132        454471350        454437252   
    454404922        454371725    443268669     455018168        454974973     
  454934605        454896606        454856592        454818550        454780511
       454745043        454710609        454676313        454641754       
454607110        454572116        454538810        454505140        454471368   
    454437260        454404948        454371733    443268743     455018192     
  454974981        454934621        454896614        454856600        454818618
       454780529        454745050        454710617        454676321       
454641770        454607136        454572124        454538828        454505157   
    454471376        454437278        454404955        454371741    443267901  
  455018200        454974999        454934647        454896416        454856394
       454818428        454780537        454745068        454710625       
454676347        454641564        454607177        454571936        454538836   
    454505165        454471384        454437286        454404757       
454371758    443265731     455018226        454975004        454934654       
454896424        454856402        454818436        454780545        454745076   
    454710633        454676354        454641572        454607185       
454571944        454538851        454505173        454471178        454437070   
    454404765        454371766    443265699     455018010        454975012     
  454934662        454896432        454856428        454818444        454780552
       454745084        454710641        454676370        454641614       
454606963        454571951        454538869        454505199        454471186   
    454437088        454404773        454371774    443264627     455018069     
  454974809        454934670        454896457        454856436        454818451
       454780560        454745092        454710658        454676388       
454641622        454606971        454571969        454538877        454505215   
    454471202        454437104        454404831        454371782    443262514  
  455018093        454974817        454934688        454896473        454856444
       454818485        454780578        454745100        454710666       
454676164        454641630        454606989        454571985        454538893   
    454505009        454471210        454437112        454404633       
454371790    443261912     455018119        454974825        454934696       
454896481        454856451        454818493        454780388        454745118   
    454710476        454676172        454641655        454606997       
454571993        454538679        454505017        454471228        454437120   
    454404641        454371824    443261540     455017913        454974833     
  454934480        454896499        454856477        454818311        454780396
       454745126        454710484        454676180        454641663       
454607003        454572017        454538695        454505025        454471236   
    454437138        454404658        454371600    443260419     455017921     
  454974841        454934506        454896507        454856485        454818329
       454780404        454744913        454710492        454676230       
454641457        454607011        454572041        454538703        454505033   
    454471244        454437153        454404674        454371618    443259833  
  455017947        454974858        454934514        454896291        454856279
       454818345        454780412        454744921        454710518       
454676248        454641465        454607029        454571837        454538711   
    454505041        454471251        454437161        454404682       
454371626    443259080     455017954        454974866        454934522       
454896317        454856295        454818360        454780420        454744939   
    454710534        454676255        454641473        454607045       
454571845        454538729        454505058        454471269        454437179   
    454404690        454371634   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443257480     455017970        454974874        454934548       
454896325        454856303        454818378        454780438        454744947   
    454710542        454676271        454641481        454607052       
454571860        454538737        454505066        454471277        454436965   
    454404716        454371642    443256912     455017988        454974890     
  454934555        454896341        454856311        454818386        454780446
       454744954        454710559        454676057        454641507       
454606856        454571878        454538745        454505082        454471061   
    454436981        454404724        454371659    443255732     455017996     
  454974908        454934563        454896358        454856329        454818394
       454780453        454744962        454710344        454676065       
454641515        454606872        454571886        454538760        454505108   
    454471079        454436999        454404732        454371683    443255849  
  455018002        454974692        454934571        454896366        454856337
       454818402        454780479        454744970        454710369       
454676081        454641523        454606898        454571902        454538778   
    454504895        454471087        454437005        454404534       
454371691    443255500     455017798        454974700        454934589       
454896374        454856345        454818204        454780487        454744988   
    454710393        454676099        454641531        454606906       
454571910        454538562        454504903        454471111        454437013   
    454404542        454371709    443254362     455017806        454974718     
  454934381        454896382        454856352        454818212        454780271
       454744996        454710401        454676107        454641549       
454606914        454571720        454538588        454504911        454471129   
    454437021        454404559        454371485    443252176     455017814     
  454974734        454934415        454896390        454856360        454818238
       454780289        454745001        454710427        454676115       
454641556        454606930        454571738        454538596        454504929   
    454471137        454437039        454404567        454371493    443251186  
  455017863        454974759        454934423        454896184        454856378
       454818246        454780297        454745019        454710435       
454676123        454641358        454606948        454571746        454538604   
    454504937        454471145        454437047        454404575       
454371501    443250006     455017889        454974767        454934431       
454896192        454856162        454818279        454780305        454744806   
    454710237        454676149        454641366        454606955       
454571779        454538620        454504952        454471152        454437054   
    454404609        454371519    443250311     455017707        454974783     
  454934449        454896200        454856170        454818287        454780313
       454744814        454710252        454676156        454641374       
454606740        454571795        454538638        454504978        454470998   
    454437062        454404625        454371535    443247648     455017715     
  454974791        454934266        454896226        454856188        454818295
       454780321        454744822        454710260        454675950       
454641382        454606765        454571803        454538661        454504986   
    454471004        454436858        454404401        454371550    443247838  
  455017749        454974585        454934274        454896234        454856196
       454818089        454780354        454744830        454710278       
454675968        454641408        454606823        454571811        454538448   
    454504994        454471012        454436866        454404419       
454371568    443247051     455017756        454974593        454934282       
454896242        454856204        454818097        454780362        454744848   
    454710286        454675976        454641416        454606831       
454571829        454538455        454504788        454471038        454436882   
    454404427        454371576    443246178     455017780        454974601     
  454934290        454896283        454856212        454818105        454780370
       454744855        454710294        454675992        454641424       
454606849        454571613        454538463        454504812        454471046   
    454436890        454404435        454371584    443245709     455017582     
  454974619        454934308        454896077        454856220        454818113
       454780156        454744863        454710302        454676016       
454641432        454606625        454571621        454538489        454504820   
    454471053        454436924        454404443        454371592    443243043  
  455017590        454974627        454934324        454896085        454856246
       454818121        454780172        454744871        454710328       
454676032        454641440        454606633        454571639        454538497   
    454504838        454470857        454436932        454404450       
454371386    443242862     455017608        454974635        454934332       
454896093        454856261        454818147        454780180        454744889   
    454710336        454676040        454641226        454606641       
454571647        454538513        454504846        454470865        454436940   
    454404468        454371402    443242656     455017616        454974643     
  454934340        454896119        454856063        454818154        454780198
       454744897        454710112        454675836        454641234       
454606658        454571662        454538547        454504861        454470899   
    454436742        454404476        454371410    443242029     455017632     
  454974650        454934365        454896127        454856089        454818162
       454780206        454744905        454710120        454675851       
454641242        454606666        454571670        454538554        454504879   
    454470907        454436759        454404484        454371428    443237763  
  455017665        454974676        454934159        454896150        454856097
       454817966        454780214        454744699        454710146       
454675869        454641259        454606674        454571688        454538349   
    454504887        454470923        454436767        454404492       
454371436    443237409     455017673        454974684        454934191       
454896168        454856105        454817974        454780222        454744707   
    454710153        454675877        454641267        454606682       
454571696        454538356        454504671        454470931        454436775   
    454404500        454371444    443237508     455017467        454974494     
  454934209        454896176        454856113        454817982        454780230
       454744723        454710179        454675893        454641275       
454606690        454571704        454538364        454504697        454470949   
    454436783        454404302        454371451    443235148     455017475     
  454974528        454934217        454895962        454855966        454817990
       454780248        454744731        454710187        454675919       
454641309        454606708        454571514        454538372        454504705   
    454470725        454436791        454404328        454371469    443232947  
  455017491        454974536        454934225        454895970        454855974
       454818006        454780255        454744756        454710203       
454675711        454641325        454606724        454571522        454538380   
    454504713        454470733        454436817        454404344       
454371477    443232954     455017509        454974544        454934241       
454895988        454855982        454818014        454780263        454744764   
    454710211        454675737        454641333        454606526       
454571530        454538414        454504721        454470741        454436833   
    454404351        454371261    443232376     455017533        454974551     
  454934258        454895996        454855990        454818022        454780040
       454744772        454710229        454675745        454641119       
454606542        454571548        454538422        454504739        454470758   
    454436841        454404377        454371279    443231766     455017541     
  454974577        454934043        454896002        454856006        454818030
       454780057        454744780        454710039        454675752       
454641127        454606559        454571563        454538430        454504747   
    454470774        454436635        454404385        454371295    443226386  
  455017350        454974353        454934050        454896028        454856014
       454818048        454780065        454744798        454710047       
454675760        454641143        454606567        454571589        454538232   
    454504754        454470782        454436643        454404393       
454371303    443225230     455017384        454974361        454934068       
454896044        454856022        454818055        454780073        454744582   
    454710054        454675786        454641150        454606575       
454571597        454538240        454504762        454470790        454436668   
    454404187        454371311    443224340     455017392        454974379     
  454934084        454896051        454856030        454818063        454780081
       454744590        454710062        454675794        454641168       
454606583        454571605        454538257        454504770        454470808   
    454436676        454404211        454371329    443222823     455017426     
  454974387        454934092        454895855        454856048        454817883
       454780099        454744608        454710070        454675802       
454641176        454606591        454571399        454538265        454504564   
    454470816        454436700        454404237        454371337    443222484  
  455017244        454974395        454934100        454895863        454855834
       454817909        454780107        454744616        454710088       
454675810        454641184        454606617        454571407        454538273   
    454504580        454470832        454436718        454404245       
454371345    443221262     455017269        454974411        454934134       
454895871        454855842        454817925        454780115        454744624   
    454709890        454675604        454641192        454606419       
454571415        454538117        454504598        454470600        454436726   
    454404252        454371352    443220488     455017277        454974429     
  454934142        454895889        454855859        454817933        454780123
       454744632        454709908        454675612        454641218       
454606427        454571423        454538125        454504614        454470618   
    454436734        454404260        454371360    443215942     455017335     
  454974437        454933946        454895897        454855867        454817958
       454780131        454744640        454709916        454675638       
454641010        454606435        454571431        454538133        454504622   
    454470642        454436528        454404278        454371154    443216031  
  455017145        454974445        454933953        454895913        454855875
       454817743        454780149        454744657        454709924       
454675646        454641028        454606443        454571449        454538141   
    454504630        454470659        454436536        454404286       
454371162    443213426     455017178        454974247        454933961       
454895947        454855883        454817776        454779935        454744665   
    454709932        454675653        454641036        454606450       
454571456        454538158        454504648        454470675        454436544   
    454404070        454371196    443212659     455017236        454974254     
  454933979        454895954        454855891        454817784        454779943
       454744673        454709940        454675661        454641044       
454606468        454571464        454538166        454504655        454470691   
    454436551        454404088        454371204    443211842     455017020     
  454974270        454933987        454895731        454855909        454817792
       454779968        454744681        454709957        454675687       
454641051        454606476        454571480        454538174        454504663   
    454470493        454436569        454404096        454371212    443210265  
  455017061        454974288        454933995        454895749        454855917
       454817800        454779976        454744475        454709965       
454675695        454641069        454606492        454571282        454538190   
    454504457        454470501        454436577        454404104       
454371238    443208822     455017079        454974296        454934027       
454895780        454855925        454817842        454779984        454744483   
    454709973        454675497        454641085        454606500       
454571290        454538208        454504465        454470519        454436585   
    454404120        454371246    443207972     455017111        454974320     
  454933821        454895798        454855727        454817636        454779992
       454744509        454709981        454675505        454641093       
454606294        454571308        454538216        454504473        454470527   
    454436601        454404138        454371253    443207980     455016915     
  454974338        454933847        454895806        454855735        454817644
       454780008        454744517        454709999        454675513       
454641101        454606310        454571316        454537994        454504481   
    454470535        454436619        454404146        454371048    443206727  
  455016923        454974346        454933862        454895814        454855743
       454817651        454780016        454744525        454709783       
454675562        454640897        454606336        454571324        454538018   
    454504507        454470543        454436627        454404153       
454371063    443206354     455016956        454974130        454933870       
454895822        454855750        454817677        454780024        454744533   
    454709791        454675596        454640905        454606344       
454571332        454538026        454504515        454470576        454436395   
    454403973        454371071    443205901     455016964        454974148     
  454933888        454895830        454855768        454817685        454780032
       454744541        454709809        454675380        454640913       
454606351        454571340        454538034        454504523        454470592   
    454436403        454403981        454371089    443205968     455016998     
  454974155        454933912        454895848        454855776        454817693
       454779828        454744558        454709825        454675406       
454640921        454606369        454571365        454538042        454504531   
    454470394        454436429        454403999        454371097    443206107  
  455016790        454974163        454933714        454895624        454855784
       454817701        454779836        454744566        454709841       
454675414        454640939        454606377        454571373        454538059   
    454504549        454470402        454436437        454404005       
454371105    443205505     455016832        454974171        454933748       
454895632        454855792        454817735        454779844        454744574   
    454709858        454675430        454640947        454606385       
454571381        454538067        454504556        454470410        454436445   
    454404013        454371113    443202841     455016857        454974189     
  454933755        454895673        454855800        454817529        454779851
       454744376        454709866        454675448        454640954       
454606187        454571175        454538075        454504333        454470428   
    454436460        454404021        454371121    443202270     455016865     
  454974213        454933771        454895681        454855818        454817537
       454779869        454744384        454709874        454675455       
454640962        454606195        454571183        454538091        454504341   
    454470444        454436478        454404039        454371147    443201710  
  455016881        454974221        454933797        454895699        454855628
       454817545        454779877        454744392        454709676       
454675489        454640970        454606203        454571209        454538109   
    454504382        454470451        454436494        454404047       
454370933    443200407     455016683        454974031        454933805       
454895715        454855636        454817560        454779885        454744418   
    454709684        454675273        454640988        454606211       
454571217        454537887        454504416        454470477        454436502   
    454404054        454370941    443200506     455016691        454974049     
  454933813        454895723        454855644        454817578        454779893
       454744434        454709692        454675281        454640996       
454606229        454571225        454537895        454504424        454470485   
    454436510        454404062        454370966    443200605     455016717     
  454974064        454933607        454895517        454855651        454817586
       454779901        454744442        454709700        454675299       
454640780        454606245        454571233        454537903        454504432   
    454470279        454436288        454403858        454370974    443197447  
  455016758        454974072        454933615        454895525        454855677
       454817602        454779919        454744459        454709726       
454675307        454640814        454606252        454571241        454537911   
    454504440        454470303        454436296        454403866       
454370982    443195359     455016766        454974114        454933623       
454895533        454855685        454817610        454779927        454744467   
    454709734        454675364        454640822        454606260       
454571258        454537929        454504234        454470311        454436304   
    454403874        454370990    443195078     455016576        454974122     
  454933649        454895558        454855693        454817412        454779711
       454744251        454709742        454675372        454640830       
454606278        454571266        454537937        454504242        454470329   
    454436338        454403882        454371006    443194691     455016618     
  454973926        454933656        454895590        454855701        454817420
       454779729        454744277        454709759        454675166       
454640848        454606070        454571274        454537945        454504259   
    454470345        454436353        454403890        454371014    443194295  
  455016626        454973934        454933664        454895608        454855719
       454817438        454779737        454744285        454709767       
454675182        454640855        454606096        454571068        454537952   
    454504267        454470352        454436379        454403908       
454371022    443194139     455016634        454973959        454933672       
454895616        454855511        454817446        454779745        454744293   
    454709775        454675190        454640871        454606104       
454571076        454537986        454504275        454470360        454436387   
    454403916        454371030    443193701     455016642        454973967     
  454933698        454895400        454855529        454817453        454779752
       454744301        454709569        454675208        454640889       
454606120        454571084        454537770        454504291        454470378   
    454436163        454403924        454370818    443192968     455016675     
  454973983        454933706        454895418        454855537        454817461
       454779760        454744319        454709577        454675216       
454640681        454606138        454571092        454537788        454504309   
    454470386        454436171        454403940        454370834    443192083  
  455016501        454973991        454933516        454895434        454855545
       454817479        454779778        454744327        454709585       
454675232        454640707        454606146        454571100        454537796   
    454504317        454470170        454436189        454403742       
454370842    443191366     455016527        454974007        454933524       
454895442        454855552        454817487        454779786        454744335   
    454709593        454675240        454640723        454606153       
454571126        454537804        454504325        454470188        454436197   
    454403759        454370859    443189691     455016535        454973801     
  454933540        454895459        454855586        454817495        454779794
       454744343        454709601        454675265        454640749       
454606161        454571134        454537853        454504127        454470196   
    454436205        454403767        454370867    443189170     455016543     
  454973819        454933557        454895467        454855594        454817503
       454779802        454744152        454709619        454675059       
454640756        454606179        454571142        454537861        454504150   
    454470204        454436213        454403775        454370883    443188685  
  455016568        454973827        454933573        454895475        454855404
       454817511        454779810        454744178        454709627       
454675075        454640772        454605965        454571159        454537671   
    454504176        454470212        454436247        454403783       
454370909    443188693     455016378        454973835        454933599       
454895509        454855420        454817321        454779604        454744186   
    454709635        454675083        454640566        454605981       
454570979        454537689        454504200        454470220        454436254   
    454403791        454370925    443188909     455016386        454973850     
  454933383        454895301        454855438        454817339        454779612
       454744202        454709650        454675091        454640590       
454605999        454570987        454537697        454504218        454470238   
    454436262        454403809        454370701    443188370     455016394     
  454973868        454933391        454895319        454855446        454817347
       454779620        454744210        454709668        454675109       
454640608        454606005        454570995        454537713        454504010   
    454470261        454436270        454403817        454370719    443188198  
  455016410        454973876        454933425        454895327        454855453
       454817354        454779638        454744244        454709452       
454675117        454640616        454606013        454571001        454537721   
    454504036        454470055        454436056        454403825       
454370727    443185459     455016428        454973892        454933433       
454895343        454855461        454817370        454779646        454744038   
    454709478        454675133        454640624        454606021       
454571019        454537739        454504044        454470063        454436064   
    454403841        454370735   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443184676     455016451        454973900        454933441       
454895384        454855479        454817404        454779653        454744046   
    454709486        454675141        454640632        454606039       
454571035        454537747        454504051        454470071        454436072   
    454403635        454370743    443183884     455016329        454973694     
  454933458        454895194        454855487        454817206        454779661
       454744053        454709494        454675158        454640640       
454606047        454571043        454537754        454504069        454470089   
    454436080        454403643        454370768    443182795     455016337     
  454973702        454933284        454895202        454855495        454817222
       454779679        454744087        454709510        454674953       
454640665        454606054        454571050        454537762        454504077   
    454470097        454436098        454403650        454370776    443181706  
  455016196        454973710        454933292        454895210        454855289
       454817255        454779687        454744095        454709528       
454674979        454640459        454606062        454570854        454537556   
    454504085        454470105        454436106        454403668       
454370784    443180989     455016204        454973736        454933318       
454895236        454855297        454817263        454779695        454744103   
    454709551        454674987        454640483        454605858       
454570862        454537564        454504093        454470121        454436114   
    454403676        454370792    443180476     455016212        454973751     
  454933326        454895244        454855305        454817271        454779703
       454744111        454709353        454674995        454640491       
454605874        454570870        454537572        454504119        454470147   
    454436122        454403684        454370800    443178587     455016030     
  454973769        454933359        454895277        454855313        454817289
       454779497        454744137        454709361        454675000       
454640509        454605908        454570888        454537580        454503905   
    454469958        454436130        454403692        454370594    443177886  
  455016048        454973785        454933367        454895079        454855321
       454817297        454779513        454743923        454709403       
454675034        454640517        454605916        454570896        454537598   
    454503913        454469966        454436155        454403700       
454370602    443178058     455016055        454973793        454933375       
454895087        454855354        454817099        454779547        454743931   
    454709411        454675042        454640525        454605924       
454570904        454537606        454503921        454469974        454435942   
    454403718        454370610    443176011     455015941        454973579     
  454933169        454895103        454855362        454817107        454779554
       454743949        454709437        454674839        454640533       
454605932        454570912        454537622        454503939        454469982   
    454435959        454403726        454370628    443175492     455015958     
  454973587        454933177        454895111        454855370        454817123
       454779570        454743956        454709239        454674847       
454640558        454605940        454570920        454537630        454503954   
    454469990        454435975        454403734        454370636    443174776  
  455015990        454973595        454933193        454895137        454855388
       454817131        454779588        454743972        454709247       
454674854        454640343        454605957        454570938        454537655   
    454503996        454470006        454435983        454403528       
454370644    443174792     455015792        454973611        454933201       
454895145        454855172        454817149        454779596        454743998   
    454709254        454674862        454640350        454605759       
454570946        454537440        454504002        454470014        454435991   
    454403536        454370651    443174354     455015818        454973629     
  454933219        454894965        454855206        454817156        454779380
       454744004        454709262        454674896        454640368       
454605775        454570953        454537457        454503798        454470030   
    454436015        454403551        454370669    443174115     455015834     
  454973637        454933235        454894973        454855214        454817180
       454779398        454743824        454709270        454674904       
454640376        454605783        454570748        454537465        454503830   
    454469834        454436031        454403569        454370685    443173505  
  455015842        454973645        454933243        454894981        454855230
       454817198        454779406        454743832        454709296       
454674912        454640392        454605809        454570797        454537473   
    454503848        454469859        454436049        454403577       
454370693    443172721     455015859        454973652        454933052       
454895004        454855248        454816992        454779414        454743840   
    454709304        454674938        454640400        454605825       
454570805        454537481        454503863        454469867        454435827   
    454403585        454370495    443171384     455015867        454973660     
  454933060        454895012        454855255        454817016        454779422
       454743857        454709320        454674722        454640418       
454605833        454570813        454537499        454503871        454469875   
    454435835        454403593        454370511    443171392     455015685     
  454973678        454933086        454895020        454855263        454817032
       454779430        454743873        454709122        454674748       
454640426        454605635        454570821        454537507        454503889   
    454469883        454435843        454403601        454370529    443171533  
  455015693        454973686        454933094        454895038        454855271
       454817040        454779448        454743881        454709130       
454674755        454640236        454605643        454570839        454537515   
    454503897        454469891        454435850        454403619       
454370537    443171632     455015701        454973462        454933110       
454895046        454855065        454817065        454779455        454743899   
    454709205        454674763        454640244        454605676       
454570631        454537523        454503681        454469909        454435868   
    454403411        454370552    443168554     455015735        454973470     
  454933128        454895053        454855081        454817073        454779463
       454743709        454709213        454674797        454640251       
454605684        454570649        454537531        454503699        454469917   
    454435876        454403429        454370560    443167317     455015768     
  454973488        454933136        454894858        454855115        454817081
       454779471        454743717        454709221        454674821       
454640269        454605692        454570656        454537549        454503707   
    454469925        454435884        454403437        454370578    443166376  
  455015776        454973504        454933144        454894874        454855131
       454816877        454779489        454743725        454709015       
454674615        454640277        454605718        454570664        454537333   
    454503715        454469933        454435892        454403445       
454370586    443165105     455015560        454973512        454933151       
454894890        454855156        454816901        454779265        454743733   
    454709031        454674623        454640285        454605726       
454570672        454537341        454503756        454469735        454435900   
    454403452        454370388    443164447     455015578        454973538     
  454932948        454894908        454855164        454816919        454779281
       454743758        454709049        454674631        454640293       
454605734        454570680        454537358        454503764        454469750   
    454435918        454403460        454370396    443164058     455015586     
  454973546        454932955        454894924        454854985        454816927
       454779307        454743766        454709072        454674649       
454640301        454605510        454570698        454537366        454503772   
    454469776        454435926        454403478        454370404    443164231  
  455015628        454973553        454932997        454894932        454854993
       454816935        454779315        454743782        454709080       
454674656        454640319        454605528        454570706        454537374   
    454503566        454469784        454435702        454403486       
454370420    443163472     455015644        454973355        454933003       
454894940        454855008        454816943        454779323        454743790   
    454709106        454674664        454640327        454605544       
454570714        454537382        454503574        454469792        454435710   
    454403502        454370438    443162102     455015669        454973371     
  454933029        454894726        454855016        454816968        454779331
       454743600        454709114        454674672        454640335       
454605551        454570722        454537390        454503582        454469800   
    454435728        454403510        454370446    443162151     455015453     
  454973389        454933037        454894734        454855024        454816976
       454779349        454743618        454708918        454674680       
454640129        454605585        454570532        454537408        454503590   
    454469610        454435736        454403296        454370453    443161559  
  455015461        454973397        454933045        454894742        454855032
       454816760        454779364        454743626        454708926       
454674698        454640145        454605601        454570540        454537416   
    454503608        454469636        454435769        454403304       
454370461    443159033     455015479        454973413        454932831       
454894767        454855057        454816778        454779133        454743642   
    454708934        454674706        454640152        454605619       
454570565        454537424        454503624        454469644        454435777   
    454403312        454370479    443154869     455015495        454973421     
  454932856        454894775        454854852        454816786        454779158
       454743659        454708942        454674714        454640160       
454605403        454570581        454537226        454503640        454469651   
    454435785        454403338        454370263    443153960     455015503     
  454973447        454932880        454894783        454854860        454816794
       454779166        454743667        454708967        454674516       
454640178        454605429        454570607        454537234        454503459   
    454469677        454435801        454403346        454370271    443152616  
  455015537        454973454        454932898        454894791        454854886
       454816810        454779174        454743675        454708975       
454674524        454640202        454605437        454570615        454537242   
    454503467        454469685        454435819        454403379       
454370297    443149067     455015388        454973249        454932906       
454894809        454854894        454816828        454779182        454743485   
    454708983        454674540        454640210        454605445       
454570623        454537259        454503475        454469719        454435603   
    454403387        454370305    443149422     455015396        454973264     
  454932914        454894825        454854902        454816836        454779190
       454743493        454708991        454674565        454640228       
454605452        454570417        454537275        454503483        454469511   
    454435611        454403403        454370313    443147558     455015404     
  454973272        454932930        454894635        454854910        454816869
       454779216        454743519        454708801        454674581       
454640012        454605486        454570433        454537283        454503491   
    454469537        454435637        454403189        454370321    443141700  
  455015412        454973298        454932724        454894643        454854928
       454816653        454779257        454743527        454708819       
454674599        454640020        454605494        454570458        454537291   
    454503525        454469545        454435645        454403197       
454370339    443141080     455015438        454973306        454932732       
454894676        454854738        454816679        454779026        454743543   
    454708827        454674607        454640038        454605288       
454570466        454537317        454503533        454469552        454435652   
    454403205        454370347    443138714     455015289        454973314     
  454932740        454894684        454854761        454816703        454779034
       454743550        454708835        454674391        454640046       
454605296        454570474        454537325        454503541        454469578   
    454435660        454403213        454370354    443134309     455015297     
  454973322        454932757        454894700        454854779        454816729
       454779059        454743568        454708843        454674409       
454640053        454605312        454570482        454537127        454503558   
    454469586        454435678        454403221        454370362    443130653  
  455015305        454973330        454932773        454894718        454854795
       454816737        454779067        454743576        454708850       
454674417        454640061        454605320        454570490        454537135   
    454503368        454469602        454435686        454403239       
454370149    443128905     455015164        454973348        454932799       
454894502        454854803        454816752        454779083        454743584   
    454708868        454674441        454640095        454605338       
454570508        454537143        454503376        454469396        454435694   
    454403247        454370156    443124839     455015172        454973132     
  454932807        454894536        454854811        454816554        454779091
       454743386        454708876        454674458        454640111       
454605346        454570516        454537150        454503384        454469404   
    454435488        454403254        454370164    443122429     455015206     
  454973140        454932823        454894544        454854837        454816570
       454779109        454743394        454708884        454674466       
454639915        454605353        454570300        454537176        454503392   
    454469446        454435496        454403262        454370172    443121868  
  455015222        454973165        454932625        454894551        454854613
       454816596        454779125        454743410        454708892       
454674474        454639931        454605361        454570318        454537184   
    454503400        454469453        454435504        454403270       
454370180    443105184     455015016        454973181        454932641       
454894577        454854639        454816604        454778911        454743428   
    454708694        454674482        454639949        454605387       
454570326        454537192        454503418        454469461        454435512   
    454403288        454370206    443104062     455015040        454973207     
  454932658        454894593        454854647        454816612        454778929
       454743444        454708702        454674490        454639972       
454605395        454570334        454537200        454503426        454469479   
    454435520        454403072        454370214    443099924     455015065     
  454973223        454932492        454894395        454854670        454816620
       454778937        454743451        454708710        454674300       
454639980        454605171        454570342        454537010        454503434   
    454469271        454435538        454403080        454370230    443094081  
  455015081        454973231        454932500        454894403        454854688
       454816638        454778945        454743469        454708728       
454674318        454639998        454605189        454570359        454537044   
    454503442        454469297        454435561        454403098       
454370248    443094123     455015115        454973025        454932526       
454894411        454854696        454816430        454778952        454743287   
    454708736        454674326        454640004        454605197       
454570367        454537051        454503244        454469305        454435579   
    454403106        454370032    443092788     455014944        454973033     
  454932534        454894429        454854704        454816463        454778960
       454743295        454708744        454674334        454639808       
454605213        454570375        454537069        454503251        454469313   
    454435587        454403114        454370040    443092549     455014951     
  454973041        454932542        454894437        454854506        454816497
       454778978        454743303        454708751        454674342       
454639816        454605221        454570383        454537077        454503269   
    454469321        454435371        454403122        454370057    443088885  
  455014977        454973058        454932567        454894445        454854514
       454816505        454778986        454743329        454708785       
454674359        454639824        454605239        454570409        454537085   
    454503285        454469339        454435389        454403130       
454370065    443083217     455014985        454973074        454932591       
454894452        454854522        454816521        454778994        454743337   
    454708579        454674367        454639832        454605247       
454570201        454537101        454503293        454469354        454435397   
    454403163        454370073    443083365     455015008        454973082     
  454932385        454894486        454854555        454816539        454779000
       454743345        454708587        454674375        454639840       
454605254        454570227        454537119        454503301        454469370   
    454435405        454403171        454370081    443082532     455014795     
  454973090        454932393        454894270        454854563        454816331
       454779018        454743352        454708595        454674177       
454639857        454605270        454570235        454536905        454503319   
    454469164        454435413        454402967        454370107    443082219  
  455014852        454973108        454932435        454894288        454854571
       454816349        454778820        454743360        454708603       
454674201        454639873        454605064        454570243        454536913   
    454503327        454469172        454435421        454402983       
454370115    443079983     455014860        454972910        454932443       
454894304        454854589        454816356        454778838        454743378   
    454708611        454674219        454639881        454605072       
454570250        454536921        454503343        454469180        454435447   
    454403007        454370123    443076641     455014878        454972928     
  454932450        454894312        454854597        454816364        454778853
       454743170        454708629        454674227        454639899       
454605098        454570268        454536939        454503137        454469198   
    454435462        454403015        454369927    443073002     455014894     
  454972936        454932476        454894338        454854399        454816372
       454778879        454743188        454708652        454674235       
454639691        454605106        454570276        454536947        454503152   
    454469206        454435470        454403023        454369935    443070776  
  455014712        454972944        454932252        454894387        454854423
       454816398        454778887        454743196        454708660       
454674243        454639709        454605122        454570284        454536954   
    454503160        454469222        454435272        454403031       
454369943    443067954     455014720        454972969        454932260       
454894163        454854431        454816414        454778903        454743204   
    454708462        454674250        454639725        454605130       
454570292        454536962        454503178        454469255        454435280   
    454403056        454369950    443066097     455014753        454972985     
  454932278        454894171        454854449        454816422        454778697
       454743220        454708470        454674276        454639733       
454605148        454570086        454536996        454503186        454469065   
    454435298        454402850        454369968    443063839     455014761     
  454972993        454932286        454894189        454854456        454816216
       454778705        454743246        454708488        454674078       
454639766        454605155        454570094        454537002        454503194   
    454469073        454435314        454402868        454369984    443062732  
  455014779        454972795        454932336        454894197        454854464
       454816224        454778713        454743253        454708496       
454674086        454639774        454605163        454570102        454536798   
    454503202        454469099        454435330        454402876       
454369992    443061791     455014787        454972803        454932377       
454894205        454854472        454816240        454778739        454743261   
    454708504        454674110        454639584        454604950       
454570110        454536814        454503210        454469107        454435348   
    454402884        454370008    443059993     455014571        454972811     
  454932138        454894221        454854480        454816273        454778747
       454743279        454708512        454674128        454639592       
454604968        454570128        454536822        454503228        454469115   
    454435355        454402892        454370016    443060058     455014597     
  454972829        454932146        454894239        454854498        454816299
       454778754        454743071        454708553        454674136       
454639600        454604976        454570136        454536830        454503236   
    454469131        454435363        454402918        454370024    443056833  
  455014605        454972852        454932153        454894254        454854274
       454816117        454778762        454743089        454708561       
454674144        454639634        454604984        454570144        454536848   
    454503020        454469149        454435157        454402926       
454369810    443056130     455014647        454972878        454932161       
454894056        454854282        454816133        454778770        454743097   
    454708355        454674169        454639642        454604992       
454570169        454536863        454503038        454469156        454435165   
    454402934        454369828   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   443053723     455014480        454972886        454932179       
454894072        454854290        454816141        454778788        454743113   
    454708363        454673963        454639659        454605007       
454570185        454536871        454503046        454468968        454435173   
    454402942        454369836    443049325     455014498        454972894     
  454932195        454894080        454854308        454816166        454778796
       454743121        454708371        454673971        454639667       
454605015        454569971        454536889        454503053        454468992   
    454435199        454402959        454369844    443045745     455014506     
  454972720        454932211        454894098        454854316        454816174
       454778580        454743139        454708389        454673989       
454639675        454605023        454569989        454536681        454503061   
    454469008        454435207        454402744        454369851    443045075  
  455014522        454972746        454932229        454894106        454854340
       454816182        454778598        454743147        454708397       
454673997        454639477        454605049        454570003        454536699   
    454503079        454469016        454435215        454402751       
454369869    443043237     455014548        454972753        454932021       
454894114        454854357        454816190        454778606        454743154   
    454708405        454674011        454639485        454605056       
454570011        454536715        454503087        454469024        454435223   
    454402769        454369877    443041447     455014431        454972761     
  454932039        454894122        454854381        454816208        454778614
       454743162        454708413        454674029        454639519       
454604851        454570029        454536723        454503095        454469032   
    454435231        454402777        454369885    443040308     455014456     
  454972787        454932047        454894130        454854167        454816018
       454778630        454742966        454708439        454674037       
454639527        454604869        454570037        454536731        454503111   
    454469040        454435249        454402785        454369893    443038443  
  455014241        454972571        454932062        454894148        454854175
       454816034        454778648        454742974        454708454       
454674045        454639543        454604885        454570045        454536749   
    454503129        454469057        454435256        454402793       
454369901    443037486     455014258        454972589        454932070       
454894155        454854183        454816067        454778655        454742982   
    454708231        454674052        454639550        454604893       
454570052        454536756        454502915        454468844        454435033   
    454402801        454369919    443037502     455014266        454972597     
  454932112        454893942        454854191        454816075        454778671
       454743006        454708249        454673856        454639568       
454604901        454570060        454536772        454502931        454468851   
    454435066        454402819        454369703    443036116     455014290     
  454972639        454932120        454893959        454854209        454816091
       454778689        454743014        454708256        454673864       
454639576        454604919        454569864        454536780        454502949   
    454468869        454435074        454402827        454369711    443032552  
  455014316        454972647        454931916        454893967        454854217
       454815887        454778481        454743030        454708264       
454673872        454639360        454604935        454569898        454536574   
    454502956        454468877        454435082        454402835       
454369729    443028352     455014324        454972654        454931940       
454893975        454854225        454815895        454778499        454743048   
    454708272        454673880        454639378        454604943       
454569906        454536582        454502964        454468919        454435090   
    454402843        454369737    443027347     455014340        454972662     
  454931957        454893983        454854241        454815911        454778515
       454743055        454708280        454673898        454639386       
454604737        454569914        454536590        454502972        454468927   
    454435108        454402645        454369745    443026752     455014134     
  454972456        454931965        454893991        454854266        454815929
       454778523        454742867        454708298        454673914       
454639394        454604745        454569922        454536608        454502980   
    454468935        454435116        454402652        454369752    443024450  
  455014142        454972464        454931981        454894007        454854050
       454815937        454778531        454742875        454708314       
454673922        454639402        454604752        454569930        454536616   
    454502998        454468745        454435124        454402660       
454369760    443016902     455014159        454972472        454931999       
454894023        454854084        454815960        454778556        454742883   
    454708322        454673930        454639410        454604778       
454569948        454536624        454503012        454468752        454435132   
    454402678        454369778    443003652     455014175        454972480     
  454932005        454894049        454854092        454815978        454778564
       454742891        454708330        454673948        454639436       
454604794        454569955        454536632        454502808        454468760   
    454435140        454402686        454369786    442983086     455014183     
  454972498        454931791        454893835        454854100        454815986
       454778572        454742909        454708348        454673732       
454639444        454604828        454569963        454536640        454502816   
    454468778        454434929        454402694        454369802    442976478  
  455014191        454972506        454931809        454893843        454854118
       454815796        454778366        454742925        454708124       
454673757        454639451        454604612        454569740        454536657   
    454502824        454468786        454434937        454402702       
454369596    442972642     455014209        454972514        454931817       
454893850        454854142        454815812        454778374        454742941   
    454708132        454673765        454639246        454604620       
454569765        454536665        454502832        454468802        454434945   
    454402710        454369604    442968608     455014233        454972522     
  454931825        454893876        454853946        454815838        454778382
       454742750        454708157        454673799        454639253       
454604646        454569781        454536673        454502840        454468810   
    454434952        454402728        454369620    442968087     455014027     
  454972530        454931833        454893884        454853953        454815853
       454778416        454742768        454708173        454673815       
454639261        454604661        454569799        454536467        454502857   
    454468828        454434960        454402736        454369646    442966826  
  455014035        454972340        454931866        454893900        454853961
       454815861        454778424        454742776        454708181       
454673823        454639279        454604679        454569807        454536475   
    454502865        454468836        454434978        454402520       
454369653    442957643     455014050        454972357        454931874       
454893926        454853979        454815879        454778432        454742784   
    454708199        454673831        454639287        454604687       
454569815        454536483        454502873        454468679        454434986   
    454402538        454369661    442955662     455014100        454972365     
  454931882        454893934        454853995        454815689        454778457
       454742818        454708207        454673633        454639295       
454604695        454569823        454536509        454502881        454468687   
    454434994        454402546        454369679    442928628     455014118     
  454972373        454931908        454893728        454854001        454815697
       454778259        454742826        454708215        454673641       
454639303        454604703        454569831        454536517        454502899   
    454468695        454435017        454402553        454369695    442915971  
  455013912        454972381        454931684        454893736        454854027
       454815705        454778267        454742842        454708223       
454673658        454639311        454604711        454569849        454536525   
    454502907        454468703        454434820        454402561       
454369497    442911590     455013920        454972415        454931692       
454893751        454854035        454815713        454778283        454742859   
    454708009        454673674        454639345        454604505       
454569633        454536533        454502691        454468711        454434838   
    454402579        454369505    442909552     455013938        454972423     
  454931700        454893769        454853847        454815721        454778291
       454742651        454708017        454673690        454639352       
454604521        454569666        454536558        454502717        454468737   
    454434846        454402587        454369513    442898185     455014001     
  454972431        454931718        454893777        454853854        454815739
       454778309        454742669        454708025        454673716       
454639139        454604554        454569674        454536566        454502725   
    454468539        454434853        454402595        454369562    442896049  
  455013805        454972449        454931726        454893785        454853870
       454815762        454778317        454742677        454708033       
454673724        454639147        454604562        454569682        454536368   
    454502733        454468554        454434861        454402603       
454369588    442891107     455013813        454972258        454931734       
454893827        454853896        454815556        454778325        454742693   
    454708041        454673518        454639154        454604570       
454569708        454536376        454502741        454468562        454434879   
    454402611        454369372    442889176     455013839        454972274     
  454931742        454893611        454853904        454815564        454778333
       454742701        454708058        454673526        454639162       
454604588        454569716        454536384        454502766        454468570   
    454434887        454402629        454369398    442881660     455013854     
  454972282        454931759        454893629        454853912        454815572
       454778341        454742735        454708066        454673534       
454639188        454604604        454569732        454536392        454502774   
    454468604        454434895        454402413        454369406    442849048  
  455013862        454972308        454931767        454893652        454853938
       454815606        454778358        454742560        454708074       
454673559        454639204        454604414        454569526        454536400   
    454502790        454468612        454434903        454402421       
454369422    442847067     455013870        454972316        454931775       
454893660        454853730        454815614        454778143        454742578   
    454708082        454673575        454639220        454604422       
454569534        454536418        454502584        454468620        454434911   
    454402439        454369448    442842027     455013698        454972332     
  454931783        454893678        454853748        454815622        454778150
       454742594        454708108        454673583        454639238       
454604430        454569559        454536426        454502618        454468414   
    454434739        454402447        454369455    442839676     455013722     
  454972142        454931577        454893686        454853755        454815648
       454778168        454742610        454707878        454673591       
454639030        454604448        454569567        454536434        454502667   
    454468422        454434747        454402454        454369463    442834628  
  455013730        454972159        454931585        454893694        454853805
       454815655        454778176        454742420        454707886       
454673617        454639048        454604455        454569575        454536442   
    454502493        454468430        454434762        454402462       
454369265    442816567     455013763        454972167        454931619       
454893702        454853813        454815440        454778192        454742438   
    454707894        454673401        454639063        454604471       
454569583        454536251        454502527        454468455        454434770   
    454402470        454369273    442809943     455013599        454972175     
  454931627        454893512        454853821        454815457        454778200
       454742503        454707910        454673427        454639071       
454604489        454569591        454536269        454502535        454468463   
    454434796        454402488        454369281    442808440     455013664     
  454972183        454931635        454893520        454853623        454815465
       454778218        454742321        454707928        454673435       
454639089        454604497        454569609        454536277        454502550   
    454468471        454434804        454402496        454369299    442805065  
  455013672        454972217        454931643        454893538        454853631
       454815473        454778226        454742339        454707936       
454673450        454639113        454604307        454569617        454536285   
    454502576        454468489        454434580        454402504       
454369315    442804332     455013466        454972225        454931460       
454893579        454853649        454815481        454778234        454742354   
    454707944        454673468        454639121        454604315       
454569419        454536293        454502360        454468497        454434598   
    454402512        454369323    442803326     455013474        454972019     
  454931478        454893587        454853656        454815507        454778242
       454742370        454707993        454673484        454638941       
454604323        454569427        454536301        454502378        454468505   
    454434606        454402322        454369331    442792743     455013482     
  454972027        454931502        454893595        454853664        454815515
       454778044        454742396        454707753        454673492       
454638958        454604331        454569435        454536319        454502394   
    454468315        454434630        454402348        454369349    442777777  
  455013490        454972068        454931528        454893603        454853680
       454815549        454778051        454742206        454707779       
454673500        454638966        454604356        454569443        454536327   
    454502402        454468323        454434648        454402355       
454369356    442771242     455013516        454972118        454931536       
454893397        454853706        454815333        454778069        454742214   
    454707795        454673294        454638974        454604364       
454569468        454536335        454502410        454468331        454434655   
    454402363        454369364    442749263     455013532        454971904     
  454931544        454893405        454853714        454815341        454778077
       454742222        454707803        454673302        454639006       
454604380        454569484        454536343        454502428        454468349   
    454434671        454402371        454369141    442747598     455013540     
  454971912        454931569        454893413        454853722        454815358
       454778085        454742230        454707811        454673310       
454638800        454604398        454569492        454536350        454502436   
    454468364        454434689        454402389        454369158    442739728  
  455013367        454971946        454931387        454893454        454853516
       454815366        454778093        454742255        454707829       
454673344        454638818        454604208        454569500        454536145   
    454502444        454468372        454434473        454402397       
454369166    442737532     455013375        454971979        454931395       
454893462        454853524        454815374        454778101        454742263   
    454707837        454673351        454638834        454604216       
454569518        454536186        454502451        454468380        454434481   
    454402405        454369182    442736658     455013417        454971987     
  454931403        454893488        454853557        454815382        454778119
       454742271        454707845        454673369        454638842       
454604224        454569310        454536202        454502469        454468406   
    454434499        454402181        454369190    442729356     455013433     
  454971995        454931411        454893496        454853565        454815390
       454778127        454742289        454707852        454673377       
454638859        454604232        454569328        454536210        454502246   
    454468190        454434507        454402199        454369208    442696704  
  455013441        454972001        454931429        454893280        454853573
       454815408        454778135        454742297        454707654       
454673385        454638875        454604240        454569336        454536236   
    454502261        454468208        454434515        454402215       
454369224    442695912     455013243        454971797        454931445       
454893298        454853581        454815416        454777939        454742305   
    454707662        454673187        454638883        454604257       
454569351        454536244        454502279        454468216        454434523   
    454402223        454369232    442693966     455013250        454971805     
  454931452        454893306        454853599        454815424        454777947
       454742099        454707670        454673195        454638891       
454604265        454569377        454536020        454502287        454468224   
    454434531        454402231        454369240    442692141     455013268     
  454971821        454931254        454893314        454853607        454815432
       454777954        454742115        454707688        454673203       
454638909        454604273        454569385        454536046        454502295   
    454468232        454434549        454402249        454369257    442689964  
  455013284        454971847        454931262        454893330        454853433
       454815234        454777962        454742123        454707696       
454673211        454638917        454604281        454569401        454536053   
    454502303        454468240        454434358        454402256       
454369026    442685079     455013292        454971870        454931270       
454893348        454853441        454815242        454777970        454742149   
    454707704        454673229        454638693        454604299       
454569211        454536061        454502311        454468257        454434366   
    454402264        454369034    442676763     455013300        454971888     
  454931288        454893355        454853458        454815259        454777988
       454742156        454707712        454673245        454638701       
454604109        454569229        454536079        454502329        454468265   
    454434374        454402272        454369042    442673885     455013326     
  454971680        454931296        454893363        454853474        454815267
       454778002        454742164        454707720        454673252       
454638719        454604117        454569237        454536087        454502337   
    454468273        454434382        454402280        454369059    442663852  
  455013342        454971698        454931338        454893371        454853490
       454815275        454778010        454742172        454707738       
454673260        454638727        454604133        454569245        454536095   
    454502345        454468281        454434390        454402298       
454369067    442649836     455013128        454971714        454931346       
454893389        454853508        454815283        454778028        454742180   
    454707746        454673278        454638735        454604158       
454569252        454536103        454502121        454468083        454434408   
    454402074        454369083    442627352     455013151        454971722     
  454931130        454893207        454853292        454815291        454777814
       454742198        454707548        454673062        454638750       
454604166        454569260        454536129        454502147        454468091   
    454434416        454402082        454369091    442528121     455013169     
  454971730        454931148        454893215        454853300        454815317
       454777822        454741984        454707555        454673088       
454638776        454604174        454569278        454535915        454502154   
    454468109        454434424        454402090        454369125    442495818  
  455013177        454971748        454931155        454893223        454853318
       454815127        454777830        454741992        454707563       
454673096        454638784        454604182        454569286        454535923   
    454502162        454468117        454434432        454402116       
454369133    442383550     455013185        454971763        454931163       
454893256        454853326        454815135        454777855        454742008   
    454707571        454673112        454638792        454603986       
454569294        454535949        454502170        454468125        454434440   
    454402124        454368929    442378659     455013201        454971771     
  454931189        454893264        454853334        454815143        454777863
       454742016        454707589        454673138        454638560       
454604000        454569302        454535964        454502188        454468133   
    454434457        454402132        454368937    442332847     455013219     
  454971573        454931213        454893272        454853342        454815150
       454777871        454742024        454707597        454673146       
454638586        454604018        454569096        454535998        454502196   
    454468141        454434242        454402140        454368952    441907797  
  455013235        454971581        454931239        454893066        454853359
       454815176        454777889        454742032        454707605       
454673161        454638594        454604026        454569104        454536004   
    454502204        454468158        454434259        454402157       
454368960    441867769     455013011        454971599        454931023       
454893074        454853367        454815184        454777897        454742040   
    454707613        454673179        454638644        454604034       
454569112        454536012        454502238        454468166        454434275   
    454402165        454368978   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455072983     455013052        454971631        454931049       
454893082        454853375        454815192        454777715        454742057   
    454707621        454672957        454638677        454604042       
454569120        454535808        454502022        454468174        454434283   
    454401969        454368986    455073007     455013078        454971649     
  454931064        454893090        454853383        454815200        454777731
       454742073        454707639        454672965        454638685       
454604059        454569146        454535816        454502030        454468182   
    454434291        454401977        454368994    455072900     455013094     
  454971656        454931080        454893108        454853391        454815218
       454777749        454742081        454707647        454672973       
454638453        454604067        454569179        454535840        454502055   
    454467986        454434309        454401985        454369000    455072934  
  455012898        454971474        454931098        454893116        454853177
       454815002        454777756        454741877        454707415       
454672999        454638461        454604075        454569187        454535857   
    454502071        454467994        454434317        454402009       
454369018    455072710     455012906        454971482        454931106       
454893132        454853193        454815028        454777772        454741885   
    454707431        454673013        454638479        454604083       
454569195        454535865        454502097        454468000        454434333   
    454402017        454368804    455072736     455012930        454971490     
  454931114        454893140        454853219        454815044        454777780
       454741893        454707449        454673021        454638487       
454603895        454568973        454535873        454502105        454468026   
    454434341        454402025        454368812    455072553     455012948     
  454971508        454931122        454893157        454853227        454815069
       454777806        454741901        454707456        454673039       
454638503        454603903        454568981        454535881        454501909   
    454468034        454434143        454402033        454368820    455072595  
  455012955        454971540        454930918        454893165        454853243
       454815085        454777608        454741927        454707472       
454673047        454638529        454603929        454568999        454535709   
    454501917        454468042        454434150        454402041       
454368838    455072421     455012989        454971359        454930934       
454892951        454853250        454815093        454777616        454741943   
    454707480        454673054        454638545        454603945       
454569021        454535717        454501925        454468059        454434168   
    454402058        454368846    455072488     455012997        454971375     
  454930959        454892969        454853276        454815101        454777624
       454741950        454707498        454672874        454638347       
454603960        454569039        454535725        454501933        454468067   
    454434176        454401852        454368853    455072330     455013003     
  454971391        454930967        454892985        454853060        454814898
       454777640        454741976        454707506        454672890       
454638354        454603762        454569047        454535741        454501941   
    454468075        454434184        454401860        454368861    455072348  
  455012781        454971409        454930975        454893009        454853078
       454814906        454777657        454741778        454707514       
454672908        454638362        454603770        454569054        454535758   
    454501982        454467853        454434192        454401878       
454368879    455072371     455012799        454971433        454930983       
454893025        454853086        454814914        454777673        454741786   
    454707530        454672924        454638370        454603796       
454569062        454535766        454501990        454467879        454434200   
    454401886        454368887    455072280     455012856        454971441     
  454931007        454893033        454853094        454814930        454777681
       454741794        454707308        454672932        454638388       
454603812        454568874        454535782        454502006        454467887   
    454434218        454401902        454368895    455072090     455012864     
  454971235        454931015        454893041        454853110        454814948
       454777699        454741802        454707332        454672940       
454638412        454603820        454568882        454535790        454501792   
    454467895        454434226        454401910        454368903    455072116  
  455012880        454971243        454930819        454892845        454853128
       454814971        454777483        454741828        454707365       
454672759        454638420        454603838        454568890        454535584   
    454501800        454467929        454434234        454401928       
454368697    455071985     455012682        454971276        454930827       
454892852        454853136        454814781        454777517        454741836   
    454707373        454672767        454638438        454603846       
454568908        454535618        454501818        454467945        454434028   
    454401951        454368705    455072066     455012716        454971284     
  454930835        454892860        454853169        454814815        454777525
       454741844        454707399        454672775        454638446       
454603853        454568924        454535626        454501826        454467952   
    454434036        454401738        454368721    455071928     455012740     
  454971292        454930843        454892878        454852963        454814831
       454777533        454741851        454707407        454672783       
454638230        454603861        454568932        454535642        454501834   
    454467754        454434044        454401746        454368747    455071746  
  455012757        454971300        454930868        454892886        454852971
       454814849        454777558        454741869        454707183       
454672817        454638248        454603655        454568940        454535659   
    454501842        454467762        454434051        454401753       
454368788    455071803     455012765        454971342        454930876       
454892894        454852989        454814856        454777566        454741661   
    454707191        454672825        454638255        454603663       
454568957        454535667        454501859        454467788        454434069   
    454401761        454368796    455071837     455012567        454971128     
  454930884        454892902        454852997        454814864        454777574
       454741679        454707209        454672833        454638263       
454603671        454568759        454535675        454501867        454467804   
    454434085        454401779        454368580    455071647     455012583     
  454971136        454930900        454892936        454853003        454814872
       454777590        454741687        454707217        454672627       
454638271        454603689        454568767        454535683        454501875   
    454467812        454434093        454401787        454368598    455071548  
  455012591        454971144        454930694        454892753        454852856
       454814880        454777376        454741695        454707225       
454672635        454638297        454603697        454568775        454535477   
    454501883        454467820        454434101        454401811       
454368606    455071563     455012625        454971151        454930710       
454892779        454852872        454814682        454777400        454741737   
    454707233        454672643        454638305        454603713       
454568783        454535485        454501677        454467838        454434119   
    454401829        454368614    455071472     455012641        454971169     
  454930769        454892811        454852906        454814690        454777418
       454741752        454707258        454672650        454638313       
454603739        454568791        454535493        454501685        454467648   
    454434127        454401837        454368648    455071498     455012435     
  454971193        454930595        454892837        454852914        454814708
       454777426        454741760        454707266        454672668       
454638321        454603754        454568809        454535501        454501701   
    454467655        454433913        454401845        454368655    455071308  
  455012450        454971201        454930603        454892621        454852922
       454814724        454777442        454741562        454707282       
454672676        454638123        454603549        454568817        454535519   
    454501719        454467663        454433921        454401621       
454368663    455071183     455012468        454971219        454930611       
454892654        454852757        454814732        454777459        454741570   
    454707076        454672684        454638131        454603564       
454568825        454535535        454501727        454467671        454433939   
    454401647        454368671    455071076     455012500        454971029     
  454930629        454892670        454852765        454814740        454777467
       454741596        454707092        454672692        454638149       
454603572        454568833        454535543        454501735        454467689   
    454433947        454401654        454368689    455071092     455012526     
  454971037        454930645        454892688        454852773        454814757
       454777269        454741604        454707118        454672700       
454638156        454603580        454568858        454535550        454501743   
    454467697        454433962        454401662        454368473    455070995  
  455012310        454971052        454930652        454892696        454852799
       454814765        454777277        454741612        454707126       
454672718        454638164        454603598        454568643        454535568   
    454501750        454467705        454433988        454401670       
454368481    455070870     455012351        454971060        454930678       
454892720        454852807        454814773        454777285        454741620   
    454707142        454672726        454638172        454603614       
454568668        454535576        454501768        454467713        454433996   
    454401688        454368499    455070581     455012385        454971078     
  454930686        454892522        454852815        454814567        454777319
       454741638        454707159        454672510        454638180       
454603622        454568676        454535360        454501776        454467721   
    454434002        454401696        454368507    455070599     455012393     
  454971086        454930488        454892548        454852823        454814575
       454777327        454741646        454707167        454672528       
454638214        454603630        454568684        454535386        454501560   
    454467739        454434010        454401704        454368515    455070441  
  455012401        454971094        454930496        454892571        454852831
       454814583        454777335        454741653        454707175       
454672536        454638016        454603424        454568692        454535394   
    454501594        454467523        454433806        454401712       
454368531    455070284     455012419        454971102        454930504       
454892589        454852625        454814591        454777343        454741463   
    454706961        454672544        454638032        454603457       
454568718        454535402        454501610        454467531        454433830   
    454401720        454368564    455070292     455012229        454971110     
  454930546        454892605        454852633        454814609        454777160
       454741471        454706979        454672551        454638040       
454603465        454568726        454535428        454501628        454467549   
    454433848        454401498        454368366    455070326     455012245     
  454970906        454930553        454892613        454852641        454814617
       454777178        454741489        454706987        454672569       
454638065        454603499        454568734        454535436        454501636   
    454467556        454433855        454401506        454368374    455070342  
  455012252        454970914        454930579        454892407        454852674
       454814625        454777186        454741497        454706995       
454672585        454638073        454603515        454568536        454535451   
    454501644        454467564        454433863        454401514       
454368382    455070359     455012260        454970922        454930587       
454892423        454852690        454814633        454777202        454741513   
    454707001        454672593        454638081        454603531       
454568544        454535469        454501651        454467572        454433871   
    454401522        454368408    455070177     455012286        454970930     
  454930371        454892449        454852708        454814641        454777228
       454741547        454707019        454672403        454638099       
454603325        454568551        454535220        454501453        454467580   
    454433889        454401530        454368416    455070250     455012302     
  454970948        454930389        454892456        454852518        454814468
       454777251        454741349        454707043        454672429       
454638107        454603341        454568569        454535246        454501461   
    454467598        454433897        454401548        454368424    455070102  
  455012112        454970955        454930397        454892464        454852526
       454814500        454777053        454741364        454707050       
454672437        454638115        454603358        454568577        454535279   
    454501503        454467606        454433905        454401563       
454368440    455069989     455012138        454970963        454930413       
454892472        454852534        454814526        454777061        454741372   
    454707068        454672452        454637901        454603366       
454568585        454535287        454501511        454467416        454433699   
    454401605        454368457    455069997     455012146        454970971     
  454930421        454892480        454852542        454814534        454777079
       454741380        454706847        454672460        454637927       
454603374        454568593        454535311        454501529        454467424   
    454433707        454401613        454368465    455070029     455012153     
  454970989        454930447        454892498        454852559        454814542
       454777087        454741406        454706862        454672478       
454637943        454603382        454568601        454535329        454501537   
    454467432        454433715        454401381        454368242    455069872  
  455012161        454970997        454930454        454892506        454852567
       454814369        454777095        454741414        454706870       
454672486        454637950        454603390        454568619        454535337   
    454501545        454467440        454433731        454401399       
454368259    455069930     455012179        454971003        454930470       
454892290        454852583        454814377        454777103        454741422   
    454706888        454672494        454637968        454603408       
454568635        454535139        454501347        454467457        454433749   
    454401407        454368267    455069799     455012187        454970799     
  454930280        454892316        454852591        454814401        454777137
       454741430        454706912        454672304        454637976       
454603416        454568411        454535147        454501362        454467465   
    454433756        454401415        454368275    455069807     455012195     
  454970815        454930298        454892324        454852609        454814419
       454777145        454741448        454706920        454672320       
454637992        454603200        454568452        454535154        454501370   
    454467473        454433764        454401423        454368283    455069633  
  455012005        454970823        454930306        454892332        454852617
       454814435        454776931        454741224        454706938       
454672346        454638008        454603218        454568460        454535162   
    454501396        454467499        454433772        454401431       
454368309    455069575     455012013        454970831        454930322       
454892357        454852393        454814443        454776949        454741232   
    454706953        454672361        454637794        454603234       
454568478        454535170        454501404        454467515        454433780   
    454401449        454368317    455069476     455012039        454970849     
  454930330        454892381        454852419        454814260        454776956
       454741240        454706730        454672379        454637802       
454603242        454568494        454535188        454501412        454467317   
    454433798        454401456        454368325    455069500     455012047     
  454970856        454930157        454892399        454852435        454814286
       454776964        454741265        454706748        454672387       
454637810        454603267        454568502        454535196        454501438   
    454467325        454433582        454401472        454368333    455069302  
  455012062        454970864        454930165        454892183        454852450
       454814294        454776972        454741273        454706755       
454672189        454637828        454603283        454568304        454535204   
    454501446        454467333        454433590        454401480       
454368341    455069328     455011874        454970880        454930181       
454892209        454852468        454814302        454776980        454741281   
    454706763        454672213        454637844        454603291       
454568312        454535006        454501230        454467341        454433608   
    454401274        454368358    455069344     455011882        454970898     
  454930199        454892217        454852476        454814310        454776998
       454741299        454706771        454672221        454637869       
454603309        454568338        454535030        454501248        454467358   
    454433616        454401290        454368135    455069377     455011890     
  454970682        454930207        454892225        454852484        454814328
       454777004        454741307        454706789        454672239       
454637877        454603085        454568346        454535048        454501255   
    454467382        454433624        454401316        454368143    455069187  
  455011924        454970690        454930223        454892241        454852492
       454814336        454777012        454741315        454706797       
454672247        454637885        454603101        454568361        454535055   
    454501263        454467390        454433632        454401324       
454368150    455069203     455011957        454970708        454930256       
454892258        454852286        454814344        454777020        454741323   
    454706805        454672254        454637661        454603150       
454568379        454535063        454501271        454467408        454433640   
    454401357        454368168    455069161     455011973        454970716     
  454930041        454892266        454852294        454814138        454777038
       454741117        454706813        454672262        454637679       
454603168        454568387        454535071        454501289        454467200   
    454433657        454401365        454368176    455069039     455011775     
  454970765        454930066        454892274        454852310        454814146
       454776824        454741125        454706821        454672270       
454637687        454603176        454568403        454535089        454501297   
    454467218        454433665        454401373        454368184    455068916  
  455011783        454970773        454930082        454892076        454852328
       454814153        454776832        454741133        454706839       
454672296        454637695        454603010        454568197        454535097   
    454501305        454467226        454433681        454401159       
454368192    455068924     455011791        454970781        454930090       
454892084        454852336        454814179        454776857        454741141   
    454706623        454672080        454637703        454603028       
454568205        454535105        454501321        454467234        454433491   
    454401183        454368200    455068783     455011809        454970567     
  454930108        454892092        454852351        454814195        454776865
       454741166        454706649        454672098        454637711       
454603044        454568213        454534918        454501123        454467242   
    454433509        454401209        454368218    455068817     455011817     
  454970575        454930116        454892100        454852369        454814203
       454776881        454741174        454706656        454672122       
454637737        454603051        454568239        454534934        454501131   
    454467259        454433517        454401217        454368226    455068825  
  455011825        454970583        454930124        454892118        454852377
       454814211        454776899        454741190        454706664       
454672130        454637752        454603069        454568247        454534942   
    454501149        454467267        454433533        454401225       
454368234    455068692     455011841        454970591        454930132       
454892126        454852385        454814229        454776907        454741216   
    454706672        454672148        454637760        454602871       
454568254        454534959        454501156        454467283        454433541   
    454401233        454368028    455068734     455011858        454970609     
  454930140        454892134        454852187        454814237        454776923
       454741034        454706680        454672155        454637778       
454602897        454568262        454534967        454501172        454467309   
    454433558        454401258        454368036    455068569     455011684     
  454970625        454929936        454892142        454852203        454814039
       454776717        454741042        454706698        454672163       
454637554        454602905        454568296        454534975        454501180   
    454467101        454433566        454401266        454368044    455068593  
  455011700        454970633        454929944        454892159        454852211
       454814047        454776725        454741059        454706706       
454671983        454637562        454602913        454568080        454534983   
    454501198        454467119        454433574        454401043       
454368051    455068601     455011718        454970658        454929969       
454892167        454852229        454814088        454776733        454741067   
    454706714        454671991        454637570        454602921       
454568098        454534991        454501206        454467135        454433384   
    454401050        454368069   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455068627     455011726        454970666        454929977       
454892175        454852252        454814096        454776741        454741075   
    454706722        454672007        454637588        454602939       
454568106        454534785        454501214        454467143        454433392   
    454401076        454368077    455068460     455011734        454970674     
  454929985        454891979        454852278        454814104        454776766
       454741091        454706524        454672015        454637596       
454602947        454568114        454534801        454501222        454467150   
    454433400        454401084        454368085    455068296     455011742     
  454970450        454929993        454891995        454852062        454814120
       454776774        454741109        454706532        454672023       
454637604        454602954        454568122        454534819        454501016   
    454467176        454433418        454401092        454368093    455068346  
  455011759        454970476        454930009        454892001        454852070
       454813916        454776790        454740903        454706557       
454672031        454637612        454602962        454568130        454534835   
    454501024        454467184        454433426        454401100       
454368101    455068189     455011585        454970484        454930033       
454892027        454852088        454813924        454776808        454740911   
    454706565        454672049        454637620        454602756       
454568148        454534843        454501057        454467192        454433434   
    454401118        454368119    455068288     455011593        454970500     
  454929829        454892043        454852096        454813932        454776600
       454740937        454706573        454672056        454637638       
454602764        454568155        454534850        454501073        454466996   
    454433442        454401126        454367913    455068080     455011601     
  454970518        454929845        454892050        454852112        454813940
       454776618        454740945        454706581        454672064       
454637646        454602772        454568163        454534868        454501081   
    454467010        454433459        454401134        454367921    455068163  
  455011619        454970542        454929852        454892068        454852120
       454813957        454776626        454740952        454706599       
454671868        454637653        454602780        454568171        454534876   
    454501099        454467028        454433467        454401142       
454367939    455068023     455011627        454970559        454929860       
454891854        454852153        454813965        454776634        454740986   
    454706607        454671876        454637430        454602806       
454568189        454534884        454501107        454467036        454433251   
    454400946        454367947    455068031     455011635        454970351     
  454929878        454891888        454852161        454813973        454776642
       454740994        454706615        454671900        454637448       
454602814        454567983        454534686        454501115        454467069   
    454433269        454400953        454367962    455067850     455011643     
  454970377        454929886        454891896        454851940        454813981
       454776667        454741000        454706409        454671926       
454637463        454602822        454567991        454534702        454500893   
    454467077        454433285        454400961        454367970    455067751  
  455011429        454970385        454929902        454891904        454851957
       454813999        454776675        454740812        454706417       
454671942        454637471        454602830        454568015        454534710   
    454500901        454467085        454433293        454400979       
454367988    455067793     455011445        454970393        454929910       
454891912        454851973        454814005        454776683        454740838   
    454706425        454671967        454637489        454602848       
454568023        454534728        454500919        454467093        454433301   
    454400995        454368002    455067835     455011452        454970401     
  454929712        454891946        454852013        454813809        454776691
       454740846        454706433        454671751        454637505       
454602863        454568049        454534736        454500927        454466889   
    454433319        454401001        454368010    455067702     455011478     
  454970419        454929738        454891748        454852021        454813817
       454776709        454740861        454706441        454671769       
454637513        454602640        454568064        454534751        454500935   
    454466897        454433327        454401019        454367806    455067728  
  455011510        454970443        454929746        454891755        454852039
       454813833        454776493        454740879        454706458       
454671777        454637521        454602657        454568072        454534769   
    454500950        454466921        454433335        454401027       
454367814    455067611     455011528        454970245        454929753       
454891763        454852054        454813841        454776501        454740887   
    454706466        454671785        454637539        454602665       
454567892        454534561        454500968        454466939        454433343   
    454401035        454367830    455067363     455011320        454970252     
  454929779        454891789        454851833        454813858        454776519
       454740895        454706474        454671793        454637547       
454602673        454567900        454534579        454500976        454466962   
    454433350        454400839        454367848    455067389     455011338     
  454970278        454929787        454891813        454851841        454813866
       454776527        454740671        454706482        454671801       
454637331        454602681        454567918        454534603        454500984   
    454466970        454433145        454400854        454367855    455067181  
  455011346        454970286        454929795        454891839        454851858
       454813882        454776535        454740697        454706508       
454671819        454637349        454602699        454567926        454534611   
    454500786        454466988        454433152        454400862       
454367863    455067207     455011353        454970294        454929803       
454891623        454851866        454813908        454776543        454740705   
    454706292        454671827        454637356        454602707       
454567934        454534637        454500794        454466780        454433160   
    454400888        454367889    455067231     455011361        454970302     
  454929811        454891631        454851874        454813692        454776550
       454740762        454706300        454671835        454637372       
454602715        454567959        454534645        454500802        454466798   
    454433178        454400896        454367897    455067132     455011395     
  454970310        454929621        454891649        454851890        454813700
       454776568        454740770        454706318        454671843       
454637398        454602723        454567967        454534652        454500828   
    454466806        454433186        454400904        454367905    455066852  
  455011411        454970336        454929639        454891664        454851916
       454813718        454776584        454740788        454706326       
454671850        454637414        454602731        454567975        454534454   
    454500836        454466814        454433202        454400912       
454367699    455066936     455011205        454970120        454929647       
454891672        454851932        454813726        454776592        454740564   
    454706342        454671652        454637422        454602541       
454567777        454534462        454500844        454466848        454433210   
    454400920        454367707    455066951     455011221        454970138     
  454929654        454891680        454851759        454813734        454776386
       454740572        454706359        454671660        454637224       
454602558        454567785        454534470        454500851        454466855   
    454433228        454400714        454367715    455066761     455011239     
  454970179        454929662        454891698        454851767        454813742
       454776394        454740580        454706367        454671678       
454637232        454602574        454567793        454534496        454500869   
    454466863        454433236        454400722        454367723    455066647  
  455011247        454970187        454929688        454891706        454851775
       454813775        454776428        454740598        454706375       
454671686        454637240        454602590        454567801        454534504   
    454500661        454466871        454433244        454400730       
454367731    455066654     455011270        454970195        454929696       
454891714        454851809        454813783        454776436        454740622   
    454706383        454671694        454637257        454602632       
454567819        454534512        454500679        454466665        454433038   
    454400748        454367749    455066704     455011288        454970211     
  454929704        454891722        454851825        454813791        454776444
       454740648        454706391        454671702        454637265       
454602426        454567827        454534520        454500687        454466673   
    454433046        454400755        454367756    455066548     455011304     
  454970229        454929514        454891516        454851619        454813585
       454776451        454740655        454706177        454671710       
454637273        454602434        454567835        454534546        454500695   
    454466681        454433053        454400763        454367764    455066555  
  455011098        454970013        454929522        454891524        454851635
       454813601        454776469        454740457        454706185       
454671728        454637281        454602442        454567843        454534553   
    454500703        454466699        454433079        454400771       
454367772    455066571     455011106        454970039        454929530       
454891532        454851668        454813619        454776477        454740465   
    454706193        454671538        454637299        454602475       
454567850        454534355        454500729        454466723        454433087   
    454400789        454367582    455066423     455011114        454970062     
  454929555        454891573        454851676        454813627        454776279
       454740473        454706219        454671553        454637307       
454602483        454567876        454534363        454500737        454466731   
    454433095        454400805        454367590    455066340     455011122     
  454970070        454929563        454891607        454851684        454813635
       454776295        454740481        454706227        454671579       
454637315        454602491        454567678        454534371        454500745   
    454466749        454433103        454400813        454367608    455066357  
  455011130        454970096        454929597        454891615        454851502
       454813643        454776303        454740499        454706235       
454671587        454637117        454602509        454567686        454534389   
    454500752        454466756        454433111        454400607       
454367616    455066217     455011148        454970104        454929431       
454891409        454851528        454813650        454776311        454740507   
    454706243        454671603        454637125        454602517       
454567728        454534397        454500760        454466764        454433137   
    454400623        454367624    455066290     455011155        454970112     
  454929449        454891425        454851536        454813668        454776329
       454740515        454706268        454671629        454637133       
454602301        454567736        454534405        454500778        454466566   
    454432923        454400631        454367632    455066001     455011171     
  454969908        454929464        454891433        454851551        454813676
       454776337        454740531        454706284        454671637       
454637141        454602319        454567751        454534413        454500554   
    454466574        454432949        454400649        454367640    455065870  
  455011189        454969924        454929472        454891441        454851569
       454813684        454776345        454740549        454706060       
454671421        454637158        454602327        454567553        454534421   
    454500562        454466582        454432964        454400656       
454367657    455065912     455011007        454969940        454929480       
454891458        454851577        454813478        454776378        454740556   
    454706078        454671454        454637182        454602335       
454567561        454534439        454500588        454466590        454432980   
    454400664        454367665    455065821     455011031        454969973     
  454929290        454891474        454851593        454813494        454776170
       454740341        454706086        454671470        454637190       
454602343        454567579        454534447        454500596        454466608   
    454432998        454400672        454367673    455065573     455011049     
  454969981        454929308        454891490        454851601        454813528
       454776188        454740358        454706102        454671488       
454637208        454602350        454567603        454534256        454500604   
    454466632        454433004        454400680        454367681    455065474  
  455011056        454969809        454929324        454891292        454851395
       454813536        454776196        454740366        454706110       
454671496        454637018        454602368        454567645        454534272   
    454500620        454466640        454433012        454400698       
454367475    455065490     455011072        454969817        454929332       
454891318        454851403        454813551        454776204        454740382   
    454706128        454671504        454637026        454602376       
454567652        454534280        454500638        454466657        454433020   
    454400706        454367483    455065318     455010876        454969825     
  454929357        454891326        454851411        454813569        454776212
       454740390        454706144        454671512        454637034       
454602400        454567421        454534306        454500646        454466442   
    454432816        454400508        454367491    455065326     455010884     
  454969833        454929365        454891334        454851429        454813353
       454776220        454740408        454706169        454671520       
454637059        454602194        454567439        454534314        454500455   
    454466459        454432824        454400516        454367517    455065334  
  455010900        454969841        454929373        454891342        454851437
       454813379        454776238        454740416        454705955       
454671322        454637067        454602202        454567447        454534330   
    454500463        454466467        454432832        454400524       
454367525    455065375     455010918        454969858        454929167       
454891359        454851445        454813395        454776246        454740432   
    454705963        454671348        454637075        454602236       
454567454        454534348        454500471        454466475        454432840   
    454400532        454367533    455065201     455010934        454969866     
  454929183        454891367        454851460        454813403        454776253
       454740440        454705971        454671355        454637083       
454602244        454567462        454534132        454500489        454466483   
    454432857        454400540        454367541    455065110     455010942     
  454969874        454929225        454891383        454851478        454813411
       454776048        454740226        454705989        454671363       
454637091        454602251        454567470        454534173        454500497   
    454466491        454432865        454400557        454367558    455065029  
  455010959        454969882        454929233        454891185        454851486
       454813437        454776055        454740234        454706003       
454671371        454637109        454602269        454567496        454534215   
    454500505        454466509        454432873        454400573       
454367566    455065037     455010967        454969684        454929241       
454891193        454851494        454813445        454776071        454740242   
    454706011        454671389        454636911        454602277       
454567504        454534231        454500513        454466517        454432881   
    454400581        454367574    455065078     455010975        454969692     
  454929258        454891227        454851288        454813452        454776105
       454740259        454706029        454671397        454636929       
454602293        454567520        454534025        454500521        454466525   
    454432899        454400599        454367368    455064774     455010769     
  454969700        454929050        454891235        454851296        454813247
       454776113        454740267        454706037        454671405       
454636937        454602087        454567538        454534041        454500539   
    454466533        454432907        454400375        454367376    455064642  
  455010777        454969718        454929068        454891243        454851304
       454813262        454776139        454740283        454706052       
454671223        454636945        454602095        454567314        454534058   
    454500547        454466541        454432915        454400383       
454367384    455064675     455010785        454969734        454929084       
454891250        454851312        454813288        454776147        454740309   
    454705849        454671249        454636952        454602137       
454567330        454534066        454500356        454466343        454432709   
    454400391        454367392    455064428     455010801        454969759     
  454929100        454891268        454851338        454813296        454776154
       454740317        454705856        454671264        454636978       
454602145        454567348        454534074        454500364        454466350   
    454432717        454400409        454367400    455064352     455010843     
  454969767        454929134        454891276        454851353        454813312
       454775941        454740333        454705864        454671272       
454636994        454602152        454567363        454534082        454500372   
    454466368        454432725        454400417        454367418    455064113  
  455010868        454969775        454928920        454891284        454851361
       454813338        454775982        454740119        454705880       
454671280        454636770        454602186        454567389        454534090   
    454500380        454466376        454432733        454400433       
454367426    455063982     455010660        454969783        454928961       
454891078        454851379        454813346        454775990        454740127   
    454705898        454671298        454636796        454601964       
454567397        454533928        454500398        454466400        454432741   
    454400458        454367434    455063883     455010694        454969569     
  454928979        454891086        454851171        454813130        454776014
       454740135        454705914        454671306        454636804       
454601972        454567405        454533951        454500406        454466418   
    454432758        454400466        454367442    455063891     455010702     
  454969585        454929001        454891094        454851213        454813163
       454776022        454740143        454705922        454671116       
454636820        454601980        454567413        454533969        454500414   
    454466434        454432766        454400268        454367459    455063933  
  455010538        454969593        454929027        454891102        454851221
       454813171        454775818        454740168        454705948       
454671140        454636838        454601998        454567199        454533977   
    454500448        454466236        454432774        454400276       
454367467    455063651     455010553        454969601        454929035       
454891110        454851247        454813205        454775834        454740176   
    454705732        454671157        454636846        454602004       
454567207        454533993        454500232        454466251        454432782   
    454400284        454367269    455063750     455010579        454969668     
  454929043        454891128        454851270        454813213        454775842
       454740184        454705740        454671181        454636853       
454602012        454567223        454534009        454500257        454466269   
    454432808        454400300        454367277    455063545     455010587     
  454969452        454928813        454891144        454851072        454813221
       454775859        454740192        454705757        454671199       
454636861        454602020        454567249        454534017        454500265   
    454466277        454432584        454400326        454367285    455063594  
  455010595        454969460        454928821        454891151        454851080
       454813239        454775867        454740200        454705781       
454671207        454636879        454602038        454567256        454533811   
    454500273        454466285        454432600        454400342       
454367293    455063420     455010611        454969486        454928839       
454891169        454851106        454813015        454775891        454739996   
    454705799        454671009        454636887        454602053       
454567264        454533829        454500281        454466293        454432618   
    454400367        454367319    455063446     455010413        454969502     
  454928854        454891177        454851122        454813023        454775909
       454740002        454705815        454671017        454636663       
454601857        454567272        454533837        454500299        454466301   
    454432626        454400151        454367327    455063461     455010421     
  454969510        454928862        454890963        454851130        454813056
       454775917        454740010        454705823        454671025       
454636705        454601865        454567280        454533852        454500315   
    454466319        454432659        454400169        454367335    455063248  
  455010439        454969528        454928870        454891011        454851163
       454813080        454775925        454740028        454705831       
454671041        454636713        454601881        454567082        454533886   
    454500323        454466327        454432675        454400177       
454367350    455063107     455010488        454969536        454928912       
454891029        454850942        454813098        454775693        454740036   
    454705641        454671066        454636721        454601899       
454567090        454533894        454500133        454466335        454432683   
    454400185        454367152   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455063123     455010504        454969544        454928706       
454891037        454850959        454813106        454775701        454740044   
    454705658        454671074        454636739        454601907       
454567116        454533902        454500141        454466137        454432477   
    454400193        454367194    455062984     455010306        454969346     
  454928722        454891045        454850967        454812900        454775735
       454740051        454705666        454671090        454636747       
454601915        454567124        454533704        454500158        454466145   
    454432485        454400201        454367210    455063081     455010314     
  454969353        454928730        454890849        454850991        454812918
       454775750        454740069        454705674        454671108       
454636754        454601931        454567132        454533712        454500166   
    454466152        454432493        454400219        454367228    455062893  
  455010322        454969361        454928755        454890864        454851007
       454812926        454775768        454740085        454705682       
454670894        454636556        454601956        454567157        454533720   
    454500182        454466160        454432501        454400235       
454367236    455062778     455010330        454969379        454928763       
454890906        454851015        454812934        454775800        454740101   
    454705690        454670902        454636564        454601741       
454566969        454533738        454500190        454466178        454432519   
    454400243        454367244    455062794     455010348        454969395     
  454928797        454890922        454851023        454812942        454775586
       454739905        454705716        454670910        454636572       
454601758        454567017        454533746        454500208        454466186   
    454432527        454400250        454367046    455062851     455010371     
  454969403        454928805        454890930        454850827        454812959
       454775594        454739913        454705724        454670928       
454636598        454601766        454567025        454533753        454500224   
    454466202        454432543        454400052        454367061    455062869  
  455010389        454969411        454928615        454890955        454850835
       454812967        454775602        454739921        454705518       
454670936        454636606        454601774        454567033        454533761   
    454500026        454466210        454432568        454400060       
454367079    455062679     455010397        454969445        454928623       
454890724        454850843        454812975        454775610        454739954   
    454705534        454670944        454636614        454601782       
454567041        454533779        454500034        454466228        454432360   
    454400086        454367087    455062430     455010405        454969221     
  454928631        454890732        454850876        454813007        454775628
       454739962        454705542        454670977        454636622       
454601790        454567058        454533787        454500042        454466012   
    454432378        454400094        454367111    455062463     455010199     
  454969239        454928664        454890740        454850884        454812793
       454775636        454739970        454705567        454670985       
454636648        454601816        454567066        454533795        454500059   
    454466038        454432386        454400102        454367129    455062513  
  455010215        454969247        454928672        454890765        454850900
       454812801        454775644        454739988        454705575       
454670993        454636655        454601824        454566852        454533803   
    454500067        454466046        454432394        454400110       
454367137    455062315     455010223        454969254        454928680       
454890773        454850918        454812819        454775651        454739772   
    454705583        454670787        454636465        454601832       
454566886        454533613        454500091        454466053        454432410   
    454400136        454366931    455062323     455010272        454969262     
  454928474        454890781        454850934        454812843        454775677
       454739780        454705591        454670795        454636473       
454601642        454566894        454533639        454500109        454466061   
    454432428        454400144        454366980    455062372     455010280     
  454969270        454928516        454890617        454850702        454812850
       454775685        454739798        454705609        454670811       
454636481        454601659        454566902        454533647        454500125   
    454466079        454432436        454399932        454366998    455062406  
  455010082        454969296        454928524        454890633        454850710
       454812868        454775495        454739806        454705617       
454670829        454636515        454601667        454566936        454533654   
    454499914        454466087        454432451        454399940       
454367004    455062091     455010090        454969304        454928557       
454890641        454850744        454812876        454775503        454739814   
    454705401        454670837        454636523        454601675       
454566944        454533662        454499922        454466103        454432279   
    454399957        454367020    455062042     455010108        454969312     
  454928565        454890658        454850751        454812884        454775537
       454739830        454705419        454670845        454636531       
454601683        454566753        454533670        454499930        454466111   
    454432287        454399965        454366816    455061929     455010116     
  454969320        454928573        454890666        454850777        454812694
       454775545        454739848        454705427        454670852       
454636549        454601691        454566779        454533688        454499963   
    454465931        454432295        454399973        454366824    455061689  
  455010124        454969114        454928367        454890674        454850785
       454812702        454775578        454739855        454705435       
454670860        454636358        454601709        454566787        454533696   
    454499971        454465956        454432303        454399981       
454366832    455061739     455010132        454969155        454928375       
454890682        454850793        454812710        454775362        454739863   
    454705443        454670878        454636374        454601717       
454566795        454533472        454499997        454465998        454432311   
    454399999        454366840    455061549     455010157        454969189     
  454928383        454890716        454850595        454812736        454775396
       454739871        454705450        454670662        454636390       
454601725        454566803        454533480        454500000        454466004   
    454432329        454400003        454366857    455061630     455010165     
  454969197        454928391        454890518        454850611        454812744
       454775412        454739673        454705476        454670688       
454636408        454601733        454566811        454533498        454500018   
    454465816        454432337        454400011        454366865    455061465  
  455010173        454969205        454928409        454890534        454850637
       454812751        454775446        454739681        454705484       
454670696        454636416        454601527        454566829        454533506   
    454499807        454465832        454432352        454400029       
454366873    455061226     455010181        454969213        454928417       
454890559        454850645        454812777        454775453        454739699   
    454705500        454670704        454636424        454601535       
454566837        454533522        454499849        454465840        454432139   
    454400037        454366899    455060996     455009977        454969007     
  454928458        454890567        454850660        454812785        454775271
       454739707        454705294        454670720        454636432       
454601543        454566845        454533530        454499856        454465857   
    454432147        454399825        454366907    455061010     455009993     
  454969015        454928466        454890591        454850678        454812587
       454775289        454739715        454705302        454670738       
454636440        454601550        454566647        454533571        454499864   
    454465865        454432162        454399833        454366915    455061036  
  455010009        454969023        454928250        454890401        454850488
       454812595        454775305        454739723        454705310       
454670746        454636242        454601576        454566654        454533589   
    454499872        454465873        454432196        454399841       
454366709    455060889     455010017        454969031        454928276       
454890419        454850496        454812603        454775313        454739749   
    454705344        454670761        454636275        454601584       
454566704        454533597        454499880        454465881        454432204   
    454399874        454366717    455060921     455010025        454969049     
  454928284        454890450        454850504        454812611        454775321
       454739756        454705369        454670779        454636283       
454601592        454566712        454533365        454499898        454465899   
    454432212        454399882        454366741    455060566     455010033     
  454969072        454928292        454890468        454850512        454812637
       454775339        454739764        454705385        454670555       
454636309        454601618        454566720        454533381        454499690   
    454465907        454432220        454399890        454366758    455060590  
  455010041        454969080        454928334        454890286        454850520
       454812652        454775347        454739558        454705393       
454670563        454636317        454601410        454566738        454533399   
    454499708        454465709        454432238        454399916       
454366766    455060640     455010066        454969098        454928342       
454890302        454850553        454812660        454775149        454739574   
    454705187        454670571        454636325        454601444       
454566548        454533407        454499716        454465725        454432246   
    454399924        454366774    455060434     455010074        454969106     
  454928359        454890310        454850561        454812678        454775156
       454739582        454705195        454670589        454636333       
454601451        454566571        454533415        454499724        454465733   
    454432048        454399692        454366782    455060509     455009852     
  454968900        454928151        454890336        454850587        454812454
       454775172        454739590        454705203        454670597       
454636135        454601469        454566589        454533423        454499757   
    454465741        454432055        454399700        454366790    455060376  
  455009878        454968918        454928177        454890344        454850389
       454812470        454775180        454739608        454705229       
454670605        454636143        454601477        454566597        454533431   
    454499765        454465758        454432063        454399718       
454366808    455060384     455009886        454968926        454928185       
454890351        454850397        454812488        454775198        454739632   
    454705237        454670613        454636150        454601485       
454566613        454533456        454499799        454465766        454432071   
    454399734        454366592    455060244     455009902        454968942     
  454928193        454890377        454850405        454812504        454775214
       454739640        454705245        454670621        454636184       
454601501        454566621        454533464        454499583        454465774   
    454432089        454399742        454366600    455060277     455009910     
  454968959        454928227        454890385        454850413        454812512
       454775222        454739442        454705260        454670639       
454636192        454601519        454566639        454533241        454499591   
    454465782        454432105        454399759        454366626    455060145  
  455009928        454968967        454928235        454890187        454850447
       454812520        454775230        454739459        454705070       
454670464        454636200        454601329        454566431        454533274   
    454499609        454465790        454432113        454399791       
454366634    455059998     455009936        454968975        454928243       
454890203        454850454        454812538        454775248        454739475   
    454705096        454670472        454636218        454601337       
454566456        454533290        454499617        454465808        454431917   
    454399809        454366642    455060020     455009944        454968983     
  454928037        454890237        454850272        454812561        454775024
       454739483        454705104        454670480        454636226       
454601352        454566498        454533308        454499625        454465592   
    454431925        454399585        454366659    455060046     455009969     
  454968785        454928052        454890245        454850280        454812348
       454775032        454739491        454705120        454670498       
454636234        454601360        454566506        454533324        454499633   
    454465600        454431933        454399593        454366667    455059956  
  455009738        454968801        454928078        454890096        454850298
       454812363        454775065        454739509        454705146       
454670506        454636036        454601378        454566514        454533332   
    454499641        454465618        454431941        454399601       
454366675    455059824     455009746        454968827        454928086       
454890104        454850306        454812371        454775073        454739517   
    454705153        454670514        454636044        454601394       
454566530        454533340        454499476        454465626        454431966   
    454399650        454366683    455059840     455009761        454968835     
  454928110        454890112        454850322        454812389        454775081
       454739525        454705161        454670530        454636069       
454601204        454566324        454533357        454499484        454465634   
    454431974        454399668        454366691    455059865     455009779     
  454968843        454928128        454890153        454850330        454812421
       454775099        454739541        454705179        454670332       
454636077        454601212        454566332        454533134        454499492   
    454465659        454431982        454399684        454366485    455059733  
  455009787        454968876        454928136        454889940        454850348
       454812439        454775107        454739335        454704966       
454670340        454636085        454601220        454566340        454533142   
    454499500        454465667        454431990        454399478       
454366493    455059626     455009803        454968884        454927930       
454889957        454850355        454812447        454775115        454739343   
    454704974        454670357        454636093        454601238       
454566357        454533159        454499518        454465691        454431800   
    454399486        454366501    455059501     455009811        454968686     
  454927948        454889965        454850165        454812231        454775131
       454739368        454704990        454670365        454636101       
454601246        454566365        454533167        454499526        454465527   
    454431826        454399494        454366519    455059394     455009837     
  454968694        454927971        454889973        454850173        454812249
       454774928        454739384        454705013        454670373       
454636119        454601253        454566373        454533183        454499575   
    454465535        454431834        454399510        454366527    455059105  
  455009613        454968702        454927997        454889999        454850199
       454812314        454774936        454739400        454705021       
454670381        454636127        454601261        454566381        454533209   
    454499377        454465543        454431867        454399528       
454366535    455059113     455009639        454968736        454928003       
454890013        454850207        454812322        454774944        454739418   
    454705039        454670399        454635913        454601279       
454566399        454533217        454499385        454465568        454431875   
    454399536        454366543    455059139     455009647        454968744     
  454927815        454890047        454850215        454812330        454774969
       454739426        454705054        454670407        454635921       
454601287        454566423        454533225        454499401        454465584   
    454431883        454399544        454366550    455059170     455009654     
  454968751        454927823        454889833        454850231        454812124
       454774977        454739434        454705062        454670415       
454635939        454601097        454566217        454533233        454499427   
    454465386        454431909        454399551        454366568    455059063  
  455009662        454968769        454927872        454889841        454850249
       454812157        454774985        454739228        454704883       
454670423        454635947        454601105        454566233        454533043   
    454499443        454465394        454431693        454399569       
454366576    455059089     455009688        454968561        454927880       
454889866        454850058        454812165        454775008        454739236   
    454704891        454670431        454635954        454601113       
454566241        454533050        454499450        454465402        454431719   
    454399577        454366584    455058917     455009696        454968579     
  454927906        454889874        454850066        454812173        454774803
       454739244        454704909        454670217        454635962       
454601121        454566258        454533068        454499278        454465410   
    454431727        454399361        454366378    455058776     455009712     
  454968587        454927732        454889882        454850074        454812215
       454774811        454739269        454704917        454670233       
454635970        454601147        454566266        454533076        454499286   
    454465428        454431735        454399379        454366386    455058818  
  455009506        454968595        454927757        454889890        454850082
       454812223        454774837        454739277        454704925       
454670241        454635988        454601154        454566274        454533084   
    454499294        454465444        454431743        454399387       
454366394    455058834     455009514        454968603        454927765       
454889908        454850090        454812017        454774845        454739285   
    454704933        454670258        454636010        454601162       
454566282        454533092        454499302        454465469        454431750   
    454399395        454366402    455058859     455009522        454968611     
  454927781        454889916        454850108        454812025        454774852
       454739293        454704941        454670266        454635822       
454601170        454566290        454533100        454499328        454465477   
    454431776        454399411        454366410    455058867     455009530     
  454968629        454927807        454889924        454850140        454812058
       454774860        454739301        454704958        454670308       
454635830        454601196        454566308        454533118        454499336   
    454465279        454431784        454399437        454366428    455058875  
  455009548        454968637        454927591        454889932        454849977
       454812066        454774878        454739319        454704750       
454670316        454635848        454600982        454566316        454533126   
    454499351        454465287        454431792        454399445       
454366436    455058669     455009555        454968652        454927609       
454889759        454849993        454812074        454774886        454739111   
    454704768        454670324        454635863        454600990       
454566100        454532938        454499195        454465303        454431586   
    454399460        454366451    455058719     455009563        454968660     
  454927625        454889767        454850009        454812082        454774894
       454739129        454704776        454670100        454635871       
454601006        454566126        454532946        454499203        454465311   
    454431602        454399262        454366469    455058735     455009571     
  454968454        454927641        454889775        454850017        454812116
       454774902        454739137        454704784        454670118       
454635889        454601014        454566134        454532953        454499211   
    454465329        454431610        454399270        454366477    455058743  
  455009597        454968462        454927658        454889783        454850041
       454811902        454774696        454739186        454704792       
454670126        454635897        454601022        454566142        454532961   
    454499229        454465337        454431628        454399288       
454366279    455058552     455009407        454968488        454927666       
454889809        454849845        454811910        454774704        454739194   
    454704800        454670134        454635905        454601030       
454566175        454532979        454499237        454465352        454431636   
    454399296        454366287    455058636     455009415        454968496     
  454927690        454889825        454849852        454811928        454774712
       454739004        454704818        454670142        454635707       
454601048        454565995        454532987        454499245        454465360   
    454431644        454399304        454366295    455058651     455009431     
  454968512        454927492        454889619        454849878        454811944
       454774738        454739012        454704826        454670167       
454635715        454601055        454566027        454533001        454499252   
    454465378        454431651        454399312        454366303    455058511  
  455009449        454968538        454927518        454889650        454849928
       454811977        454774746        454739053        454704834       
454670175        454635756        454601063        454566043        454533019   
    454499054        454465170        454431669        454399338       
454366311    455058354     455009456        454968546        454927526       
454889668        454849936        454811993        454774753        454739061   
    454704842        454670183        454635772        454601071       
454566092        454532797        454499062        454465188        454431677   
    454399148        454366329   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455058412     455009480        454968553        454927534       
454889684        454849720        454812009        454774761        454739079   
    454704859        454670191        454635780        454600875       
454565888        454532821        454499070        454465204        454431685   
    454399155        454366337    455058206     455009498        454968371     
  454927542        454889718        454849738        454811837        454774779
       454739087        454704669        454669995        454635806       
454600883        454565896        454532839        454499088        454465212   
    454431479        454399163        454366352    455058230     455009290     
  454968405        454927559        454889502        454849753        454811852
       454774787        454739095        454704685        454670001       
454635590        454600891        454565904        454532847        454499096   
    454465220        454431487        454399189        454366360    455058156  
  455009308        454968231        454927567        454889510        454849779
       454811878        454774795        454739103        454704693       
454670027        454635608        454600909        454565938        454532854   
    454499104        454465238        454431495        454399197       
454366154    455058172     455009316        454968249        454927583       
454889528        454849795        454811894        454774589        454738899   
    454704701        454670035        454635624        454600925       
454565946        454532862        454499112        454465246        454431503   
    454399213        454366170    455058032     455009324        454968272     
  454927377        454889536        454849811        454811688        454774597
       454738907        454704719        454670043        454635632       
454600933        454565961        454532888        454499120        454465253   
    454431511        454399221        454366196    455058073     455009340     
  454968280        454927385        454889551        454849639        454811696
       454774605        454738915        454704727        454670050       
454635640        454600941        454565979        454532680        454499138   
    454465261        454431529        454399239        454366204    455057893  
  455009357        454968298        454927427        454889569        454849647
       454811704        454774613        454738923        454704735       
454670068        454635657        454600958        454565797        454532698   
    454499153        454465063        454431537        454399031       
454366212    455057919     455009365        454968306        454927435       
454889577        454849654        454811712        454774621        454738931   
    454704743        454670076        454635665        454600966       
454565805        454532706        454498940        454465071        454431545   
    454399049        454366220    455057810     455009175        454968322     
  454927476        454889593        454849670        454811738        454774639
       454738949        454704552        454670084        454635673       
454600974        454565813        454532714        454498973        454465089   
    454431552        454399056        454366253    455057828     455009191     
  454968330        454927260        454889379        454849696        454811746
       454774662        454738964        454704560        454670092       
454635509        454600768        454565821        454532722        454498981   
    454465097        454431560        454399072        454366048    455057836  
  455009209        454968124        454927278        454889387        454849704
       454811753        454774670        454738972        454704586       
454669888        454635517        454600776        454565839        454532730   
    454498999        454465105        454431362        454399080       
454366055    455057679     455009217        454968132        454927286       
454889445        454849506        454811761        454774472        454738998   
    454704602        454669896        454635558        454600784       
454565847        454532748        454499005        454465113        454431370   
    454399098        454366071    455057554     455009225        454968157     
  454927310        454889452        454849522        454811779        454774480
       454738782        454704610        454669904        454635566       
454600792        454565854        454532755        454499013        454465121   
    454431388        454399106        454366089    455057422     455009258     
  454968165        454927328        454889460        454849530        454811589
       454774498        454738790        454704628        454669912       
454635574        454600800        454565870        454532763        454499021   
    454465139        454431396        454399114        454366097    455057331  
  455009274        454968173        454927336        454889478        454849548
       454811621        454774514        454738816        454704636       
454669938        454635368        454600818        454565672        454532771   
    454499039        454465147        454431404        454399122       
454366113    455057349     455009076        454968181        454927344       
454889486        454849555        454811639        454774530        454738824   
    454704438        454669946        454635376        454600826       
454565680        454532789        454499047        454465154        454431412   
    454399130        454366139    455057356     455009100        454968207     
  454927369        454889262        454849563        454811647        454774548
       454738832        454704446        454669953        454635384       
454600834        454565698        454532573        454498841        454465162   
    454431438        454398918        454366147    455057380     455009118     
  454968215        454927146        454889270        454849571        454811654
       454774555        454738840        454704461        454669961       
454635392        454600842        454565706        454532581        454498858   
    454464959        454431453        454398926        454365933    455057075  
  455009126        454968223        454927161        454889288        454849589
       454811662        454774571        454738857        454704479       
454669979        454635400        454600859        454565714        454532599   
    454498866        454464967        454431461        454398934       
454365941    455057091     455009134        454968017        454927187       
454889304        454849597        454811472        454774381        454738865   
    454704495        454669987        454635418        454600867       
454565722        454532623        454498874        454464983        454431255   
    454398942        454365958    455057125     455009142        454968025     
  454927195        454889338        454849605        454811498        454774407
       454738873        454704511        454669789        454635426       
454600669        454565755        454532631        454498882        454464991   
    454431263        454398959        454365966    455056952     455009167     
  454968033        454927237        454889353        454849399        454811514
       454774415        454738881        454704529        454669797       
454635442        454600685        454565557        454532656        454498916   
    454465006        454431271        454398967        454365974    455056960  
  455008953        454968074        454927245        454889155        454849407
       454811555        454774423        454738675        454704537       
454669805        454635459        454600693        454565573        454532664   
    454498924        454465014        454431289        454398975       
454365990    455056986     455008961        454968082        454927047       
454889163        454849415        454811563        454774456        454738691   
    454704321        454669813        454635467        454600701       
454565599        454532672        454498932        454465022        454431297   
    454398983        454366022    455057000     455008979        454968090     
  454927054        454889171        454849423        454811365        454774464
       454738709        454704339        454669839        454635251       
454600719        454565623        454532466        454498734        454465030   
    454431305        454399007        454366030    455057018     455008987     
  454968108        454927062        454889189        454849464        454811407
       454774258        454738717        454704347        454669847       
454635269        454600727        454565631        454532474        454498759   
    454465055        454431313        454399015        454365826    455057026  
  455008995        454968116        454927070        454889197        454849498
       454811415        454774266        454738725        454704388       
454669854        454635277        454600750        454565649        454532482   
    454498767        454464868        454431321        454399023       
454365834    455056846     455009019        454967910        454927088       
454889213        454849282        454811423        454774274        454738733   
    454704396        454669862        454635285        454600552       
454565656        454532490        454498791        454464876        454431339   
    454398801        454365842    455056861     455009035        454967928     
  454927096        454889221        454849290        454811431        454774290
       454738758        454704404        454669870        454635293       
454600560        454565441        454532508        454498817        454464884   
    454431347        454398819        454365859    455056879     455009050     
  454967936        454927120        454889239        454849308        454811449
       454774308        454738766        454704412        454669649       
454635301        454600594        454565466        454532516        454498825   
    454464892        454431354        454398827        454365867    455056887  
  455008888        454967944        454927138        454889247        454849316
       454811456        454774324        454738774        454704420       
454669656        454635319        454600602        454565474        454532524   
    454498833        454464900        454431156        454398835       
454365875    455056895     455008896        454967951        454926924       
454889254        454849324        454811241        454774332        454738568   
    454704222        454669664        454635327        454600610       
454565482        454532540        454498635        454464918        454431164   
    454398850        454365883    455056903     455008904        454967969     
  454926932        454889049        454849340        454811258        454774340
       454738576        454704248        454669672        454635335       
454600636        454565490        454532557        454498643        454464926   
    454431172        454398868        454365891    455056937     455008912     
  454967977        454926957        454889064        454849357        454811266
       454774357        454738584        454704255        454669698       
454635350        454600644        454565516        454532359        454498668   
    454464934        454431180        454398876        454365909    455056945  
  455008920        454967993        454926965        454889072        454849373
       454811282        454774142        454738592        454704263       
454669706        454635145        454600651        454565524        454532367   
    454498676        454464942        454431198        454398892       
454365925    455056721     455008946        454967795        454926973       
454889106        454849183        454811290        454774167        454738600   
    454704271        454669714        454635152        454600446       
454565532        454532383        454498684        454464751        454431214   
    454398900        454365727    455056739     455008730        454967803     
  454926999        454889114        454849191        454811316        454774175
       454738618        454704289        454669722        454635160       
454600453        454565334        454532391        454498692        454464769   
    454431222        454398694        454365735    455056747     455008748     
  454967829        454927005        454889130        454849209        454811324
       454774183        454738626        454704297        454669730       
454635178        454600461        454565342        454532417        454498700   
    454464793        454431230        454398702        454365743    455056754  
  455008755        454967845        454927013        454889148        454849217
       454811332        454774191        454738634        454704313       
454669755        454635186        454600479        454565359        454532425   
    454498718        454464801        454431248        454398710       
454365750    455056762     455008763        454967860        454926817       
454888942        454849225        454811340        454774217        454738642   
    454704115        454669524        454635194        454600487       
454565367        454532433        454498726        454464819        454431032   
    454398728        454365768    455056770     455008771        454967878     
  454926825        454888959        454849241        454811142        454774233
       454738659        454704123        454669532        454635202       
454600495        454565375        454532441        454498528        454464835   
    454431040        454398736        454365776    455056788     455008797     
  454967886        454926858        454888967        454849258        454811183
       454774241        454738667        454704131        454669540       
454635210        454600511        454565383        454532458        454498536   
    454464645        454431057        454398751        454365784    455056796  
  455008813        454967894        454926866        454888975        454849274
       454811191        454774035        454738469        454704149       
454669557        454635228        454600529        454565409        454532243   
    454498544        454464678        454431065        454398769       
454365800    455056804     455008839        454967670        454926874       
454888983        454849050        454811209        454774043        454738477   
    454704156        454669565        454635236        454600537       
454565425        454532268        454498551        454464686        454431073   
    454398579        454365818    455056820     455008623        454967688     
  454926882        454889007        454849068        454811217        454774050
       454738493        454704164        454669573        454635244       
454600545        454565433        454532276        454498569        454464694   
    454431081        454398587        454365594    455056614     455008631     
  454967712        454926890        454889015        454849100        454811233
       454774076        454738519        454704172        454669581       
454635038        454600321        454565227        454532292        454498585   
    454464710        454431099        454398595        454365602    455056622  
  455008649        454967720        454926908        454889023        454849118
       454811027        454774092        454738527        454704198       
454669599        454635046        454600339        454565235        454532300   
    454498593        454464728        454431107        454398603       
454365628    455056648     455008664        454967738        454926916       
454889031        454849126        454811035        454774100        454738535   
    454704214        454669607        454635053        454600354       
454565243        454532318        454498601        454464736        454431115   
    454398645        454365644    455056655     455008672        454967746     
  454926700        454888827        454849134        454811050        454774118
       454738543        454704008        454669623        454635061       
454600362        454565250        454532334        454498627        454464512   
    454431123        454398652        454365651    455056663     455008680     
  454967753        454926718        454888835        454848946        454811076
       454774126        454738550        454704016        454669631       
454635079        454600388        454565268        454532342        454498403   
    454464520        454431131        454398660        454365669    455056689  
  455008698        454967779        454926726        454888850        454848953
       454811084        454774134        454738345        454704032       
454669417        454635087        454600396        454565276        454532128   
    454498411        454464538        454430927        454398678       
454365677    455056705     455008706        454967563        454926759       
454888876        454848979        454811092        454773920        454738352   
    454704040        454669441        454635095        454600404       
454565292        454532136        454498429        454464546        454430935   
    454398686        454365685    455056713     455008516        454967571     
  454926767        454888884        454848995        454811100        454773938
       454738360        454704057        454669458        454635103       
454600412        454565300        454532144        454498437        454464553   
    454430943        454398462        454365693    455056507     455008524     
  454967589        454926775        454888892        454849027        454811126
       454773946        454738386        454704065        454669474       
454635111        454600420        454565318        454532177        454498445   
    454464579        454430950        454398470        454365701    455056515  
  455008532        454967597        454926783        454888900        454848847
       454810912        454773953        454738428        454704073       
454669482        454635129        454600438        454565102        454532201   
    454498452        454464587        454430984        454398488       
454365487    455056523     455008540        454967639        454926791       
454888918        454848854        454810938        454773979        454738238   
    454704081        454669490        454634924        454600214       
454565128        454532219        454498478        454464595        454431008   
    454398496        454365503    455056549     455008557        454967647     
  454926809        454888769        454848862        454810987        454773987
       454738253        454704107        454669508        454634932       
454600222        454565136        454532227        454498494        454464611   
    454431016        454398504        454365511    455056556     455008565     
  454967654        454926577        454888785        454848870        454810995
       454773995        454738279        454703893        454669516       
454634940        454600230        454565144        454532235        454498510   
    454464629        454430810        454398512        454365529    455056564  
  455008573        454967662        454926593        454888801        454848888
       454811001        454774019        454738303        454703901       
454669318        454634957        454600248        454565151        454532003   
    454498296        454464405        454430828        454398520       
454365545    455056572     455008409        454967456        454926601       
454888819        454848896        454811019        454773813        454738311   
    454703927        454669326        454634965        454600255       
454565177        454532011        454498304        454464413        454430851   
    454398546        454365552    455056580     455008417        454967472     
  454926619        454888629        454848904        454810805        454773839
       454738329        454703935        454669334        454634981       
454600271        454565185        454532029        454498320        454464421   
    454430869        454398553        454365560    455056606     455008425     
  454967480        454926627        454888637        454848912        454810821
       454773854        454738337        454703943        454669359       
454634999        454600289        454565201        454532037        454498338   
    454464447        454430877        454398561        454365578    455056390  
  455008433        454967498        454926635        454888645        454848920
       454810854        454773904        454738113        454703950       
454669367        454635004        454600297        454564998        454532045   
    454498353        454464454        454430885        454398363       
454365586    455056408     455008441        454967506        454926643       
454888652        454848938        454810862        454773706        454738147   
    454703968        454669375        454635012        454600305       
454565003        454532060        454498361        454464462        454430901   
    454398371        454365362    455056416     455008466        454967514     
  454926650        454888660        454848722        454810888        454773722
       454738188        454703976        454669383        454635020       
454600313        454565011        454532094        454498387        454464470   
    454430919        454398389        454365370    455056424     455008474     
  454967530        454926460        454888678        454848730        454810896
       454773730        454738196        454703984        454669409       
454634825        454600123        454565029        454532102        454498395   
    454464488        454430703        454398405        454365396    455056432  
  455008482        454967548        454926486        454888686        454848763
       454810904        454773748        454738204        454703992       
454669193        454634833        454600131        454565037        454532110   
    454498189        454464298        454430729        454398421       
454365446    455056440     455008490        454967340        454926502       
454888694        454848771        454810698        454773755        454738006   
    454703786        454669219        454634841        454600149       
454565045        454531898        454498197        454464306        454430737   
    454398249        454365461    455056465     455008508        454967357     
  454926510        454888702        454848797        454810706        454773763
       454738014        454703794        454669227        454634858       
454600156        454565052        454531906        454498205        454464314   
    454430760        454398256        454365479    455056473     455008326     
  454967373        454926528        454888710        454848805        454810714
       454773771        454738030        454703802        454669235       
454634866        454600164        454565060        454531922        454498213   
    454464322        454430778        454398264        454365263    455056481  
  455008342        454967381        454926544        454888512        454848821
       454810722        454773797        454738048        454703810       
454669243        454634874        454600180        454565078        454531948   
    454498239        454464330        454430786        454398280       
454365271    455056499     455008367        454967399        454926551       
454888520        454848615        454810730        454773805        454738063   
    454703836        454669250        454634890        454600198       
454564899        454531955        454498247        454464348        454430794   
    454398298        454365289   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455056283     455008185        454967407        454926353       
454888546        454848623        454810755        454773599        454738071   
    454703844        454669268        454634908        454600206       
454564907        454531963        454498254        454464355        454430802   
    454398306        454365297    455056291     455008201        454967431     
  454926379        454888553        454848649        454810763        454773615
       454738089        454703851        454669276        454634916       
454600024        454564915        454531971        454498262        454464363   
    454430596        454398314        454365305    455056317     455008219     
  454967449        454926387        454888561        454848664        454810789
       454773623        454738097        454703869        454669292       
454634718        454600032        454564923        454531997        454498270   
    454464371        454430604        454398322        454365313    455056325  
  455008243        454967241        454926411        454888579        454848672
       454810581        454773649        454738105        454703877       
454669078        454634726        454600040        454564931        454531799   
    454498080        454464397        454430612        454398330       
454365321    455056333     455008250        454967258        454926445       
454888587        454848680        454810599        454773656        454737891   
    454703661        454669086        454634734        454600057       
454564949        454531807        454498106        454464181        454430620   
    454398348        454365347    455056341     455008268        454967266     
  454926270        454888603        454848698        454810649        454773672
       454737909        454703679        454669094        454634742       
454600065        454564956        454531815        454498114        454464199   
    454430638        454398132        454365354    455056358     455008060     
  454967274        454926296        454888405        454848714        454810656
       454773698        454737925        454703703        454669102       
454634759        454600081        454564964        454531831        454498130   
    454464207        454430646        454398140        454365149    455056366  
  455008094        454967282        454926320        454888413        454848516
       454810672        454773490        454737933        454703711       
454669110        454634767        454600099        454564972        454531849   
    454498148        454464215        454430653        454398157       
454365156    455056374     455008110        454967308        454926338       
454888421        454848524        454810490        454773516        454737941   
    454703729        454669128        454634775        454600107       
454564782        454531856        454498155        454464223        454430687   
    454398165        454365164    455056382     455008128        454967126     
  454926130        454888447        454848532        454810508        454773524
       454737958        454703745        454669136        454634783       
454599895        454564816        454531864        454498163        454464249   
    454430489        454398173        454365172    455056176     455008136     
  454967134        454926155        454888454        454848540        454810516
       454773532        454737966        454703778        454669169       
454634791        454599903        454564824        454531872        454498171   
    454464256        454430497        454398181        454365198    455056184  
  455008144        454967142        454926163        454888470        454848557
       454810524        454773540        454737982        454703562       
454669177        454634809        454599911        454564832        454531880   
    454497975        454464264        454430505        454398207       
454365206    455056200     455008151        454967167        454926221       
454888488        454848565        454810540        454773557        454737990   
    454703570        454668963        454634619        454599929       
454564840        454531666        454497983        454464272        454430513   
    454398215        454365214    455056218     455007955        454967175     
  454926239        454888504        454848573        454810557        454773565
       454737792        454703588        454668971        454634635       
454599952        454564857        454531682        454497991        454464082   
    454430521        454398231        454365222    455056226     455007963     
  454967183        454926023        454888306        454848599        454810375
       454773375        454737800        454703604        454668989       
454634643        454599960        454564873        454531690        454498023   
    454464090        454430539        454398025        454365230    455056234  
  455007971        454967191        454926031        454888314        454848607
       454810391        454773391        454737826        454703612       
454669003        454634650        454599978        454564691        454531716   
    454498049        454464116        454430547        454398033       
454365032    455056242     455007989        454967209        454926056       
454888330        454848391        454810417        454773409        454737834   
    454703620        454669029        454634668        454599986       
454564709        454531724        454498056        454464132        454430554   
    454398041        454365040    455056275     455008029        454967217     
  454926072        454888363        454848409        454810433        454773441
       454737842        454703638        454669045        454634676       
454599994        454564717        454531732        454498064        454464140   
    454430562        454398066        454365073    455056069     455008045     
  454967027        454926106        454888371        454848417        454810441
       454773458        454737859        454703653        454669052       
454634684        454599788        454564725        454531740        454498072   
    454464157        454430570        454398082        454365081    455056077  
  455008052        454967035        454926114        454888199        454848425
       454810466        454773466        454737867        454703448       
454669060        454634692        454599804        454564733        454531757   
    454497868        454464173        454430588        454398090       
454365099    455056085     455007831        454967050        454925918       
454888207        454848433        454810276        454773474        454737875   
    454703455        454668856        454634700        454599812       
454564741        454531765        454497876        454463969        454430380   
    454398108        454365107    455056093     455007872        454967076     
  454925926        454888231        454848441        454810284        454773268
       454737883        454703463        454668864        454634494       
454599838        454564758        454531559        454497884        454463985   
    454430398        454398124        454365123    455056101     455007898     
  454967100        454925934        454888249        454848458        454810292
       454773276        454737685        454703489        454668872       
454634502        454599846        454564766        454531567        454497892   
    454463993        454430406        454397910        454365131    455056119  
  455007914        454967118        454925967        454888264        454848466
       454810300        454773300        454737693        454703497       
454668880        454634510        454599853        454564774        454531575   
    454497900        454464009        454430414        454397928       
454364936    455056127     455007922        454966904        454925975       
454888272        454848474        454810326        454773318        454737701   
    454703505        454668898        454634528        454599861       
454564576        454531609        454497926        454464017        454430455   
    454397951        454364944    455056135     455007948        454966920     
  454925983        454888280        454848276        454810334        454773326
       454737719        454703513        454668906        454634536       
454599879        454564584        454531617        454497934        454464025   
    454430463        454397969        454364951    455056150     455007724     
  454966938        454926007        454888074        454848292        454810359
       454773334        454737727        454703539        454668922       
454634544        454599887        454564592        454531633        454497942   
    454464033        454430471        454397977        454364969    455055954  
  455007732        454966946        454925801        454888082        454848300
       454810151        454773342        454737735        454703356       
454668930        454634551        454599671        454564600        454531641   
    454497959        454464058        454430265        454397993       
454364977    455055962     455007757        454966953        454925819       
454888124        454848318        454810177        454773359        454737776   
    454703364        454668948        454634569        454599689       
454564618        454531658        454497967        454464066        454430273   
    454398009        454364985    455055970     455007765        454966961     
  454925843        454888132        454848326        454810185        454773177
       454737560        454703372        454668955        454634577       
454599697        454564634        454531435        454497751        454463852   
    454430281        454398017        454364993    455055988     455007781     
  454966995        454925850        454888140        454848342        454810201
       454773185        454737578        454703380        454668740       
454634379        454599705        454564642        454531450        454497769   
    454463878        454430323        454397845        454365008    455056010  
  455007799        454967001        454925868        454888157        454848367
       454810219        454773219        454737586        454703398       
454668765        454634387        454599747        454564659        454531492   
    454497777        454463886        454430331        454397852       
454365016    455056028     455007815        454966797        454925892       
454888165        454848375        454810227        454773227        454737602   
    454703414        454668773        454634403        454599754       
454564675        454531500        454497785        454463894        454430349   
    454397878        454365024    455056036     455007617        454966821     
  454925900        454887951        454848383        454810235        454773250
       454737610        454703232        454668781        454634411       
454599770        454564469        454531518        454497793        454463902   
    454430356        454397886        454364811    455056044     455007633     
  454966847        454925694        454887977        454848144        454810037
       454773045        454737628        454703257        454668799       
454634429        454599564        454564477        454531526        454497801   
    454463910        454430158        454397902        454364829    455055848  
  455007658        454966854        454925702        454887993        454848169
       454810045        454773052        454737644        454703273       
454668815        454634437        454599580        454564485        454531534   
    454497819        454463936        454430166        454397688       
454364837    455055855     455007666        454966888        454925710       
454888017        454848193        454810052        454773060        454737651   
    454703307        454668831        454634445        454599598       
454564493        454531542        454497827        454463944        454430174   
    454397696        454364845    455055863     455007674        454966680     
  454925728        454888033        454848219        454810060        454773078
       454737669        454703315        454668849        454634452       
454599606        454564519        454531310        454497645        454463951   
    454430182        454397704        454364860    455055871     455007690     
  454966698        454925744        454888058        454848235        454810078
       454773086        454737453        454703323        454668625       
454634288        454599614        454564550        454531344        454497660   
    454463746        454430208        454397753        454364878    455055889  
  455007708        454966714        454925777        454887852        454848250
       454810094        454773094        454737461        454703331       
454668641        454634296        454599622        454564352        454531351   
    454497678        454463753        454430224        454397761       
454364886    455055905     455007716        454966722        454925785       
454887894        454848037        454810136        454773110        454737479   
    454703125        454668658        454634304        454599630       
454564386        454531369        454497694        454463761        454430232   
    454397779        454364902    455055913     455007500        454966748     
  454925595        454887910        454848045        454809914        454773144
       454737487        454703133        454668674        454634312       
454599648        454564410        454531385        454497702        454463779   
    454430257        454397555        454364910    455055939     455007518     
  454966763        454925603        454887936        454848060        454809922
       454772948        454737495        454703158        454668682       
454634320        454599663        454564428        454531401        454497710   
    454463787        454430042        454397563        454364696    455055947  
  455007526        454966771        454925637        454887746        454848078
       454809955        454772963        454737503        454703166       
454668690        454634338        454599465        454564436        454531419   
    454497744        454463803        454430059        454397605       
454364704    455055749     455007559        454966789        454925645       
454887753        454848086        454809963        454772971        454737511   
    454703182        454668724        454634346        454599473       
454564451        454531427        454497538        454463811        454430067   
    454397613        454364738    455055772     455007567        454966573     
  454925678        454887761        454848094        454809997        454772989
       454737529        454703190        454668732        454634353       
454599507        454564246        454531211        454497546        454463829   
    454430083        454397639        454364746    455055780     455007583     
  454966649        454925686        454887795        454848110        454810003
       454773011        454737545        454703208        454668518       
454634361        454599523        454564261        454531229        454497561   
    454463845        454430091        454397647        454364753    455055806  
  455007609        454966664        454925470        454887803        454848128
       454810029        454772815        454737388        454703216       
454668526        454634155        454599531        454564279        454531237   
    454497579        454463639        454430117        454397654       
454364779    455055814     455007393        454966474        454925496       
454887811        454848136        454809807        454772823        454737412   
    454703224        454668534        454634163        454599549       
454564287        454531252        454497587        454463647        454430125   
    454397662        454364787    455055822     455007419        454966490     
  454925504        454887829        454847922        454809815        454772831
       454737438        454703018        454668542        454634171       
454599556        454564295        454531260        454497603        454463654   
    454430141        454397670        454364795    455055830     455007427     
  454966516        454925520        454887837        454847930        454809831
       454772849        454737446        454703026        454668559       
454634189        454599358        454564311        454531286        454497611   
    454463696        454429911        454397449        454364597    455055624  
  455007435        454966532        454925538        454887639        454847948
       454809849        454772864        454737230        454703034       
454668567        454634197        454599366        454564329        454531294   
    454497629        454463704        454429929        454397456       
454364605    455055640     455007443        454966540        454925546       
454887647        454847955        454809856        454772880        454737248   
    454703042        454668583        454634205        454599374       
454564337        454531302        454497637        454463712        454429937   
    454397464        454364613    455055657     455007450        454966565     
  454925561        454887654        454847963        454809864        454772906
       454737263        454703059        454668591        454634221       
454599382        454564345        454531096        454497421        454463720   
    454429945        454397472        454364621    455055665     455007468     
  454966342        454925579        454887670        454847971        454809880
       454772914        454737289        454703067        454668609       
454634239        454599390        454564139        454531104        454497439   
    454463738        454429952        454397480        454364654    455055673  
  455007476        454966359        454925363        454887688        454847989
       454809898        454772708        454737297        454703075       
454668617        454634247        454599408        454564147        454531112   
    454497447        454463522        454429960        454397498       
454364670    455055681     455007484        454966375        454925371       
454887712        454847997        454809906        454772740        454737313   
    454703083        454668401        454634254        454599416       
454564154        454531120        454497454        454463530        454429978   
    454397506        454364688    455055707     455007492        454966383     
  454925397        454887720        454847815        454809708        454772757
       454737321        454703091        454668419        454634056       
454599424        454564170        454531138        454497462        454463548   
    454429986        454397522        454364464    455055715     455007302     
  454966391        454925405        454887522        454847823        454809716
       454772773        454737339        454703109        454668427       
454634064        454599432        454564188        454531146        454497488   
    454463555        454429994        454397530        454364480    455055723  
  455007310        454966409        454925421        454887530        454847831
       454809724        454772781        454737131        454703117       
454668435        454634098        454599234        454564204        454531153   
    454497496        454463589        454430000        454397548       
454364506    455055517     455007328        454966417        454925447       
454887548        454847849        454809740        454772799        454737156   
    454702911        454668450        454634106        454599242       
454564220        454531161        454497520        454463597        454430018   
    454397340        454364514    455055533     455007336        454966458     
  454925462        454887555        454847856        454809757        454772807
       454737172        454702929        454668468        454634114       
454599267        454564238        454531179        454497306        454463605   
    454429796        454397357        454364522    455055541     455007351     
  454966268        454925256        454887563        454847872        454809765
       454772591        454737214        454702945        454668476       
454634130        454599275        454564048        454531187        454497322   
    454463415        454429812        454397365        454364530    455055574  
  455007369        454966276        454925264        454887571        454847880
       454809773        454772617        454737222        454702952       
454668500        454633959        454599291        454564063        454531195   
    454497348        454463423        454429820        454397373       
454364548    455055582     455007385        454966284        454925280       
454887597        454847898        454809781        454772625        454737016   
    454702960        454668302        454633975        454599317       
454564089        454530981        454497355        454463431        454429838   
    454397381        454364555    455055590     455007179        454966292     
  454925298        454887605        454847914        454809799        454772658
       454737032        454702978        454668310        454633983       
454599325        454564097        454531005        454497363        454463456   
    454429853        454397399        454364563    455055608     455007203     
  454966318        454925306        454887415        454847690        454809591
       454772666        454737040        454702986        454668328       
454633991        454599333        454564105        454531013        454497371   
    454463480        454429861        454397407        454364571    455055426  
  455007211        454966128        454925322        454887423        454847708
       454809609        454772674        454737057        454702994       
454668336        454634007        454599119        454564113        454531021   
    454497389        454463498        454429879        454397415       
454364340    455055434     455007229        454966151        454925348       
454887431        454847724        454809625        454772682        454737065   
    454703000        454668344        454634023        454599127       
454563933        454531047        454497397        454463514        454429887   
    454397423        454364357    455055442     455007245        454966169     
  454925355        454887449        454847740        454809633        454772484
       454737073        454702796        454668351        454634031       
454599135        454563974        454531054        454497405        454463316   
    454429903        454397431        454364365    455055459     455007252     
  454966177        454925140        454887464        454847757        454809641
       454772492        454737099        454702804        454668369       
454634049        454599143        454563982        454531070        454497199   
    454463324        454429713        454397225        454364373    455055467  
  455007260        454966193        454925181        454887498        454847765
       454809658        454772500        454736935        454702812       
454668385        454633835        454599150        454563990        454531088   
    454497207        454463332        454429739        454397233       
454364399    455055475     455007278        454966201        454925199       
454887506        454847781        454809682        454772534        454736950   
    454702820        454668393        454633843        454599168       
454564022        454530874        454497223        454463340        454429747   
    454397241        454364407   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455055509     455007062        454966219        454925215       
454887290        454847807        454809484        454772542        454736976   
    454702853        454668187        454633850        454599176       
454563826        454530882        454497249        454463365        454429788   
    454397258        454364423    455055293     455007070        454966227     
  454925223        454887308        454847583        454809492        454772559
       454736992        454702861        454668195        454633876       
454599184        454563842        454530890        454497256        454463373   
    454429572        454397266        454364431    455055301     455007088     
  454966011        454925249        454887316        454847591        454809500
       454772575        454736786        454702887        454668211       
454633884        454599200        454563859        454530908        454497264   
    454463381        454429580        454397274        454364449    455055327  
  455007096        454966037        454925033        454887332        454847609
       454809518        454772583        454736794        454702671       
454668229        454633892        454599226        454563875        454530916   
    454497272        454463399        454429598        454397282       
454364456    455055335     455007104        454966052        454925058       
454887340        454847617        454809534        454772369        454736802   
    454702705        454668237        454633918        454599028       
454563909        454530924        454497280        454463209        454429606   
    454397308        454364241    455055368     455007120        454966078     
  454925066        454887357        454847641        454809559        454772385
       454736810        454702721        454668245        454633926       
454599036        454563917        454530932        454497298        454463225   
    454429614        454397316        454364258    455055376     455007146     
  454966094        454925090        454887373        454847658        454809575
       454772393        454736836        454702747        454668252       
454633934        454599051        454563701        454530940        454497082   
    454463241        454429622        454397324        454364266    455055392  
  455007161        454966102        454925108        454887399        454847682
       454809377        454772401        454736844        454702754       
454668260        454633728        454599069        454563727        454530767   
    454497108        454463258        454429630        454397100       
454364274    455055186     455006957        454965922        454925116       
454887183        454847476        454809385        454772419        454736877   
    454702762        454668062        454633736        454599077       
454563735        454530775        454497124        454463266        454429648   
    454397118        454364282    455055202     455006965        454965930     
  454925124        454887191        454847484        454809393        454772427
       454736679        454702770        454668070        454633744       
454599093        454563750        454530783        454497140        454463274   
    454429655        454397126        454364290    455055228     455006981     
  454965955        454925132        454887209        454847492        454809401
       454772443        454736687        454702788        454668088       
454633751        454599101        454563768        454530791        454497165   
    454463282        454429663        454397134        454364308    455055236  
  455007005        454965963        454924929        454887233        454847500
       454809419        454772468        454736703        454702572       
454668096        454633769        454598913        454563776        454530809   
    454497173        454463308        454429671        454397142       
454364316    455055244     455007021        454965971        454924945       
454887241        454847518        454809427        454772252        454736729   
    454702580        454668112        454633777        454598939       
454563792        454530817        454497181        454463092        454429465   
    454397159        454364324    455055251     455007039        454965997     
  454924952        454887258        454847559        454809443        454772278
       454736752        454702598        454668120        454633785       
454598947        454563800        454530825        454496977        454463118   
    454429481        454397175        454364332    455055277     455007047     
  454966003        454924960        454887274        454847575        454809450
       454772286        454736760        454702614        454668138       
454633793        454598954        454563818        454530833        454496985   
    454463159        454429499        454397191        454364126    455055285  
  455006858        454965815        454924994        454887282        454847369
       454809476        454772302        454736562        454702622       
454668146        454633801        454598996        454563602        454530866   
    454497009        454463167        454429507        454397209       
454364134    455055111     455006866        454965823        454925009       
454887076        454847377        454809260        454772310        454736570   
    454702630        454668153        454633827        454599002       
454563610        454530650        454497033        454463175        454429515   
    454397217        454364142    455055145     455006874        454965849     
  454925025        454887092        454847385        454809278        454772336
       454736588        454702663        454668161        454633637       
454598806        454563628        454530676        454497041        454463191   
    454429523        454396995        454364159    455055152     455006882     
  454965856        454924820        454887118        454847401        454809294
       454772344        454736596        454702499        454667965       
454633645        454598814        454563644        454530684        454497066   
    454462995        454429531        454397001        454364167    455054973  
  455006908        454965872        454924838        454887142        454847419
       454809302        454772351        454736620        454702507       
454667973        454633660        454598822        454563651        454530692   
    454497074        454463001        454429549        454397019       
454364175    455054999     455006916        454965880        454924846       
454887159        454847427        454809310        454772179        454736646   
    454702515        454668005        454633694        454598848       
454563669        454530700        454496860        454463019        454429556   
    454397035        454364183    455055012     455006940        454965898     
  454924853        454887167        454847435        454809328        454772195
       454736653        454702358        454668013        454633702       
454598855        454563693        454530718        454496878        454463043   
    454429564        454397043        454364191    455055038     455006734     
  454965682        454924861        454887175        454847450        454809369
       454772203        454736661        454702366        454668039       
454633710        454598863        454563503        454530734        454496886   
    454463050        454429366        454397068        454364209    455055046  
  455006742        454965708        454924879        454886961        454847468
       454809153        454772211        454736455        454702382       
454668047        454633504        454598889        454563511        454530742   
    454496894        454463068        454429374        454397076       
454364217    455055053     455006759        454965716        454924887       
454886979        454847252        454809179        454772245        454736463   
    454702390        454667858        454633546        454598897       
454563537        454530759        454496902        454463076        454429382   
    454397084        454364225    455055061     455006775        454965724     
  454924895        454886995        454847278        454809187        454772047
       454736489        454702408        454667882        454633553       
454598681        454563560        454530577        454496910        454462862   
    454429390        454396888        454364019    455054858     455006791     
  454965732        454924705        454887001        454847302        454809195
       454772054        454736505        454702416        454667890       
454633561        454598699        454563578        454530593        454496928   
    454462870        454429408        454396896        454364027    455054874  
  455006817        454965740        454924713        454887019        454847310
       454809203        454772062        454736513        454702424       
454667908        454633579        454598707        454563586        454530619   
    454496936        454462896        454429424        454396912       
454364043    455054882     455006825        454965765        454924747       
454887027        454847328        454809211        454772070        454736323   
    454702432        454667916        454633587        454598723       
454563396        454530627        454496944        454462904        454429440   
    454396938        454364050    455054890     455006833        454965575     
  454924754        454887035        454847336        454809229        454772088
       454736331        454702440        454667932        454633595       
454598749        454563404        454530635        454496951        454462912   
    454429457        454396946        454364068    455054916     455006627     
  454965583        454924762        454887043        454847344        454809237
       454772096        454736356        454702457        454667940       
454633603        454598756        454563412        454530437        454496969   
    454462938        454429234        454396961        454364076    455054924  
  455006635        454965591        454924770        454887050        454847351
       454809245        454772104        454736364        454702242       
454667742        454633611        454598764        454563420        454530445   
    454496761        454462953        454429242        454396979       
454364084    455054932     455006643        454965609        454924796       
454886854        454847153        454809252        454772112        454736398   
    454702259        454667759        454633397        454598772       
454563438        454530452        454496779        454462763        454429259   
    454396987        454364092    455054940     455006650        454965625     
  454924804        454886862        454847179        454809039        454772138
       454736406        454702267        454667783        454633405       
454598780        454563446        454530460        454496787        454462797   
    454429267        454396763        454364100    455054767     455006668     
  454965633        454924606        454886870        454847195        454809062
       454771940        454736414        454702275        454667791       
454633413        454598582        454563453        454530478        454496795   
    454462821        454429291        454396771        454363904    455054775  
  455006676        454965641        454924614        454886896        454847203
       454809096        454771957        454736224        454702291       
454667809        454633421        454598590        454563461        454530486   
    454496803        454462839        454429309        454396797       
454363920    455054783     455006692        454965674        454924622       
454886904        454847211        454809104        454771973        454736240   
    454702309        454667817        454633439        454598624       
454563479        454530494        454496829        454462847        454429325   
    454396805        454363938    455054791     455006700        454965468     
  454924630        454886912        454847229        454809112        454771981
       454736265        454702317        454667825        454633454       
454598640        454563495        454530510        454496837        454462854   
    454429333        454396847        454363946    455054809     455006726     
  454965484        454924648        454886920        454847237        454809146
       454772013        454736299        454702325        454667635       
454633470        454598657        454563297        454530528        454496845   
    454462672        454429341        454396862        454363953    455054817  
  455006528        454965492        454924663        454886946        454847245
       454808924        454772021        454736307        454702333       
454667650        454633496        454598665        454563305        454530320   
    454496852        454462680        454429127        454396870       
454363961    455054825     455006569        454965500        454924671       
454886953        454847054        454808932        454771833        454736315   
    454702341        454667676        454633280        454598673       
454563321        454530338        454496662        454462698        454429135   
    454396649        454363979    455054833     455006585        454965518     
  454924499        454886748        454847062        454808940        454771841
       454736117        454702127        454667684        454633314       
454598483        454563339        454530346        454496670        454462706   
    454429143        454396664        454363987    455054841     455006593     
  454965526        454924515        454886755        454847112        454808973
       454771882        454736125        454702143        454667718       
454633330        454598491        454563347        454530353        454496696   
    454462714        454429150        454396672        454363995    455054643  
  455006601        454965534        454924523        454886789        454847120
       454808981        454771890        454736133        454702168       
454667494        454633348        454598517        454563354        454530361   
    454496704        454462730        454429168        454396680       
454364001    455054650     455006395        454965542        454924549       
454886797        454847138        454808999        454771692        454736141   
    454702176        454667544        454633363        454598533       
454563362        454530379        454496720        454462748        454429176   
    454396698        454363797    455054668     455006411        454965567     
  454924556        454886813        454846932        454809005        454771700
       454736166        454702184        454667551        454633371       
454598558        454563388        454530387        454496738        454462755   
    454429184        454396706        454363805    455054684     455006502     
  454965344        454924564        454886839        454846940        454808817
       454771718        454736182        454702192        454667569       
454633389        454598566        454563172        454530395        454496746   
    454462540        454429192        454396714        454363813    455054718  
  455006270        454965351        454924580        454886656        454846973
       454808825        454771726        454736208        454702200       
454667585        454633181        454598574        454563180        454530411   
    454496753        454462565        454429200        454396730       
454363821    455054726     455006304        454965369        454924598       
454886664        454846981        454808833        454771759        454735994   
    454702218        454667601        454633199        454598376       
454563198        454530429        454496548        454462573        454429218   
    454396748        454363839    455054734     455006320        454965377     
  454924382        454886672        454847013        454808841        454771767
       454736000        454702226        454667395        454633207       
454598384        454563206        454530205        454496555        454462581   
    454429226        454396755        454363847    455054544     455006338     
  454965393        454924390        454886680        454846825        454808858
       454771775        454736018        454702002        454667411       
454633215        454598392        454563214        454530221        454496571   
    454462607        454429010        454396524        454363854    455054551  
  455006361        454965401        454924408        454886698        454846858
       454808866        454771593        454736034        454702010       
454667445        454633231        454598400        454563222        454530239   
    454496597        454462649        454429028        454396540       
454363862    455054569     455006379        454965435        454924416       
454886706        454846890        454808882        454771627        454736042   
    454702028        454667452        454633249        454598418       
454563230        454530247        454496605        454462425        454429036   
    454396557        454363870    455054593     455006163        454965443     
  454924440        454886714        454846700        454808890        454771635
       454736059        454702036        454667460        454633256       
454598426        454563248        454530254        454496613        454462433   
    454429051        454396565        454363888    455054601     455006171     
  454965237        454924457        454886722        454846718        454808908
       454771650        454736075        454702051        454667478       
454633272        454598459        454563255        454530262        454496621   
    454462441        454429085        454396581        454363896    455054627  
  455006197        454965252        454924465        454886516        454846726
       454808916        454771668        454736091        454702069       
454667486        454633074        454598467        454563271        454530270   
    454496639        454462458        454429093        454396599       
454363680    455054411     455006205        454965260        454924473       
454886524        454846734        454808718        454771684        454735887   
    454702085        454667288        454633090        454598277       
454563065        454530288        454496647        454462474        454429101   
    454396607        454363698    455054437     455006239        454965278     
  454924481        454886532        454846742        454808726        454771460
       454735911        454702101        454667296        454633108       
454598285        454563073        454530304        454496449        454462482   
    454428905        454396615        454363706    455054445     455006247     
  454965294        454924275        454886540        454846759        454808742
       454771478        454735929        454702119        454667320       
454633116        454598293        454563081        454530312        454496456   
    454462490        454428913        454396631        454363714    455054478  
  455006254        454965302        454924309        454886557        454846767
       454808767        454771486        454735937        454701897       
454667338        454633124        454598319        454563099        454530106   
    454496464        454462524        454428921        454396417       
454363722    455054486     455006064        454965310        454924317       
454886573        454846775        454808775        454771494        454735945   
    454701905        454667346        454633132        454598327       
454563107        454530114        454496472        454462532        454428939   
    454396425        454363730    455054494     455006072        454965336     
  454924325        454886599        454846783        454808783        454771502
       454735952        454701913        454667353        454633157       
454598335        454563115        454530122        454496480        454462342   
    454428947        454396433        454363748    455054304     455006080     
  454965153        454924341        454886607        454846809        454808593
       454771528        454735960        454701939        454667361       
454633165        454598368        454563123        454530148        454496506   
    454462359        454428954        454396441        454363763    455054338  
  455006106        454965161        454924374        454886615        454846593
       454808601        454771551        454735978        454701947       
454667379        454633173        454598152        454563131        454530155   
    454496514        454462367        454428970        454396458       
454363771    455054361     455006130        454965179        454924168       
454886417        454846619        454808635        454771338        454735770   
    454701970        454667387        454632969        454598160       
454563156        454530163        454496340        454462375        454428988   
    454396466        454363789    455054387     455006148        454965187     
  454924176        454886433        454846643        454808668        454771346
       454735796        454701988        454667171        454632977       
454598178        454563164        454530171        454496365        454462383   
    454428996        454396482        454363557    455054395     455005934     
  454965211        454924184        454886466        454846650        454808676
       454771361        454735812        454701996        454667213       
454632985        454598202        454562950        454530189        454496373   
    454462391        454428798        454396490        454363565    455054197  
  455005942        454965229        454924200        454886474        454846676
       454808684        454771387        454735846        454701798       
454667221        454632993        454598210        454562976        454530197   
    454496381        454462409        454428806        454396516       
454363573    455054205     455005959        454965013        454924218       
454886490        454846684        454808692        454771403        454735853   
    454701806        454667239        454633009        454598228       
454562984        454530007        454496399        454462219        454428822   
    454396292        454363581    455054213     455005983        454965021     
  454924226        454886292        454846692        454808494        454771411
       454735861        454701814        454667247        454633017       
454598236        454562992        454530015        454496407        454462227   
    454428830        454396300        454363599    455054247     455005991     
  454965039        454924234        454886326        454846486        454808502
       454771429        454735879        454701822        454667254       
454633025        454598244        454563008        454530031        454496415   
    454462235        454428848        454396318        454363607    455054270  
  455006015        454965047        454924242        454886334        454846494
       454808551        454771437        454735663        454701830       
454667262        454633033        454598251        454563016        454530049   
    454496217        454462243        454428855        454396326       
454363623    455054288     455005835        454965054        454924259       
454886342        454846510        454808395        454771213        454735671   
    454701848        454667270        454633041        454598046       
454563024        454530064        454496225        454462250        454428863   
    454396334        454363631   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455054296     455005850        454965062        454924051       
454886367        454846528        454808403        454771254        454735689   
    454701855        454667064        454633058        454598053       
454563040        454530072        454496233        454462292        454428897   
    454396342        454363649    455054080     455005868        454965070     
  454924085        454886375        454846536        454808429        454771262
       454735705        454701871        454667072        454633066       
454598061        454563057        454530080        454496258        454462300   
    454428681        454396367        454363664    455054098     455005892     
  454965088        454924101        454886383        454846551        454808437
       454771270        454735721        454701889        454667080       
454632860        454598103        454562851        454529876        454496266   
    454462318        454428699        454396375        454363672    455054106  
  455005900        454965104        454924127        454886391        454846569
       454808452        454771288        454735739        454701699       
454667098        454632878        454598111        454562869        454529892   
    454496308        454462102        454428707        454396391       
454363441    455054114     455005926        454964925        454924135       
454886201        454846585        454808460        454771304        454735747   
    454701707        454667114        454632886        454598129       
454562877        454529900        454496316        454462110        454428715   
    454396409        454363458    455054122     455005728        454964933     
  454924143        454886219        454846361        454808478        454771312
       454735754        454701715        454667122        454632894       
454598145        454562885        454529918        454496100        454462128   
    454428723        454396185        454363466    455054130     455005736     
  454964941        454923947        454886227        454846387        454808486
       454771320        454735556        454701731        454667130       
454632902        454597931        454562893        454529926        454496118   
    454462144        454428749        454396193        454363474    455054163  
  455005744        454964958        454923954        454886268        454846395
       454808262        454771098        454735564        454701749       
454667148        454632928        454597949        454562919        454529942   
    454496134        454462151        454428772        454396201       
454363482    455054171     455005751        454964966        454923962       
454886276        454846411        454808270        454771106        454735572   
    454701764        454667163        454632936        454597956       
454562935        454529967        454496142        454462169        454428780   
    454396219        454363490    455054189     455005777        454964982     
  454923970        454886284        454846429        454808338        454771114
       454735580        454701772        454666959        454632944       
454597964        454562943        454529975        454496159        454462193   
    454428608        454396227        454363524    455053975     455005819     
  454964990        454923988        454886078        454846445        454808346
       454771122        454735598        454701574        454666975       
454632951        454597980        454562752        454529751        454496167   
    454462003        454428616        454396235        454363540    455053983  
  455005603        454965005        454924028        454886086        454846460
       454808353        454771130        454735614        454701582       
454666983        454632753        454597998        454562778        454529777   
    454496175        454462011        454428632        454396243       
454363334    455054007     455005611        454964792        454924036       
454886094        454846478        454808361        454771171        454735622   
    454701624        454666991        454632779        454598004       
454562786        454529785        454496191        454462029        454428640   
    454396250        454363342    455054015     455005637        454964818     
  454923830        454886110        454846254        454808379        454771205
       454735630        454701632        454667007        454632787       
454598038        454562794        454529793        454496209        454462045   
    454428657        454396268        454363359    455054031     455005694     
  454964826        454923848        454886136        454846270        454808155
       454770983        454735648        454701640        454667015       
454632795        454597832        454562802        454529801        454495995   
    454462060        454428665        454396276        454363367    455053876  
  455005702        454964842        454923863        454886144        454846288
       454808163        454771007        454735655        454701657       
454667031        454632803        454597840        454562828        454529819   
    454496001        454462078        454428673        454396284       
454363391    455053884     455005496        454964859        454923889       
454886151        454846296        454808171        454771015        454735457   
    454701665        454667056        454632829        454597857       
454562836        454529827        454496019        454462086        454428467   
    454396078        454363409    455053900     455005512        454964883     
  454923897        454886169        454846304        454808189        454771023
       454735465        454701467        454666843        454632837       
454597873        454562844        454529835        454496035        454461898   
    454428475        454396086        454363417    455053918     455005520     
  454964891        454923905        454886177        454846312        454808205
       454771031        454735473        454701475        454666850       
454632845        454597881        454562638        454529868        454496050   
    454461906        454428483        454396094        454363425    455053942  
  455005538        454964685        454923921        454885955        454846320
       454808221        454771049        454735481        454701483       
454666868        454632647        454597899        454562646        454529645   
    454496068        454461914        454428491        454396102       
454363227    455053751     455005546        454964701        454923939       
454885963        454846353        454808239        454771056        454735499   
    454701491        454666884        454632654        454597907       
454562653        454529678        454496076        454461922        454428533   
    454396110        454363235    455053785     455005553        454964719     
  454923749        454885989        454846148        454808247        454771072
       454735507        454701509        454666892        454632662       
454597915        454562661        454529686        454496092        454461930   
    454428541        454396128        454363243    455053793     455005561     
  454964776        454923764        454885997        454846155        454808254
       454771080        454735515        454701517        454666900       
454632670        454597717        454562679        454529694        454495888   
    454461948        454428558        454396144        454363250    455053827  
  455005579        454964578        454923772        454886003        454846171
       454808064        454770868        454735523        454701525       
454666918        454632688        454597733        454562695        454529702   
    454495896        454461955        454428350        454396151       
454363268    455053843     455005587        454964586        454923780       
454886011        454846197        454808072        454770884        454735531   
    454701566        454666926        454632696        454597766       
454562703        454529710        454495904        454461963        454428368   
    454396169        454363284    455053850     455005595        454964610     
  454923798        454886045        454846205        454808080        454770892
       454735333        454701350        454666934        454632704       
454597774        454562729        454529728        454495912        454461757   
    454428384        454396177        454363292    455053652     455005371     
  454964628        454923806        454885849        454846213        454808114
       454770918        454735341        454701384        454666728       
454632712        454597782        454562737        454529736        454495920   
    454461765        454428400        454395971        454363300    455053660  
  455005389        454964636        454923822        454885856        454846221
       454808148        454770926        454735366        454701400       
454666736        454632738        454597790        454562513        454529538   
    454495938        454461773        454428418        454395989       
454363326    455053686     455005405        454964677        454923616       
454885864        454846239        454807934        454770934        454735374   
    454701418        454666744        454632746        454597592       
454562521        454529553        454495946        454461781        454428426   
    454395997        454363110    455053694     455005447        454964461     
  454923624        454885872        454846247        454807942        454770942
       454735382        454701426        454666751        454632530       
454597618        454562547        454529561        454495953        454461807   
    454428236        454396011        454363136    455053702     455005454     
  454964479        454923632        454885880        454846031        454807959
       454770959        454735390        454701434        454666769       
454632548        454597642        454562562        454529587        454495961   
    454461815        454428251        454396029        454363144    455053728  
  455005462        454964487        454923640        454885898        454846049
       454807967        454770967        454735408        454701442       
454666785        454632555        454597659        454562588        454529595   
    454495987        454461823        454428269        454396037       
454363151    455053744     455005488        454964495        454923657       
454885906        454846056        454807975        454770975        454735416   
    454701459        454666793        454632563        454597667       
454562596        454529611        454495771        454461831        454428277   
    454396045        454363169    455053546     455005272        454964503     
  454923673        454885914        454846064        454807991        454770736
       454735424        454701244        454666801        454632571       
454597683        454562604        454529629        454495789        454461856   
    454428301        454396060        454363177    455053553     455005314     
  454964511        454923707        454885948        454846072        454808007
       454770744        454735432        454701251        454666603       
454632589        454597691        454562612        454529637        454495797   
    454461864        454428319        454395856        454363185    455053561  
  455005322        454964529        454923715        454885740        454846080
       454808015        454770769        454735440        454701269       
454666611        454632597        454597493        454562620        454529439   
    454495805        454461658        454428327        454395864       
454363193    455053579     455005355        454964537        454923525       
454885757        454846098        454808023        454770801        454735226   
    454701277        454666629        454632613        454597501       
454562414        454529447        454495813        454461674        454428137   
    454395872        454363201    455053603     455005363        454964545     
  454923533        454885773        454846114        454808031        454770827
       454735234        454701285        454666637        454632621       
454597535        454562430        454529462        454495821        454461682   
    454428145        454395880        454363219    455053611     455005157     
  454964552        454923541        454885781        454846122        454807835
       454770835        454735242        454701293        454666645       
454632639        454597576        454562448        454529488        454495839   
    454461716        454428152        454395898        454363003    455053637  
  455005173        454964347        454923558        454885799        454845934
       454807843        454770843        454735259        454701319       
454666678        454632423        454597584        454562455        454529496   
    454495847        454461732        454428160        454395906       
454363029    455053421     455005223        454964354        454923574       
454885807        454845942        454807850        454770611        454735267   
    454701327        454666686        454632431        454597386       
454562463        454529512        454495854        454461740        454428178   
    454395922        454363037    455053439     455005256        454964370     
  454923582        454885815        454845967        454807876        454770678
       454735275        454701343        454666694        454632449       
454597394        454562489        454529520        454495862        454461559   
    454428186        454395930        454363045    455053447     455005041     
  454964420        454923590        454885633        454845975        454807900
       454770694        454735283        454701137        454666702       
454632456        454597410        454562497        454529322        454495870   
    454461567        454428194        454395948        454363060    455053454  
  455005066        454964446        454923608        454885641        454845983
       454807918        454770702        454735291        454701152       
454666496        454632472        454597444        454562505        454529330   
    454495664        454461575        454428210        454395955       
454363078    455053462     455005074        454964222        454923400       
454885658        454845991        454807926        454770710        454735309   
    454701160        454666504        454632498        454597451       
454562299        454529348        454495672        454461583        454428228   
    454395740        454363086    455053470     455005082        454964230     
  454923418        454885666        454846015        454807710        454770504
       454735317        454701178        454666512        454632506       
454597469        454562307        454529355        454495680        454461609   
    454428020        454395757        454363102    455053488     455005090     
  454964263        454923426        454885682        454846023        454807736
       454770512        454735325        454701186        454666520       
454632514        454597485        454562315        454529363        454495698   
    454461617        454428046        454395765        454362898    455053355  
  455005116        454964271        454923434        454885690        454845819
       454807744        454770520        454735119        454701202       
454666546        454632316        454597279        454562323        454529389   
    454495706        454461633        454428053        454395773       
454362906    455053363     455004929        454964289        454923442       
454885716        454845835        454807751        454770538        454735135   
    454701228        454666553        454632340        454597287       
454562331        454529397        454495714        454461435        454428061   
    454395799        454362914    455053389     455004945        454964297     
  454923459        454885526        454845843        454807769        454770553
       454735143        454701236        454666561        454632357       
454597295        454562356        454529405        454495722        454461450   
    454428079        454395807        454362930    455053413     455004978     
  454964313        454923467        454885534        454845850        454807777
       454770561        454735150        454701038        454666579       
454632365        454597303        454562380        454529413        454495730   
    454461476        454428087        454395815        454362955    455053207  
  455004986        454964321        454923475        454885559        454845876
       454807785        454770579        454735168        454701046       
454666587        454632373        454597329        454562398        454529215   
    454495755        454461484        454428095        454395823       
454362963    455053215     455005017        454964123        454923491       
454885583        454845884        454807793        454770587        454735176   
    454701053        454666595        454632381        454597337       
454562182        454529223        454495763        454461500        454428103   
    454395849        454362989    455053223     455005025        454964131     
  454923285        454885591        454845892        454807819        454770603
       454735184        454701061        454666371        454632399       
454597345        454562190        454529249        454495557        454461518   
    454428111        454395633        454362781    455053231     455004812     
  454964156        454923293        454885401        454845918        454807629
       454770397        454735192        454701079        454666389       
454632407        454597360        454562208        454529256        454495565   
    454461534        454427899        454395641        454362815    455053249  
  455004838        454964164        454923301        454885419        454845710
       454807652        454770405        454735200        454701087       
454666397        454632415        454597378        454562216        454529272   
    454495573        454461310        454427907        454395658       
454362823    455053264     455004846        454964172        454923327       
454885435        454845728        454807678        454770413        454735218   
    454701095        454666405        454632209        454597162       
454562224        454529298        454495581        454461336        454427915   
    454395666        454362849    455053280     455004879        454964180     
  454923335        454885443        454845736        454807694        454770421
       454735002        454701103        454666413        454632225       
454597188        454562232        454529306        454495599        454461344   
    454427931        454395674        454362856    455053298     455004887     
  454964198        454923343        454885450        454845744        454807702
       454770447        454735010        454701111        454666421       
454632233        454597196        454562240        454529090        454495607   
    454461351        454427949        454395682        454362864    455053306  
  455004697        454964214        454923368        454885468        454845751
       454807496        454770454        454735051        454701129       
454666439        454632258        454597204        454562257        454529108   
    454495615        454461369        454427956        454395690       
454362872    455053082     455004713        454964008        454923384       
454885476        454845777        454807504        454770470        454735093   
    454700923        454666447        454632308        454597212       
454562265        454529116        454495623        454461377        454427964   
    454395708        454362880    455053124     455004721        454964016     
  454923160        454885492        454845785        454807512        454770496
       454735101        454700949        454666454        454632100       
454597238        454562083        454529124        454495631        454461385   
    454427972        454395716        454362674    455053132     455004770     
  454964024        454923178        454885278        454845793        454807520
       454770280        454734898        454700956        454666462       
454632118        454597246        454562091        454529132        454495649   
    454461393        454427980        454395724        454362682    455053140  
  455004796        454964032        454923186        454885294        454845801
       454807538        454770298        454734906        454700964       
454666256        454632126        454597261        454562109        454529140   
    454495656        454461401        454427998        454395526       
454362690    455053173     455004580        454964040        454923194       
454885310        454845595        454807553        454770306        454734914   
    454700972        454666264        454632134        454597055       
454562117        454529165        454495441        454461427        454428004   
    454395534        454362708    455053199     455004598        454964057     
  454923228        454885328        454845603        454807561        454770314
       454734922        454701004        454666272        454632142       
454597063        454562141        454529173        454495458        454461203   
    454427782        454395542        454362716    455052977     455004614     
  454964065        454923269        454885344        454845611        454807579
       454770322        454734930        454701012        454666280       
454632167        454597071        454562166        454528977        454495466   
    454461237        454427790        454395559        454362724    455052993  
  455004630        454964073        454923277        454885351        454845629
       454807587        454770355        454734948        454700808       
454666314        454632175        454597089        454561960        454528985   
    454495474        454461252        454427808        454395567       
454362732    455053009     455004648        454964081        454923046       
454885377        454845637        454807389        454770363        454734955   
    454700816        454666322        454632183        454597121       
454561978        454528993        454495524        454461260        454427824   
    454395575        454362740    455053017     455004671        454964099     
  454923061        454885161        454845645        454807405        454770371
       454734963        454700840        454666330        454632001       
454597139        454561986        454529009        454495532        454461278   
    454427832        454395591        454362765    455053025     455004473     
  454964107        454923079        454885179        454845678        454807413
       454770389        454734971        454700899        454666348       
454632019        454597147        454562000        454529017        454495334   
    454461286        454427840        454395609        454362773    455053033  
  455004499        454963893        454923087        454885187        454845686
       454807421        454770173        454734989        454700683       
454666157        454632027        454596933        454562018        454529025   
    454495367        454461302        454427857        454395617       
454362559    455053041     455004549        454963919        454923103       
454885237        454845694        454807439        454770181        454734997   
    454700717        454666165        454632035        454596958       
454562026        454529033        454495375        454461096        454427865   
    454395625        454362567   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455053058     455004556        454963927        454923111       
454885245        454845488        454807447        454770207        454734781   
    454700725        454666173        454632043        454596966       
454562034        454529041        454495383        454461104        454427873   
    454395435        454362583    455053066     455004564        454963935     
  454923129        454885252        454845504        454807462        454770215
       454734799        454700733        454666181        454632050       
454596990        454562042        454529058        454495409        454461112   
    454427881        454395476        454362591    455053074     455004572     
  454963943        454922931        454885054        454845512        454807470
       454770223        454734815        454700766        454666199       
454632076        454597006        454562059        454528852        454495417   
    454461120        454427675        454395484        454362609    455052860  
  455004366        454963968        454922949        454885062        454845520
       454807488        454770231        454734831        454700774       
454666215        454632092        454597014        454561879        454528860   
    454495425        454461138        454427683        454395500       
454362625    455052886     455004382        454963976        454922964       
454885070        454845538        454807280        454770249        454734849   
    454700782        454666223        454631896        454597022       
454561887        454528886        454495433        454461146        454427691   
    454395518        454362641    455052894     455004390        454963984     
  454923004        454885088        454845546        454807314        454770264
       454734856        454700790        454666231        454631904       
454596826        454561895        454528894        454495227        454461153   
    454427709        454395310        454362658    455052928     455004408     
  454963778        454923038        454885096        454845553        454807322
       454770272        454734880        454700584        454666033       
454631912        454596842        454561945        454528902        454495235   
    454461161        454427717        454395328        454362443    455052936  
  455004432        454963794        454922824        454885104        454845579
       454807348        454770066        454734666        454700600       
454666041        454631920        454596859        454561952        454528910   
    454495243        454461195        454427725        454395336       
454362450    455052746     455004440        454963828        454922857       
454885120        454845587        454807355        454770082        454734682   
    454700618        454666066        454631938        454596875       
454561747        454528928        454495250        454460981        454427733   
    454395369        454362476    455052787     455004465        454963836     
  454922865        454885146        454845363        454807371        454770090
       454734690        454700626        454666074        454631946       
454596883        454561754        454528944        454495268        454461013   
    454427741        454395385        454362484    455052795     455004267     
  454963844        454922873        454884966        454845405        454807173
       454770116        454734724        454700634        454666090       
454631979        454596891        454561762        454528951        454495276   
    454461021        454427758        454395401        454362492    455052837  
  455004283        454963869        454922881        454884974        454845413
       454807181        454770132        454734732        454700659       
454666108        454631987        454596909        454561770        454528753   
    454495292        454461039        454427774        454395195       
454362500    455052621     455004325        454963877        454922907       
454884982        454845421        454807199        454770140        454734740   
    454700667        454666116        454631805        454596917       
454561788        454528761        454495300        454461047        454427568   
    454395211        454362518    455052647     455004143        454963661     
  454922923        454884990        454845439        454807207        454770157
       454734567        454700675        454666124        454631813       
454596925        454561796        454528779        454495318        454461062   
    454427576        454395229        454362526    455052654     455004150     
  454963679        454922717        454885005        454845447        454807215
       454769951        454734575        454700493        454666132       
454631821        454596719        454561804        454528787        454495326   
    454461070        454427592        454395237        454362534    455052662  
  455004168        454963695        454922725        454885039        454845454
       454807223        454769977        454734583        454700501       
454665936        454631847        454596735        454561630        454528795   
    454495136        454461088        454427600        454395252       
454362542    455052704     455004176        454963703        454922733       
454884834        454845462        454807231        454770009        454734591   
    454700527        454665944        454631854        454596743       
454561648        454528803        454495144        454460882        454427618   
    454395260        454362344    455052720     455004192        454963711     
  454922741        454884842        454845256        454807256        454770017
       454734617        454700535        454665951        454631664       
454596750        454561655        454528811        454495151        454460916   
    454427626        454395278        454362351    455052522     455004226     
  454963729        454922766        454884867        454845272        454807264
       454770025        454734633        454700543        454665969       
454631672        454596784        454561671        454528837        454495169   
    454460924        454427634        454395286        454362369    455052530  
  455004085        454963737        454922774        454884875        454845298
       454807058        454770033        454734641        454700568       
454665977        454631680        454596792        454561697        454528845   
    454495185        454460932        454427667        454395088       
454362377    455052548     455004093        454963745        454922782       
454884883        454845306        454807074        454770041        454734658   
    454700352        454665985        454631698        454596800       
454561705        454528639        454495193        454460957        454427451   
    454395096        454362385    455052555     455004135        454963752     
  454922808        454884891        454845322        454807090        454770058
       454734443        454700360        454665993        454631706       
454596602        454561713        454528647        454495201        454460973   
    454427477        454395112        454362393    455052563     455003913     
  454963760        454922816        454884925        454845348        454807108
       454769845        454734468        454700378        454666009       
454631714        454596610        454561721        454528654        454495219   
    454460775        454427485        454395120        454362401    455052571  
  455003921        454963562        454922600        454884933        454845140
       454807132        454769852        454734492        454700394       
454666017        454631722        454596636        454561739        454528662   
    454495003        454460783        454427493        454395138       
454362435    455052589     455003947        454963588        454922618       
454884727        454845157        454807140        454769860        454734500   
    454700402        454666025        454631763        454596651       
454561523        454528670        454495011        454460791        454427519   
    454395146        454362211    455052597     455003954        454963620     
  454922634        454884735        454845165        454807157        454769878
       454734526        454700410        454665837        454631557       
454596669        454561531        454528688        454495037        454460817   
    454427527        454395153        454362229    455052613     455003970     
  454963646        454922642        454884743        454845181        454806944
       454769894        454734534        454700428        454665845       
454631565        454596677        454561549        454528696        454495045   
    454460833        454427535        454395161        454362237    455052407  
  455003996        454963448        454922675        454884750        454845199
       454806977        454769910        454734542        454700444       
454665852        454631599        454596685        454561572        454528712   
    454495052        454460858        454427543        454395179       
454362252    455052415     455004002        454963471        454922683       
454884768        454845207        454807009        454769936        454734336   
    454700246        454665860        454631607        454596461       
454561580        454528720        454495060        454460668        454427550   
    454395187        454362260    455052423     455004028        454963489     
  454922691        454884784        454845215        454807033        454769944
       454734344        454700253        454665886        454631615       
454596479        454561598        454528738        454495078        454460684   
    454427345        454394974        454362278    455052449     455003822     
  454963513        454922709        454884792        454845223        454807041
       454769720        454734351        454700261        454665902       
454631649        454596487        454561606        454528530        454495094   
    454460700        454427352        454394982        454362294    455052464  
  455003863        454963539        454922493        454884818        454845058
       454806837        454769753        454734377        454700287       
454665712        454631656        454596495        454561614        454528548   
    454495102        454460718        454427360        454394990       
454362302    455052472     455003897        454963547        454922501       
454884610        454845066        454806852        454769779        454734385   
    454700295        454665720        454631433        454596511       
454561416        454528555        454494899        454460726        454427378   
    454395005        454362310    455052506     455003707        454963349     
  454922535        454884644        454845082        454806894        454769787
       454734401        454700303        454665738        454631441       
454596545        454561440        454528563        454494907        454460759   
    454427386        454395013        454362104    455052290     455003749     
  454963356        454922543        454884651        454845090        454806902
       454769795        454734419        454700329        454665746       
454631466        454596560        454561457        454528571        454494915   
    454460551        454427394        454395021        454362112    455052316  
  455003756        454963364        454922550        454884693        454845116
       454806928        454769803        454734427        454700337       
454665753        454631474        454596578        454561465        454528589   
    454494923        454460577        454427402        454395039       
454362120    455052324     455003764        454963414        454922568       
454884701        454845132        454806720        454769811        454734435   
    454700345        454665761        454631490        454596586       
454561473        454528597        454494931        454460585        454427410   
    454395054        454362138    455052332     455003772        454963422     
  454922584        454884719        454844945        454806738        454769829
       454734229        454700139        454665779        454631516       
454596594        454561481        454528613        454494949        454460593   
    454427428        454395062        454362153    455052357     455003798     
  454963430        454922592        454884511        454844960        454806746
       454769837        454734245        454700147        454665787       
454631532        454596347        454561499        454528415        454494956   
    454460601        454427444        454395070        454362161    455052365  
  455003590        454963232        454922378        454884529        454844978
       454806753        454769613        454734252        454700170       
454665803        454631326        454596354        454561515        454528431   
    454494964        454460627        454427238        454394867       
454362187    455052373     455003608        454963240        454922386       
454884537        454844994        454806787        454769621        454734260   
    454700196        454665597        454631334        454596362       
454561309        454528449        454494972        454460635        454427246   
    454394883        454362195    455052381     455003624        454963281     
  454922394        454884545        454845009        454806803        454769639
       454734278        454700204        454665621        454631359       
454596370        454561317        454528464        454494774        454460643   
    454427253        454394891        454362203    455052183     455003632     
  454963299        454922436        454884552        454845017        454806811
       454769647        454734286        454700022        454665639       
454631367        454596388        454561325        454528480        454494782   
    454460650        454427261        454394909        454361999    455052191  
  455003640        454963307        454922451        454884560        454845025
       454806829        454769654        454734294        454700030       
454665647        454631375        454596396        454561341        454528498   
    454494790        454460445        454427279        454394917       
454362005    455052209     455003657        454963315        454922469       
454884578        454844846        454806613        454769670        454734310   
    454700048        454665662        454631383        454596404       
454561366        454528506        454494808        454460460        454427287   
    454394925        454362013    455052217     455003665        454963323     
  454922261        454884586        454844853        454806621        454769688
       454734120        454700063        454665670        454631391       
454596420        454561382        454528308        454494816        454460478   
    454427295        454394933        454362021    455052233     455003509     
  454963117        454922279        454884594        454844879        454806647
       454769696        454734138        454700071        454665472       
454631409        454596453        454561390        454528316        454494824   
    454460486        454427303        454394941        454362047    455052241  
  455003517        454963133        454922295        454884602        454844887
       454806654        454769704        454734146        454700089       
454665480        454631417        454596248        454561408        454528324   
    454494832        454460494        454427311        454394958       
454362054    455052266     455003525        454963158        454922311       
454884388        454844903        454806662        454769712        454734153   
    454700097        454665506        454631425        454596255       
454561192        454528340        454494840        454460502        454427329   
    454394966        454362062    455052076     455003558        454963174     
  454922329        454884396        454844929        454806670        454769506
       454734161        454700105        454665514        454631219       
454596263        454561200        454528357        454494857        454460510   
    454427337        454394750        454362070    455052092     455003566     
  454963182        454922352        454884412        454844747        454806688
       454769522        454734179        454700113        454665548       
454631235        454596271        454561218        454528373        454494865   
    454460346        454427113        454394768        454362088    455052100  
  455003574        454963190        454922360        454884420        454844754
       454806696        454769548        454734187        454700121       
454665555        454631250        454596289        454561226        454528381   
    454494881        454460379        454427121        454394776       
454362096    455052118     455003368        454963208        454922154       
454884438        454844762        454806704        454769563        454734195   
    454699919        454665571        454631268        454596297       
454561234        454528399        454494659        454460395        454427139   
    454394792        454361890    455052126     455003376        454963216     
  454922162        454884446        454844770        454806712        454769589
       454734203        454699927        454665340        454631300       
454596305        454561259        454528407        454494667        454460403   
    454427147        454394818        454361908    455052134     455003392     
  454963018        454922170        454884453        454844788        454806514
       454769597        454734005        454699935        454665381       
454631318        454596313        454561283        454528209        454494675   
    454460411        454427154        454394834        454361916    455052159  
  455003418        454963026        454922188        454884461        454844796
       454806522        454769605        454734013        454699950       
454665399        454631094        454596321        454561291        454528217   
    454494691        454460429        454427162        454394859       
454361924    455052175     455003426        454963042        454922196       
454884487        454844804        454806530        454769399        454734021   
    454699968        454665407        454631102        454596339       
454561077        454528225        454494709        454460437        454427188   
    454394644        454361932    455051953     455003459        454963059     
  454922220        454884495        454844812        454806548        454769407
       454734047        454699976        454665415        454631128       
454596115        454561085        454528233        454494741        454460239   
    454427196        454394651        454361940    455051995     455003251     
  454963075        454922238        454884263        454844614        454806555
       454769423        454734054        454699984        454665431       
454631136        454596123        454561093        454528241        454494766   
    454460247        454427204        454394677        454361957    455052019  
  455003269        454963083        454922246        454884271        454844622
       454806563        454769431        454734062        454699992       
454665233        454631169        454596149        454561119        454528258   
    454494550        454460262        454427220        454394685       
454361965    455052027     455003293        454963091        454922030       
454884289        454844630        454806589        454769449        454734070   
    454700006        454665241        454631177        454596156       
454561127        454528266        454494568        454460270        454427014   
    454394693        454361973    455051847     455003301        454963109     
  454922055        454884297        454844648        454806605        454769456
       454734088        454700014        454665266        454631185       
454596172        454561135        454528282        454494592        454460288   
    454427022        454394701        454361775    455051854     455003319     
  454962895        454922063        454884305        454844655        454806399
       454769464        454734096        454699794        454665274       
454630989        454596198        454561143        454528290        454494600   
    454460296        454427030        454394719        454361783    455051862  
  455003335        454962903        454922089        454884313        454844671
       454806407        454769472        454734104        454699828       
454665282        454630997        454596206        454561150        454528084   
    454494626        454460304        454427048        454394727       
454361791    455051870     455003343        454962911        454922097       
454884339        454844697        454806423        454769480        454733882   
    454699869        454665290        454631003        454596222       
454561168        454528100        454494436        454460312        454427063   
    454394735        454361809    455051912     455003350        454962929     
  454922105        454884347        454844705        454806431        454769498
       454733908        454699877        454665316        454631011       
454595984        454561176        454528118        454494444        454460338   
    454427071        454394743        454361817    455051920     455003178     
  454962937        454922121        454884354        454844507        454806449
       454769316        454733916        454699893        454665324       
454631029        454595992        454561184        454528134        454494451   
    454460122        454427089        454394537        454361825    455051946  
  455003186        454962945        454921933        454884362        454844515
       454806456        454769324        454733932        454699901       
454665332        454631037        454596008        454560962        454528142   
    454494469        454460130        454427097        454394545       
454361833    455051748     455003228        454962952        454921941       
454884370        454844523        454806472        454769332        454733957   
    454699679        454665126        454631045        454596032       
454560970        454528159        454494477        454460148        454427105   
    454394552        454361866    455051755     455003244        454962960     
  454921958        454884156        454844549        454806480        454769340
       454733965        454699695        454665134        454631052       
454596040        454560996        454528167        454494485        454460155   
    454426891        454394578        454361874    455051763     455003038     
  454962978        454921966        454884172        454844556        454806282
       454769357        454733973        454699711        454665142       
454631060        454596057        454561002        454528175        454494493   
    454460171        454426909        454394594        454361668    455051805  
  455003046        454962986        454921982        454884180        454844564
       454806316        454769365        454733981        454699729       
454665159        454631078        454596073        454561010        454527987   
    454494501        454460189        454426917        454394628       
454361676    455051813     455003087        454962994        454921990       
454884198        454844572        454806332        454769373        454733999   
    454699737        454665183        454630880        454596081       
454561044        454528001        454494519        454460197        454426925   
    454394420        454361684   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455051656     455003103        454962796        454922006       
454884206        454844598        454806340        454769381        454733783   
    454699745        454665191        454630906        454595877       
454561051        454528027        454494527        454460205        454426933   
    454394438        454361700    455051664     455003129        454962804     
  454922014        454884214        454844390        454806357        454769167
       454733791        454699752        454665209        454630914       
454595893        454561069        454528035        454494535        454460213   
    454426941        454394453        454361718    455051672     455003137     
  454962812        454922022        454884222        454844408        454806365
       454769175        454733809        454699778        454665217       
454630922        454595901        454560830        454528043        454494345   
    454460031        454426958        454394461        454361734    455051680  
  455002931        454962820        454921818        454884255        454844416
       454806373        454769191        454733825        454699786       
454665225        454630930        454595927        454560848        454528050   
    454494352        454460049        454426966        454394479       
454361742    455051698     455002949        454962846        454921826       
454884057        454844440        454806381        454769217        454733833   
    454699562        454665019        454630948        454595943       
454560863        454528068        454494378        454460056        454426974   
    454394487        454361767    455051714     455002964        454962861     
  454921834        454884065        454844465        454806175        454769233
       454733841        454699588        454665027        454630955       
454595950        454560871        454528076        454494394        454460064   
    454426982        454394495        454361569    455051508     455002980     
  454962887        454921842        454884073        454844473        454806183
       454769241        454733858        454699612        454665035       
454630963        454595968        454560889        454527870        454494204   
    454460072        454426990        454394511        454361577    455051524  
  455002998        454962671        454921867        454884081        454844275
       454806191        454769258        454733866        454699620       
454665050        454630971        454595976        454560905        454527888   
    454494212        454460106        454426784        454394313       
454361585    455051532     455003004        454962689        454921875       
454884099        454844291        454806209        454769068        454733874   
    454699638        454665084        454630773        454595760       
454560913        454527896        454494220        454460114        454426792   
    454394321        454361593    455051557     455003012        454962697     
  454921891        454884107        454844309        454806217        454769076
       454733668        454699653        454665092        454630781       
454595778        454560921        454527904        454494238        454459918   
    454426800        454394339        454361601    455051565     455003020     
  454962705        454921917        454884115        454844317        454806225
       454769092        454733676        454699661        454665100       
454630799        454595786        454560939        454527920        454494246   
    454459926        454426818        454394347        454361619    455051573  
  455002840        454962747        454921701        454884123        454844325
       454806258        454769100        454733684        454699455       
454665118        454630815        454595794        454560947        454527938   
    454494253        454459934        454426826        454394354       
454361643    455051581     455002857        454962762        454921719       
454884149        454844341        454806274        454769118        454733692   
    454699463        454664897        454630831        454595802       
454560723        454527946        454494261        454459942        454426834   
    454394370        454361650    455051599     455002873        454962564     
  454921743        454883935        454844358        454806050        454769126
       454733700        454699471        454664913        454630849       
454595810        454560756        454527953        454494279        454459959   
    454426842        454394388        454361437    455051409     455002881     
  454962580        454921750        454883943        454844374        454806068
       454769134        454733718        454699497        454664921       
454630856        454595828        454560764        454527961        454494287   
    454459967        454426859        454394396        454361445    455051425  
  455002899        454962598        454921768        454883950        454844168
       454806076        454769142        454733726        454699513       
454664939        454630864        454595844        454560772        454527979   
    454494295        454459975        454426867        454394412       
454361452    455051466     455002907        454962614        454921776       
454883968        454844176        454806084        454769159        454733734   
    454699521        454664970        454630872        454595869       
454560780        454527771        454494303        454459983        454426875   
    454394206        454361460    455051474     455002915        454962622     
  454921784        454883976        454844192        454806092        454768946
       454733742        454699539        454664996        454630666       
454595646        454560798        454527789        454494097        454459991   
    454426883        454394214        454361486    455051292     455002709     
  454962655        454921800        454883984        454844200        454806100
       454768953        454733759        454699547        454664772       
454630708        454595661        454560806        454527805        454494105   
    454459793        454426677        454394222        454361494    455051318  
  455002725        454962663        454921586        454883992        454844234
       454806126        454768961        454733767        454699554       
454664798        454630716        454595679        454560822        454527821   
    454494113        454459801        454426685        454394230       
454361502    455051326     455002733        454962465        454921636       
454884008        454844242        454806159        454768979        454733551   
    454699372        454664806        454630724        454595687       
454560608        454527839        454494121        454459827        454426693   
    454394248        454361510    455051334     455002741        454962473     
  454921651        454884016        454844259        454805946        454768987
       454733569        454699414        454664814        454630732       
454595695        454560624        454527847        454494154        454459835   
    454426701        454394255        454361528    455051342     455002758     
  454962507        454921669        454884024        454844267        454805961
       454768995        454733585        454699430        454664830       
454630740        454595703        454560632        454527854        454494162   
    454459843        454426719        454394263        454361536    455051359  
  455002766        454962523        454921677        454884032        454844051
       454805979        454769019        454733593        454699448       
454664848        454630757        454595711        454560640        454527862   
    454494170        454459850        454426727        454394271       
454361320    455051375     455002782        454962358        454921693       
454883828        454844069        454805987        454769043        454733601   
    454699232        454664855        454630765        454595745       
454560665        454527664        454494188        454459868        454426735   
    454394289        454361338    455051383     455002790        454962374     
  454921461        454883836        454844085        454805995        454768839
       454733619        454699240        454664889        454630559       
454595752        454560681        454527672        454493982        454459876   
    454426743        454394305        454361346    455051177     455002808     
  454962382        454921479        454883844        454844093        454806019
       454768862        454733635        454699257        454664657       
454630575        454595539        454560699        454527680        454494006   
    454459892        454426750        454394115        454361361    455051185  
  455002592        454962408        454921487        454883885        454844101
       454806027        454768870        454733643        454699265       
454664673        454630583        454595554        454560707        454527698   
    454494014        454459900        454426768        454394123       
454361379    455051201     455002618        454962424        454921503       
454883893        454844119        454806035        454768904        454733452   
    454699281        454664681        454630591        454595570       
454560517        454527706        454494022        454459686        454426776   
    454394149        454361387    455051219     455002626        454962432     
  454921511        454883901        454844127        454806043        454768912
       454733460        454699299        454664707        454630609       
454595596        454560525        454527714        454494055        454459694   
    454426560        454394164        454361395    455051235     455002642     
  454962234        454921537        454883919        454844135        454805821
       454768714        454733486        454699307        454664723       
454630641        454595604        454560541        454527730        454494071   
    454459702        454426578        454394172        454361403    455051243  
  455002659        454962242        454921560        454883927        454844143
       454805839        454768722        454733494        454699315       
454664731        454630443        454595612        454560558        454527748   
    454493867        454459710        454426594        454394180       
454361411    455051250     455002675        454962317        454921354       
454883737        454844150        454805862        454768730        454733502   
    454699323        454664749        454630476        454595638       
454560566        454527755        454493875        454459728        454426602   
    454394198        454361429    455051268     455002683        454962325     
  454921362        454883745        454843970        454805888        454768748
       454733510        454699331        454664756        454630484       
454595422        454560574        454527763        454493891        454459736   
    454426610        454393984        454361205    455051276     455002477     
  454962127        454921370        454883760        454843988        454805904
       454768755        454733528        454699125        454664541       
454630492        454595430        454560590        454527557        454493909   
    454459751        454426628        454393992        454361213    455051060  
  455002493        454962135        454921388        454883778        454843996
       454805912        454768771        454733536        454699133       
454664566        454630500        454595448        454560400        454527573   
    454493917        454459769        454426636        454394008       
454361221    455051078     455002501        454962143        454921396       
454883786        454844002        454805920        454768797        454733544   
    454699141        454664574        454630518        454595463       
454560418        454527581        454493925        454459777        454426651   
    454394016        454361239    455051086     455002519        454962150     
  454921404        454883794        454844010        454805714        454768607
       454733338        454699158        454664582        454630526       
454595489        454560426        454527599        454493933        454459785   
    454426669        454394032        454361247    455051102     455002527     
  454962184        454921412        454883802        454844036        454805722
       454768615        454733346        454699166        454664608       
454630542        454595505        454560434        454527607        454493941   
    454459561        454426446        454394040        454361262    455051110  
  455002543        454962192        454921446        454883810        454844044
       454805730        454768623        454733353        454699174       
454664616        454630336        454595513        454560442        454527615   
    454493958        454459579        454426453        454394057       
454361270    455051128     455002550        454962200        454921453       
454883612        454843855        454805748        454768631        454733361   
    454699182        454664624        454630351        454595521       
454560467        454527623        454493966        454459587        454426461   
    454394081        454361288    455051136     455002568        454962218     
  454921255        454883620        454843863        454805755        454768649
       454733379        454699190        454664640        454630369       
454595323        454560475        454527649        454493768        454459603   
    454426479        454393885        454361304    455051144     455002394     
  454962226        454921271        454883661        454843871        454805763
       454768656        454733387        454699216        454664442       
454630377        454595331        454560483        454527656        454493776   
    454459629        454426487        454393893        454361098    455050955  
  455002402        454962010        454921289        454883687        454843905
       454805771        454768664        454733395        454699026       
454664459        454630385        454595349        454560285        454527441   
    454493784        454459637        454426495        454393901       
454361114    455050971     455002436        454962028        454921297       
454883695        454843921        454805805        454768672        454733403   
    454699034        454664467        454630393        454595364       
454560293        454527458        454493792        454459652        454426503   
    454393919        454361122    455050989     455002253        454962044     
  454921305        454883497        454843715        454805813        454768680
       454733411        454699042        454664475        454630401       
454595372        454560319        454527466        454493826        454459660   
    454426511        454393927        454361130    455051003     455002261     
  454962051        454921313        454883513        454843731        454805607
       454768698        454733437        454699059        454664483       
454630229        454595380        454560327        454527482        454493834   
    454459678        454426537        454393943        454361148    455051011  
  455002279        454962069        454921321        454883547        454843756
       454805615        454768706        454733221        454699067       
454664491        454630237        454595406        454560343        454527490   
    454493842        454459462        454426545        454393950       
454361155    455051045     455002295        454962077        454921347       
454883570        454843772        454805623        454768490        454733239   
    454699075        454664509        454630245        454595190       
454560350        454527508        454493651        454459470        454426552   
    454393968        454361163    455051052     455002303        454962085     
  454921172        454883588        454843798        454805649        454768508
       454733254        454699109        454664517        454630252       
454595208        454560186        454527524        454493669        454459496   
    454426339        454393760        454361171    455050872     455002311     
  454962119        454921206        454883380        454843806        454805656
       454768516        454733262        454699117        454664525       
454630286        454595216        454560194        454527532        454493677   
    454459504        454426347        454393794        454361189    455050906  
  455002162        454961905        454921214        454883398        454843814
       454805664        454768524        454733270        454698895       
454664327        454630310        454595224        454560202        454527540   
    454493685        454459520        454426354        454393802       
454361197    455050914     455002212        454961913        454921230       
454883406        454843608        454805672        454768532        454733312   
    454698903        454664343        454630112        454595232       
454560210        454527334        454493693        454459546        454426362   
    454393828        454360983    455050922     455002246        454961921     
  454921024        454883414        454843616        454805680        454768540
       454733320        454698929        454664350        454630138       
454595240        454560228        454527342        454493701        454459553   
    454426370        454393836        454360991    455050930     455002014     
  454961939        454921032        454883422        454843640        454805698
       454768557        454733122        454698937        454664384       
454630153        454595265        454560236        454527367        454493719   
    454459363        454426404        454393844        454361007    455050948  
  455002030        454961947        454921040        454883448        454843657
       454805706        454768565        454733130        454698945       
454664392        454630161        454595273        454560244        454527375   
    454493727        454459371        454426412        454393851       
454361015    455050732     455002055        454961954        454921057       
454883455        454843673        454805490        454768573        454733148   
    454698952        454664400        454630179        454595307       
454560269        454527391        454493735        454459389        454426420   
    454393646        454361023    455050757     455002063        454961962     
  454921073        454883273        454843707        454805508        454768599
       454733155        454698960        454664418        454630187       
454595091        454560277        454527417        454493743        454459413   
    454426222        454393653        454361031    455050765     455002071     
  454961970        454921081        454883281        454843483        454805516
       454768383        454733163        454698978        454664426       
454630195        454595109        454560053        454527433        454493529   
    454459421        454426230        454393661        454361056    455050773  
  455002097        454961988        454921099        454883299        454843491
       454805524        454768409        454733171        454698986       
454664434        454630203        454595117        454560087        454527268   
    454493537        454459447        454426248        454393679       
454361064    455050799     455002113        454961996        454921107       
454883307        454843566        454805532        454768417        454733189   
    454698770        454664210        454630211        454595125       
454560095        454527276        454493545        454459249        454426255   
    454393687        454361072    455050807     455002121        454962002     
  454921115        454883315        454843574        454805540        454768425
       454733205        454698804        454664228        454630005       
454595133        454560103        454527284        454493552        454459256   
    454426263        454393695        454360868    455050815     455001909     
  454961798        454920927        454883331        454843590        454805557
       454768433        454733031        454698812        454664236       
454630021        454595141        454560129        454527300        454493560   
    454459264        454426271        454393703        454360884    455050823  
  455001917        454961806        454920935        454883364        454843368
       454805573        454768441        454733049        454698820       
454664244        454630047        454595158        454560137        454527326   
    454493578        454459272        454426289        454393711       
454360892    455050831     455001933        454961814        454920943       
454883372        454843376        454805599        454768458        454733056   
    454698838        454664251        454630054        454595166       
454560145        454527110        454493586        454459280        454426297   
    454393729        454360900    455050658     455001966        454961822     
  454920950        454883174        454843384        454805391        454768466
       454733064        454698846        454664269        454630062       
454594987        454560152        454527128        454493594        454459298   
    454426305        454393737        454360918    455050674     455001974     
  454961830        454920968        454883190        454843392        454805417
       454768474        454733106        454698853        454664277       
454630070        454594995        454560160        454527136        454493602   
    454459306        454426313        454393745        454360934    455050682  
  455002006        454961848        454920976        454883216        454843400
       454805425        454768482        454732918        454698861       
454664285        454630088        454595000        454559972        454527144   
    454493412        454459314        454426321        454393554       
454360942    455050690     455001792        454961855        454920984       
454883224        454843426        454805433        454768268        454732934   
    454698879        454664293        454630096        454595018       
454559998        454527169        454493420        454459348        454426107   
    454393562        454360959    455050708     455001800        454961863     
  454921008        454883232        454843434        454805441        454768284
       454732942        454698887        454664319        454629890       
454595026        454560004        454527185        454493438        454459157   
    454426115        454393570        454360967    455050518     455001818     
  454961871        454921016        454883240        454843459        454805458
       454768318        454732959        454698648        454664103       
454629908        454595034        454560012        454527193        454493453   
    454459173        454426149        454393588        454360769    455050526  
  455001826        454961889        454920802        454883257        454843467
       454805466        454768326        454732967        454698655       
454664111        454629916        454595042        454560020        454527201   
    454493487        454459181        454426156        454393604       
454360777    455050559     455001842        454961897        454920828       
454883059        454843475        454805474        454768334        454732983   
    454698671        454664129        454629924        454595059       
454560038        454527003        454493495        454459199        454426164   
    454393612        454360785   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455050609     455001859        454961673        454920869       
454883083        454843251        454805482        454768359        454732991   
    454698689        454664137        454629932        454595067       
454559840        454527011        454493511        454459207        454426172   
    454393620        454360793    455050617     455001875        454961681     
  454920885        454883091        454843269        454805284        454768375
       454733007        454698697        454664145        454629940       
454595075        454559857        454527029        454493321        454459041   
    454426180        454393638        454360801    455050419     455001883     
  454961699        454920893        454883109        454843277        454805292
       454768151        454733015        454698713        454664152       
454629957        454595083        454559931        454527037        454493339   
    454459058        454426198        454393422        454360819    455050427  
  455001891        454961707        454920901        454883117        454843285
       454805300        454768177        454732801        454698721       
454664160        454629981        454594862        454559725        454527045   
    454493347        454459066        454426206        454393455       
454360827    455050450     455001677        454961723        454920695       
454883125        454843293        454805318        454768185        454732819   
    454698739        454664178        454629999        454594870       
454559733        454527052        454493354        454459074        454425992   
    454393463        454360843    455050468     455001693        454961731     
  454920703        454883133        454843301        454805334        454768193
       454732835        454698747        454664186        454629791       
454594888        454559758        454527060        454493362        454459082   
    454426008        454393471        454360850    455050476     455001701     
  454961749        454920711        454883141        454843319        454805342
       454768219        454732843        454698754        454664202       
454629809        454594896        454559766        454527078        454493370   
    454459108        454426016        454393489        454360637    455050492  
  455001735        454961756        454920729        454882945        454843327
       454805359        454768227        454732850        454698531       
454663998        454629817        454594904        454559774        454527094   
    454493388        454459116        454426032        454393497       
454360660    455050500     455001743        454961764        454920737       
454882952        454843335        454805375        454768235        454732868   
    454698549        454664004        454629825        454594912       
454559790        454527102        454493206        454459124        454426065   
    454393505        454360686    455050310     455001560        454961772     
  454920752        454882960        454843343        454805169        454768243
       454732876        454698580        454664012        454629833       
454594920        454559808        454526898        454493214        454459132   
    454426081        454393513        454360694    455050328     455001578     
  454961780        454920760        454882978        454843350        454805177
       454768250        454732884        454698598        454664020       
454629866        454594938        454559816        454526906        454493255   
    454458944        454426099        454393521        454360702    455050344  
  455001586        454961566        454920778        454883026        454843160
       454805193        454768045        454732892        454698606       
454664038        454629882        454594946        454559824        454526922   
    454493271        454458969        454425893        454393299       
454360710    455050187     455001594        454961574        454920786       
454883034        454843178        454805201        454768052        454732900   
    454698614        454664046        454629668        454594953       
454559626        454526930        454493289        454458977        454425901   
    454393307        454360736    455050203     455001610        454961582     
  454920794        454883042        454843186        454805219        454768060
       454732686        454698630        454664061        454629676       
454594979        454559634        454526948        454493297        454458985   
    454425919        454393323        454360512    455050211     455001628     
  454961590        454920588        454882853        454843194        454805227
       454768086        454732694        454698424        454664079       
454629692        454594763        454559642        454526955        454493099   
    454459017        454425927        454393349        454360520    455050229  
  455001644        454961624        454920596        454882861        454843202
       454805235        454768102        454732702        454698432       
454663881        454629718        454594771        454559659        454526963   
    454493123        454459025        454425935        454393356       
454360546    455050237     455001651        454961640        454920604       
454882879        454843210        454805250        454768128        454732710   
    454698440        454663899        454629726        454594789       
454559667        454526971        454493156        454459033        454425968   
    454393364        454360553    455050278     455001669        454961657     
  454920620        454882887        454843228        454805268        454768136
       454732728        454698457        454663907        454629734       
454594797        454559683        454526989        454493164        454458829   
    454425976        454393380        454360579    455050070     455001453     
  454961665        454920638        454882895        454843236        454805045
       454767930        454732744        454698465        454663915       
454629742        454594805        454559691        454526997        454493172   
    454458837        454425984        454393398        454360587    455050088  
  455001461        454961459        454920646        454882911        454843244
       454805052        454767948        454732751        454698481       
454663923        454629759        454594813        454559709        454526781   
    454493180        454458845        454425778        454393406       
454360603    455050096     455001479        454961467        454920653       
454882929        454843038        454805060        454767955        454732769   
    454698507        454663931        454629767        454594821       
454559501        454526799        454493198        454458852        454425794   
    454393190        454360611    455050112     455001487        454961475     
  454920661        454882937        454843046        454805078        454767971
       454732777        454698523        454663949        454629551       
454594839        454559519        454526807        454492984        454458860   
    454425810        454393208        454360629    455050138     455001495     
  454961483        454920687        454882739        454843061        454805094
       454767989        454732785        454698317        454663956       
454629569        454594847        454559527        454526815        454492992   
    454458878        454425828        454393224        454360405    455050153  
  455001503        454961491        454920471        454882762        454843079
       454805136        454767997        454732579        454698325       
454663972        454629577        454594649        454559535        454526823   
    454493016        454458894        454425836        454393232       
454360413    455050161     455001511        454961509        454920489       
454882770        454843087        454805144        454768003        454732587   
    454698333        454663980        454629585        454594664       
454559543        454526831        454493024        454458902        454425844   
    454393240        454360421    455050179     455001529        454961517     
  454920497        454882788        454843095        454804931        454768011
       454732595        454698341        454663774        454629593       
454594672        454559550        454526849        454493040        454458910   
    454425851        454393257        454360439    455049965     455001537     
  454961525        454920505        454882796        454843103        454804949
       454768029        454732603        454698366        454663782       
454629619        454594680        454559584        454526864        454493057   
    454458928        454425869        454393265        454360462    455049973  
  455001552        454961533        454920513        454882804        454843111
       454804956        454768037        454732611        454698374       
454663824        454629627        454594698        454559600        454526872   
    454493065        454458712        454425877        454393273       
454360470    455049981     455001347        454961541        454920521       
454882812        454843129        454804964        454767823        454732629   
    454698390        454663840        454629635        454594706       
454559410        454526674        454493073        454458720        454425653   
    454393281        454360496    455049999     455001354        454961558     
  454920539        454882820        454843137        454804980        454767831
       454732637        454698408        454663857        454629643       
454594722        454559436        454526682        454493081        454458738   
    454425661        454393075        454360306    455050013     455001362     
  454961368        454920547        454882606        454842931        454804998
       454767849        454732652        454698416        454663865       
454629650        454594730        454559444        454526690        454492877   
    454458795        454425679        454393091        454360314    455050047  
  455001396        454961384        454920554        454882614        454842949
       454805003        454767864        454732660        454698200       
454663873        454629445        454594748        454559451        454526708   
    454492885        454458803        454425687        454393109       
454360322    455050062     455001404        454961392        454920562       
454882622        454842956        454805011        454767872        454732678   
    454698218        454663667        454629452        454594524       
454559485        454526724        454492893        454458605        454425695   
    454393117        454360330    455049890     455001412        454961400     
  454920372        454882648        454842964        454805037        454767898
       454732470        454698226        454663683        454629460       
454594540        454559287        454526740        454492919        454458613   
    454425703        454393125        454360348    455049908     455001420     
  454961418        454920380        454882689        454842972        454804824
       454767906        454732504        454698275        454663691       
454629478        454594565        454559295        454526765        454492927   
    454458621        454425729        454393133        454360355    455049916  
  455001446        454961434        454920398        454882713        454842998
       454804832        454767914        454732520        454698291       
454663709        454629486        454594573        454559311        454526567   
    454492943        454458654        454425737        454393141       
454360363    455049932     455001230        454961442        454920406       
454882481        454843004        454804840        454767922        454732538   
    454698101        454663717        454629502        454594581       
454559329        454526575        454492950        454458662        454425745   
    454393158        454360371    455049940     455001248        454961236     
  454920422        454882499        454843012        454804865        454767724
       454732546        454698119        454663741        454629510       
454594607        454559352        454526591        454492968        454458688   
    454425752        454393166        454360389    455049957     455001255     
  454961244        454920430        454882515        454843020        454804873
       454767732        454732553        454698127        454663758       
454629536        454594615        454559378        454526609        454492976   
    454458506        454425760        454393174        454360397    455049759  
  455001263        454961251        454920448        454882523        454842824
       454804881        454767740        454732561        454698135       
454663766        454629544        454594623        454559386        454526617   
    454492752        454458514        454425547        454392960       
454360165    455049767     455001271        454961269        454920455       
454882531        454842832        454804899        454767757        454732363   
    454698150        454663550        454629338        454594631       
454559394        454526625        454492786        454458522        454425554   
    454392978        454360199    455049783     455001305        454961277     
  454920463        454882549        454842840        454804907        454767765
       454732371        454698168        454663568        454629346       
454594417        454559162        454526633        454492802        454458548   
    454425562        454392986        454360207    455049817     455001339     
  454961293        454920240        454882598        454842857        454804915
       454767773        454732389        454698176        454663576       
454629353        454594425        454559170        454526641        454492836   
    454458555        454425570        454392994        454360249    455049825  
  455001123        454961301        454920257        454882374        454842865
       454804717        454767781        454732397        454698184       
454663584        454629379        454594433        454559188        454526658   
    454492844        454458563        454425588        454393000       
454360256    455049833     455001149        454961319        454920265       
454882382        454842873        454804725        454767799        454732405   
    454698192        454663592        454629387        454594458       
454559196        454526468        454492851        454458373        454425596   
    454393018        454360264    455049635     455001156        454961327     
  454920273        454882390        454842899        454804733        454767807
       454732413        454697996        454663600        454629395       
454594466        454559220        454526476        454492869        454458381   
    454425612        454393034        454360272    455049643     455001164     
  454961335        454920281        454882416        454842907        454804741
       454767815        454732421        454698002        454663659       
454629403        454594474        454559238        454526484        454492638   
    454458399        454425620        454393042        454360280    455049676  
  455001172        454961137        454920299        454882432        454842915
       454804758        454767609        454732439        454698010       
454663444        454629429        454594482        454559246        454526492   
    454492646        454458407        454425638        454393059       
454360033    455049684     455001198        454961145        454920307       
454882440        454842709        454804774        454767617        454732454   
    454698028        454663451        454629221        454594490       
454559253        454526500        454492653        454458423        454425646   
    454393067        454360041    455049692     455001206        454961152     
  454920323        454882457        454842717        454804782        454767633
       454732249        454698036        454663477        454629247       
454594508        454559261        454526518        454492687        454458449   
    454425422        454392853        454360058    455049700     455001222     
  454961160        454920331        454882465        454842725        454804816
       454767641        454732256        454698044        454663493       
454629254        454594300        454559279        454526526        454492695   
    454458456        454425430        454392861        454360066    455049551  
  455001024        454961178        454920141        454882473        454842733
       454804600        454767658        454732264        454698051       
454663501        454629262        454594326        454559055        454526542   
    454492703        454458472        454425448        454392879       
454360074    455049569     455001040        454961186        454920158       
454882259        454842741        454804618        454767666        454732272   
    454698069        454663519        454629270        454594334       
454559063        454526559        454492711        454458266        454425455   
    454392887        454360082    455049593     455001057        454961202     
  454920174        454882267        454842774        454804626        454767682
       454732280        454698077        454663527        454629296       
454594359        454559071        454526351        454492729        454458282   
    454425463        454392895        454360108    455049601     455001099     
  454961228        454920182        454882309        454842782        454804634
       454767690        454732306        454698085        454663337       
454629304        454594367        454559089        454526385        454492737   
    454458290        454425471        454392903        454360132    455049619  
  455000893        454961012        454920190        454882325        454842790
       454804642        454767708        454732322        454697889       
454663345        454629312        454594375        454559097        454526393   
    454492745        454458316        454425539        454392929       
454360140    455049445     455000919        454961020        454920208       
454882333        454842808        454804659        454767484        454732330   
    454697897        454663352        454629320        454594391       
454559105        454526427        454492521        454458324        454425315   
    454392937        454360157    455049486     455000927        454961038     
  454920232        454882358        454842592        454804667        454767500
       454732132        454697905        454663360        454629114       
454594409        454559113        454526435        454492539        454458332   
    454425356        454392945        454359910    455049494     455000935     
  454961053        454920018        454882366        454842626        454804683
       454767518        454732140        454697921        454663378       
454629130        454594193        454559147        454526443        454492547   
    454458365        454425364        454392952        454359936    455049304  
  455000943        454961079        454920042        454882150        454842634
       454804691        454767526        454732157        454697947       
454663386        454629155        454594201        454558941        454526252   
    454492554        454458167        454425372        454392739       
454359944    455049338     455000984        454961087        454920059       
454882176        454842642        454804709        454767542        454732165   
    454697954        454663394        454629163        454594227       
454558958        454526260        454492562        454458175        454425380   
    454392747        454359969    455049387     455000992        454961095     
  454920067        454882226        454842659        454804493        454767559
       454732173        454697962        454663402        454629171       
454594235        454558966        454526278        454492570        454458183   
    454425398        454392762        454359977    455049189     455001008     
  454961103        454920075        454882242        454842667        454804527
       454767575        454732199        454697970        454663410       
454629205        454594243        454558990        454526286        454492588   
    454458209        454425406        454392796        454359985    455049213  
  455000786        454961111        454920083        454882036        454842675
       454804535        454767583        454732207        454697988       
454663428        454629213        454594250        454559006        454526302   
    454492596        454458225        454425414        454392804       
454360009    455049247     455000810        454960915        454920091       
454882044        454842493        454804550        454767591        454732215   
    454697772        454663212        454629015        454594268       
454559014        454526310        454492604        454458233        454425208   
    454392838        454360017    455049254     455000828        454960923     
  454920109        454882077        454842501        454804568        454767377
       454732223        454697780        454663238        454629023       
454594276        454559030        454526146        454492620        454458241   
    454425216        454392622        454360025    455049270     455000836     
  454960931        454920117        454882085        454842519        454804576
       454767385        454732231        454697798        454663246       
454629031        454594284        454559048        454526153        454492414   
    454458258        454425224        454392630        454359803    455049288  
  455000844        454960964        454920125        454882101        454842527
       454804584        454767401        454732025        454697806       
454663253        454629049        454594292        454558834        454526161   
    454492422        454458068        454425232        454392648       
454359811    455049080     455000851        454960972        454919903       
454882119        454842535        454804592        454767419        454732033   
    454697814        454663261        454629064        454594086       
454558842        454526179        454492448        454458076        454425240   
    454392655        454359829    455049098     455000869        454960980     
  454919911        454882135        454842543        454804386        454767427
       454732041        454697822        454663279        454629072       
454594094        454558867        454526203        454492455        454458084   
    454425257        454392663        454359837    455049106     455000877     
  454960790        454919929        454881921        454842550        454804410
       454767435        454732058        454697830        454663287       
454629098        454594102        454558875        454526211        454492463   
    454458092        454425265        454392689        454359860    455049130  
  455000687        454960808        454919937        454881939        454842568
       454804428        454767468        454732066        454697848       
454663295        454629106        454594110        454558883        454526229   
    454492471        454458100        454425273        454392697       
454359886    455049155     455000695        454960824        454919945       
454881954        454842576        454804436        454767476        454732074   
    454697863        454663303        454628918        454594128       
454558891        454526245        454492489        454458118        454425281   
    454392705        454359894   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455049171     455000703        454960832        454919952       
454881962        454842584        454804451        454767260        454732090   
    454697871        454663311        454628926        454594151       
454558917        454526039        454492497        454458126        454425299   
    454392721        454359696    455048967     455000711        454960840     
  454919978        454881970        454842386        454804469        454767278
       454732108        454697665        454663105        454628934       
454594177        454558925        454526047        454492505        454458134   
    454425307        454392515        454359704    455048983     455000729     
  454960865        454919994        454881988        454842402        454804477
       454767286        454732124        454697673        454663113       
454628942        454594185        454558743        454526054        454492513   
    454458159        454425091        454392523        454359712    455048991  
  455000745        454960873        454920000        454881996        454842410
       454804485        454767294        454731910        454697681       
454663139        454628959        454593989        454558750        454526062   
    454492307        454457946        454425109        454392531       
454359720    455049015     455000752        454960899        454919788       
454882002        454842428        454804279        454767302        454731928   
    454697715        454663147        454628967        454594003       
454558768        454526070        454492315        454457953        454425117   
    454392549        454359738    455049023     455000570        454960683     
  454919820        454882028        454842436        454804287        454767344
       454731944        454697731        454663162        454628991       
454594011        454558800        454526088        454492323        454457979   
    454425125        454392564        454359746    455049049     455000588     
  454960691        454919846        454881814        454842451        454804295
       454767369        454731951        454697749        454663170       
454628801        454594029        454558818        454526096        454492331   
    454457995        454425141        454392572        454359753    455048850  
  455000596        454960725        454919853        454881822        454842477
       454804303        454767161        454731969        454697756       
454663196        454628819        454594037        454558826        454526104   
    454492356        454458001        454425158        454392580       
454359761    455048876     455000604        454960733        454919861       
454881830        454842279        454804329        454767187        454731977   
    454697558        454663204        454628827        454594052       
454558628        454526112        454492372        454458019        454425166   
    454392614        454359779    455048884     455000612        454960758     
  454919887        454881848        454842287        454804337        454767195
       454731985        454697566        454662990        454628835       
454594060        454558636        454526120        454492380        454458027   
    454425174        454392390        454359787    455048926     455000620     
  454960766        454919671        454881855        454842295        454804378
       454767203        454732009        454697574        454663006       
454628843        454594078        454558644        454526138        454492398   
    454458035        454425182        454392408        454359589    455048934  
  455000638        454960774        454919689        454881863        454842303
       454804170        454767211        454731829        454697590       
454663014        454628850        454593872        454558651        454525924   
    454492190        454458043        454425190        454392416       
454359597    455048744     455000646        454960782        454919705       
454881913        454842311        454804212        454767237        454731837   
    454697608        454663022        454628868        454593880       
454558669        454525932        454492208        454458050        454424987   
    454392424        454359605    455048751     455000653        454960592     
  454919713        454881707        454842345        454804220        454767245
       454731845        454697616        454663030        454628876       
454593898        454558677        454525940        454492216        454457839   
    454424995        454392432        454359613    455048785     455000661     
  454960626        454919721        454881715        454842352        454804238
       454767252        454731852        454697624        454663055       
454628884        454593906        454558685        454525957        454492224   
    454457854        454425000        454392440        454359621    455048793  
  455000471        454960634        454919739        454881723        454842360
       454804246        454767054        454731860        454697632       
454663063        454628892        454593914        454558693        454525973   
    454492257        454457862        454425018        454392457       
454359639    455048819     455000489        454960659        454919754       
454881731        454842162        454804253        454767088        454731878   
    454697657        454663071        454628694        454593922       
454558701        454525999        454492265        454457888        454425026   
    454392465        454359647    455048843     455000497        454960675     
  454919762        454881749        454842170        454804261        454767096
       454731886        454697442        454663089        454628702       
454593930        454558719        454526005        454492273        454457896   
    454425034        454392481        454359670    455048645     455000505     
  454960477        454919572        454881756        454842188        454804063
       454767104        454731894        454697459        454663097       
454628728        454593948        454558727        454526021        454492281   
    454457904        454425042        454392499        454359688    455048652  
  455000513        454960485        454919580        454881780        454842196
       454804071        454767138        454731902        454697467       
454662891        454628736        454593955        454558511        454525825   
    454492299        454457912        454425059        454392291       
454359472    455048686     455000539        454960493        454919606       
454881798        454842238        454804097        454767146        454731696   
    454697475        454662917        454628785        454593963       
454558529        454525841        454492083        454457920        454425067   
    454392309        454359480    455048728     455000547        454960519     
  454919622        454881806        454842246        454804105        454766932
       454731712        454697483        454662925        454628579       
454593971        454558537        454525858        454492091        454457938   
    454425075        454392317        454359498    455048520     455000349     
  454960527        454919630        454881608        454842048        454804121
       454766940        454731720        454697509        454662933       
454628587        454593773        454558545        454525866        454492109   
    454457714        454425083        454392325        454359506    455048546  
  455000356        454960352        454919655        454881624        454842055
       454804139        454766957        454731738        454697517       
454662966        454628595        454593781        454558578        454525874   
    454492125        454457722        454424870        454392333       
454359514    455048561     455000398        454960386        454919457       
454881632        454842063        454804154        454766981        454731746   
    454697525        454662974        454628603        454593807       
454558586        454525882        454492133        454457730        454424896   
    454392341        454359522    455048579     455000406        454960394     
  454919465        454881665        454842071        454803933        454767005
       454731753        454697533        454662982        454628611       
454593815        454558610        454525890        454492158        454457748   
    454424904        454392366        454359530    455048587     455000414     
  454960402        454919481        454881681        454842089        454803941
       454767039        454731761        454697541        454662776       
454628629        454593823        454558412        454525700        454491978   
    454457755        454424920        454392374        454359548    455048595  
  455000422        454960436        454919499        454881699        454842097
       454803974        454766825        454731779        454697335       
454662784        454628645        454593831        454558438        454525718   
    454491986        454457771        454424938        454392382       
454359555    455048611     455000430        454960444        454919515       
454881483        454842105        454803990        454766841        454731795   
    454697343        454662792        454628652        454593849       
454558446        454525726        454491994        454457789        454424946   
    454392176        454359563    455048421     455000448        454960451     
  454919523        454881491        454842121        454804006        454766858
       454731571        454697350        454662800        454628660       
454593856        454558453        454525734        454492018        454457805   
    454424961        454392184        454359571    455048447     455000232     
  454960246        454919531        454881509        454842139        454804030
       454766890        454731589        454697368        454662818       
454628462        454593666        454558461        454525742        454492026   
    454457813        454424979        454392192        454359381    455048454  
  455000240        454960253        454919549        454881533        454842147
       454803826        454766908        454731605        454697376       
454662826        454628470        454593674        454558487        454525759   
    454492034        454457607        454424763        454392200       
454359399    455048462     455000257        454960261        454919556       
454881566        454841958        454803834        454766916        454731621   
    454697392        454662834        454628488        454593708       
454558495        454525767        454492042        454457615        454424771   
    454392218        454359407    455048470     455000265        454960303     
  454919333        454881582        454841966        454803859        454766924
       454731639        454697400        454662842        454628504       
454593716        454558503        454525775        454492059        454457623   
    454424789        454392226        454359423    455048488     455000273     
  454960311        454919341        454881376        454841974        454803883
       454766734        454731654        454697418        454662875       
454628512        454593732        454558271        454525791        454492067   
    454457631        454424797        454392234        454359431    455048496  
  455000299        454960154        454919358        454881400        454841982
       454803917        454766759        454731662        454697426       
454662669        454628520        454593757        454558305        454525593   
    454491861        454457656        454424813        454392242       
454359449    455048504     455000307        454960170        454919374       
454881426        454842030        454803719        454766767        454731670   
    454697228        454662677        454628538        454593765       
454558321        454525601        454491879        454457672        454424821   
    454392259        454359456    455048512     455000315        454960188     
  454919382        454881434        454841834        454803727        454766791
       454731688        454697236        454662693        454628546       
454593559        454558339        454525619        454491887        454457680   
    454424839        454392267        454359464    455048314     455000323     
  454960048        454919416        454881475        454841842        454803743
       454766809        454731472        454697244        454662701       
454628553        454593567        454558347        454525627        454491895   
    454457698        454424847        454392275        454359258    455048322  
  455000331        454960089        454919432        454881269        454841875
       454803750        454766601        454731480        454697269       
454662719        454628561        454593575        454558370        454525635   
    454491903        454457706        454424854        454392069       
454359266    455048330     455000125        454960097        454919226       
454881285        454841891        454803784        454766619        454731498   
    454697277        454662727        454628363        454593583       
454558388        454525643        454491911        454457508        454424862   
    454392077        454359274    455048348     455000133        454960113     
  454919234        454881293        454841909        454803800        454766635
       454731506        454697285        454662743        454628371       
454593591        454558164        454525650        454491929        454457524   
    454424656        454392119        454359282    455048363     455000141     
  454960121        454919242        454881319        454841917        454803610
       454766643        454731514        454697293        454662750       
454628389        454593609        454558172        454525668        454491952   
    454457532        454424672        454392127        454359290    455048371  
  455000158        454960139        454919259        454881335        454841925
       454803628        454766668        454731522        454697301       
454662552        454628397        454593617        454558180        454525676   
    454491762        454457540        454424680        454392135       
454359308    455048397     455000174        454959925        454919275       
454881343        454841727        454803644        454766684        454731530   
    454697319        454662560        454628405        454593633       
454558214        454525684        454491788        454457557        454424714   
    454392150        454359316    455048199     455000208        454959941     
  454919283        454881152        454841735        454803651        454766692
       454731555        454697327        454662578        454628413       
454593658        454558230        454525692        454491796        454457573   
    454424722        454392168        454359324    455048223     455000224     
  454959974        454919291        454881160        454841800        454803669
       454766700        454731563        454697111        454662586       
454628421        454593443        454558255        454525486        454491804   
    454457581        454424730        454391947        454359332    455048231  
  455000018        454959982        454919309        454881228        454841818
       454803503        454766486        454731332        454697137       
454662594        454628447        454593450        454558263        454525494   
    454491812        454457599        454424748        454391962       
454359340    455048249     455000026        454959990        454919317       
454881236        454841602        454803511        454766494        454731340   
    454697145        454662610        454628454        454593468       
454558057        454525502        454491838        454457391        454424755   
    454391988        454359357    455048272     455000034        454960006     
  454919325        454881244        454841628        454803537        454766502
       454731365        454697152        454662628        454628249       
454593484        454558073        454525510        454491846        454457417   
    454424557        454392010        454359142    455048298     455000059     
  454960014        454919119        454881046        454841636        454803552
       454766510        454731373        454697160        454662636       
454628256        454593492        454558081        454525528        454491853   
    454457425        454424565        454392028        454359159    455048090  
  455000091        454959834        454919127        454881053        454841644
       454803578        454766528        454731399        454697178       
454662644        454628264        454593518        454558107        454525536   
    454491655        454457433        454424573        454392044       
454359167    455048132     454999905        454959842        454919143       
454881079        454841651        454803586        454766536        454731415   
    454697186        454662651        454628272        454593526       
454558123        454525544        454491663        454457441        454424581   
    454391848        454359175    455048140     454999913        454959867     
  454919150        454881087        454841669        454803594        454766577
       454731423        454697194        454662453        454628280       
454593534        454558131        454525551        454491671        454457458   
    454424599        454391855        454359183    455048165     454999921     
  454959891        454919168        454881095        454841677        454803602
       454766593        454731431        454697202        454662479       
454628298        454593542        454558149        454525569        454491689   
    454457466        454424607        454391863        454359191    455048181  
  454999947        454959909        454919176        454881103        454841701
       454803396        454766395        454731449        454697210       
454662487        454628314        454593336        454557943        454525577   
    454491705        454457474        454424615        454391871       
454359225    455048025     454999962        454959701        454919184       
454881111        454841529        454803446        454766403        454731225   
    454697004        454662503        454628322        454593344       
454557950        454525585        454491721        454457482        454424623   
    454391889        454359233    455048033     454999970        454959727     
  454919192        454881129        454841537        454803461        454766411
       454731233        454697053        454662511        454628330       
454593351        454557968        454525387        454491739        454457490   
    454424631        454391897        454359241    455048041     454999988     
  454959735        454919200        454880956        454841545        454803487
       454766429        454731241        454697079        454662529       
454628348        454593369        454557984        454525395        454491747   
    454457292        454424649        454391905        454359035    455048066  
  454999996        454959750        454919218        454880964        454841586
       454803495        454766437        454731266        454697087       
454662347        454628132        454593377        454557992        454525429   
    454491549        454457300        454424425        454391913       
454359043    455047860     455000000        454959776        454919010       
454880972        454841370        454803297        454766445        454731274   
    454697095        454662354        454628140        454593393       
454558008        454525437        454491556        454457318        454424433   
    454391921        454359050    455047878     454999798        454959784     
  454919028        454880998        454841388        454803305        454766262
       454731308        454697103        454662362        454628157       
454593401        454558024        454525445        454491564        454457326   
    454424441        454391723        454359076    455047902     454999822     
  454959800        454919051        454881012        454841404        454803321
       454766270        454731316        454696899        454662370       
454628165        454593419        454558032        454525460        454491572   
    454457334        454424466        454391749        454359084    455047928  
  454999830        454959610        454919069        454881038        454841412
       454803354        454766288        454731324        454696907       
454662388        454628181        454593427        454558040        454525288   
    454491580        454457342        454424474        454391756       
454359092    455047944     454999863        454959628        454919077       
454880816        454841420        454803362        454766296        454731118   
    454696915        454662396        454628207        454593229       
450384482        454525304        454491598        454457359        454424482   
    454391772        454359100    455047969     454999871        454959636     
  454919093        454880824        454841453        454803370        454766304
       454731126        454696956        454662404        454628215       
454593245        447796905        454525312        454491606        454457375   
    454424490        454391780        454359118    455047753     454999699     
  454959644        454919101        454880832        454841461        454803388
       454766320        454731134        454696964        454662412       
454628231        454593252        443396957        454525320        454491622   
    454457383        454424508        454391798        454359134    455047761  
  454999731        454959651        454918897        454880857        454841263
       454803172        454766338        454731142        454696972       
454662420        454628025        454593260        443396312        454525338   
    454491630        454457185        454424516        454391806       
454358920    455047811     454999749        454959669        454918905       
454880865        454841289        454803180        454766353        454731159   
    454696980        454662438        454628033        454593286       
443395785        454525346        454491648        454457193        454424524   
    454391814        454358938    455047837     454999756        454959677     
  454918913        454880873        454841305        454803198        454766361
       454731167        454696998        454662446        454628041       
454593294        443395033        454525379        454491457        454457219   
    454424318        454391822        454358946    455047852     454999582     
  454959685        454918939        454880881        454841313        454803206
       454766155        454731175        454696782        454662230       
454628058        454593302        443394184        454525171        454491465   
    454457227        454424326        454391616        454358953    455047662  
  454999624        454959693        454918947        454880907        454841321
       454803222        454766163        454731183        454696790       
454662255        454628066        454593328        443393160        454525189   
    454491473        454457235        454424334        454391632       
454358961    455047670     454999632        454959487        454918970       
454880915        454841354        454803230        454766189        454731209   
    454696808        454662271        454628074        454593138       
443393277        454525197        454491481        454457243        454424342   
    454391640        454358979   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455047704     454999657        454959495        454918988       
454880923        454841362        454803248        454766205        454731217   
    454696824        454662289        454628082        454593146       
443392337        454525205        454491499        454457250        454424359   
    454391657        454358987    455047738     454999665        454959503     
  454918996        454880709        454841164        454803255        454766239
       454731001        454696832        454662297        454628090       
454593153        443392485        454525213        454491507        454457268   
    454424367        454391665        454358995    455047522     454999673     
  454959511        454918814        454880717        454841172        454803263
       454766031        454731027        454696840        454662305       
454628108        454593161        443391933        454525221        454491531   
    454457276        454424375        454391673        454359001    455047555  
  454999467        454959529        454918822        454880725        454841180
       454803271        454766049        454731035        454696857       
454662313        454628116        454593179        443390547        454525239   
    454491333        454457284        454424383        454391681       
454359019    455047571     454999483        454959545        454918848       
454880733        454841198        454803073        454766064        454731043   
    454696873        454662321        454628124        454593195       
443390851        454525247        454491341        454457086        454424391   
    454391707        454359027    455047613     454999491        454959560     
  454918855        454880741        454841206        454803107        454766080
       454731092        454696881        454662339        454627910       
454593203        443389937        454525254        454491358        454457102   
    454424409        454391715        454358813    455047639     454999517     
  454959586        454918871        454880766        454841214        454803115
       454766098        454730896        454696683        454662123       
454627951        454593211        443389085        454525262        454491366   
    454457110        454424417        454391509        454358839    455047423  
  454999525        454959370        454918681        454880774        454841222
       454803123        454766106        454730904        454696691       
454662149        454627969        454593005        443388665        454525056   
    454491382        454457128        454424201        454391517       
454358854    455047431     454999541        454959388        454918707       
454880808        454841255        454803131        454766114        454730912   
    454696709        454662156        454627977        454593013       
443388715        454525064        454491390        454457136        454424219   
    454391525        454358862    455047456     454999558        454959404     
  454918731        454880600        454841040        454803156        454766122
       454730920        454696717        454662164        454627985       
454593021        443387105        454525080        454491408        454457151   
    454424227        454391533        454358870    455047464     454999343     
  454959412        454918749        454880642        454841057        454803164
       454766130        454730938        454696725        454662172       
454627993        454593054        443386230        454525098        454491416   
    454456971        454424235        454391541        454358904    455047498  
  454999368        454959420        454918772        454880675        454841073
       454802943        454766148        454730953        454696741       
454662180        454628017        454593070        443386412        454525106   
    454491424        454456989        454424243        454391558       
454358698    455047308     454999376        454959438        454918566       
454880691        454841099        454802968        454765918        454730987   
    454696758        454662198        454627811        454593088       
443386560        454525114        454491242        454457003        454424250   
    454391566        454358706    455047316     454999392        454959446     
  454918574        454880493        454841107        454802976        454765942
       454730797        454696766        454662222        454627829       
454593096        443384508        454524950        454491259        454457037   
    454424268        454391608        454358714    455047365     454999418     
  454959453        454918582        454880501        454841115        454802992
       454765967        454730821        454696774        454662008       
454627837        454593104        443383690        454524976        454491267   
    454457045        454424276        454391392        454358722    455047381  
  454999442        454959271        454918590        454880519        454841149
       454803008        454765975        454730839        454696576       
454662016        454627845        454592890        443381108        454524984   
    454491275        454457052        454424284        454391400       
454358730    455047399     454999459        454959289        454918608       
454880527        454840927        454803016        454766007        454730847   
    454696584        454662024        454627852        454592908       
443379128        454524992        454491291        454457060        454424292   
    454391418        454358755    455047407     454999236        454959297     
  454918624        454880535        454840943        454803024        454766015
       454730862        454696592        454662057        454627886       
454592924        443375936        454525007        454491309        454457078   
    454424300        454391426        454358763    455047217     454999244     
  454959313        454918632        454880543        454840950        454803040
       454766023        454730870        454696600        454662065       
454627894        454592965        443374723        454525015        454491317   
    454456872        454424102        454391434        454358797    455047225  
  454999277        454959321        454918640        454880550        454840968
       454802836        454765801        454730698        454696618       
454662107        454627902        454592973        443373964        454525049   
    454491127        454456898        454424128        454391442       
454358805    455047233     454999285        454959339        454918665       
454880568        454840984        454802851        454765835        454730706   
    454696634        454661893        454627696        454592981       
443370788        454524844        454491135        454456906        454424136   
    454391459        454358581    455047241     454999301        454959347     
  454918459        454880584        454840992        454802869        454765850
       454730714        454696642        454661919        454627704       
454592791        443370507        454524851        454491143        454456914   
    454424144        454391467        454358599    455047258     454999335     
  454959362        454918467        454880378        454841008        454802877
       454765868        454730722        454696659        454661927       
454627720        454592809        443370077        454524869        454491150   
    454456922        454424177        454391475        454358607    455047274  
  454999129        454959156        454918483        454880394        454841016
       454802885        454765876        454730730        454696667       
454661943        454627738        454592817        443368618        454524877   
    454491168        454456948        454424185        454391269       
454358615    455047282     454999137        454959164        454918517       
454880402        454841032        454802893        454765884        454730755   
    454696675        454661950        454627746        454592841       
443368584        454524885        454491176        454456955        454424193   
    454391277        454358623    455047100     454999178        454959172     
  454918525        454880428        454840828        454802901        454765892
       454730771        454696469        454661968        454627779       
454592866        443367651        454524893        454491184        454456740   
    454423971        454391285        454358631    455047183     454999186     
  454959198        454918533        454880436        454840844        454802919
       454765900        454730789        454696477        454661976       
454627787        454592874        443367131        454524901        454491192   
    454456757        454424003        454391293        454358649    455046979  
  454999194        454959214        454918541        454880444        454840851
       454802927        454765686        454730573        454696485       
454661984        454627795        454592882        443366018        454524919   
    454491200        454456781        454424029        454391301       
454358656    455046995     454999202        454959222        454918558       
454880451        454840869        454802935        454765694        454730599   
    454696493        454661992        454627803        454592668       
443366208        454524927        454491218        454456799        454424045   
    454391319        454358664    455047027     454999228        454959230     
  454918368        454880477        454840893        454802729        454765710
       454730607        454696501        454661794        454627589       
454592676        443366307        454524943        454491226        454456807   
    454424052        454391327        454358672    455047050     454999012     
  454959255        454918418        454880261        454840919        454802737
       454765728        454730615        454696519        454661802       
454627597        454592692        443365747        454524737        454491010   
    454456815        454424060        454391335        454358474    455047068  
  454999038        454959057        454918434        454880279        454840711
       454802778        454765744        454730623        454696527       
454661810        454627605        454592700        443365432        454524745   
    454491028        454456823        454424078        454391343       
454358490    455046862     454999046        454959065        454918442       
454880287        454840729        454802786        454765751        454730649   
    454696535        454661828        454627613        454592718       
443365549        454524752        454491036        454456831        454424086   
    454391376        454358508    455046870     454999079        454959073     
  454918236        454880311        454840737        454802802        454765777
       454730656        454696543        454661836        454627621       
454592726        443365051        454524760        454491044        454456856   
    454423872        454391152        454358516    455046912     454999087     
  454959081        454918244        454880329        454840745        454802810
       454765785        454730664        454696550        454661844       
454627639        454592742        443363577        454524778        454491051   
    454456633        454423880        454391160        454358524    455046953  
  454999095        454959099        454918269        454880337        454840752
       454802828        454765793        454730672        454696568       
454661851        454627647        454592767        443363023        454524794   
    454491077        454456641        454423898        454391178       
454358540    455046821     454999103        454959107        454918277       
454880170        454840760        454802612        454765579        454730458   
    454696352        454661885        454627662        454592551       
443363288        454524802        454491085        454456658        454423906   
    454391202        454358565    455046839     454999111        454959115     
  454918293        454880188        454840786        454802620        454765629
       454730474        454696360        454661687        454627670       
454592569        443362272        454524810        454491101        454456666   
    454423922        454391210        454358375    455046854     454998907     
  454959123        454918301        454880220        454840802        454802638
       454765645        454730482        454696378        454661695       
454627688        454592593        443362413        454524828        454491119   
    454456682        454423930        454391228        454358391    455046649  
  454998915        454959131        454918319        454880246        454840810
       454802646        454765660        454730524        454696402       
454661703        454627472        454592601        443361951        454524836   
    454490905        454456690        454423955        454391236       
454358409    455046664     454998923        454958935        454918327       
454880253        454840604        454802653        454765678        454730532   
    454696410        454661711        454627480        454592627       
443361068        454524620        454490913        454456708        454423963   
    454391244        454358417    455046680     454998931        454958950     
  454918335        454880048        454840612        454802661        454765462
       454730540        454696428        454661729        454627498       
454592635        443360045        454524638        454490921        454456716   
    454423757        454391251        454358433    455046706     454998949     
  454958976        454918129        454880063        454840620        454802679
       454765470        454730565        454696436        454661737       
454627506        454592643        443358684        454524646        454490939   
    454456526        454423765        454391046        454358458    455046714  
  454998956        454958984        454918145        454880071        454840653
       454802687        454765488        454730367        454696444       
454661745        454627514        454592650        443358098        454524661   
    454490947        454456534        454423773        454391053       
454358466    455046722     454998972        454958992        454918152       
454880089        454840661        454802695        454765496        454730391   
    454696451        454661752        454627530        454592445       
443356159        454524695        454490970        454456542        454423781   
    454391079        454358250    455046524     454998998        454959016     
  454918194        454880097        454840687        454802703        454765504
       454730425        454696246        454661760        454627555       
454592452        443355367        454524703        454490988        454456559   
    454423807        454391087        454358276    455046573     454999004     
  454959024        454918202        454880105        454840695        454802711
       454765512        454730441        454696253        454661778       
454627563        454592478        443352224        454524711        454490996   
    454456567        454423823        454391095        454358284    455046581  
  454998808        454958810        454918210        454880113        454840703
       454802513        454765546        454730243        454696279       
454661570        454627571        454592486        443351549        454524729   
    454491002        454456575        454423831        454391103       
454358292    455046599     454998816        454958828        454918228       
454880121        454840489        454802521        454765363        454730250   
    454696287        454661588        454627365        454592494       
443350921        454524513        454490806        454456583        454423849   
    454391111        454358300    455046607     454998832        454958851     
  454918004        454880139        454840497        454802539        454765371
       454730268        454696295        454661596        454627373       
454592502        443350673        454524521        454490814        454456591   
    454423641        454391129        454358318    455046417     454998857     
  454958869        454918020        454880147        454840505        454802547
       454765389        454730276        454696303        454661604       
454627381        454592510        443350723        454524539        454490822   
    454456609        454423666        454391137        454358326    455046425  
  454998873        454958877        454918053        454880014        454840513
       454802554        454765397        454730284        454696311       
454661612        454627399        454592528        443349675        454524547   
    454490830        454456617        454423674        454391145       
454358334    455046466     454998881        454958885        454918061       
454879859        454840521        454802570        454765405        454730292   
    454696329        454661620        454627407        454592544       
443347414        454524554        454490848        454456625        454423690   
    454390931        454358342    455046482     454998899        454958893     
  454918087        454879867        454840539        454802588        454765421
       454730300        454696337        454661638        454627423       
454592320        443347075        454524562        454490855        454456419   
    454423716        454390956        454358144    455046490     454998691     
  454958737        454918095        454879891        454840547        454802596
       454765439        454730326        454696345        454661646       
454627431        454592338        443346424        454524570        454490863   
    454456427        454423724        454390964        454358151    455046508  
  454998709        454958752        454918111        454879917        454840570
       454802604        454765447        454730334        454696139       
454661653        454627449        454592346        443345202        454524588   
    454490871        454456443        454423732        454390972       
454358169    455046516     454998717        454958760        454917907       
454879925        454840588        454802380        454765249        454730342   
    454696147        454661661        454627456        454592353       
443344882        454524596        454490889        454456450        454423740   
    454390998        454358185    455046300     454998741        454958778     
  454917915        454879933        454840372        454802414        454765264
       454730136        454696162        454661471        454627464       
454592361        443345152        454524604        454490897        454456468   
    454423534        454391012        454358201    455046326     454998766     
  454958786        454917923        454879735        454840380        454802430
       454765272        454730144        454696170        454661489       
454627266        454592387        443343983        454524612        454490699   
    454456476        454423559        454391020        454358219    455046334  
  454998774        454958794        454917956        454879743        454840406
       454802463        454765298        454730151        454696196       
454661497        454627274        454592395        443343215        454524414   
    454490707        454456484        454423575        454391038       
454358227    455046367     454998782        454958802        454917964       
454879750        454840414        454802497        454765314        454730169   
    454696204        454661505        454627282        454592403       
443342373        454524422        454490715        454456492        454423591   
    454390824        454358235    455046383     454998576        454958596     
  454917766        454879768        454840422        454802273        454765330
       454730177        454696220        454661513        454627290       
454592411        443340062        454524430        454490723        454456500   
    454423609        454390832        454358037    455046409     454998584     
  454958612        454917782        454879776        454840430        454802281
       454765348        454730185        454696238        454661539       
454627308        454592429        443338975        454524448        454490731   
    454456518        454423617        454390840        454358060    455046193  
  454998592        454958620        454917816        454879784        454840455
       454802299        454765132        454730193        454696022       
454661547        454627316        454592213        443338231        454524455   
    454490764        454456302        454423625        454390857       
454358086    455046227     454998600        454958638        454917824       
454879800        454840265        454802307        454765140        454730201   
    454696030        454661554        454627332        454592239       
443337837        454524463        454490772        454456310        454423419   
    454390865        454358102    455046086     454998618        454958646     
  454917832        454879826        454840273        454802315        454765157
       454730219        454696048        454661562        454627340       
454592247        443336623        454524471        454490780        454456328   
    454423427        454390873        454358110    455046102     454998626     
  454958653        454917881        454879610        454840299        454802331
       454765173        454730227        454696055        454661372       
454627357        454592254        443335013        454524489        454490798   
    454456336        454423450        454390881        454358128    455046128  
  454998642        454958695        454917659        454879636        454840307
       454802364        454765199        454730029        454696063       
454661380        454627142        454592262        443334883        454524505   
    454490582        454456344        454423476        454390899       
454358136    455046169     454998659        454958489        454917667       
454879644        454840315        454802158        454765207        454730037   
    454696071        454661398        454627167        454592270       
443334198        454524307        454490590        454456351        454423484   
    454390907        454357922    455046177     454998675        454958497     
  454917675        454879651        454840323        454802166        454765215
       454730045        454696089        454661406        454627175       
454592288        443334388        454524315        454490632        454456369   
    454423500        454390915        454357930    455046185     454998477     
  454958513        454917683        454879669        454840331        454802174
       454765231        454730052        454696097        454661422       
454627183        454592296        443331715        454524323        454490640   
    454456377        454423518        454390725        454357948    455045971  
  454998501        454958547        454917717        454879693        454840349
       454802182        454765041        454730060        454696113       
454661448        454627191        454592304        454557836        454524331   
    454490657        454456195        454423302        454390733       
454357955    455045989     454998519        454958554        454917725       
454879701        454840356        454802190        454765066        454730078   
    454696121        454661455        454627217        454592312       
454557851        454524356        454490665        454456203        454423310   
    454390741        454357963   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455045997     454998543        454958372        454917741       
454879511        454840364        454802208        454765082        454730086   
    454695917        454661463        454627233        454592106       
454557885        454524364        454490673        454456211        454423336   
    454390758        454357971    455046003     454998550        454958398     
  454917576        454879529        454840166        454802216        454765090
       454730094        454695925        454661273        454627241       
454592114        454557901        454524380        454490475        454456245   
    454423351        454390766        454357989    455046029     454998568     
  454958406        454917584        454879537        454840174        454802224
       454765108        454730110        454695933        454661315       
454627027        454592122        454557919        454524398        454490491   
    454456252        454423369        454390774        454357997    455046037  
  454998345        454958414        454917592        454879545        454840182
       454802232        454765124        454730128        454695958       
454661323        454627035        454592130        454557927        454524406   
    454490509        454456260        454423377        454390782       
454358003    455046045     454998360        454958422        454917600       
454879578        454840216        454802240        454764911        454729914   
    454695966        454661331        454627050        454592155       
454557935        454524208        454490517        454456286        454423385   
    454390790        454358011    455046052     454998394        454958430     
  454917618        454879586        454840224        454802257        454764929
       454729922        454695982        454661349        454627068       
454592163        454557729        454524216        454490525        454456294   
    454423393        454390808        454357815    455046078     454998410     
  454958448        454917626        454879594        454840232        454802042
       454764960        454729930        454695990        454661356       
454627076        454592171        454557745        454524224        454490533   
    454456088        454423401        454390816        454357823    455045849  
  454998451        454958455        454917634        454879602        454840257
       454802075        454764978        454729948        454696006       
454661364        454627092        454592205        454557752        454524240   
    454490558        454456096        454423179        454390600       
454357849    455045880     454998238        454958463        454917642       
454879396        454840042        454802125        454764994        454729955   
    454695800        454661182        454627100        454592015       
454557760        454524257        454490566        454456104        454423187   
    454390618        454357856    455045898     454998253        454958471     
  454917477        454879412        454840067        454802141        454765009
       454729963        454695818        454661190        454627118       
454592023        454557786        454524265        454490574        454456112   
    454423195        454390626        454357864    455045906     454998261     
  454958265        454917485        454879453        454840083        454801937
       454764812        454729971        454695826        454661216       
454627126        454592049        454557794        454524273        454490376   
    454456120        454423203        454390634        454357906    455045914  
  454998311        454958273        454917493        454879461        454840091
       454801945        454764820        454729989        454695834       
454661232        454626912        454592056        454557802        454524281   
    454490384        454456138        454423211        454390642       
454357708    455045922     454998329        454958349        454917501       
454879487        454840117        454801952        454764838        454729997   
    454695842        454661265        454626946        454592064       
454557810        454524083        454490400        454456146        454423229   
    454390659        454357732    455045930     454998337        454958364     
  454917519        454879495        454840133        454801960        454764846
       454730003        454695859        454661034        454626961       
454592080        454557828        454524091        454490418        454456153   
    454423245        454390667        454357765    455045724     454998147     
  454958141        454917527        454879297        454839937        454801986
       454764853        454730011        454695867        454661067       
454626979        454592098        454557604        454524109        454490426   
    454456161        454423260        454390675        454357773    455045757  
  454998188        454958158        454917535        454879305        454839945
       454802018        454764861        454729799        454695875       
454661083        454626987        454591884        454557620        454524117   
    454490434        454456179        454423278        454390683       
454357781    455045765     454998204        454958182        454917329       
454879313        454839952        454802026        454764879        454729807   
    454695891        454661091        454626995        454591900       
454557638        454524125        454490459        454456187        454423054   
    454390691        454357799    455045781     454998022        454958190     
  454917337        454879321        454839960        454802034        454764697
       454729815        454695909        454661109        454627001       
454591926        454557646        454524133        454490467        454455999   
    454423062        454390709        454357807    455045807     454998030     
  454958208        454917352        454879339        454839978        454801820
       454764713        454729823        454695693        454661117       
454627019        454591942        454557653        454524141        454490269   
    454456013        454423088        454390493        454357591    455045831  
  454998048        454958216        454917360        454879347        454839986
       454801838        454764721        454729849        454695701       
454661158        454626805        454591959        454557687        454524158   
    454490277        454456021        454423096        454390501       
454357609    455045617     454998105        454958224        454917378       
454879362        454840018        454801846        454764739        454729864   
    454695719        454660937        454626813        454591967       
454557695        454524166        454490285        454456039        454423104   
    454390519        454357617    455045625     454998113        454958026     
  454917386        454879370        454840034        454801853        454764747
       454729872        454695735        454660945        454626821       
454591975        454557497        454524174        454490293        454456054   
    454423112        454390527        454357625    455045633     454997941     
  454958042        454917394        454879388        454839838        454801861
       454764754        454729880        454695743        454660952       
454626839        454591983        454557505        454524182        454490301   
    454456062        454423120        454390543        454357633    455045641  
  454997958        454958067        454917402        454879172        454839846
       454801879        454764762        454729898        454695750       
454660960        454626854        454591777        454557513        454523986   
    454490319        454456070        454423138        454390550       
454357641    455045690     454997966        454958083        454917204       
454879198        454839861        454801903        454764770        454729906   
    454695768        454660994        454626862        454591793       
454557521        454523994        454490335        454455866        454423153   
    454390568        454357658    455045526     454997974        454958091     
  454917212        454879214        454839887        454801911        454764788
       454729682        454695776        454661000        454626870       
454591843        454557539        454524018        454490152        454455874   
    454422940        454390576        454357674    455045567     454997982     
  454958117        454917220        454879222        454839895        454801929
       454764796        454729690        454695784        454661018       
454626888        454591868        454557547        454524026        454490186   
    454455882        454422957        454390584        454357690    455045591  
  454997990        454957911        454917238        454879230        454839903
       454801713        454764580        454729708        454695792       
454660820        454626896        454591876        454557554        454524034   
    454490194        454455890        454422965        454390592       
454357492    455045393     454997818        454957929        454917246       
454879248        454839911        454801721        454764606        454729724   
    454695578        454660838        454626904        454591710       
454557562        454524042        454490210        454455908        454422973   
    454390378        454357500    455045401     454997834        454957937     
  454917253        454879255        454839713        454801747        454764622
       454729732        454695594        454660846        454626706       
454591736        454557570        454524059        454490228        454455932   
    454422981        454390386        454357567    455045419     454997842     
  454957945        454917295        454879263        454839721        454801796
       454764630        454729740        454695602        454660853       
454626714        454591744        454557380        454524067        454490236   
    454455957        454422999        454390402        454357575    455045427  
  454997883        454957952        454917097        454879065        454839739
       454801812        454764663        454729757        454695628       
454660861        454626722        454591751        454557398        454523853   
    454490038        454455965        454423005        454390410       
454357583    455045443     454997891        454957960        454917105       
454879073        454839747        454801606        454764671        454729765   
    454695636        454660879        454626730        454591769       
454557406        454523861        454490046        454455759        454423013   
    454390428        454357377    455045450     454997693        454958018     
  454917121        454879081        454839754        454801614        454764689
       454729773        454695644        454660887        454626755       
454591579        454557414        454523887        454490053        454455767   
    454423021        454390436        454357385    455045468     454997701     
  454957812        454917139        454879107        454839762        454801630
       454764473        454729781        454695651        454660895       
454626763        454591587        454557430        454523895        454490061   
    454455775        454423039        454390444        454357435    455045476  
  454997719        454957838        454917147        454879115        454839770
       454801648        454764481        454729575        454695669       
454660911        454626789        454591595        454557448        454523911   
    454490095        454455783        454422825        454390451       
454357443    455045484     454997735        454957853        454917154       
454879131        454839788        454801655        454764499        454729583   
    454695677        454660929        454626797        454591611       
454557455        454523929        454490103        454455791        454422841   
    454390469        454357450    455045492     454997776        454957887     
  454917188        454879149        454839796        454801663        454764523
       454729591        454695461        454660739        454626599       
454591629        454557463        454523937        454490111        454455809   
    454422858        454390485        454357260    455045286     454997784     
  454957903        454917196        454878950        454839804        454801671
       454764531        454729609        454695479        454660747       
454626607        454591637        454557471        454523952        454490129   
    454455817        454422866        454390261        454357294    455045294  
  454997792        454957697        454916982        454878968        454839606
       454801689        454764549        454729617        454695487       
454660754        454626623        454591645        454557489        454523747   
    454490137        454455825        454422882        454390279       
454357302    455045310     454997586        454957713        454917006       
454878976        454839614        454801697        454764556        454729625   
    454695495        454660762        454626631        454591652       
454557281        454523770        454489923        454455841        454422890   
    454390287        454357328    455045344     454997602        454957721     
  454917014        454878984        454839622        454801499        454764564
       454729633        454695503        454660770        454626649       
454591454        454557299        454523788        454489931        454455858   
    454422908        454390303        454357336    455045187     454997610     
  454957747        454917022        454878992        454839630        454801515
       454764366        454729641        454695511        454660788       
454626656        454591462        454557307        454523796        454489949   
    454455643        454422916        454390311        454357344    455045211  
  454997628        454957770        454917048        454879008        454839648
       454801523        454764374        454729658        454695529       
454660812        454626664        454591470        454557315        454523804   
    454489956        454455650        454422924        454390329       
454357351    455045229     454997651        454957788        454917055       
454879040        454839655        454801572        454764382        454729666   
    454695537        454660606        454626482        454591496       
454557323        454523812        454489972        454455668        454422718   
    454390337        454357369    455045237     454997685        454957796     
  454917063        454878844        454839663        454801598        454764390
       454729674        454695545        454660614        454626490       
454591504        454557331        454523838        454489980        454455676   
    454422726        454390345        454357161    455045252     454997479     
  454957580        454916875        454878885        454839671        454801408
       454764416        454729468        454695552        454660622       
454626508        454591512        454557349        454523846        454489998   
    454455684        454422734        454390352        454357187    455045096  
  454997495        454957598        454916891        454878893        454839689
       454801416        454764424        454729476        454695560       
454660655        454626516        454591520        454557356        454523622   
    454490004        454455692        454422759        454390360       
454357195    455045120     454997503        454957606        454916925       
454878901        454839697        454801424        454764432        454729484   
    454695354        454660663        454626524        454591538       
454557372        454523630        454490012        454455700        454422767   
    454390154        454357211    455045138     454997529        454957655     
  454916958        454878927        454839705        454801432        454764440
       454729492        454695370        454660689        454626532       
454591348        454557174        454523648        454489816        454455718   
    454422775        454390162        454357229    455045153     454997537     
  454957663        454916974        454878935        454839499        454801440
       454764457        454729500        454695388        454660713       
454626540        454591355        454557190        454523663        454489832   
    454455734        454422783        454390170        454357047    455045161  
  454997545        454957473        454916768        454878943        454839515
       454801457        454764465        454729518        454695396       
454660481        454626557        454591371        454557208        454523671   
    454489840        454455742        454422817        454390188       
454357088    455044990     454997560        454957507        454916784       
454878752        454839531        454801473        454764259        454729534   
    454695404        454660499        454626565        454591389       
454557216        454523689        454489857        454455536        454422619   
    454390196        454357104    455045013     454997362        454957515     
  454916792        454878778        454839549        454801481        454764267
       454729559        454695412        454660507        454626573       
454591413        454557224        454523713        454489865        454455544   
    454422627        454390204        454357112    455045021     454997370     
  454957549        454916834        454878802        454839556        454801309
       454764291        454729567        454695420        454660515       
454626581        454591421        454557232        454523721        454489873   
    454455551        454422635        454390212        454357120    455045039  
  454997388        454957564        454916859        454878828        454839564
       454801317        454764309        454729369        454695438       
454660523        454626375        454591439        454557240        454523739   
    454489881        454455569        454422643        454390238       
454357146    455045054     454997420        454957374        454916867       
454878836        454839572        454801325        454764317        454729377   
    454695248        454660556        454626383        454591447       
454557257        454523515        454489899        454455577        454422650   
    454390246        454356932    455044842     454997446        454957408     
  454916651        454878612        454839580        454801333        454764333
       454729385        454695255        454660564        454626391       
454591249        454557265        454523523        454489907        454455585   
    454422668        454390253        454356965    455044859     454997461     
  454957416        454916669        454878620        454839382        454801358
       454764341        454729393        454695263        454660572       
454626417        454591256        454557273        454523549        454489709   
    454455593        454422676        454390063        454356999    455044875  
  454997255        454957432        454916685        454878646        454839390
       454801374        454764358        454729419        454695271       
454660580        454626425        454591264        454557067        454523556   
    454489717        454455601        454422684        454390071       
454357005    455044883     454997271        454957259        454916693       
454878679        454839416        454801168        454764143        454729427   
    454695289        454660598        454626433        454591280       
454557075        454523564        454489725        454455627        454422692   
    454390097        454357039    455044891     454997289        454957325     
  454916727        454878687        454839424        454801176        454764150
       454729435        454695297        454660374        454626441       
454591298        454557083        454523580        454489733        454455429   
    454422494        454390105        454356833    455044909     454997297     
  454957341        454916735        454878703        454839432        454801184
       454764168        454729443        454695313        454660390       
454626458        454591322        454557091        454523606        454489758   
    454455452        454422528        454390121        454356841    455044933  
  454997313        454957143        454916743        454878729        454839457
       454801192        454764184        454729450        454695321       
454660408        454626466        454591132        454557109        454523614   
    454489782        454455460        454422544        454390139       
454356890    455044735     454997339        454957150        454916552       
454878513        454839473        454801218        454764192        454729260   
    454695339        454660424        454626268        454591140       
454557117        454523408        454489790        454455478        454422569   
    454389933        454356924    455044743     454997347        454957184     
  454916560        454878521        454839481        454801226        454764200
       454729278        454695131        454660440        454626276       
454591157        454557133        454523416        454489600        454455486   
    454422577        454389941        454356726    455044750     454997354     
  454957192        454916578        454878539        454839267        454801242
       454764218        454729286        454695156        454660473       
454626284        454591165        454557141        454523424        454489618   
    454455312        454422593        454389958        454356742    455044768  
  454997172        454957200        454916594        454878547        454839275
       454801259        454764226        454729294        454695172       
454660267        454626292        454591181        454557158        454523432   
    454489634        454455320        454422387        454389966       
454356775    455044776     454997206        454957218        454916602       
454878554        454839325        454801044        454764234        454729302   
    454695180        454660283        454626300        454591215       
454557166        454523440        454489659        454455338        454422395   
    454389974        454356791    455044784     454997222        454957242     
  454916628        454878562        454839358        454801051        454764242
       454729328        454695198        454660291        454626318       
454591223        454556978        454523465        454489667        454455346   
    454422403        454389982        454356817    455044792     454997248     
  454957036        454916644        454878570        454839374        454801069
       454764044        454729336        454695214        454660317       
454626326        454591231        454556986        454523481        454489675   
    454455353        454422411        454389990        454356627    455044800  
  454997065        454957051        454916446        454878588        454839150
       454801085        454764051        454729351        454695222       
454660325        454626342        454591025        454556994        454523499   
    454489683        454455361        454422429        454390006       
454356635    455044818     454997073        454957069        454916479       
454878596        454839168        454801119        454764069        454729146   
    454695230        454660333        454626359        454591033       
454557000        454523507        454489501        454455379        454422437   
    454390014        454356643   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455044826     454997099        454957127        454916487       
454878406        454839184        454801127        454764077        454729153   
    454695024        454660358        454626136        454591041       
454557018        454523309        454489519        454455411        454422445   
    454390022        454356650    455044834     454997107        454957135     
  454916529        454878414        454839218        454801143        454764085
       454729161        454695032        454660366        454626144       
454591058        454557026        454523317        454489527        454455197   
    454422452        454390030        454356668    455044636     454997115     
  454956921        454916537        454878422        454839226        454800939
       454764093        454729195        454695040        454660150       
454626169        454591066        454557034        454523325        454489535   
    454455205        454422460        454389826        454356676    455044701  
  454997123        454956947        454916321        454878430        454839234
       454800947        454764119        454729203        454695057       
454660168        454626177        454591074        454557042        454523341   
    454489543        454455221        454422478        454389834       
454356692    455044727     454997131        454956962        454916339       
454878448        454839242        454800962        454764127        454729211   
    454695065        454660176        454626185        454591082       
454557059        454523358        454489576        454455239        454422486   
    454389842        454356700    455044529     454996943        454956988     
  454916347        454878463        454839028        454801002        454764135
       454729229        454695073        454660184        454626193       
454591108        454556861        454523366        454489592        454455247   
    454422270        454389875        454356536    455044537     454996968     
  454956996        454916354        454878471        454839036        454801010
       454763921        454729237        454695081        454660192       
454626219        454591116        454556887        454523374        454489378   
    454455254        454422288        454389891        454356379    455044545  
  454996984        454957002        454916362        454878489        454839051
       454801036        454763939        454729245        454695107       
454660218        454626029        454591124        454556895        454523382   
    454489386        454455270        454422296        454389925       
454356387    455044560     454997008        454957028        454916370       
454878497        454839085        454800822        454763947        454729252   
    454695115        454660226        454626037        454590910       
454556903        454523390        454489394        454455288        454422304   
    454389719        454356429    455044586     454997016        454956814     
  454916388        454878505        454839093        454800830        454763954
       454729039        454694910        454660242        454626052       
454590928        454556911        454523192        454489428        454455304   
    454422312        454389727        454356437    455044602     454996810     
  454956822        454916396        454878299        454839101        454800855
       454763962        454729054        454694928        454660259       
454626060        454590944        454556929        454523200        454489436   
    454455098        454422320        454389735        454356445    455044404  
  454996828        454956855        454916404        454878307        454839119
       454800871        454763970        454729096        454694944       
454660044        454626078        454590951        454556937        454523226   
    454489444        454455114        454422338        454389743       
454356478    455044412     454996836        454956871        454916420       
454878315        454839127        454800889        454763988        454729104   
    454694951        454660051        454626086        454590969       
454556945        454523242        454489477        454455122        454422346   
    454389750        454356486    455044438     454996877        454956913     
  454916222        454878356        454838921        454800913        454763996
       454729112        454694969        454660069        454626102       
454590977        454556952        454523259        454489253        454455148   
    454422353        454389768        454356270    455044461     454996885     
  454956707        454916230        454878364        454838939        454800921
       454764002        454729120        454694977        454660077       
454626128        454590993        454556747        454523267        454489261   
    454455163        454422361        454389776        454356288    455044479  
  454996893        454956715        454916248        454878380        454838947
       454800723        454764010        454729138        454694985       
454660085        454625906        454591009        454556754        454523275   
    454489279        454455171        454422379        454389792       
454356304    455044487     454996901        454956756        454916263       
454878398        454838954        454800749        454764028        454728924   
    454695008        454660093        454625922        454591017       
454556762        454523283        454489287        454455189        454422163   
    454389800        454356353    455044503     454996919        454956764     
  454916271        454878190        454838962        454800756        454763814
       454728932        454695016        454660101        454625930       
454590811        454556770        454523291        454489311        454454984   
    454422171        454389818        454356155    455044305     454996695     
  454956608        454916289        454878208        454838988        454800772
       454763830        454728940        454694803        454660143       
454625955        454590829        454556796        454523085        454489329   
    454454992        454422189        454389602        454356171    455044347  
  454996729        454956624        454916305        454878216        454838806
       454800798        454763848        454728965        454694829       
454659947        454625963        454590852        454556804        454523093   
    454489337        454455007        454422197        454389610       
454356189    455044370     454996745        454956632        454916313       
454878224        454838814        454800806        454763855        454728973   
    454694837        454659954        454625971        454590860       
454556812        454523101        454489345        454455015        454422213   
    454389628        454356221    455044388     454996778        454956640     
  454916107        454878232        454838822        454800814        454763863
       454728981        454694845        454659962        454625989       
454590878        454556820        454523135        454489147        454455023   
    454422221        454389636        454356247    455044396     454996802     
  454956657        454916115        454878240        454838830        454800608
       454763889        454729005        454694852        454659970       
454625997        454590886        454556846        454523143        454489154   
    454455049        454422239        454389644        454356049    455044180  
  454996588        454956483        454916131        454878257        454838848
       454800616        454763897        454729013        454694886       
454659988        454626003        454590894        454556853        454523150   
    454489162        454455064        454422254        454389651       
454356056    455044206     454996596        454956509        454916164       
454878265        454838855        454800624        454763905        454728825   
    454694894        454659996        454625823        454590696       
454556622        454523168        454489170        454455072        454422262   
    454389677        454356064    455044214     454996604        454956517     
  454916172        454878281        454838863        454800640        454763913
       454728866        454694902        454660002        454625831       
454590712        454556648        454523176        454489196        454454851   
    454422049        454389701        454356098    455044222     454996620     
  454956525        454916198        454878083        454838871        454800657
       454763707        454728874        454694704        454660010       
454625849        454590720        454556663        454522970        454489204   
    454454869        454422056        454389495        454355926    455044255  
  454996638        454956558        454916206        454878109        454838889
       454800665        454763715        454728890        454694720       
454660028        454625856        454590738        454556671        454522996   
    454489238        454454877        454422064        454389511       
454355934    455044073     454996646        454956566        454915992       
454878133        454838897        454800673        454763723        454728908   
    454694738        454659830        454625872        454590761       
454556689        454523002        454489246        454454901        454422072   
    454389529        454355983    455044081     454996471        454956574     
  454916016        454878158        454838905        454800681        454763731
       454728916        454694746        454659848        454625880       
454590779        454556697        454523010        454489048        454454927   
    454422098        454389537        454356007    455044099     454996505     
  454956376        454916024        454878166        454838707        454800699
       454763756        454728718        454694753        454659855       
454625898        454590787        454556713        454523028        454489055   
    454454935        454422106        454389545        454356015    455044115  
  454996513        454956426        454916032        454877960        454838715
       454800517        454763764        454728734        454694761       
454659863        454625674        454590795        454556721        454523036   
    454489063        454454950        454422114        454389560       
454355785    455044123     454996539        454956442        454916040       
454877986        454838749        454800525        454763772        454728742   
    454694779        454659871        454625690        454590589       
454556739        454523044        454489071        454454752        454422122   
    454389578        454355793    455044131     454996562        454956467     
  454916057        454878000        454838756        454800533        454763780
       454728775        454694787        454659889        454625708       
454590621        454556523        454523051        454489089        454454760   
    454422148        454389586        454355819    455044149     454996372     
  454956475        454916073        454878059        454838764        454800541
       454763798        454728783        454694795        454659905       
454625716        454590639        454556531        454523069        454489105   
    454454778        454421934        454389388        454355827    455044156  
  454996380        454956277        454916081        454878067        454838780
       454800566        454763806        454728791        454694605       
454659921        454625732        454590647        454556549        454522897   
    454489121        454454794        454421942        454389396       
454355660    455043968     454996398        454956301        454916099       
454877846        454838798        454800590        454763608        454728817   
    454694621        454659939        454625757        454590670       
454556556        454522905        454489139        454454802        454421975   
    454389404        454355686    455043976     454996406        454956319     
  454915885        454877879        454838582        454800384        454763632
       454728585        454694639        454659723        454625765       
454590688        454556564        454522913        454488925        454454828   
    454421983        454389412        454355694    455044024     454996422     
  454956327        454915943        454877895        454838590        454800392
       454763657        454728593        454694647        454659731       
454625781        454590456        454556572        454522921        454488933   
    454454836        454421991        454389438        454355728    455044032  
  454996463        454956343        454915950        454877903        454838616
       454800400        454763665        454728601        454694654       
454659764        454625567        454590472        454556580        454522947   
    454488941        454454844        454422007        454389446       
454355736    455044057     454996257        454956350        454915968       
454877929        454838624        454800418        454763673        454728619   
    454694662        454659772        454625575        454590480       
454556598        454522962        454488958        454454646        454422015   
    454389453        454355744    455043851     454996265        454956152     
  454915976        454877945        454838632        454800459        454763681
       454728627        454694688        454659780        454625583       
454590506        454556606        454522756        454488974        454454653   
    454422023        454389479        454355561    455043893     454996281     
  454956160        454915828        454877739        454838640        454800467
       454763699        454728643        454694696        454659806       
454625591        454590522        454556614        454522764        454488982   
    454454661        454422031        454389487        454355587    455043919  
  454996299        454956186        454915836        454877747        454838673
       454800475        454763483        454728650        454694506       
454659814        454625609        454590530        454556408        454522772   
    454488990        454454679        454421827        454389263       
454355595    455043927     454996307        454956236        454915844       
454877754        454838467        454800483        454763509        454728692   
    454694548        454659616        454625617        454590548       
454556424        454522780        454489006        454454687        454421835   
    454389289        454355637    455043950     454996315        454956244     
  454915877        454877762        454838483        454800277        454763517
       454728460        454694555        454659632        454625625       
454590555        454556432        454522798        454489014        454454695   
    454421843        454389305        454355447    455043760     454996331     
  454956046        454915661        454877788        454838491        454800293
       454763525        454728486        454694571        454659640       
454625633        454590563        454556440        454522806        454489022   
    454454703        454421868        454389313        454355462    455043778  
  454996349        454956061        454915679        454877796        454838509
       454800319        454763533        454728494        454694597       
454659657        454625641        454590332        454556465        454522814   
    454488826        454454729        454421884        454389347       
454355520    455043810     454996141        454956087        454915687       
454877804        454838541        454800343        454763558        454728502   
    454694423        454659665        454625658        454590357       
454556481        454522848        454488842        454454737        454421892   
    454389354        454355546    455043836     454996166        454956103     
  454915729        454877812        454838558        454800350        454763566
       454728528        454694456        454659681        454625666       
454590365        454556499        454522640        454488859        454454745   
    454421900        454389362        454355322    455043844     454996174     
  454956137        454915737        454877838        454838566        454800368
       454763574        454728536        454694464        454659699       
454625468        454590373        454556507        454522657        454488867   
    454454547        454421918        454389370        454355330    455043646  
  454996190        454955931        454915745        454877648        454838574
       454800152        454763582        454728551        454694480       
454659707        454625476        454590381        454556291        454522665   
    454488875        454454554        454421926        454389149       
454355363    455043653     454996208        454955956        454915760       
454877655        454838343        454800160        454763384        454728577   
    454694498        454659715        454625492        454590407       
454556309        454522673        454488883        454454562        454421710   
    454389156        454355413    455043661     454996224        454955980     
  454915554        454877663        454838350        454800186        454763392
       454728353        454694282        454659517        454625500       
454590415        454556317        454522681        454488891        454454570   
    454421728        454389172        454355215    455043695     454996034     
  454955998        454915562        454877671        454838368        454800202
       454763418        454728379        454694290        454659525       
454625518        454590431        454556325        454522699        454488917   
    454454596        454421736        454389180        454355256    455043703  
  454996075        454956020        454915570        454877689        454838376
       454800228        454763426        454728395        454694308       
454659533        454625526        454590449        454556358        454522707   
    454488701        454454604        454421744        454389198       
454355272    455043711     454996083        454955808        454915588       
454877697        454838400        454800244        454763442        454728411   
    454694324        454659558        454625534        454590233       
454556374        454522723        454488719        454454612        454421751   
    454389206        454355280    455043737     454996109        454955816     
  454915596        454877705        454838418        454800251        454763467
       454728429        454694340        454659566        454625542       
454590241        454556382        454522731        454488727        454454638   
    454421769        454389214        454355298    455043521     454996117     
  454955857        454915612        454877713        454838434        454800046
       454763475        454728437        454694357        454659582       
454625559        454590258        454556184        454522749        454488735   
    454454414        454421777        454389222        454355116    455043539  
  454996125        454955873        454915620        454877721        454838459
       454800053        454763277        454728445        454694365       
454659590        454625351        454590266        454556200        454522533   
    454488743        454454422        454421785        454389230       
454355140    455043547     454996133        454955907        454915638       
454877523        454838236        454800061        454763301        454728239   
    454694373        454659608        454625369        454590274       
454556218        454522558        454488750        454454430        454421793   
    454389248        454355181    455043554     454995929        454955733     
  454915646        454877531        454838244        454800079        454763327
       454728247        454694381        454659392        454625377       
454590282        454556226        454522566        454488768        454454455   
    454421801        454389032        454354994    455043562     454995937     
  454955741        454915653        454877564        454838251        454800087
       454763343        454728262        454694175        454659400       
454625385        454590290        454556259        454522582        454488776   
    454454471        454421819        454389040        454355041    455043588  
  454995986        454955758        454915448        454877598        454838269
       454800095        454763160        454728320        454694191       
454659418        454625393        454590308        454556267        454522590   
    454488800        454454489        454421595        454389057       
454355058    455043612     454995994        454955790        454915455       
454877606        454838277        454800103        454763178        454728338   
    454694217        454659426        454625401        454590316       
454556275        454522608        454488594        454454513        454421603   
    454389065        454355066    455043620     454996000        454955576     
  454915471        454877614        454838285        454800111        454763186
       454728346        454694225        454659442        454625419       
454590324        454556283        454522426        454488602        454454521   
    454421611        454389073        454355074    455043406     454996026     
  454955584        454915489        454877408        454838319        454800129
       454763202        454728122        454694233        454659459       
454625427        454590118        454556077        454522434        454488628   
    454454323        454421637        454389081        454354895    455043414  
  454995812        454955592        454915497        454877416        454838327
       454800137        454763210        454728148        454694241       
454659467        454625435        454590134        454556085        454522442   
    454488636        454454364        454421645        454389107       
454354911    455043430     454995820        454955626        454915505       
454877424        454838335        454799933        454763236        454728155   
    454694258        454659475        454625443        454590142       
454556093        454522459        454488644        454454380        454421652   
    454389115        454354754    455043463     454995838        454955634     
  454915513        454877440        454838111        454799958        454763244
       454728163        454694266        454659483        454625237       
454590159        454556101        454522467        454488651        454454398   
    454421660        454389123        454354762    455043471     454995861     
  454955667        454915521        454877457        454838137        454799966
       454763251        454728197        454694274        454659491       
454625252        454590167        454556119        454522491        454488669   
    454454406        454421678        454389131        454354788    455043489  
  454995895        454955675        454915539        454877465        454838145
       454799974        454763269        454728205        454694084       
454659285        454625260        454590175        454556127        454522509   
    454488677        454454208        454421686        454388919       
454354796    455043497     454995903        454955477        454915547       
454877507        454838152        454799982        454763061        454728221   
    454694100        454659293        454625278        454590183       
454556143        454522517        454488685        454454216        454421694   
    454388927        454354838   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455043505     454995713        454955485        454915331       
454877291        454838160        454799990        454763079        454728015   
    454694118        454659301        454625286        454590191       
454556168        454522525        454488693        454454224        454421488   
    454388935        454354648    455043513     454995721        454955493     
  454915349        454877309        454838178        454800004        454763103
       454728023        454694126        454659319        454625294       
454590209        454556176        454522319        454488487        454454232   
    454421496        454388943        454354655    455043299     454995739     
  454955527        454915356        454877325        454838186        454800012
       454763111        454728049        454694134        454659327       
454625302        454590217        454555962        454522335        454488495   
    454454240        454421504        454388950        454354671    455043331  
  454995754        454955535        454915364        454877333        454838194
       454800038        454763129        454728056        454694159       
454659350        454625310        454590001        454555970        454522343   
    454488503        454454257        454421520        454388968       
454354721    455043349     454995770        454955543        454915372       
454877366        454838202        454799818        454763145        454728064   
    454694167        454659368        454625328        454590019       
454555988        454522350        454488511        454454265        454421546   
    454388976        454354747    455043356     454995788        454955568     
  454915380        454877374        454838228        454799826        454763152
       454728080        454693979        454659376        454625336       
454590027        454556002        454522368        454488529        454454273   
    454421553        454389008        454354531    455043372     454995796     
  454955352        454915406        454877390        454838004        454799834
       454762949        454728114        454693987        454659186       
454625120        454590035        454556010        454522376        454488537   
    454454281        454421561        454389016        454354572    455043380  
  454995804        454955386        454915414        454877184        454838020
       454799842        454762956        454727934        454693995       
454659194        454625138        454590043        454556028        454522384   
    454488545        454454075        454421579        454388802       
454354580    455043398     454995580        454955394        454915422       
454877234        454838038        454799859        454762964        454727942   
    454694001        454659210        454625146        454590050       
454556036        454522392        454488552        454454109        454421371   
    454388810        454354408    455043208     454995598        454955402     
  454915430        454877242        454838061        454799867        454762972
       454727959        454694019        454659228        454625187       
454590068        454556044        454522418        454488560        454454117   
    454421389        454388836        454354432    455043224     454995614     
  454955428        454915224        454877259        454838079        454799883
       454762980        454727967        454694027        454659236       
454625195        454590076        454556051        454522202        454488586   
    454454125        454421397        454388851        454354465    455043232  
  454995630        454955436        454915240        454877267        454838103
       454799891        454762998        454727975        454694035       
454659244        454625203        454590084        454555848        454522210   
    454488370        454454133        454421405        454388869       
454354481    455043240     454995648        454955444        454915257       
454877275        454837899        454799909        454763004        454727983   
    454694050        454659251        454625211        454590092       
454555855        454522228        454488388        454454141        454421413   
    454388877        454354507    455043257     454995671        454955451     
  454915265        454877283        454837907        454799917        454763020
       454727991        454693854        454659269        454625229       
454589896        454555863        454522236        454488396        454454158   
    454421447        454388885        454354291    455043265     454995689     
  454955253        454915273        454877085        454837915        454799701
       454763046        454728007        454693870        454659277       
454625039        454589904        454555871        454522244        454488404   
    454454174        454421454        454388893        454354374    455043273  
  454995697        454955279        454915281        454877093        454837931
       454799743        454762832        454727793        454693888       
454659061        454625054        454589920        454555889        454522251   
    454488412        454454182        454421470        454388695       
454354390    455043281     454995481        454955287        454915299       
454877101        454837964        454799750        454762857        454727801   
    454693896        454659079        454625062        454589938       
454555905        454522269        454488420        454453952        454421249   
    454388703        454354176    455043075     454995499        454955303     
  454915307        454877119        454837980        454799768        454762865
       454727819        454693946        454659095        454625070       
454589946        454555913        454522277        454488438        454453960   
    454421272        454388711        454354226    455043091     454995507     
  454955311        454915315        454877127        454837998        454799776
       454762873        454727835        454693730        454659103       
454625088        454589961        454555921        454522285        454488446   
    454453978        454421280        454388729        454354234    455043141  
  454995515        454955329        454915117        454877135        454837774
       454799784        454762881        454727850        454693748       
454659111        454625096        454589979        454555939        454522301   
    454488453        454453986        454421298        454388737       
454354242    455043166     454995531        454955337        454915125       
454877168        454837808        454799800        454762899        454727868   
    454693755        454659129        454625104        454589987       
454555947        454522111        454488461        454453994        454421306   
    454388752        454354259    455043174     454995549        454955345     
  454915158        454877176        454837824        454799594        454762915
       454727876        454693771        454659137        454625112       
454589995        454555954        454522137        454488479        454454000   
    454421314        454388760        454354093    455042960     454995556     
  454955147        454915166        454876996        454837840        454799610
       454762923        454727884        454693789        454659152       
454624909        454589789        454555731        454522145        454488271   
    454454018        454421322        454388778        454354101    455042978  
  454995572        454955154        454915174        454877002        454837857
       454799644        454762725        454727686        454693797       
454659160        454624925        454589797        454555749        454522152   
    454488289        454454026        454421355        454388786       
454354119    455042986     454995366        454955196        454915182       
454877010        454837865        454799651        454762733        454727694   
    454693821        454659178        454624941        454589805       
454555756        454522160        454488297        454454034        454421132   
    454388794        454354135    455043000     454995374        454955204     
  454915190        454877028        454837667        454799669        454762741
       454727702        454693839        454658956        454624958       
454589813        454555764        454522178        454488305        454454059   
    454421140        454388596        454353970    455043026     454995382     
  454955220        454915208        454877051        454837675        454799677
       454762758        454727728        454693847        454658980       
454624966        454589821        454555772        454522186        454488313   
    454453853        454421157        454388604        454353988    455043034  
  454995408        454955048        454915216        454876848        454837683
       454799685        454762766        454727751        454693631       
454658998        454624974        454589839        454555780        454522194   
    454488339        454453895        454421165        454388612       
454354051    455043042     454995416        454955063        454915000       
454876855        454837717        454799693        454762782        454727769   
    454693656        454659004        454624982        454589847       
454555798        454521972        454488362        454453903        454421173   
    454388620        454353871    455043059     454995440        454955071     
  454915026        454876863        454837733        454799495        454762790
       454727777        454693664        454659012        454624990       
454589862        454555806        454521980        454488149        454453911   
    454421199        454388638        454353905    455042879     454995457     
  454955089        454915034        454876871        454837741        454799511
       454762816        454727785        454693672        454659020       
454625005        454589672        454555814        454522004        454488156   
    454453929        454421207        454388646        454353939    455042903  
  454995465        454955105        454915059        454876913        454837758
       454799545        454762618        454727561        454693680       
454659038        454624792        454589680        454555822        454522012   
    454488198        454453945        454421215        454388679       
454353947    455042911     454995259        454955121        454915083       
454876921        454837568        454799578        454762626        454727579   
    454693706        454659046        454624800        454589698       
454555830        454522020        454488206        454453739        454421223   
    454388471        454353731    455042929     454995267        454954918     
  454915091        454876939        454837576        454799586        454762634
       454727587        454693714        454659053        454624818       
454589706        454555624        454522038        454488214        454453747   
    454421231        454388489        454353749    455042937     454995275     
  454954926        454914896        454876731        454837592        454799420
       454762642        454727595        454693722        454658840       
454624826        454589722        454555632        454522046        454488222   
    454453754        454421025        454388497        454353798    455042754  
  454995283        454954942        454914904        454876772        454837600
       454799438        454762659        454727603        454693532       
454658857        454624859        454589763        454555640        454522061   
    454488032        454453770        454421033        454388505       
454353806    455042762     454995291        454954959        454914912       
454876780        454837618        454799453        454762675        454727611   
    454693540        454658865        454624867        454589565       
454555657        454522087        454488040        454453796        454421058   
    454388521        454353814    455042796     454995309        454954967     
  454914920        454876806        454837626        454799461        454762683
       454727645        454693557        454658873        454624875       
454589573        454555673        454521865        454488057        454453812   
    454421082        454388539        454353822    455042804     454995317     
  454954983        454914938        454876814        454837634        454799255
       454762691        454727652        454693565        454658899       
454624883        454589581        454555699        454521873        454488081   
    454453820        454421108        454388547        454353830    455042812  
  454995333        454955014        454914953        454876822        454837659
       454799263        454762709        454727660        454693573       
454658907        454624891        454589599        454555707        454521881   
    454488099        454453838        454421116        454388562       
454353632    455042648     454995143        454954801        454914979       
454876830        454837436        454799271        454762717        454727678   
    454693599        454658915        454624685        454589607       
454555715        454521907        454488107        454453622        454420910   
    454388364        454353665    455042663     454995176        454954819     
  454914987        454876632        454837469        454799297        454762501
       454727454        454693607        454658923        454624693       
454589615        454555723        454521915        454488115        454453655   
    454420928        454388372        454353707    455042671     454995192     
  454954827        454914995        454876640        454837485        454799305
       454762527        454727462        454693615        454658931       
454624727        454589631        454555517        454521923        454488123   
    454453671        454420936        454388398        454353558    455042705  
  454995226        454954835        454914797        454876665        454837519
       454799313        454762535        454727470        454693417       
454658949        454624735        454589656        454555525        454521949   
    454488131        454453689        454420944        454388406       
454353566    455042515     454995234        454954850        454914805       
454876673        454837535        454799339        454762543        454727488   
    454693425        454658733        454624743        454589458       
454555533        454521956        454487919        454453697        454420951   
    454388414        454353574    455042523     454995036        454954884     
  454914813        454876699        454837337        454799347        454762550
       454727496        454693441        454658741        454624750       
454589466        454555541        454521964        454487927        454453713   
    454420969        454388422        454353582    455042531     454995051     
  454954892        454914821        454876715        454837345        454799354
       454762584        454727504        454693458        454658758       
454624768        454589482        454555558        454521758        454487935   
    454453721        454420977        454388448        454353590    455042549  
  454995069        454954900        454914839        454876723        454837360
       454799149        454762592        454727520        454693466       
454658766        454624776        454589490        454555566        454521766   
    454487950        454453531        454420985        454388455       
454353616    455042564     454995093        454954777        454914847       
454876509        454837378        454799164        454762600        454727538   
    454693482        454658774        454624784        454589516       
454555574        454521774        454487976        454453549        454420993   
    454388463        454353426    455042580     454995101        454954785     
  454914862        454876525        454837394        454799172        454762394
       454727553        454693490        454658782        454624586       
454589524        454555582        454521790        454487992        454453556   
    454421009        454388240        454353467    455042598     454995119     
  454954793        454914870        454876541        454837428        454799180
       454762402        454727363        454693508        454658790       
454624594        454589532        454555590        454521816        454488024   
    454453564        454421017        454388281        454353293    455042606  
  454994922        454954595        454914888        454876558        454837196
       454799230        454762410        454727371        454693300       
454658808        454624602        454589557        454555608        454521824   
    454487828        454453572        454420803        454388299       
454353301    455042408     454994930        454954611        454914680       
454876566        454837246        454799248        454762444        454727389   
    454693318        454658816        454624610        454589334       
454555616        454521832        454487836        454453580        454420811   
    454388307        454353319    455042416     454994955        454954629     
  454914698        454876574        454837261        454799032        454762451
       454727397        454693326        454658824        454624628       
454589359        454555400        454521840        454487851        454453598   
    454420829        454388323        454353335    455042424     454994963     
  454954637        454914706        454876582        454837279        454799040
       454762485        454727405        454693342        454658634       
454624636        454589367        454555418        454521857        454487869   
    454453606        454420837        454388349        454353350    455042440  
  454994971        454954645        454914722        454876608        454837287
       454799065        454762493        454727413        454693367       
454658667        454624651        454589375        454555426        454521642   
    454487877        454453614        454420852        454388356       
454353376    455042473     454994815        454954652        454914730       
454876418        454837295        454799073        454762279        454727421   
    454693375        454658675        454624669        454589391       
454555434        454521659        454487885        454453416        454420878   
    454388133        454353384    455042481     454994823        454954660     
  454914755        454876426        454837089        454799081        454762287
       454727439        454693383        454658683        454624677       
454589417        454555459        454521667        454487893        454453424   
    454420886        454388141        454353186    455042499     454994849     
  454954686        454914763        454876434        454837097        454799099
       454762303        454727447        454693391        454658691       
454624479        454589425        454555475        454521675        454487901   
    454453432        454420894        454388166        454353210    455042333  
  454994864        454954462        454914565        454876442        454837105
       454799107        454762311        454727231        454693193       
454658717        454624487        454589441        454555483        454521709   
    454487695        454453440        454420704        454388174       
454353236    455042341     454994898        454954512        454914581       
454876459        454837113        454799131        454762329        454727249   
    454693201        454658501        454624503        454589235       
454555491        454521717        454487711        454453457        454420712   
    454388182        454353244    455042374     454994906        454954520     
  454914599        454876467        454837139        454798927        454762352
       454727256        454693219        454658519        454624529       
454589243        454555301        454521725        454487729        454453465   
    454420720        454388190        454353251    455042382     454994914     
  454954546        454914607        454876475        454837147        454798935
       454762378        454727272        454693227        454658527       
454624545        454589268        454555319        454521733        454487737   
    454453473        454420746        454388216        454353079    455042226  
  454994708        454954561        454914649        454876293        454837154
       454798943        454762386        454727280        454693235       
454658535        454624552        454589276        454555327        454521535   
    454487752        454453481        454420753        454388224       
454353103    455042242     454994716        454954579        454914656       
454876301        454837162        454798976        454762170        454727306   
    454693243        454658543        454624578        454589292       
454555343        454521543        454487760        454453499        454420761   
    454388232        454353137    455042267     454994732        454954355     
  454914664        454876319        454837170        454798984        454762196
       454727314        454693250        454658550        454624354       
454589318        454555368        454521550        454487786        454453507   
    454420787        454388034        454353145    455042275     454994757     
  454954363        454914458        454876327        454836974        454798992
       454762212        454727322        454693268        454658568       
454624388        454589326        454555376        454521576        454487794   
    454453515        454420589        454388042        454352964    455042283  
  454994765        454954371        454914466        454876335        454836982
       454799008        454762246        454727330        454693276       
454658576        454624396        454589128        454555384        454521584   
    454487588        454453317        454420597        454388067       
454352972    455042069     454994781        454954397        454914474       
454876343        454837006        454799016        454762253        454727124   
    454693292        454658584        454624412        454589136       
454555392        454521592        454487596        454453325        454420605   
    454388075        454352998    455042077     454994799        454954405     
  454914490        454876350        454837014        454799024        454762261
       454727140        454693086        454658592        454624420       
454589144        454555186        454521618        454487646        454453333   
    454420613        454388083        454353004    455042085     454994807     
  454954413        454914508        454876376        454837030        454798828
       454762055        454727165        454693094        454658600       
454624453        454589169        454555194        454521626        454487653   
    454453341        454420621        454388091        454353020    455042093  
  454994591        454954439        454914516        454876186        454837048
       454798851        454762063        454727173        454693102       
454658394        454624461        454589193        454555210        454521402   
    454487661        454453374        454420639        454388109       
454353061    455042101     454994633        454954454        454914524       
454876194        454837063        454798869        454762089        454727181   
    454693136        454658402        454624248        454589201       
454555228        454521428        454487679        454453382        454420647   
    454388117        454352865   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455042119     454994658        454954256        454914540       
454876202        454837071        454798877        454762097        454727199   
    454693144        454658410        454624263        454589227       
454555236        454521444        454487687        454453390        454420654   
    454387929        454352899    455042127     454994666        454954264     
  454914557        454876210        454836867        454798885        454762105
       454727207        454693151        454658428        454624289       
454589003        454555244        454521451        454487497        454453226   
    454420662        454387937        454352931    455042135     454994674     
  454954322        454914359        454876228        454836875        454798901
       454762113        454727017        454693169        454658436       
454624297        454589029        454555251        454521469        454487505   
    454453234        454420688        454387945        454352741    455042143  
  454994682        454954348        454914367        454876244        454836883
       454798711        454762121        454727025        454693185       
454658444        454624305        454589045        454555269        454521477   
    454487513        454453259        454420480        454387960       
454352766    455041947     454994476        454954132        454914375       
454876251        454836909        454798737        454762139        454727041   
    454692971        454658451        454624313        454589052       
454555277        454521485        454487521        454453267        454420498   
    454387978        454352774    455041954     454994484        454954157     
  454914383        454876269        454836933        454798745        454762147
       454727058        454693029        454658469        454624339       
454589060        454555285        454521493        454487547        454453291   
    454420506        454387986        454352790    455041970     454994492     
  454954181        454914409        454876277        454836941        454798752
       454762154        454727074        454693037        454658477       
454624347        454589102        454555095        454521287        454487562   
    454453085        454420514        454387994        454352808    455041988  
  454994500        454954199        454914417        454876079        454836958
       454798760        454761958        454727082        454693045       
454658493        454624149        454588898        454555103        454521303   
    454487570        454453093        454420555        454388000       
454352816    455041996     454994534        454954207        454914425       
454876087        454836966        454798786        454761982        454727108   
    454693052        454658287        454624156        454588914       
454555129        454521329        454487372        454453101        454420563   
    454388018        454352824    455042002     454994567        454954025     
  454914441        454876095        454836826        454798802        454761990
       454727116        454693078        454658295        454624172       
454588922        454555137        454521337        454487380        454453119   
    454420365        454387804        454352832    455042010     454994583     
  454954041        454914284        454876103        454836834        454798588
       454762030        454726902        454692872        454658303       
454624198        454588955        454555145        454521345        454487398   
    454453143        454420373        454387812        454352642    455042028  
  454994385        454954058        454914292        454876111        454836636
       454798596        454762048        454726910        454692880       
454658311        454624206        454588963        454555152        454521352   
    454487406        454453176        454420381        454387838       
454352683    455042036     454994393        454954066        454914300       
454876137        454836644        454798604        454761826        454726928   
    454692898        454658329        454624214        454588971       
454555160        454521360        454487414        454452970        454420399   
    454387853        454352691    455042044     454994401        454954082     
  454914318        454876145        454836669        454798612        454761834
       454726936        454692906        454658337        454624040       
454588997        454554965        454521378        454487422        454452988   
    454420415        454387887        454352717    455041855     454994419     
  454954090        454914326        454876152        454836677        454798620
       454761859        454726944        454692914        454658345       
454624057        454588799        454554973        454521386        454487430   
    454452996        454420423        454387895        454352519    455041863  
  454994427        454953910        454914334        454875956        454836685
       454798653        454761867        454726969        454692922       
454658352        454624065        454588815        454554999        454521394   
    454487455        454453002        454420431        454387689       
454352527    455041871     454994443        454953928        454914136       
454875964        454836693        454798489        454761875        454726977   
    454692955        454658360        454624073        454588831       
454555004        454521170        454487257        454453036        454420449   
    454387697        454352543    455041889     454994450        454953936     
  454914144        454875972        454836701        454798497        454761883
       454726985        454692963        454658378        454624081       
454588849        454555012        454521196        454487265        454453044   
    454420456        454387721        454352550    455041897     454994252     
  454953969        454914151        454875980        454836719        454798505
       454761917        454726993        454692757        454658386       
454624107        454588864        454555020        454521204        454487273   
    454453051        454420241        454387739        454352576    455041913  
  454994260        454953977        454914169        454875998        454836735
       454798513        454761925        454727009        454692765       
454658188        454624115        454588880        454555046        454521212   
    454487281        454453069        454420258        454387747       
454352584    455041921     454994278        454953795        454914177       
454876020        454836537        454798521        454761719        454726795   
    454692773        454658204        454624123        454588682       
454555053        454521220        454487299        454452863        454420266   
    454387762        454352592    455041939     454994310        454953803     
  454914185        454876038        454836545        454798539        454761727
       454726811        454692781        454658212        454623927       
454588690        454555061        454521238        454487307        454452871   
    454420274        454387770        454352600    455041723     454994328     
  454953811        454914011        454876046        454836552        454798554
       454761743        454726837        454692799        454658220       
454623935        454588708        454554858        454521246        454487315   
    454452889        454420282        454387788        454352410    455041731  
  454994344        454953829        454914045        454876053        454836578
       454798562        454761750        454726860        454692815       
454658238        454623943        454588740        454554866        454521253   
    454487349        454452897        454420290        454387796       
454352436    455041749     454994351        454953837        454914052       
454875857        454836586        454798364        454761776        454726878   
    454692823        454658246        454623950        454588773       
454554874        454521261        454487356        454452905        454420308   
    454387572        454352469    455041756     454994146        454953878     
  454914060        454875873        454836594        454798380        454761784
       454726894        454692831        454658261        454623976       
454588559        454554882        454521279        454487166        454452913   
    454420316        454387580        454352477    455041764     454994161     
  454953886        454914094        454875881        454836602        454798398
       454761792        454726688        454692849        454658279       
454623984        454588575        454554908        454521063        454487174   
    454452921        454420324        454387598        454352493    455041772  
  454994179        454953894        454914102        454875907        454836420
       454798406        454761800        454726696        454692633       
454658063        454623992        454588583        454554916        454521071   
    454487232        454452939        454420332        454387606       
454352287    455041780     454994195        454953696        454914110       
454875931        454836438        454798414        454761818        454726712   
    454692658        454658071        454624008        454588591       
454554924        454521089        454487240        454452947        454420134   
    454387614        454352311    455041798     454994203        454953704     
  454913906        454875949        454836461        454798422        454761594
       454726720        454692674        454658089        454624024       
454588609        454554932        454521097        454487042        454452954   
    454420142        454387630        454352345    455041806     454994211     
  454953720        454913914        454875741        454836479        454798430
       454761602        454726746        454692682        454658097       
454623810        454588617        454554957        454521113        454487059   
    454452749        454420159        454387648        454352352    455041814  
  454994237        454953738        454913922        454875774        454836487
       454798463        454761610        454726753        454692690       
454658105        454623828        454588641        454554726        454521121   
    454487067        454452756        454420167        454387655       
454352360    455041822     454994047        454953746        454913930       
454875782        454836495        454798257        454761628        454726779   
    454692724        454658113        454623844        454588674       
454554734        454521139        454487075        454452772        454420183   
    454387663        454352378    455041616     454994054        454953779     
  454913948        454875790        454836503        454798265        454761636
       454726787        454692732        454658121        454623851       
454588450        454554742        454521147        454487083        454452798   
    454420191        454387671        454352162    455041624     454994062     
  454953571        454913955        454875626        454836511        454798273
       454761644        454726571        454692740        454658139       
454623869        454588468        454554767        454521154        454487091   
    454452806        454420209        454387465        454352212    455041640  
  454994096        454953597        454913963        454875659        454836305
       454798281        454761651        454726589        454692526       
454658154        454623877        454588476        454554783        454521162   
    454487109        454452822        454420217        454387473       
454352220    455041673     454994112        454953605        454913971       
454875683        454836321        454798307        454761669        454726605   
    454692534        454658162        454623885        454588484       
454554825        454520966        454487117        454452830        454420225   
    454387481        454352238    455041681     454994120        454953613     
  454913989        454875691        454836339        454798315        454761677
       454726613        454692567        454657958        454623893       
454588492        454554833        454520974        454487125        454452848   
    454420233        454387499        454352246    455041699     454993924     
  454953639        454914003        454875709        454836347        454798323
       454761487        454726621        454692575        454657966       
454623901        454588518        454554619        454520982        454487133   
    454452632        454420027        454387507        454352253    455041707  
  454993932        454953456        454913799        454875519        454836354
       454798331        454761495        454726639        454692625       
454657982        454623919        454588526        454554635        454520990   
    454487141        454452640        454420043        454387515       
454352261    455041509     454993940        454953464        454913807       
454875527        454836362        454798349        454761503        454726654   
    454692435        454657990        454623703        454588534       
454554643        454521006        454486929        454452657        454420076   
    454387549        454352055    455041533     454993957        454953480     
  454913815        454875543        454836370        454798141        454761511
       454726662        454692450        454658006        454623711       
454588542        454554650        454521014        454486945        454452673   
    454420084        454387556        454352089    455041558     454993965     
  454953506        454913831        454875568        454836396        454798158
       454761529        454726472        454692468        454658014       
454623729        454588336        454554668        454521022        454486952   
    454452681        454420092        454387358        454352097    455041566  
  454993973        454953514        454913856        454875576        454836404
       454798166        454761545        454726498        454692492       
454658030        454623737        454588344        454554676        454521048   
    454486986        454452699        454420100        454387366       
454352139    455041574     454993981        454953522        454913690       
454875584        454836198        454798174        454761552        454726506   
    454692500        454658048        454623745        454588351       
454554700        454520867        454486994        454452707        454420118   
    454387374        454352147    455041392     454993999        454953563     
  454913708        454875592        454836206        454798182        454761578
       454726514        454692518        454658055        454623760       
454588369        454554718        454520875        454487026        454452723   
    454420126        454387390        454351982    455041426     454994005     
  454953332        454913716        454875600        454836222        454798190
       454761586        454726522        454692310        454657842       
454623778        454588385        454554502        454520883        454487034   
    454452731        454419904        454387408        454351990    455041434  
  454994013        454953373        454913740        454875402        454836248
       454798208        454761388        454726555        454692336       
454657859        454623786        454588393        454554510        454520891   
    454486812        454452533        454419912        454387416       
454352014    455041442     454993817        454953407        454913765       
454875410        454836255        454798216        454761396        454726357   
    454692344        454657883        454623802        454588401       
454554528        454520909        454486820        454452541        454419920   
    454387424        454352048    455041467     454993833        454953415     
  454913773        454875436        454836271        454798240        454761412
       454726373        454692369        454657891        454623588       
454588419        454554551        454520917        454486846        454452558   
    454419938        454387432        454351859    455041483     454993841     
  454953449        454913781        454875444        454836081        454798042
       454761420        454726399        454692385        454657909       
454623596        454588427        454554577        454520925        454486853   
    454452566        454419946        454387440        454351867    455041285  
  454993874        454953233        454913583        454875451        454836107
       454798075        454761438        454726407        454692401       
454657925        454623604        454588435        454554593        454520933   
    454486887        454452590        454419953        454387457       
454351875    455041301     454993882        454953241        454913591       
454875469        454836115        454798083        454761453        454726415   
    454692195        454657933        454623612        454588229       
454554601        454520941        454486895        454452608        454419987   
    454387242        454351883    455041327     454993916        454953266     
  454913609        454875477        454836123        454798091        454761461
       454726423        454692203        454657735        454623620       
454588237        454554379        454520735        454486697        454452616   
    454419995        454387267        454351909    455041335     454993692     
  454953274        454913633        454875485        454836131        454798109
       454761479        454726449        454692211        454657768       
454623638        454588245        454554387        454520743        454486705   
    454452624        454419797        454387283        454351925    455041343  
  454993700        454953282        454913658        454875329        454836156
       454798117        454761263        454726456        454692229       
454657776        454623653        454588252        454554395        454520750   
    454486721        454452418        454419805        454387291       
454351735    455041350     454993718        454953290        454913666       
454875337        454836164        454797911        454761271        454726258   
    454692237        454657784        454623661        454588260       
454554429        454520768        454486739        454452426        454419821   
    454387309        454351768    455041368     454993726        454953308     
  454913484        454875352        454836172        454797929        454761297
       454726266        454692245        454657792        454623687       
454588278        454554452        454520776        454486747        454452442   
    454419839        454387317        454351792    455041178     454993734     
  454953324        454913492        454875360        454836180        454797937
       454761305        454726274        454692252        454657800       
454623695        454588286        454554478        454520784        454486754   
    454452459        454419854        454387333        454351800    455041186  
  454993742        454953126        454913500        454875196        454835992
       454797978        454761321        454726282        454692260       
454657818        454623471        454588294        454554254        454520792   
    454486762        454452467        454419870        454387341       
454351826    455041194     454993759        454953167        454913526       
454875220        454836008        454797986        454761339        454726316   
    454692278        454657834        454623497        454588302       
454554262        454520834        454486770        454452483        454419896   
    454387143        454351610    455041202     454993775        454953183     
  454913534        454875238        454836024        454797994        454761347
       454726324        454692286        454657636        454623513       
454588310        454554288        454520636        454486788        454452491   
    454419680        454387150        454351636    455041210     454993783     
  454953191        454913542        454875246        454836032        454797804
       454761362        454726332        454692294        454657644       
454623521        454588112        454554296        454520644        454486796   
    454452509        454419698        454387176        454351644    455041228  
  454993791        454953001        454913559        454875253        454836040
       454797812        454761149        454726118        454692096       
454657677        454623539        454588120        454554304        454520651   
    454486598        454452517        454419706        454387184       
454351669    455041236     454993585        454953027        454913567       
454875261        454836057        454797820        454761156        454726126   
    454692104        454657685        454623547        454588146       
454554320        454520669        454486614        454452301        454419714   
    454387192        454351685    455041244     454993601        454953035     
  454913575        454875279        454836065        454797838        454761164
       454726167        454692112        454657693        454623554       
454588153        454554346        454520677        454486630        454452319   
    454419722        454387200        454351693    455041251     454993627     
  454953043        454913377        454875089        454835869        454797846
       454761180        454726175        454692120        454657719       
454623570        454588161        454554171        454520693        454486648   
    454452343        454419730        454387218        454351537    455041269  
  454993643        454953050        454913385        454875121        454835885
       454797853        454761198        454726183        454692138       
454657727        454623364        454588179        454554189        454520719   
    454486655        454452350        454419748        454387226       
454351545    455041079     454993650        454953084        454913393       
454875147        454835893        454797861        454761206        454726209   
    454692146        454657511        454623380        454588187       
454554197        454520727        454486671        454452376        454419755   
    454387028        454351552    455041087     454993668        454953092     
  454913401        454875162        454835901        454797879        454761214
       454726217        454692153        454657529        454623398       
454588195        454554205        454520529        454486499        454452384   
    454419763        454387044        454351560    455041095     454993676     
  454952946        454913419        454874983        454835919        454797895
       454761222        454726225        454692161        454657537       
454623406        454588211        454554239        454520537        454486507   
    454452400        454419771        454387051        454351578    455041111  
  454993684        454952953        454913427        454875006        454835927
       454797697        454761230        454726233        454692179       
454657545        454623414        454587981        454554247        454520552   
    454486515        454452186        454419573        454387069       
454351602    455041137     454993478        454952961        454913450       
454875014        454835935        454797705        454761248        454726001   
    454691965        454657552        454623422        454588013       
454554049        454520560        454486531        454452194        454419581   
    454387085        454351396   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455040956     454993486        454952995        454913468       
454875022        454835943        454797713        454761255        454726027   
    454691973        454657578        454623430        454588021       
454554072        454520578        454486549        454452202        454419607   
    454387093        454351404    455040964     454993494        454952797     
  454913252        454875055        454835950        454797721        454761040
       454726035        454691981        454657586        454623448       
454588039        454554080        454520586        454486564        454452228   
    454419615        454386905        454351412    455040980     454993502     
  454952813        454913278        454875063        454835968        454797739
       454761065        454726043        454691999        454657594       
454623455        454588047        454554098        454520594        454486572   
    454452236        454419631        454386921        454351446    455040998  
  454993510        454952854        454913286        454874892        454835752
       454797747        454761099        454726068        454692005       
454657404        454623463        454588070        454554106        454520602   
    454486580        454452244        454419649        454386939       
454351453    455041038     454993536        454952862        454913294       
454874926        454835760        454797754        454761123        454726084   
    454692021        454657420        454623257        454588104       
454554114        454520420        454486374        454452251        454419656   
    454386947        454351461    455040840     454993569        454952870     
  454913302        454874942        454835778        454797762        454761131
       454726092        454692039        454657438        454623265       
454587882        454554148        454520438        454486382        454452269   
    454419664        454386962        454351479    455040865     454993379     
  454952888        454913328        454874967        454835786        454797770
       454760927        454726100        454692047        454657446       
454623273        454587890        454553926        454520446        454486408   
    454452285        454419672        454386970        454351305    455040873  
  454993387        454952664        454913336        454874751        454835802
       454797580        454760943        454725912        454692054       
454657453        454623299        454587908        454553934        454520453   
    454486416        454452079        454419466        454387002       
454351313    455040907     454993395        454952672        454913146       
454874769        454835810        454797606        454760950        454725920   
    454692062        454657461        454623307        454587916       
454553942        454520461        454486432        454452087        454419474   
    454387010        454351354    455040915     454993403        454952680     
  454913153        454874777        454835836        454797614        454760968
       454725961        454691866        454657479        454623315       
454587924        454553959        454520487        454486440        454452095   
    454419482        454386798        454351362    455040923     454993411     
  454952698        454913161        454874793        454835844        454797630
       454760976        454725995        454691874        454657487       
454623323        454587932        454553975        454520495        454486473   
    454452103        454419490        454386814        454351370    455040949  
  454993429        454952714        454913179        454874801        454835646
       454797655        454760984        454725805        454691890       
454657495        454623331        454587940        454553983        454520503   
    454486267        454452111        454419508        454386830       
454351388    455040741     454993445        454952722        454913187       
454874819        454835661        454797671        454761008        454725813   
    454691908        454657503        454623349        454587957       
454553991        454520511        454486275        454452129        454419532   
    454386848        454351180    455040790     454993452        454952748     
  454913203        454874827        454835679        454797689        454761024
       454725821        454691916        454657297        454623356       
454587965        454554015        454520313        454486283        454452137   
    454419565        454386855        454351198    455040808     454993247     
  454952771        454913229        454874835        454835695        454797481
       454760828        454725839        454691924        454657305       
454623166        454587973        454554023        454520321        454486291   
    454452152        454419359        454386863        454351214    455040824  
  454993262        454952565        454913039        454874637        454835711
       454797499        454760836        454725847        454691932       
454657321        454623174        454587759        454554031        454520339   
    454486317        454452160        454419383        454386871       
454351230    455040832     454993270        454952581        454913070       
454874645        454835729        454797507        454760844        454725870   
    454691940        454657339        454623190        454587783       
454553801        454520347        454486341        454452178        454419391   
    454386897        454351255    455040626     454993288        454952607     
  454913088        454874660        454835539        454797515        454760851
       454725698        454691742        454657347        454623224       
454587791        454553835        454520354        454486358        454451964   
    454419409        454386681        454351263    455040634     454993312     
  454952615        454913104        454874702        454835554        454797523
       454760869        454725706        454691759        454657362       
454623232        454587809        454553843        454520370        454486176   
    454451972        454419433        454386707        454351073    455040642  
  454993320        454952631        454913112        454874710        454835570
       454797531        454760877        454725714        454691775       
454657370        454623240        454587817        454553850        454520388   
    454486184        454451980        454419441        454386715       
454351107    455040675     454993338        454952441        454913120       
454874728        454835588        454797556        454760885        454725722   
    454691783        454657388        454623034        454587825       
454553868        454520396        454486192        454451998        454419458   
    454386723        454351115    455040691     454993353        454952466     
  454912981        454874736        454835596        454797572        454760893
       454725748        454691791        454657396        454623075       
454587833        454553876        454520404        454486200        454452004   
    454419243        454386749        454351131    455040709     454993148     
  454952490        454912999        454874520        454835612        454797366
       454760901        454725755        454691817        454657180       
454623083        454587841        454553892        454520206        454486218   
    454452012        454419250        454386756        454350935    455040717  
  454993163        454952516        454913005        454874546        454835620
       454797390        454760919        454725763        454691825       
454657198        454623117        454587858        454553900        454520222   
    454486226        454452020        454419268        454386764       
454350950    455040725     454993171        454952532        454913013       
454874561        454835638        454797408        454760711        454725771   
    454691833        454657206        454623133        454587650       
454553918        454520230        454486242        454452038        454419284   
    454386780        454350976    455040519     454993189        454952375     
  454912809        454874579        454835448        454797424        454760729
       454725797        454691841        454657222        454622960       
454587668        454553694        454520248        454486028        454452046   
    454419292        454386574        454350992    455040527     454993197     
  454952391        454912817        454874595        454835455        454797432
       454760737        454725581        454691635        454657230       
454622978        454587676        454553702        454520255        454486044   
    454452053        454419300        454386582        454351016    455040568  
  454993205        454952409        454912841        454874603        454835463
       454797440        454760745        454725599        454691643       
454657248        454622986        454587692        454553728        454520263   
    454486069        454451840        454419318        454386590       
454351040    455040576     454993221        454952219        454912858       
454874611        454835471        454797465        454760760        454725615   
    454691650        454657255        454622994        454587700       
454553736        454520289        454486077        454451857        454419326   
    454386608        454350836    455040584     454993015        454952235     
  454912874        454874413        454835489        454797259        454760786
       454725623        454691668        454657271        454623000       
454587718        454553751        454520297        454486093        454451865   
    454419334        454386616        454350851    455040592     454993049     
  454952243        454912882        454874421        454835497        454797275
       454760794        454725649        454691692        454657289       
454622812        454587726        454553769        454520099        454486119   
    454451881        454419342        454386624        454350927    455040600  
  454993064        454952250        454912890        454874439        454835521
       454797291        454760802        454725656        454691700       
454657073        454622820        454587544        454553777        454520107   
    454485913        454451907        454419136        454386632       
454350737    455040618     454993072        454952268        454912718       
454874454        454835315        454797317        454760604        454725664   
    454691726        454657081        454622838        454587551       
454553785        454520115        454485939        454451915        454419144   
    454386657        454350745    455040402     454993080        454952276     
  454912734        454874462        454835331        454797325        454760612
       454725680        454691734        454657099        454622846       
454587569        454553793        454520123        454485962        454451923   
    454419151        454386665        454350760    455040428     454993098     
  454952300        454912759        454874470        454835349        454797333
       454760620        454725474        454691528        454657107       
454622853        454587593        454553587        454520131        454485970   
    454451931        454419169        454386673        454350786    455040436  
  454993106        454952318        454912767        454874496        454835364
       454797358        454760638        454725482        454691536       
454657115        454622861        454587601        454553595        454520149   
    454485996        454451949        454419177        454386467       
454350802    455040451     454992900        454952128        454912775       
454874504        454835372        454797150        454760653        454725490   
    454691544        454657123        454622879        454587627       
454553603        454520164        454486010        454451733        454419185   
    454386475        454350604    455040477     454992983        454952136     
  454912783        454874298        454835380        454797168        454760661
       454725508        454691551        454657131        454622887       
454587635        454553629        454520180        454485814        454451741   
    454419193        454386483        454350620    455040493     454992991     
  454952151        454912593        454874314        454835406        454797176
       454760687        454725516        454691569        454657149       
454622895        454587643        454553637        454520198        454485848   
    454451758        454419201        454386491        454350638    455040295  
  454993007        454952185        454912601        454874322        454835414
       454797184        454760695        454725524        454691577       
454657156        454622705        454587437        454553645        454519992   
    454485855        454451774        454419219        454386509       
454350661    455040303     454992801        454952193        454912619       
454874330        454835422        454797192        454760471        454725540   
    454691585        454657172        454622713        454587445       
454553652        454520008        454485871        454451782        454419227   
    454386517        454350505    455040311     454992819        454952037     
  454912627        454874348        454835216        454797200        454760489
       454725557        454691593        454656968        454622739       
454587478        454553660        454520016        454485889        454451790   
    454419235        454386525        454350521    455040329     454992843     
  454952060        454912635        454874371        454835224        454797226
       454760497        454725359        454691619        454656984       
454622747        454587486        454553678        454520024        454485897   
    454451808        454419011        454386533        454350539    455040352  
  454992850        454952086        454912643        454874389        454835240
       454797234        454760505        454725391        454691627       
454657008        454622754        454587494        454553470        454520040   
    454485905        454451816        454419029        454386541       
454350547    455040360     454992876        454952094        454912650       
454874181        454835257        454797242        454760513        454725409   
    454691429        454657024        454622762        454587502       
454553488        454520057        454485699        454451832        454419037   
    454386558        454350554    455040386     454992884        454951880     
  454912668        454874199        454835273        454797044        454760547
       454725417        454691437        454657040        454622598       
454587510        454553496        454520065        454485707        454451626   
    454419045        454386350        454350562    455040394     454992694     
  454951914        454912676        454874215        454835281        454797051
       454760554        454725425        454691445        454657057       
454622606        454587528        454553504        454520073        454485715   
    454451634        454419052        454386368        454350570    455040196  
  454992728        454951922        454912684        454874256        454835125
       454797077        454760562        454725433        454691452       
454656869        454622614        454587353        454553538        454520081   
    454485749        454451642        454419078        454386376       
454350596    455040204     454992736        454951930        454912478       
454874280        454835133        454797085        454760570        454725441   
    454691460        454656877        454622630        454587361       
454553546        454519885        454485756        454451659        454419094   
    454386384        454350380    455040238     454992751        454951948     
  454912486        454874082        454835141        454797101        454760588
       454725458        454691478        454656885        454622648       
454587379        454553553        454519901        454485772        454451667   
    454418906        454386392        454350422    455040246     454992769     
  454951963        454912494        454874108        454835166        454797127
       454760364        454725243        454691494        454656893       
454622655        454587387        454553561        454519919        454485798   
    454451675        454418914        454386418        454350448    455040253  
  454992777        454951971        454912502        454874124        454835174
       454796921        454760372        454725250        454691510       
454656901        454622663        454587395        454553363        454519927   
    454485582        454451691        454418922        454386426       
454350463    455040261     454992785        454951773        454912510       
454874140        454835182        454796939        454760380        454725268   
    454691304        454656919        454622689        454587403       
454553371        454519935        454485590        454451709        454418948   
    454386434        454350471    455040071     454992603        454951781     
  454912528        454874173        454834987        454796954        454760398
       454725284        454691320        454656927        454622697       
454587411        454553389        454519943        454485624        454451717   
    454418955        454386442        454350489    455040089     454992652     
  454951815        454912536        454873969        454834995        454796962
       454760406        454725292        454691338        454656950       
454622481        454587221        454553397        454519950        454485632   
    454451725        454418963        454386459        454350299    455040097  
  454992660        454951849        454912544        454873977        454835000
       454796970        454760422        454725300        454691361       
454656752        454622507        454587247        454553413        454519984   
    454485640        454451519        454418971        454386251       
454350307    455040113     454992678        454951864        454912551       
454873985        454835034        454797002        454760430        454725334   
    454691379        454656760        454622515        454587254       
454553421        454519794        454485657        454451527        454418989   
    454386269        454350323    455040121     454992686        454951872     
  454912569        454874009        454835042        454797028        454760455
       454725342        454691403        454656778        454622523       
454587270        454553439        454519802        454485665        454451535   
    454418997        454386277        454350331    455040154     454992488     
  454951641        454912577        454874017        454835075        454796806
       454760463        454725128        454691213        454656786       
454622531        454587288        454553447        454519810        454485475   
    454451543        454419003        454386285        454350364    455040006  
  454992496        454951716        454912379        454874033        454834888
       454796814        454760257        454725136        454691221       
454656794        454622556        454587296        454553454        454519828   
    454485483        454451550        454418799        454386301       
454350141    455040022     454992504        454951724        454912395       
454874058        454834904        454796848        454760273        454725151   
    454691247        454656802        454622564        454587304       
454553256        454519836        454485491        454451568        454418807   
    454386319        454350182    455040048     454992512        454951740     
  454912411        454873845        454834912        454796863        454760281
       454725169        454691254        454656810        454622580       
454587312        454553272        454519844        454485509        454451576   
    454418815        454386327        454350190    455039842     454992520     
  454951757        454912437        454873852        454834920        454796871
       454760307        454725185        454691262        454656828       
454622374        454587320        454553298        454519851        454485517   
    454451584        454418823        454386335        454350240    455039859  
  454992553        454951534        454912452        454873860        454834938
       454796897        454760315        454725193        454691270       
454656836        454622382        454587114        454553306        454519869   
    454485533        454451592        454418831        454386343       
454350042    455039867     454992561        454951559        454912460       
454873878        454834946        454796699        454760331        454725201   
    454691296        454656844        454622390        454587122       
454553314        454519877        454485541        454451600        454418849   
    454386129        454350091    455039875     454992579        454951583     
  454912262        454873886        454834953        454796707        454760349
       454725219        454691080        454656646        454622424       
454587130        454553330        454519661        454485566        454451618   
    454418856        454386145        454350125    455039883     454992587     
  454951617        454912270        454873894        454834961        454796731
       454760356        454725227        454691098        454656653       
454622432        454587148        454553348        454519679        454485574   
    454451402        454418864        454386152        454350133    455039891  
  454992371        454951625        454912304        454873902        454834979
       454796764        454760141        454725235        454691106       
454656661        454622440        454587163        454553355        454519687   
    454485350        454451428        454418872        454386178       
454349911    455039909     454992389        454951633        454912338       
454873910        454834789        454796772        454760166        454725011   
    454691114        454656679        454622465        454587171       
454553140        454519703        454485368        454451436        454418880   
    454386194        454349945    455039933     454992397        454951450     
  454912346        454873936        454834797        454796780        454760174
       454725029        454691122        454656687        454622473       
454587189        454553181        454519711        454485376        454451444   
    454418898        454386210        454349952    455039743     454992413     
  454951484        454912148        454873944        454834813        454796574
       454760182        454725052        454691130        454656703       
454622267        454587007        454553199        454519729        454485384   
    454451469        454418682        454386228        454349960    455039792  
  454992447        454951492        454912155        454873746        454834847
       454796590        454760190        454725060        454691148       
454656737        454622275        454587023        454553215        454519737   
    454485392        454451485        454418690        454386236       
454349978    455039834     454992454        454951500        454912163       
454873761        454834862        454796608        454760208        454725086   
    454691155        454656745        454622283        454587049       
454553223        454519752        454485400        454451493        454418708   
    454386012        454349986   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455039628     454992462        454951526        454912171       
454873787        454834680        454796616        454760216        454725102   
    454691163        454656539        454622291        454587056       
454553231        454519760        454485418        454451287        454418716   
    454386020        454349994    455039644     454992470        454951336     
  454912213        454873795        454834698        454796632        454760224
       454725110        454691189        454656547        454622309       
454587072        454553033        454519554        454485426        454451303   
    454418724        454386038        454350000    455039669     454992298     
  454951344        454912239        454873621        454834706        454796640
       454760240        454724907        454690975        454656554       
454622325        454587080        454553041        454519588        454485434   
    454451311        454418732        454386046        454349812    455039677  
  454992314        454951377        454912247        454873647        454834714
       454796657        454760034        454724931        454690991       
454656562        454622341        454586900        454553058        454519596   
    454485251        454451345        454418740        454386053       
454349853    455039685     454992330        454951385        454912031       
454873654        454834722        454796665        454760042        454724949   
    454691007        454656570        454622358        454586926       
454553074        454519604        454485269        454451352        454418757   
    454386061        454349879    455039693     454992355        454951393     
  454912064        454873662        454834730        454796681        454760059
       454724956        454691015        454656588        454622366       
454586959        454553082        454519612        454485277        454451378   
    454418765        454386079        454349903    455039701     454992140     
  454951401        454912080        454873670        454834748        454796459
       454760067        454724964        454691023        454656596       
454622150        454586967        454553090        454519620        454485285   
    454451386        454418773        454386087        454349713    455039719  
  454992181        454951419        454912098        454873696        454834755
       454796475        454760075        454724972        454691031       
454656604        454622168        454586983        454553116        454519638   
    454485293        454451394        454418781        454386095       
454349721    455039537     454992231        454951195        454912114       
454873712        454834540        454796483        454760083        454724980   
    454691049        454656612        454622176        454586991       
454553124        454519646        454485301        454451196        454418575   
    454386103        454349762    455039545     454992256        454951211     
  454912122        454873514        454834573        454796509        454760091
       454724998        454691056        454656620        454622184       
454586793        454552928        454519653        454485319        454451212   
    454418583        454385899        454349788    455039552     454992058     
  454951245        454911926        454873522        454834581        454796525
       454760133        454724840        454691064        454656638       
454622192        454586801        454552951        454519430        454485327   
    454451220        454418591        454385907        454349796    455039586  
  454992066        454951260        454911934        454873530        454834599
       454796533        454759911        454724857        454691072       
454656422        454622218        454586827        454552969        454519448   
    454485335        454451238        454418609        454385923       
454349598    455039602     454992082        454951070        454911942       
454873548        454834607        454796558        454759945        454724865   
    454690876        454656430        454622226        454586843       
454552977        454519463        454485343        454451253        454418617   
    454385931        454349655    455039610     454992090        454951088     
  454911967        454873555        454834649        454796343        454759952
       454724873        454690892        454656448        454622234       
454586876        454552985        454519489        454485137        454451261   
    454418625        454385949        454349671    455039404     454992124     
  454951096        454911975        454873563        454834433        454796350
       454759960        454724881        454690918        454656463       
454622242        454586884        454553009        454519505        454485145   
    454451279        454418633        454385956        454349473    455039412  
  454991928        454951104        454911983        454873571        454834458
       454796368        454759994        454724899        454690926       
454656471        454622259        454586892        454553017        454519521   
    454485160        454451063        454418641        454385964       
454349499    455039420     454991936        454951138        454911991       
454873597        454834474        454796376        454760000        454724683   
    454690942        454656489        454622044        454586686       
454553025        454519539        454485178        454451071        454418658   
    454385972        454349507    455039487     454991944        454951153     
  454912007        454873605        454834482        454796392        454760026
       454724691        454690959        454656497        454622051       
454586694        454552811        454519331        454485186        454451089   
    454418666        454385980        454349515    455039495     454991951     
  454951161        454912023        454873613        454834490        454796426
       454759804        454724709        454690769        454656505       
454622069        454586702        454552829        454519349        454485194   
    454451097        454418674        454386004        454349531    455039297  
  454991977        454950965        454911819        454873407        454834508
       454796244        454759820        454724717        454690777       
454656513        454622077        454586710        454552837        454519364   
    454485202        454451139        454418476        454385790       
454349556    455039305     454992009        454950973        454911827       
454873415        454834516        454796293        454759846        454724725   
    454690785        454656521        454622085        454586728       
454552845        454519372        454485210        454451154        454418484   
    454385808        454349572    455039321     454992017        454950999     
  454911843        454873449        454834524        454796301        454759853
       454724733        454690793        454656307        454622093       
454586736        454552852        454519380        454485236        454451162   
    454418492        454385816        454349366    455039347     454991811     
  454951021        454911850        454873456        454834532        454796319
       454759861        454724741        454690801        454656323       
454622101        454586744        454552860        454519398        454485020   
    454450941        454418500        454385832        454349390    455039362  
  454991837        454951039        454911868        454873464        454834359
       454796335        454759887        454724766        454690827       
454656331        454622119        454586751        454552878        454519406   
    454485046        454450966        454418526        454385840       
454349416    455039180     454991845        454951047        454911876       
454873480        454834367        454796145        454759895        454724576   
    454690835        454656356        454622127        454586769       
454552886        454519414        454485053        454450974        454418534   
    454385865        454349424    455039198     454991902        454950858     
  454911892        454873498        454834383        454796152        454759903
       454724584        454690850        454656364        454622143       
454586579        454552894        454519422        454485079        454450982   
    454418542        454385873        454349465    455039214     454991696     
  454950866        454911900        454873290        454834391        454796178
       454759689        454724592        454690868        454656372       
454621947        454586595        454552902        454519224        454485087   
    454450990        454418559        454385881        454349267    455039222  
  454991704        454950882        454911918        454873308        454834409
       454796186        454759697        454724600        454690652       
454656380        454621954        454586611        454552910        454519232   
    454485095        454451006        454418351        454385675       
454349291    455039230     454991738        454950890        454911702       
454873316        454834417        454796202        454759705        454724618   
    454690660        454656406        454621962        454586629       
454552704        454519240        454485103        454451014        454418369   
    454385683        454349309    455039248     454991746        454950908     
  454911736        454873324        454834425        454796210        454759739
       454724626        454690678        454656190        454621970       
454586637        454552712        454519257        454485111        454451022   
    454418377        454385691        454349317    455039263     454991753     
  454950924        454911744        454873332        454834219        454796228
       454759770        454724634        454690686        454656208       
454621988        454586645        454552720        454519273        454485129   
    454451030        454418385        454385717        454349143    455039271  
  454991761        454950940        454911751        454873340        454834227
       454796020        454759788        454724642        454690694       
454656216        454621996        454586652        454552738        454519281   
    454484916        454450834        454418393        454385733       
454349184    455039073     454991787        454950742        454911769       
454873357        454834235        454796046        454759580        454724659   
    454690702        454656224        454622002        454586660       
454552746        454519307        454484924        454450842        454418401   
    454385741        454349192    455039099     454991589        454950775     
  454911777        454873365        454834250        454796087        454759598
       454724667        454690710        454656232        454622028       
454586678        454552753        454519315        454484932        454450859   
    454418419        454385758        454349200    455039115     454991597     
  454950791        454911785        454873381        454834276        454796095
       454759606        454724675        454690728        454656240       
454622036        454586462        454552803        454519323        454484940   
    454450867        454418427        454385766        454349226    455039149  
  454991613        454950809        454911801        454873399        454834284
       454796103        454759622        454724469        454690736       
454656273        454621848        454586488        454552597        454519117   
    454484957        454450925        454418435        454385774       
454349234    455038984     454991621        454950825        454911637       
454873183        454834292        454796111        454759630        454724477   
    454690744        454656299        454621855        454586496       
454552613        454519125        454484965        454450933        454418443   
    454385568        454349242    455038992     454991639        454950841     
  454911652        454873191        454834086        454795923        454759648
       454724493        454690751        454656075        454621863       
454586504        454552621        454519133        454484981        454450727   
    454418450        454385576        454349077    455039008     454991647     
  454950627        454911660        454873209        454834102        454795949
       454759655        454724501        454690553        454656083       
454621871        454586512        454552639        454519158        454484999   
    454450735        454418245        454385584        454349093    455038851  
  454991654        454950635        454911686        454873241        454834110
       454795956        454759663        454724527        454690561       
454656109        454621905        454586538        454552654        454519166   
    454485004        454450743        454418252        454385600       
454349101    455038893     454991662        454950650        454911496       
454873258        454834128        454795964        454759671        454724535   
    454690579        454656117        454621913        454586546       
454552662        454519174        454485012        454450750        454418260   
    454385667        454349135    455038919     454991670        454950668     
  454911504        454873266        454834144        454795972        454759473
       454724550        454690595        454656125        454621921       
454586553        454552670        454519190        454484817        454450776   
    454418286        454385444        454348905    455038927     454991688     
  454950676        454911512        454873076        454834151        454795998
       454759481        454724568        454690603        454656133       
454621939        454586363        454552688        454519208        454484825   
    454450784        454418302        454385451        454348996    455038935  
  454991472        454950684        454911520        454873118        454834169
       454795816        454759499        454724352        454690611       
454656141        454621723        454586371        454552696        454519216   
    454484833        454450792        454418310        454385477       
454349010    455038745     454991480        454950692        454911538       
454873126        454834177        454795824        454759507        454724360   
    454690629        454656158        454621749        454586389       
454552472        454519026        454484866        454450800        454418336   
    454385493        454348806    455038752     454991498        454950700     
  454911553        454873134        454834185        454795832        454759515
       454724378        454690637        454655960        454621756       
454586397        454552480        454519034        454484874        454450818   
    454418344        454385519        454348814    455038760     454991506     
  454950718        454911561        454873142        454833971        454795873
       454759523        454724386        454690645        454655978       
454621764        454586413        454552498        454519042        454484882   
    454450826        454418138        454385527        454348822    455038786  
  454991514        454950510        454911579        454873159        454833989
       454795683        454759531        454724394        454690447       
454655986        454621780        454586421        454552506        454519059   
    454484890        454450628        454418146        454385543       
454348830    455038810     454991522        454950528        454911397       
454873167        454833997        454795691        454759549        454724402   
    454690454        454655994        454621798        454586439       
454552522        454519067        454484684        454450636        454418153   
    454385337        454348871    455038844     454991530        454950536     
  454911413        454873175        454834029        454795733        454759556
       454724410        454690462        454656018        454621814       
454586454        454552548        454519075        454484692        454450669   
    454418161        454385352        454348889    455038653     454991555     
  454950551        454911421        454872995        454834037        454795741
       454759358        454724428        454690470        454656026       
454621632        454586272        454552571        454519091        454484700   
    454450677        454418179        454385360        454348681    455038661  
  454991563        454950569        454911447        454873001        454834045
       454795782        454759366        454724436        454690504       
454656034        454621640        454586314        454552589        454519109   
    454484718        454450685        454418187        454385402       
454348699    455038679     454991571        454950577        454911454       
454873027        454834060        454795576        454759374        454724444   
    454690512        454656042        454621657        454586322       
454552340        454518945        454484742        454450693        454418195   
    454385410        454348707    455038695     454991365        454950585     
  454911470        454873035        454833864        454795618        454759382
       454724451        454690520        454656067        454621665       
454586348        454552357        454518952        454484759        454450701   
    454418211        454385436        454348715    455038703     454991373     
  454950593        454911264        454873068        454833880        454795626
       454759390        454724246        454690538        454655853       
454621681        454586355        454552365        454518960        454484767   
    454450719        454418229        454385212        454348723    455038729  
  454991381        454950601        454911280        454872854        454833898
       454795634        454759408        454724261        454690330       
454655861        454621707        454586140        454552381        454518978   
    454484775        454450503        454418237        454385220       
454348780    455038737     454991399        454950619        454911298       
454872888        454833906        454795642        454759416        454724279   
    454690348        454655879        454621715        454586173       
454552407        454518986        454484783        454450552        454418021   
    454385238        454348582    455038521     454991407        454950403     
  454911306        454872896        454833914        454795659        454759424
       454724287        454690355        454655887        454621525       
454586181        454552415        454518994        454484577        454450578   
    454418039        454385246        454348608    455038539     454991415     
  454950429        454911314        454872904        454833922        454795667
       454759440        454724295        454690371        454655895       
454621541        454586199        454552423        454519000        454484585   
    454450586        454418047        454385253        454348632    455038547  
  454991431        454950445        454911322        454872912        454833930
       454795675        454759457        454724329        454690389       
454655903        454621558        454586207        454552431        454518796   
    454484601        454450594        454418054        454385261       
454348640    455038554     454991449        454950452        454911330       
454872920        454833948        454795477        454759242        454724337   
    454690405        454655929        454621566        454586215       
454552449        454518804        454484619        454450602        454418062   
    454385279        454348442    455038604     454991456        454950460     
  454911355        454872938        454833955        454795501        454759259
       454724345        454690413        454655937        454621574       
454586223        454552456        454518838        454484627        454450396   
    454418070        454385287        454348459    455038612     454991464     
  454950478        454911157        454872946        454833740        454795527
       454759267        454724139        454690421        454655945       
454621590        454586231        454552233        454518846        454484635   
    454450404        454418088        454385295        454348467    455038620  
  454991266        454950486        454911165        454872953        454833757
       454795535        454759275        454724147        454690439       
454655952        454621400        454586249        454552241        454518853   
    454484650        454450412        454418096        454385303       
454348517    455038414     454991274        454950494        454911173       
454872748        454833765        454795550        454759283        454724154   
    454690231        454655747        454621418        454586256       
454552258        454518861        454484668        454450420        454418104   
    454385089        454348541    455038422     454991282        454950296     
  454911199        454872755        454833781        454795360        454759291
       454724162        454690249        454655754        454621426       
454586066        454552266        454518879        454484676        454450446   
    454418112        454385105        454348335    455038430     454991290     
  454950304        454911215        454872771        454833799        454795378
       454759309        454724170        454690256        454655762       
454621442        454586082        454552274        454518887        454484460   
    454450453        454418120        454385121        454348343    455038471  
  454991308        454950312        454911231        454872789        454833807
       454795386        454759325        454724188        454690264       
454655770        454621459        454586116        454552290        454518895   
    454484486        454450461        454417916        454385147       
454348350    455038489     454991324        454950338        454911249       
454872813        454833815        454795394        454759341        454724204   
    454690272        454655788        454621483        454586124       
454552308        454518903        454484494        454450479        454417924   
    454385154        454348384    455038497     454991332        454950353     
  454911256        454872821        454833823        454795402        454759150
       454724220        454690280        454655796        454621491       
454586132        454552316        454518689        454484502        454450487   
    454417932        454385170        454348392    455038505     454991340     
  454950361        454911041        454872839        454833831        454795410
       454759176        454724238        454690298        454655804       
454621509        454585944        454552324        454518697        454484510   
    454450495        454417957        454385188        454348418    455038513  
  454991142        454950379        454911058        454872649        454833633
       454795428        454759192        454724022        454690306       
454655820        454621293        454585969        454552126        454518705   
    454484536        454450289        454417973        454384975       
454348434    455038315     454991159        454950387        454911066       
454872656        454833641        454795436        454759200        454724048   
    454690322        454655838        454621301        454585993       
454552134        454518713        454484544        454450297        454417981   
    454384991        454348202   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455038331     454991167        454950197        454911074       
454872664        454833658        454795246        454759226        454724055   
    454690116        454655846        454621327        454586009       
454552142        454518721        454484551        454450305        454417999   
    454385022        454348210    455038356     454991175        454950205     
  454911082        454872680        454833674        454795253        454759234
       454724063        454690124        454655630        454621343       
454586017        454552167        454518747        454484569        454450339   
    454418005        454385048        454348251    455038364     454991183     
  454950213        454911090        454872698        454833682        454795261
       454759051        454724089        454690132        454655648       
454621350        454586025        454552183        454518754        454484361   
    454450347        454418013        454385063        454348301    455038372  
  454991191        454950221        454911116        454872706        454833716
       454795279        454759069        454724097        454690140       
454655663        454621368        454586033        454552191        454518762   
    454484379        454450354        454417809        454384876       
454348327    455038380     454991209        454950239        454911124       
454872714        454833732        454795287        454759077        454724105   
    454690157        454655671        454621376        454585829       
454552217        454518770        454484387        454450370        454417825   
    454384884        454348095    455038398     454991225        454950288     
  454911132        454872730        454833526        454795295        454759085
       454724113        454690165        454655689        454621384       
454585837        454552019        454518788        454484395        454450164   
    454417833        454384892        454348111    455038406     454991233     
  454950064        454911140        454872524        454833534        454795311
       454759093        454724121        454690181        454655697       
454621392        454585845        454552035        454518580        454484411   
    454450172        454417841        454384900        454348129    455038208  
  454991241        454950080        454910936        454872557        454833542
       454795329        454759101        454723917        454690199       
454655713        454621178        454585852        454552050        454518606   
    454484429        454450180        454417858        454384918       
454348137    455038216     454991035        454950098        454910944       
454872565        454833559        454795337        454758913        454723925   
    454690207        454655721        454621194        454585878       
454552068        454518614        454484437        454450198        454417866   
    454384926        454348152    455038224     454991043        454950122     
  454910951        454872607        454833567        454795139        454758939
       454723941        454690009        454655739        454621202       
454585886        454552076        454518622        454484445        454450206   
    454417874        454384934        454347980    455038232     454991050     
  454950155        454910969        454872417        454833575        454795147
       454758947        454723958        454690017        454655507       
454621210        454585894        454552084        454518630        454484452   
    454450214        454417882        454384942        454347998    455038240  
  454991068        454949959        454910977        454872425        454833583
       454795162        454758988        454723974        454690025       
454655515        454621244        454585902        454552092        454518655   
    454484254        454450222        454417890        454384751       
454348038    455038265     454991076        454950007        454910985       
454872433        454833591        454795170        454758996        454723982   
    454690041        454655523        454621251        454585910       
454552100        454518663        454484262        454450230        454417908   
    454384793        454348046    455038273     454991118        454950023     
  454910993        454872458        454833617        454795188        454759002
       454724006        454690058        454655549        454621269       
454585928        454552118        454518671        454484270        454450263   
    454417692        454384801        454348053    455038281     454991126     
  454950049        454911009        454872466        454833625        454795196
       454759010        454724014        454690066        454655556       
454621277        454585936        454551904        454518481        454484288   
    454450040        454417700        454384819        454348061    455038299  
  454991134        454950056        454911017        454872474        454833393
       454795212        454758822        454723800        454690074       
454655572        454621061        454585712        454551912        454518499   
    454484304        454450065        454417718        454384843       
454347899    455038091     454990920        454949843        454910852       
454872482        454833419        454795220        454758830        454723818   
    454689886        454655580        454621087        454585746       
454551920        454518507        454484312        454450073        454417734   
    454384611        454347915    455038117     454990938        454949850     
  454910860        454872490        454833443        454795030        454758848
       454723826        454689894        454655598        454621095       
454585753        454551938        454518515        454484338        454450099   
    454417742        454384645        454347923    455038125     454990953     
  454949868        454910886        454872300        454833500        454795048
       454758855        454723834        454689902        454655622       
454621103        454585779        454551946        454518523        454484346   
    454450123        454417759        454384660        454347931    455038133  
  454990961        454949884        454910894        454872318        454833286
       454795055        454758863        454723842        454689910       
454655408        454621111        454585787        454551961        454518549   
    454484353        454450131        454417767        454384686       
454347949    455038141     454991019        454949892        454910902       
454872326        454833310        454795063        454758871        454723867   
    454689944        454655416        454621129        454585795       
454551979        454518556        454484155        454450149        454417775   
    454384694        454347782    455038158     454991027        454949900     
  454910910        454872359        454833328        454795113        454758889
       454723875        454689951        454655424        454621137       
454585803        454551987        454518564        454484163        454450156   
    454417791        454384702        454347808    455038166     454990813     
  454949918        454910720        454872367        454833336        454795121
       454758897        454723883        454689969        454655440       
454621145        454585811        454551995        454518572        454484197   
    454449935        454417577        454384710        454347816    455038174  
  454990821        454949728        454910746        454872375        454833344
       454794926        454758905        454723891        454689985       
454655457        454621160        454585613        454552001        454518374   
    454484205        454449943        454417585        454384736       
454347832    455038182     454990839        454949736        454910753       
454872391        454833377        454794934        454758681        454723693   
    454689779        454655465        454620956        454585621       
454551797        454518408        454484213        454449950        454417619   
    454384504        454347840    455037978     454990854        454949751     
  454910761        454872235        454833385        454794959        454758699
       454723701        454689787        454655473        454620964       
454585654        454551813        454518416        454484221        454449968   
    454417627        454384512        454347857    455037986     454990862     
  454949769        454910779        454872250        454833211        454794975
       454758707        454723719        454689795        454655481       
454620972        454585662        454551821        454518424        454484239   
    454449976        454417635        454384538        454347865    455038018  
  454990870        454949777        454910787        454872276        454833229
       454794991        454758715        454723727        454689803       
454655499        454620980        454585670        454551854        454518432   
    454484247        454449984        454417650        454384546       
454347667    455038026     454990888        454949785        454910811       
454872284        454833237        454795006        454758723        454723743   
    454689811        454655283        454621004        454585688       
454551870        454518457        454484056        454450016        454417668   
    454384553        454347709    455038067     454990896        454949819     
  454910605        454872292        454833278        454794785        454758731
       454723750        454689829        454655291        454621012       
454585696        454551888        454518465        454484080        454450024   
    454417676        454384579        454347741    455038075     454990904     
  454949827        454910621        454872094        454833070        454794819
       454758798        454723594        454689845        454655309       
454621053        454585704        454551896        454518291        454484098   
    454450032        454417684        454384587        454347758    455037861  
  454990912        454949629        454910662        454872128        454833096
       454794827        454758806        454723610        454689860       
454655317        454620840        454585498        454551680        454518309   
    454484106        454449828        454417460        454384595       
454347543    455037887     454990714        454949694        454910688       
454872136        454833112        454794843        454758582        454723628   
    454689878        454655333        454620857        454585506       
454551706        454518317        454484114        454449851        454417478   
    454384603        454347550    455037895     454990730        454949702     
  454910704        454872151        454833120        454794850        454758590
       454723636        454689662        454655358        454620865       
454585514        454551722        454518325        454484122        454449869   
    454417486        454384405        454347584    455037903     454990755     
  454949710        454910498        454872177        454833146        454794868
       454758608        454723644        454689670        454655366       
454620873        454585522        454551730        454518333        454483934   
    454449877        454417494        454384413        454347592    455037911  
  454990771        454949504        454910514        454871971        454833161
       454794876        454758624        454723651        454689688       
454655168        454620881        454585555        454551748        454518341   
    454483942        454449885        454417502        454384447       
454347600    455037929     454990789        454949512        454910522       
454871989        454833179        454794694        454758632        454723669   
    454689696        454655176        454620899        454585563       
454551763        454518358        454483959        454449893        454417528   
    454384462        454347618    455037952     454990805        454949520     
  454910530        454872029        454832965        454794702        454758657
       454723677        454689704        454655184        454620907       
454585571        454551771        454518143        454483975        454449901   
    454417544        454384470        454347634    455037754     454990599     
  454949538        454910548        454872037        454832981        454794710
       454758665        454723487        454689712        454655192       
454620915        454585589        454551789        454518150        454483991   
    454449919        454417551        454384280        454347428    455037770  
  454990623        454949546        454910555        454872052        454833005
       454794744        454758459        454723495        454689746       
454655200        454620923        454585597        454551565        454518168   
    454484015        454449927        454417569        454384322       
454347436    455037796     454990631        454949553        454910563       
454872060        454833013        454794769        454758467        454723503   
    454689761        454655218        454620949        454585373       
454551573        454518176        454484023        454449711        454417353   
    454384348        454347469    455037804     454990649        454949579     
  454910571        454871880        454833021        454794561        454758491
       454723511        454689555        454655226        454620733       
454585381        454551581        454518184        454484031        454449729   
    454417361        454384355        454347477    455037812     454990656     
  454949595        454910597        454871898        454833039        454794579
       454758509        454723545        454689563        454655234       
454620766        454585407        454551599        454518192        454483827   
    454449745        454417379        454384363        454347493    455037820  
  454990672        454949603        454910381        454871906        454833054
       454794587        454758525        454723552        454689589       
454655242        454620782        454585415        454551607        454518200   
    454483835        454449752        454417395        454384371       
454347519    455037838     454990680        454949397        454910407       
454871914        454833062        454794595        454758558        454723578   
    454689597        454655267        454620790        454585423       
454551623        454518218        454483843        454449778        454417403   
    454384157        454347303    455037853     454990698        454949405     
  454910415        454871930        454832866        454794629        454758343
       454723586        454689613        454655051        454620808       
454585431        454551631        454518234        454483850        454449786   
    454417429        454384181        454347337    455037630     454990482     
  454949413        454910423        454871963        454832874        454794637
       454758350        454723370        454689621        454655069       
454620816        454585449        454551649        454518242        454483868   
    454449794        454417437        454384207        454347394    455037655  
  454990490        454949421        454910431        454871765        454832882
       454794652        454758368        454723388        454689639       
454655085        454620824        454585456        454551656        454518044   
    454483876        454449802        454417445        454384215       
454347196    455037663     454990508        454949462        454910449       
454871773        454832890        454794660        454758376        454723404   
    454689647        454655101        454620634        454585464       
454551664        454518051        454483892        454449810        454417452   
    454384223        454347204    455037671     454990516        454949470     
  454910456        454871781        454832916        454794470        454758384
       454723453        454689449        454655119        454620659       
454585472        454551672        454518069        454483918        454449596   
    454417247        454384231        454347212    455037697     454990524     
  454949496        454910464        454871815        454832924        454794488
       454758392        454723461        454689456        454655127       
454620667        454585480        454551466        454518077        454483926   
    454449604        454417270        454384249        454347246    455037705  
  454990532        454949280        454910472        454871849        454832940
       454794496        454758400        454723271        454689472       
454655143        454620683        454585308        454551482        454518085   
    454483702        454449612        454417288        454384256       
454347253    455037713     454990540        454949306        454910480       
454871658        454832957        454794504        454758418        454723289   
    454689480        454655150        454620691        454585316       
454551490        454518101        454483736        454449620        454417296   
    454384041        454347279    455037739     454990565        454949314     
  454910274        454871674        454832759        454794512        454758426
       454723297        454689498        454654930        454620709       
454585357        454551508        454518119        454483744        454449646   
    454417304        454384074        454347089    455037747     454990573     
  454949322        454910282        454871682        454832767        454794520
       454758434        454723305        454689514        454654948       
454620717        454585365        454551516        454518127        454483751   
    454449661        454417320        454384090        454347097    455037523  
  454990581        454949330        454910290        454871690        454832775
       454794538        454758228        454723313        454689522       
454654971        454620725        454585142        454551532        454518135   
    454483769        454449679        454417338        454384108       
454347105    455037564     454990383        454949348        454910308       
454871724        454832783        454794546        454758244        454723339   
    454689530        454654989        454620527        454585159       
454551540        454517939        454483777        454449695        454417346   
    454384116        454347147    455037572     454990391        454949363     
  454910324        454871740        454832791        454794553        454758269
       454723347        454689332        454655002        454620543       
454585167        454551557        454517947        454483785        454449703   
    454417130        454384124        454346982    455037598     454990417     
  454949371        454910340        454871534        454832809        454794355
       454758277        454723354        454689340        454655010       
454620550        454585175        454551342        454517954        454483801   
    454449489        454417155        454384132        454347006    455037606  
  454990433        454949173        454910365        454871559        454832817
       454794363        454758285        454723362        454689357       
454655036        454620576        454585183        454551359        454517970   
    454483819        454449497        454417163        454383936       
454347022    455037440     454990441        454949181        454910183       
454871583        454832825        454794371        454758301        454723156   
    454689365        454655044        454620584        454585191       
454551367        454517988        454483595        454449505        454417171   
    454383944        454346867    455037457     454990458        454949199     
  454910191        454871591        454832833        454794405        454758319
       454723164        454689373        454654823        454620592       
454585209        454551375        454517996        454483611        454449513   
    454417197        454383951        454346875    455037473     454990466     
  454949207        454910217        454871617        454832841        454794413
       454758327        454723172        454689381        454654856       
454620600        454585217        454551383        454518002        454483629   
    454449521        454417205        454383977        454346883    455037309  
  454990268        454949215        454910233        454871625        454832650
       454794421        454758335        454723198        454689407       
454654864        454620618        454585233        454551417        454518010   
    454483637        454449554        454417213        454383985       
454346909    455037317     454990276        454949231        454910258       
454871419        454832668        454794439        454758129        454723206   
    454689415        454654872        454620626        454585035       
454551425        454518036        454483645        454449562        454417221   
    454384009        454346933    455037325     454990300        454949249     
  454910266        454871427        454832676        454794447        454758137
       454723214        454689423        454654898        454620410       
454585043        454551235        454517814        454483652        454449570   
    454417239        454384017        454346941    455037333     454990318     
  454949272        454910068        454871435        454832684        454794249
       454758145        454723230        454689431        454654906       
454620428        454585050        454551250        454517822        454483660   
    454449588        454417015        454384025        454346958    455037382  
  454990334        454949066        454910076        454871450        454832692
       454794256        454758152        454723255        454689225       
454654914        454620436        454585068        454551268        454517830   
    454483678        454449372        454417023        454384033       
454346966    455037390     454990342        454949074        454910084       
454871476        454832700        454794272        454758160        454723057   
    454689233        454654922        454620444        454585084       
454551284        454517871        454483686        454449380        454417049   
    454383829        454346792    455037192     454990359        454949090     
  454910092        454871484        454832718        454794280        454758178
       454723065        454689241        454654716        454620451       
454585092        454551292        454517897        454483488        454449398   
    454417064        454383837        454346842    455037200     454990144     
  454949108        454910100        454871492        454832726        454794298
       454758186        454723073        454689258        454654732       
454620469        454585100        454551318        454517905        454483496   
    454449406        454417080        454383845        454346685    455037218  
  454990151        454949132        454910126        454871500        454832528
       454794306        454758194        454723081        454689266       
454654757        454620477        454585118        454551326        454517913   
    454483504        454449414        454417098        454383852       
454346693    455037259     454990169        454949140        454910134       
454871518        454832536        454794314        454758202        454723107   
    454689274        454654765        454620501        454585126       
454551128        454517921        454483512        454449422        454417114   
    454383860        454346735   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455037267     454990177        454949165        454910167       
454871328        454832544        454794322        454758020        454723115   
    454689282        454654781        454620519        454585134       
454551151        454517715        454483538        454449430        454417122   
    454383878        454346743    455037275     454990227        454948977     
  454909953        454871336        454832551        454794330        454758046
       454723123        454689308        454654799        454620345       
454584921        454551169        454517731        454483546        454449448   
    454416900        454383886        454346537    455037283     454990037     
  454948993        454909961        454871344        454832569        454794157
       454758053        454723131        454689316        454654807       
454620352        454584947        454551177        454517749        454483561   
    454449455        454416918        454383902        454346545    455037119  
  454990045        454949009        454909979        454871377        454832577
       454794165        454758061        454722935        454689324       
454654815        454620360        454584954        454551185        454517780   
    454483579        454449463        454416934        454383910       
454346552    455037150     454990060        454949017        454909987       
454871393        454832585        454794173        454758079        454722950   
    454689126        454654591        454620378        454584962       
454551193        454517806        454483587        454449471        454416942   
    454383928        454346578    455037168     454990078        454949025     
  454909995        454871401        454832601        454794181        454758087
       454722968        454689134        454654609        454620386       
454584970        454551201        454517608        454483389        454449265   
    454416959        454383712        454346586    455036988     454990086     
  454949033        454910001        454871237        454832619        454794199
       454758095        454722976        454689142        454654617       
454620196        454584988        454551219        454517616        454483397   
    454449273        454416975        454383720        454346594    455037002  
  454990094        454949041        454910019        454871245        454832627
       454794207        454757907        454722992        454689159       
454654625        454620204        454584996        454551227        454517640   
    454483405        454449281        454416991        454383738       
454346628    455037010     454990102        454949058        454910027       
454871252        454832411        454794215        454757931        454723008   
    454689167        454654641        454620212        454585001       
454551011        454517657        454483413        454449299        454417007   
    454383746        454346446    455037028     454990136        454948845     
  454910035        454871260        454832429        454794231        454757949
       454723016        454689175        454654658        454620238       
454585019        454551029        454517665        454483421        454449307   
    454416801        454383779        454346453    455037036     454989922     
  454948860        454910043        454871286        454832437        454794025
       454757964        454723032        454689191        454654666       
454620246        454585027        454551037        454517673        454483439   
    454449323        454416819        454383787        454346479    455037051  
  454989930        454948878        454910050        454871088        454832452
       454794074        454757972        454722844        454689217       
454654682        454620253        454584814        454551045        454517681   
    454483462        454449331        454416827        454383795       
454346503    455037069     454989948        454948886        454909854       
454871104        454832478        454794090        454757980        454722851   
    454688995        454654708        454620279        454584830       
454551060        454517699        454483470        454449349        454416835   
    454383605        454346511    455036871     454989955        454948894     
  454909888        454871112        454832486        454794108        454757790
       454722869        454689001        454654492        454620287       
454584848        454551078        454517707        454483272        454449356   
    454416843        454383613        454346305    455036897     454989963     
  454948902        454909912        454871120        454832494        454794116
       454757808        454722877        454689019        454654500       
454620295        454584855        454551094        454517509        454483298   
    454449364        454416850        454383621        454346321    455036905  
  454989997        454948910        454909946        454871146        454832502
       454794124        454757816        454722885        454689035       
454654526        454620089        454584863        454551102        454517517   
    454483322        454449158        454416868        454383639       
454346354    455036913     454990011        454948936        454909748       
454871153        454832510        454793910        454757857        454722893   
    454689043        454654534        454620097        454584871       
454551110        454517525        454483348        454449182        454416884   
    454383647        454346362    455036954     454990029        454948738     
  454909763        454871161        454832304        454793928        454757873
       454722901        454689068        454654559        454620105       
454584905        454550906        454517533        454483355        454449190   
    454416892        454383654        454346388    455036772     454989815     
  454948746        454909789        454871195        454832312        454793951
       454757881        454722927        454689076        454654567       
454620113        454584913        454550914        454517541        454483363   
    454449208        454416678        454383670        454346412    455036780  
  454989823        454948779        454909797        454870965        454832338
       454793969        454757683        454722711        454689084       
454654377        454620121        454584715        454550922        454517558   
    454483371        454449216        454416686        454383688       
454346206    455036798     454989849        454948787        454909805       
454870973        454832346        454794009        454757691        454722729   
    454689100        454654385        454620139        454584731       
454550930        454517566        454483165        454449224        454416694   
    454383498        454346230    455036814     454989864        454948795     
  454909821        454870999        454832353        454794017        454757709
       454722737        454688888        454654401        454620162       
454584749        454550948        454517574        454483173        454449232   
    454416702        454383506        454346255    455036830     454989880     
  454948803        454909847        454871005        454832361        454793829
       454757717        454722752        454688896        454654419       
454620170        454584764        454550955        454517582        454483207   
    454449240        454416710        454383514        454346263    455036848  
  454989906        454948837        454909623        454871013        454832379
       454793845        454757733        454722760        454688904       
454654427        454619974        454584772        454550963        454517590   
    454483215        454449257        454416728        454383522       
454346271    455036855     454989914        454948639        454909649       
454871039        454832387        454793852        454757758        454722778   
    454688912        454654435        454619982        454584780       
454550971        454517392        454483223        454449042        454416736   
    454383530        454346289    455036640     454989716        454948688     
  454909656        454871054        454832395        454793886        454757766
       454722786        454688920        454654443        454619990       
454584806        454550989        454517400        454483231        454449059   
    454416751        454383548        454346107    455036657     454989724     
  454948712        454909664        454871062        454832197        454793894
       454757774        454722794        454688938        454654450       
454620006        454584608        454550997        454517418        454483249   
    454449067        454416769        454383555        454346123    455036681  
  454989740        454948720        454909672        454871070        454832205
       454793688        454757576        454722802        454688946       
454654476        454620022        454584616        454551003        454517434   
    454483256        454449075        454416785        454383563       
454346149    455036699     454989757        454948506        454909706       
454870866        454832213        454793696        454757584        454722810   
    454688953        454654260        454620048        454584624       
454550807        454517459        454483264        454449083        454416579   
    454383571        454345984    455036707     454989773        454948514     
  454909714        454870874        454832221        454793720        454757600
       454722612        454688961        454654278        454620063       
454584632        454550815        454517467        454483058        454449091   
    454416587        454383589        454345992    455036715     454989807     
  454948530        454909722        454870916        454832239        454793753
       454757626        454722620        454688979        454654286       
454620071        454584640        454550823        454517475        454483066   
    454449109        454416595        454383597        454346008    455036723  
  454989625        454948548        454909730        454870924        454832247
       454793761        454757634        454722638        454688987       
454654294        454619867        454584673        454550831        454517483   
    454483074        454449125        454416629        454383399       
454346016    455036533     454989641        454948563        454909516       
454870957        454832270        454793787        454757659        454722646   
    454688771        454654310        454619875        454584699       
454550849        454517491        454483082        454449133        454416637   
    454383407        454346057    455036566     454989658        454948571     
  454909524        454870759        454832288        454793795        454757667
       454722653        454688789        454654336        454619925       
454584707        454550864        454517285        454483090        454449141   
    454416645        454383415        454346065    455036582     454989674     
  454948589        454909557        454870767        454832296        454793571
       454757675        454722661        454688797        454654344       
454619933        454584491        454550880        454517293        454483108   
    454448937        454416454        454383449        454345893    455036616  
  454989690        454948597        454909565        454870775        454832080
       454793589        454757469        454722679        454688813       
454654369        454619941        454584509        454550898        454517319   
    454483116        454448952        454416462        454383456       
454345901    455036632     454989484        454948605        454909573       
454870809        454832098        454793605        454757477        454722687   
    454688839        454654146        454619958        454584517       
454550690        454517327        454483124        454448960        454416470   
    454383464        454345935    455036459     454989492        454948399     
  454909581        454870817        454832106        454793613        454757501
       454722703        454688847        454654153        454619776       
454584525        454550708        454517335        454483140        454448978   
    454416488        454383480        454345802    455036491     454989518     
  454948415        454909599        454870643        454832114        454793621
       454757519        454722497        454688862        454654187       
454619784        454584533        454550716        454517343        454483157   
    454449000        454416496        454383258        454344052    455036509  
  454989542        454948423        454909607        454870650        454832122
       454793654        454757527        454722505        454688664       
454654195        454619800        454584558        454550724        454517368   
    454482944        454449018        454416520        454383266       
454342981    455036525     454989559        454948431        454909409       
454870684        454832130        454793662        454757535        454722513   
    454688672        454654229        454619826        454584566       
454550732        454517376        454482951        454449026        454416538   
    454383274        454341868    455036319     454989385        454948449     
  454909417        454870692        454832148        454793456        454757543
       454722521        454688722        454654237        454619834       
454584574        454550740        454517384        454482969        454449034   
    454416546        454383282        454339334    455036327     454989401     
  454948456        454909425        454870700        454832155        454793472
       454757550        454722547        454688730        454654245       
454619842        454584582        454550757        454517186        454482977   
    454448820        454416553        454383290        454338393    455036335  
  454989419        454948472        454909441        454870734        454832163
       454793480        454757568        454722554        454688748       
454654039        454619859        454584590        454550765        454517194   
    454482985        454448838        454416348        454383308       
454337437    455036376     454989427        454948480        454909458       
454870742        454832171        454793522        454757378        454722570   
    454688763        454654047        454619677        454584400       
454550773        454517202        454482993        454448861        454416355   
    454383316        454336793    455036228     454989435        454948498     
  454909482        454870544        454832189        454793530        454757394
       454722596        454688557        454654054        454619685       
454584434        454550799        454517210        454483009        454448879   
    454416363        454383324        454336462    455036236     454989443     
  454948290        454909490        454870577        454831975        454793548
       454757402        454722380        454688565        454654062       
454619693        454584442        454550591        454517228        454483017   
    454448887        454416371        454383357        454335829    455036244  
  454989450        454948316        454909508        454870585        454831983
       454793555        454757410        454722398        454688581       
454654070        454619727        454584475        454550609        454517236   
    454483025        454448895        454416389        454383126       
454335670    455036251     454989476        454948324        454909300       
454870593        454832007        454793332        454757428        454722406   
    454688599        454654088        454619735        454584483       
454550625        454517244        454483033        454448903        454416397   
    454383142        454334855    455036269     454989260        454948340     
  454909318        454870619        454832023        454793357        454757246
       454722422        454688607        454654112        454619743       
454584285        454550633        454517251        454483041        454448911   
    454416413        454383159        454332800    455036285     454989278     
  454948357        454909326        454870627        454832056        454793399
       454757261        454722448        454688623        454654120       
454619750        454584293        454550641        454517269        454482837   
    454448929        454416421        454383167        454332867    455036293  
  454989286        454948365        454909342        454870445        454832064
       454793415        454757279        454722455        454688649       
454654138        454619537        454584319        454550658        454517277   
    454482845        454448713        454416439        454383175       
454330457    455036095     454989294        454948175        454909359       
454870452        454832072        454793423        454757287        454722463   
    454688441        454653924        454619552        454584327       
454550666        454517061        454482852        454448721        454416223   
    454383183        454330465    455036103     454989310        454948191     
  454909367        454870460        454831868        454793449        454757295
       454722273        454688458        454653932        454619560       
454584335        454550682        454517079        454482860        454448739   
    454416231        454383191        454330218    455036145     454989336     
  454948209        454909375        454870478        454831876        454793217
       454757303        454722281        454688466        454653940       
454619578        454584343        454550476        454517087        454482878   
    454448754        454416249        454383209        454329772    455036152  
  454989344        454948217        454909383        454870486        454831892
       454793225        454757311        454722307        454688474       
454653957        454619586        454584350        454550484        454517095   
    454482886        454448762        454416256        454383225       
454329111    455036160     454989351        454948225        454909391       
454870510        454831918        454793233        454757139        454722315   
    454688490        454653965        454619602        454584368       
454550492        454517137        454482894        454448770        454416264   
    454383019        454327891    455036178     454989369        454948233     
  454909219        454870528        454831934        454793241        454757147
       454722323        454688508        454653981        454619610       
454584376        454550500        454517145        454482910        454448788   
    454416272        454383035        454324351    455035980     454989153     
  454948241        454909227        454870312        454831942        454793266
       454757154        454722331        454688516        454653999       
454619628        454584384        454550526        454517160        454482928   
    454448804        454416280        454383043        454323916    455036004  
  454989179        454948258        454909243        454870320        454831967
       454793274        454757162        454722349        454688524       
454654013        454619412        454584186        454550534        454516964   
    454482936        454448812        454416298        454383050       
454320433    455036020     454989195        454948266        454909250       
454870346        454831751        454793282        454757170        454722356   
    454688532        454654021        454619420        454584194       
454550542        454516998        454482720        454448614        454416306   
    454383068        454320011    455036038     454989203        454948050     
  454909276        454870361        454831769        454793324        454757188
       454722158        454688540        454653817        454619438       
454584210        454550559        454517004        454482738        454448622   
    454416322        454383076        454319831    455036046     454989211     
  454948068        454909284        454870379        454831785        454793100
       454757196        454722166        454688342        454653825       
454619446        454584244        454550567        454517020        454482746   
    454448630        454416108        454383084        454318205    455036061  
  454989229        454948076        454909094        454870387        454831793
       454793118        454757204        454722190        454688359       
454653833        454619453        454584251        454550575        454517046   
    454482761        454448648        454416116        454383092       
454317827    455035873     454989237        454948084        454909102       
454870403        454831801        454793134        454757212        454722208   
    454688367        454653866        454619479        454584269       
454550385        454517053        454482779        454448655        454416124   
    454383100        454317264    455035899     454989245        454948092     
  454909128        454870411        454831835        454793142        454757022
       454722224        454688375        454653874        454619503       
454584277        454550393        454516824        454482787        454448663   
    454416132        454383118        454317124    455035766     454989054     
  454948100        454909144        454870205        454831850        454793159
       454757048        454722232        454688391        454653882       
454619511        454584061        454550401        454516832        454482795   
    454448671        454416140        454382912        454316878    455035774  
  454989062        454948126        454909151        454870213        454831645
       454793167        454757055        454722240        454688409       
454653692        454619305        454584087        454550427        454516857   
    454482803        454448689        454416157        454382920       
454316746    455035816     454989088        454948142        454909185       
454870239        454831652        454793175        454757063        454722042   
    454688219        454653718        454619321        454584095       
454550450        454516865        454482811        454448697        454416165   
    454382938        454316340    455035824     454989104        454948159     
  454908971        454870247        454831660        454793191        454757071
       454722059        454688235        454653742        454619339       
454584103        454550468        454516881        454482829        454448705   
    454416173        454382946        454316084    455035832     454989112     
  454948167        454908989        454870254        454831686        454793209
       454757089        454722067        454688250        454653759       
454619347        454584129        454550252        454516899        454482605   
    454448507        454416181        454382979        454315227    455035675  
  454989120        454947946        454908997        454870262        454831694
       454793001        454757097        454722091        454688268       
454653767        454619354        454584137        454550260        454516907   
    454482613        454448515        454416215        454382995       
454315235    455035717     454989146        454947953        454909003       
454870288        454831710        454793027        454757105        454722117   
    454688276        454653775        454619396        454584145       
454550286        454516915        454482621        454448523        454415985   
    454383001        454314980   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455035733     454988932        454947961        454909011       
454870296        454831736        454793035        454757113        454722133   
    454688284        454653783        454619206        454584152       
454550294        454516931        454482639        454448531        454415993   
    454382797        454314105    455035741     454988957        454947979     
  454909029        454870304        454831744        454793043        454757121
       454722141        454688110        454653791        454619214       
454584160        454550302        454516949        454482647        454448549   
    454416017        454382805        454313313    455035758     454988965     
  454947987        454909037        454870098        454831538        454793050
       454756917        454721937        454688128        454653585       
454619230        454583964        454550310        454516758        454482654   
    454448556        454416041        454382813        454312893    455035543  
  454988973        454948001        454909052        454870106        454831553
       454793068        454756925        454721945        454688136       
454653593        454619248        454583980        454550328        454516766   
    454482688        454448564        454416058        454382821       
454312547    455035550     454989005        454948019        454909060       
454870114        454831561        454793076        454756933        454721978   
    454688144        454653601        454619255        454583998       
454550336        454516774        454482696        454448572        454416066   
    454382839        454311853    455035568     454989013        454948027     
  454909078        454870122        454831595        454793084        454756941
       454721986        454688151        454653619        454619271       
454584004        454550344        454516782        454482712        454448580   
    454416074        454382854        454310699    455035592     454989039     
  454948035        454908864        454870130        454831603        454793092
       454756958        454722018        454688177        454653650       
454619289        454584012        454550351        454516808        454482506   
    454448598        454416082        454382862        454310434    455035600  
  454988833        454948043        454908872        454870148        454831629
       454792888        454756966        454722026        454688193       
454653676        454619099        454584020        454550138        454516816   
    454482514        454448382        454416090        454382870       
454309717    455035618     454988858        454947839        454908880       
454870155        454831637        454792896        454756974        454722034   
    454688201        454653486        454619107        454584038       
454550146        454516600        454482522        454448390        454415878   
    454382888        454307133    455035642     454988866        454947847     
  454908898        454870163        454831421        454792904        454756982
       454721846        454688011        454653494        454619115       
454584046        454550153        454516618        454482530        454448408   
    454415886        454382896        454306028    455035451     454988908     
  454947870        454908914        454870171        454831439        454792912
       454757014        454721853        454688029        454653510       
454619131        454584053        454550161        454516626        454482548   
    454448432        454415894        454382680        454305830    455035485  
  454988916        454947896        454908922        454870189        454831447
       454792920        454756800        454721861        454688037       
454653528        454619156        454583873        454550179        454516634   
    454482555        454448457        454415902        454382698       
454305103    455035493     454988924        454947904        454908930       
454870197        454831488        454792938        454756826        454721879   
    454688045        454653536        454619164        454583881       
454550187        454516642        454482563        454448465        454415910   
    454382706        454304247    455035519     454988726        454947912     
  454908948        454869991        454831496        454792946        454756834
       454721887        454688052        454653544        454619180       
454583899        454550195        454516659        454482571        454448473   
    454415928        454382714        454303272    455035337     454988734     
  454947920        454908955        454870015        454831512        454792953
       454756842        454721895        454688060        454653551       
454618984        454583907        454550211        454516667        454482589   
    454448267        454415944        454382722        454300435    455035402  
  454988767        454947938        454908963        454870023        454831520
       454792961        454756859        454721903        454688078       
454653569        454618992        454583923        454550237        454516675   
    454482597        454448275        454415951        454382730       
454299058    455035410     454988775        454947722        454908757       
454870049        454831314        454792987        454756867        454721739   
    454688094        454653577        454619008        454583931       
454550013        454516683        454482407        454448283        454415969   
    454382748        454297854    455035220     454988783        454947763     
  454908765        454870056        454831322        454792771        454756875
       454721747        454688102        454653361        454619016       
454583949        454550021        454516691        454482415        454448309   
    454415977        454382755        454297623    455035253     454988791     
  454947805        454908799        454870064        454831330        454792797
       454756883        454721754        454687906        454653387       
454619024        454583956        454550054        454516493        454482423   
    454448317        454415761        454382763        454296757    455035279  
  454988809        454947607        454908807        454869876        454831355
       454792813        454756891        454721762        454687914       
454653411        454619032        454583766        454550062        454516501   
    454482431        454448333        454415779        454382789       
454296369    455035287     454988817        454947615        454908815       
454869884        454831363        454792821        454756909        454721770   
    454687922        454653429        454619040        454583774       
454550070        454516519        454482449        454448341        454415787   
    454382565        454295460    455035303     454988601        454947631     
  454908823        454869892        454831371        454792839        454756693
       454721788        454687955        454653437        454619057       
454583782        454550088        454516527        454482456        454448358   
    454415795        454382573        454294901    455035113     454988619     
  454947649        454908831        454869900        454831389        454792847
       454756701        454721796        454687963        454653452       
454619073        454583790        454550096        454516550        454482464   
    454448135        454415803        454382581        454293523    455035139  
  454988635        454947680        454908849        454869918        454831397
       454792854        454756719        454721804        454687971       
454653460        454618893        454583808        454550112        454516584   
    454482472        454448143        454415811        454382599       
454292137    455035154     454988643        454947706        454908856       
454869926        454831207        454792870        454756727        454721812   
    454687997        454653254        454618901        454583816       
454550120        454516592        454482480        454448150        454415829   
    454382607        454289380    455035162     454988650        454947490     
  454908625        454869934        454831215        454792664        454756735
       454721820        454688003        454653262        454618935       
454583832        454549908        454516402        454482498        454448168   
    454415837        454382623        454289224    455034991     454988668     
  454947516        454908641        454869942        454831231        454792672
       454756743        454721622        454687799        454653288       
454618968        454583840        454549916        454516428        454482274   
    454448176        454415845        454382631        454287459    455035006  
  454988692        454947532        454908658        454869959        454831249
       454792680        454756784        454721630        454687807       
454653296        454618752        454583634        454549924        454516436   
    454482290        454448184        454415852        454382656       
454287269    455035030     454988494        454947557        454908666       
454869967        454831256        454792698        454756792        454721648   
    454687815        454653304        454618760        454583642       
454549932        454516444        454482308        454448192        454415860   
    454382664        454287319    455035089     454988502        454947565     
  454908674        454869769        454831272        454792714        454756594
       454721655        454687823        454653312        454618786       
454583659        454549957        454516451        454482316        454448200   
    454415654        454382672        454284944    455035097     454988544     
  454947599        454908682        454869785        454831280        454792722
       454756602        454721663        454687831        454653320       
454618802        454583683        454549965        454516469        454482332   
    454448218        454415662        454382458        454284795    455034884  
  454988569        454947433        454908690        454869801        454831298
       454792755        454756610        454721671        454687849       
454653338        454618810        454583691        454549981        454516485   
    454482340        454448234        454415670        454382474       
454282328    455034900     454988577        454947474        454908708       
454869819        454831306        454792763        454756628        454721689   
    454687856        454653346        454618828        454583709       
454549999        454516287        454482357        454448028        454415688   
    454382482        454281676    455034934     454988585        454947193     
  454908724        454869835        454831090        454792557        454756636
       454721713        454687864        454653353        454618836       
454583527        454550005        454516303        454482365        454448036   
    454415704        454382490        454279704    455034942     454988403     
  454947201        454908732        454869843        454831116        454792565
       454756644        454721721        454687872        454653148       
454618844        454583543        454549791        454516345        454482373   
    454448069        454415712        454382516        454279779    455034801  
  454988429        454947219        454908518        454869850        454831124
       454792581        454756669        454721515        454687880       
454653155        454618646        454583550        454549817        454516352   
    454482381        454448085        454415720        454382524       
454278714    455034827     454988437        454947227        454908526       
454869868        454831132        454792599        454756677        454721523   
    454687898        454653163        454618653        454583568       
454549825        454516360        454482399        454448101        454415738   
    454382532        454277773    455034843     454988445        454947243     
  454908534        454869686        454831140        454792607        454756495
       454721549        454687690        454653197        454618661       
454583576        454549841        454516378        454482183        454448119   
    454415746        454382557        454277799    455034868     454988452     
  454947078        454908559        454869694        454831165        454792615
       454756503        454721556        454687708        454653205       
454618679        454583584        454549874        454516386        454482191   
    454447913        454415753        454382326        454277427    455034876  
  454988486        454947086        454908575        454869710        454831173
       454792623        454756511        454721564        454687716       
454653213        454618695        454583592        454549882        454516170   
    454482209        454447921        454415548        454382334       
454277435    455034660     454988270        454947094        454908583       
454869736        454831181        454792631        454756529        454721572   
    454687724        454653221        454618703        454583600       
454549684        454516188        454482217        454447939        454415555   
    454382359        454275793    455034686     454988288        454947102     
  454908591        454869744        454831199        454792466        454756537
       454721580        454687732        454653247        454618729       
454583618        454549692        454516204        454482225        454447947   
    454415563        454382375        454275660    455034702     454988304     
  454947110        454908609        454869751        454830985        454792474
       454756545        454721598        454687740        454653031       
454618737        454583410        454549700        454516212        454482233   
    454447962        454415571        454382383        454274846    455034751  
  454988320        454947128        454908617        454869538        454830993
       454792524        454756552        454721606        454687757       
454653049        454618539        454583428        454549718        454516220   
    454482258        454448002        454415605        454382409       
454274366    455034769     454988346        454947136        454908401       
454869553        454831009        454792532        454756560        454721614   
    454687781        454653064        454618570        454583436       
454549734        454516238        454482068        454448010        454415621   
    454382417        454273897    455034579     454988353        454947144     
  454908419        454869561        454831017        454792540        454756578
       454721408        454687575        454653080        454618588       
454583444        454549767        454516261        454482076        454447806   
    454415639        454382425        454273566    455034595     454988361     
  454947151        454908427        454869579        454831041        454792334
       454756586        454721416        454687609        454653098       
454618604        454583451        454549783        454516279        454482084   
    454447814        454415647        454382433        454273517    455034603  
  454988379        454947169        454908435        454869595        454831058
       454792359        454756396        454721424        454687617       
454653106        454618638        454583469        454549585        454516071   
    454482092        454447822        454415449        454382441       
454269754    455034611     454988163        454947177        454908450       
454869611        454831074        454792367        454756404        454721432   
    454687625        454653114        454618422        454583477       
454549593        454516113        454482100        454447830        454415456   
    454382219        454267774    455034629     454988171        454946963     
  454908468        454869629        454831082        454792375        454756412
       454721440        454687633        454653122        454618430       
454583485        454549627        454516121        454482134        454447871   
    454415464        454382227        454266701    455034637     454988189     
  454946997        454908476        454869637        454830878        454792409
       454756420        454721457        454687641        454653130       
454618448        454583493        454549643        454516147        454482159   
    454447889        454415480        454382235        454264821    455034645  
  454988197        454947003        454908484        454869645        454830886
       454792417        454756438        454721473        454687658       
454652934        454618455        454583501        454549668        454516162   
    454482167        454447905        454415498        454382243       
454264169    455034447     454988213        454947011        454908492       
454869421        454830894        454792219        454756446        454721481   
    454687666        454652942        454618463        454583519       
454549676        454515974        454481953        454447699        454415506   
    454382250        454262098    455034454     454988221        454947029     
  454908500        454869439        454830902        454792227        454756461
       454721507        454687674        454652959        454618471       
454583303        454549478        454515982        454481961        454447707   
    454415514        454382268        454261090    455034462     454988239     
  454947052        454908302        454869454        454830910        454792235
       454756289        454721291        454687476        454652975       
454618489        454583311        454549486        454515990        454481979   
    454447715        454415522        454382276        454260837    455034470  
  454988262        454947060        454908310        454869470        454830936
       454792243        454756313        454721309        454687484       
454652983        454618497        454583329        454549494        454516006   
    454481987        454447731        454415530        454382284       
454260472    455034520     454988056        454946856        454908328       
454869488        454830944        454792250        454756321        454721325   
    454687492        454652991        454618505        454583337       
454549502        454516030        454481995        454447749        454415324   
    454382102        454260407    455034355     454988064        454946864     
  454908336        454869496        454830951        454792276        454756339
       454721341        454687500        454653007        454618513       
454583345        454549510        454516048        454482001        454447764   
    454415332        454382110        454260126    455034371     454988072     
  454946872        454908344        454869512        454830969        454792284
       454756347        454721374        454687518        454653015       
454618521        454583360        454549528        454516063        454482019   
    454447798        454415340        454382128        454259433    455034397  
  454988098        454946880        454908351        454869314        454830761
       454792292        454756354        454721382        454687526       
454653023        454618315        454583378        454549536        454515867   
    454482027        454447574        454415357        454382136       
454259466    455034405     454988130        454946898        454908369       
454869322        454830779        454792300        454756388        454721390   
    454687534        454652835        454618323        454583386       
454549544        454515875        454482035        454447616        454415373   
    454382144        454258179    455034421     454988155        454946906     
  454908377        454869330        454830787        454792094        454756172
       454721184        454687542        454652850        454618331       
454583402        454549551        454515883        454482043        454447624   
    454415399        454382177        454257940    455034439     454987942     
  454946914        454908385        454869355        454830795        454792110
       454756180        454721192        454687559        454652868       
454618364        454583196        454549577        454515909        454482050   
    454447632        454415407        454382185        454256900    455034231  
  454987967        454946922        454908393        454869371        454830803
       454792136        454756198        454721218        454687567       
454652876        454618372        454583204        454549361        454515917   
    454481847        454447640        454415415        454382193       
454256165    455034272     454987975        454946930        454908187       
454869389        454830811        454792169        454756206        454721226   
    454687351        454652884        454618380        454583212       
454549379        454515933        454481854        454447665        454415423   
    454381989        454254913    455034306     454987983        454946948     
  454908211        454869397        454830837        454792185        454756230
       454721234        454687385        454652892        454618398       
454583220        454549387        454515941        454481862        454447673   
    454415209        454381997        454254491    455034314     454987991     
  454946955        454908229        454869405        454830845        454792193
       454756248        454721242        454687393        454652900       
454618414        454583238        454549403        454515966        454481870   
    454447681        454415241        454382003        454252966    455034322  
  454988015        454946740        454908237        454869413        454830852
       454792201        454756255        454721259        454687419       
454652918        454618208        454583246        454549411        454515750   
    454481920        454447467        454415258        454382011       
454252354    455034116     454988049        454946757        454908245       
454869207        454830662        454792011        454756263        454721267   
    454687435        454652926        454618216        454583253       
454549429        454515768        454481938        454447475        454415266   
    454382037        454252297    455034124     454987835        454946765     
  454908252        454869215        454830670        454792078        454756271
       454721275        454687443        454652736        454618224       
454583261        454549437        454515784        454481946        454447483   
    454415290        454382045        454252099    455034140     454987850     
  454946781        454908260        454869223        454830688        454791872
       454756131        454721283        454687450        454652751       
454618240        454583279        454549445        454515792        454481748   
    454447491        454415308        454382052        454251125    455034165  
  454987868        454946799        454908278        454869256        454830696
       454791880        454756149        454721077        454687245       
454652785        454618265        454583287        454549452        454515818   
    454481755        454447517        454415316        454382060       
454251042    455034181     454987884        454946807        454908286       
454869280        454830704        454791906        454755984        454721085   
    454687260        454652793        454618273        454583097       
454549460        454515826        454481763        454447525        454415084   
    454382078        454250705   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455034199     454987900        454946815        454908070       
454869298        454830712        454791914        454756008        454721093   
    454687278        454652801        454618281        454583105       
454549247        454515834        454481771        454447533        454415092   
    454382086        454250531    455034207     454987926        454946823     
  454908088        454869306        454830720        454791922        454756016
       454721101        454687294        454652827        454618299       
454583113        454549262        454515842        454481789        454447541   
    454415100        454381872        454249814    455034215     454987744     
  454946633        454908096        454869116        454830738        454791930
       454756024        454721119        454687302        454652629       
454618307        454583121        454549270        454515859        454481797   
    454447558        454415118        454381906        454248063    455034025  
  454987769        454946641        454908104        454869132        454830746
       454791955        454756032        454721127        454687310       
454652637        454618109        454583139        454549288        454515644   
    454481813        454447566        454415126        454381922       
454247503    455034066     454987777        454946658        454908112       
454869165        454830548        454791963        454756057        454721135   
    454687328        454652645        454618117        454583147       
454549296        454515669        454481821        454447350        454415134   
    454381930        454247453    455034074     454987793        454946690     
  454908120        454869181        454830555        454791971        454755851
       454721143        454687138        454652652        454618125       
454583154        454549312        454515677        454481631        454447384   
    454415142        454381971        454247198    455034082     454987801     
  454946708        454908138        454869199        454830563        454791765
       454755869        454721150        454687146        454652660       
454618133        454583162        454549320        454515685        454481649   
    454447392        454415159        454381757        454246117    455034090  
  454987819        454946716        454908146        454868985        454830571
       454791773        454755877        454721168        454687153       
454652694        454618141        454583170        454549338        454515693   
    454481656        454447400        454415167        454381765       
454244732    455033894     454987603        454946724        454908153       
454868993        454830589        454791781        454755885        454720970   
    454687161        454652702        454618158        454583188       
454549346        454515701        454481664        454447418        454415175   
    454381773        454244013    455033902     454987611        454946732     
  454908179        454869017        454830605        454791799        454755893
       454720988        454687187        454652710        454618166       
454582974        454549130        454515719        454481672        454447426   
    454415183        454381807        454243767    455033910     454987629     
  454946534        454907965        454869025        454830613        454791807
       454755919        454720996        454687203        454652728       
454618174        454582990        454549148        454515727        454481680   
    454447442        454414970        454381823        454242900    455033951  
  454987637        454946542        454907973        454869033        454830639
       454791815        454755943        454721010        454687211       
454652504        454618182        454583006        454549155        454515735   
    454481714        454447459        454414988        454381831       
454242561    455033969     454987652        454946575        454907981       
454869041        454830647        454791823        454755737        454721028   
    454687237        454652512        454618190        454583014       
454549163        454515743        454481722        454447244        454414996   
    454381849        454242009    455033977     454987660        454946583     
  454907999        454869066        454830456        454791831        454755745
       454721036        454687021        454652520        454617986       
454583022        454549171        454515552        454481730        454447269   
    454415001        454381856        454241571    455033787     454987694     
  454946591        454908005        454869074        454830464        454791849
       454755752        454721044        454687039        454652546       
454617994        454583048        454549189        454515578        454481524   
    454447285        454415019        454381641        454241365    455033811  
  454987496        454946609        454908013        454868878        454830472
       454791856        454755794        454721051        454687047       
454652553        454618000        454583063        454549197        454515586   
    454481532        454447293        454415035        454381658       
454240524    455033829     454987512        454946625        454908021       
454868886        454830480        454791864        454755802        454721069   
    454687054        454652579        454618034        454583071       
454549205        454515602        454481540        454447301        454415076   
    454381690        454239385    455033837     454987546        454946419     
  454908039        454868894        454830498        454791658        454755828
       454720855        454687070        454652587        454618042       
454582875        454549213        454515610        454481557        454447319   
    454414863        454381708        454238742    455033886     454987553     
  454946427        454908047        454868902        454830514        454791666
       454755844        454720863        454687096        454652603       
454618083        454582883        454549221        454515628        454481565   
    454447327        454414889        454381716        454236316    455033688  
  454987561        454946435        454908062        454868910        454830522
       454791674        454755620        454720871        454687104       
454652611        454617887        454582891        454549023        454515636   
    454481573        454447335        454414905        454381724       
454236183    455033712     454987579        454946450        454907858       
454868928        454830324        454791682        454755638        454720889   
    454687112        454652397        454617903        454582909       
454549049        454515438        454481581        454447343        454414913   
    454381732        454234634    455033720     454987595        454946468     
  454907866        454868936        454830332        454791690        454755646
       454720897        454686916        454652421        454617911       
454582917        454549056        454515453        454481599        454447137   
    454414921        454381740        454233099    455033753     454987389     
  454946476        454907874        454868969        454830340        454791708
       454755653        454720905        454686924        454652439       
454617937        454582925        454549064        454515461        454481607   
    454447152        454414947        454381542        454232711    455033779  
  454987397        454946484        454907882        454868779        454830357
       454791716        454755661        454720913        454686932       
454652447        454617945        454582933        454549072        454515479   
    454481615        454447160        454414954        454381559       
454231622    455033571     454987405        454946492        454907890       
454868811        454830381        454791724        454755679        454720921   
    454686957        454652454        454617960        454582941       
454549080        454515487        454481623        454447178        454414764   
    454381567        454230848    455033589     454987413        454946500     
  454907908        454868829        454830399        454791732        454755687
       454720939        454686965        454652462        454617978       
454582958        454549098        454515503        454481417        454447186   
    454414772        454381575        454230210    455033597     454987421     
  454946518        454907916        454868852        454830407        454791740
       454755695        454720947        454686973        454652470       
454617762        454582966        454549106        454515511        454481425   
    454447194        454414798        454381583        454228495    455033605  
  454987488        454946302        454907924        454868860        454830415
       454791757        454755703        454720749        454686981       
454652488        454617770        454582750        454549122        454515529   
    454481433        454447202        454414806        454381609       
454227166    455033621     454987298        454946310        454907932       
454868654        454830423        454791542        454755711        454720756   
    454686999        454652496        454617796        454582768       
454548918        454515313        454481441        454447210        454414814   
    454381617        454226853    455033639     454987306        454946328     
  454907940        454868670        454830217        454791559        454755729
       454720764        454687005        454652298        454617804       
454582776        454548926        454515339        454481458        454447228   
    454414822        454381625        454226523    455033662     454987330     
  454946336        454907957        454868688        454830225        454791567
       454755513        454720772        454686817        454652306       
454617812        454582784        454548934        454515347        454481466   
    454447020        454414830        454381427        454225418    455033472  
  454987363        454946344        454907742        454868696        454830233
       454791575        454755521        454720780        454686825       
454652330        454617820        454582792        454548942        454515354   
    454481474        454447038        454414855        454381435       
454225152    455033480     454987173        454946351        454907759       
454868704        454830241        454791583        454755539        454720806   
    454686833        454652348        454617838        454582800       
454548959        454515362        454481482        454447046        454414640   
    454381468        454224692    455033498     454987207        454946369     
  454907767        454868712        454830258        454791591        454755547
       454720814        454686841        454652355        454617846       
454582818        454548967        454515370        454481490        454447053   
    454414673        454381476        454220351    455033522     454987215     
  454946393        454907775        454868738        454830266        454791609
       454755554        454720848        454686858        454652363       
454617853        454582826        454548983        454515388        454481508   
    454447061        454414681        454381484        454219502    455033555  
  454987223        454946401        454907791        454868548        454830274
       454791617        454755562        454720632        454686866       
454652371        454617861        454582842        454549007        454515396   
    454481516        454447079        454414699        454381492       
454218975    455033340     454987231        454946195        454907809       
454868555        454830282        454791625        454755570        454720640   
    454686882        454652389        454617655        454582669       
454548819        454515420        454481300        454447087        454414707   
    454381500        454218744    455033357     454987249        454946211     
  454907817        454868563        454830290        454791633        454755588
       454720657        454686684        454652173        454617663       
454582677        454548827        454515206        454481318        454447095   
    454414715        454381518        454217498    455033407     454987256     
  454946237        454907825        454868571        454830308        454791641
       454755596        454720681        454686700        454652181       
454617689        454582685        454548843        454515214        454481326   
    454447103        454414723        454381526        454216276    455033415  
  454987264        454946245        454907833        454868589        454830316
       454791443        454755612        454720699        454686726       
454652199        454617697        454582693        454548868        454515230   
    454481334        454447129        454414731        454381328       
454215633    455033423     454987082        454946252        454907841       
454868597        454830092        454791450        454755406        454720707   
    454686734        454652223        454617721        454582701       
454548876        454515248        454481342        454446915        454414749   
    454381336        454214891    455033431     454987108        454946260     
  454907635        454868605        454830100        454791468        454755414
       454720715        454686742        454652249        454617747       
454582727        454548900        454515263        454481359        454446923   
    454414533        454381344        454212176    455033449     454987116     
  454946278        454907650        454868613        454830134        454791476
       454755422        454720723        454686759        454652264       
454617754        454582735        454548702        454515271        454481367   
    454446931        454414541        454381351        454211764    455033241  
  454987124        454946286        454907668        454868621        454830167
       454791484        454755430        454720731        454686767       
454652272        454617549        454582743        454548710        454515289   
    454481375        454446949        454414558        454381369       
454210253    455033266     454987157        454946294        454907676       
454868647        454830191        454791492        454755448        454720517   
    454686775        454652058        454617564        454582537       
454548728        454515305        454481383        454446956        454414574   
    454381377        454210279    455033274     454986944        454946088     
  454907684        454868423        454830209        454791500        454755455
       454720533        454686783        454652066        454617572       
454582552        454548736        454515099        454481391        454446964   
    454414582        454381385        454210311    455033324     454986951     
  454946112        454907692        454868456        454829995        454791518
       454755463        454720558        454686791        454652074       
454617580        454582560        454548744        454515115        454481409   
    454446972        454414590        454381393        454208968    455033126  
  454986977        454946120        454907718        454868514        454830019
       454791526        454755471        454720566        454686569       
454652090        454617598        454582578        454548751        454515123   
    454481193        454446998        454414608        454381419       
454207200    455033167     454986985        454946146        454907726       
454868530        454830027        454791534        454755489        454720574   
    454686577        454652108        454617614        454582586       
454548769        454515131        454481201        454447012        454414616   
    454381195        454206020    455033191     454986993        454946153     
  454907544        454868324        454830035        454791328        454755497
       454720590        454686593        454652116        454617622       
454582594        454548777        454515149        454481219        454446790   
    454414624        454381203        454204827    455033217     454987009     
  454946179        454907551        454868332        454830068        454791336
       454755505        454720608        454686619        454652124       
454617648        454582602        454548785        454515156        454481227   
    454446816        454414632        454381211        454202169    455033027  
  454987017        454945973        454907577        454868340        454830076
       454791344        454755299        454720624        454686627       
454652132        454617424        454582636        454548801        454515172   
    454481235        454446824        454414426        454381229       
454201575    455033035     454987025        454945981        454907585       
454868365        454829870        454791351        454755307        454720418   
    454686635        454652157        454617432        454582420       
454548595        454515180        454481243        454446840        454414434   
    454381245        454200304    455033050     454987041        454946005     
  454907593        454868373        454829888        454791369        454755315
       454720426        454686643        454651944        454617440       
454582446        454548603        454515198        454481250        454446865   
    454414459        454381252        454199993    455033068     454986852     
  454946013        454907601        454868381        454829896        454791377
       454755323        454720434        454686650        454651951       
454617457        454582453        454548611        454514985        454481268   
    454446899        454414467        454381260        454198227    455033084  
  454986860        454946021        454907619        454868399        454829904
       454791385        454755331        454720442        454686668       
454651969        454617465        454582461        454548629        454514993   
    454481276        454446907        454414475        454381294       
454198136    455033092     454986878        454946039        454907627       
454868407        454829920        454791393        454755349        454720459   
    454686452        454651977        454617473        454582479       
454548637        454515008        454481284        454446691        454414483   
    454381302        454193517    455033100     454986886        454946047     
  454907445        454868217        454829938        454791401        454755356
       454720467        454686460        454651985        454617481       
454582487        454548645        454515024        454481292        454446709   
    454414491        454381088        454192279    455033118     454986910     
  454946054        454907460        454868225        454829946        454791419
       454755364        454720475        454686478        454651993       
454617499        454582511        454548652        454515057        454481094   
    454446733        454414509        454381096        454188905    455032920  
  454986928        454946062        454907494        454868233        454829953
       454791427        454755372        454720483        454686494       
454652009        454617515        454582529        454548660        454515065   
    454481102        454446741        454414525        454381104       
454188624    455032938     454986936        454946070        454907502       
454868258        454829961        454791211        454755380        454720491   
    454686502        454652025        454617325        454582297       
454548678        454515073        454481110        454446758        454414319   
    454381138        454187998    455032946     454986720        454945866     
  454907338        454868274        454829979        454791237        454755398
       454720509        454686528        454652033        454617333       
454582321        454548686        454515081        454481128        454446774   
    454414327        454381146        454186917    455032979     454986738     
  454945874        454907346        454868290        454829763        454791245
       454755174        454720301        454686536        454651837       
454617366        454582347        454548694        454514886        454481136   
    454446782        454414335        454381161        454186594    455032995  
  454986753        454945882        454907387        454868308        454829789
       454791260        454755182        454720319        454686544       
454651845        454617374        454582354        454548488        454514894   
    454481144        454446576        454414343        454381179       
454186164    455032797     454986761        454945890        454907395       
454868092        454829805        454791278        454755216        454720327   
    454686551        454651852        454617390        454582362       
454548496        454514910        454481151        454446584        454414350   
    454381187        454183476    455032813     454986779        454945940     
  454907403        454868100        454829813        454791286        454755232
       454720335        454686361        454651860        454617218       
454582370        454548504        454514936        454481169        454446592   
    454414368        454380973        454182429    455032847     454986787     
  454945957        454907189        454868134        454829821        454791294
       454755240        454720343        454686379        454651878       
454617234        454582388        454548520        454514944        454481177   
    454446600        454414376        454380981        454181215    455032870  
  454986829        454945965        454907197        454868159        454829839
       454791302        454755257        454720350        454686403       
454651886        454617242        454582396        454548538        454514951   
    454481185        454446618        454414384        454380999       
454180704    455032888     454986613        454945759        454907205       
454868167        454829847        454791310        454755265        454720368   
    454686411        454651894        454617259        454582180       
454548546        454514969        454480989        454446634        454414392   
    454381013        454180241    455032896     454986621        454945791     
  454907213        454868191        454829854        454791104        454755273
       454720376        454686429        454651902        454617275       
454582198        454548561        454514977        454480997        454446642   
    454414400        454381047        454180316    455032698     454986654     
  454945825        454907221        454867987        454829862        454791112
       454755281        454720392        454686437        454651910       
454617291        454582206        454548579        454514761        454481003   
    454446659        454414418        454381054        454179284    455032706  
  454986662        454945833        454907247        454868001        454829656
       454791120        454755083        454720400        454686445       
454651928        454617085        454582222        454548587        454514787   
    454481029        454446667        454414202        454381062       
454178930    455032722     454986670        454945841        454907262       
454868027        454829664        454791146        454755091        454720194   
    454686247        454651720        454617093        454582230       
454548371        454514795        454481037        454446675        454414228   
    454381070        454176249   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455032730     454986688        454945643        454907288       
454868035        454829672        454791153        454755109        454720202   
    454686254        454651746        454617119        454582255       
454548389        454514803        454481052        454446469        454414236   
    454380866        454176173    455032748     454986712        454945650     
  454907072        454868043        454829680        454791179        454755117
       454720210        454686270        454651761        454617127       
454582263        454548397        454514811        454481060        454446485   
    454414244        454380874        454175613    455032763     454986548     
  454945668        454907080        454868050        454829698        454791187
       454755125        454720228        454686288        454651779       
454617143        454582271        454548405        454514829        454481078   
    454446501        454414251        454380882        454175050    455032771  
  454986555        454945676        454907098        454868076        454829706
       454791195        454755133        454720236        454686296       
454651787        454617150        454582289        454548421        454514837   
    454480872        454446519        454414269        454380890       
454175076    455032573     454986571        454945684        454907106       
454867888        454829714        454791203        454755141        454720251   
    454686304        454651795        454617168        454582099       
454548439        454514845        454480880        454446527        454414277   
    454380908        454174863    455032599     454986597        454945692     
  454907114        454867896        454829730        454791005        454754961
       454720269        454686312        454651803        454617176       
454582123        454548447        454514852        454480898        454446543   
    454414285        454380916        454174152    455032607     454986605     
  454945718        454907122        454867912        454829540        454791013
       454754987        454720277        454686320        454651811       
454616988        454582131        454548454        454514860        454480906   
    454446550        454414301        454380924        454172784    455032615  
  454986381        454945726        454907130        454867938        454829565
       454791021        454754995        454720285        454686338       
454651829        454616996        454582149        454548462        454514654   
    454480914        454446352        454414087        454380932       
454171794    455032664     454986399        454945742        454907155       
454867961        454829573        454791047        454755000        454720293   
    454686155        454651613        454617002        454582156       
454548272        454514662        454480922        454446360        454414095   
    454380940        454170762    455032672     454986415        454945536     
  454907163        454867979        454829581        454791062        454755026
       454720103        454686163        454651621        454617028       
454582164        454548280        454514688        454480948        454446378   
    454414103        454380957        454169533    455032466     454986423     
  454945544        454906967        454867763        454829599        454791070
       454755034        454720111        454686171        454651639       
454617036        454582172        454548298        454514696        454480955   
    454446386        454414111        454380965        454169004    455032474  
  454986449        454945551        454906991        454867771        454829607
       454791088        454755042        454720129        454686197       
454651654        454617044        454581943        454548306        454514704   
    454480963        454446394        454414129        454380775       
454169012    455032490     454986456        454945577        454907031       
454867789        454829615        454791096        454755059        454720137   
    454686205        454651670        454617051        454581950       
454548314        454514712        454480971        454446402        454414145   
    454380783        454167479    455032508     454986498        454945585     
  454907049        454867797        454829623        454790882        454755067
       454720145        454686239        454651688        454617069       
454581992        454548322        454514720        454480765        454446410   
    454414160        454380809        454167289    455032524     454986282     
  454945601        454907056        454867805        454829631        454790908
       454754862        454720152        454686023        454651704       
454616863        454582008        454548330        454514738        454480781   
    454446428        454414178        454380817        454166513    455032532  
  454986290        454945619        454907064        454867813        454829433
       454790916        454754870        454720160        454686031       
454651506        454616871        454582016        454548348        454514746   
    454480799        454446436        454414186        454380825       
454166539    455032557     454986316        454945627        454906850       
454867821        454829441        454790924        454754888        454720178   
    454686056        454651514        454616889        454582024       
454548355        454514753        454480807        454446444        454414194   
    454380858        454164369    455032359     454986340        454945635     
  454906868        454867847        454829458        454790940        454754896
       454719980        454686064        454651522        454616897       
454582040        454548173        454514555        454480815        454446246   
    454413972        454380643        454163676    455032367     454986365     
  454945429        454906876        454867854        454829466        454790965
       454754904        454719998        454686098        454651530       
454616905        454582057        454548181        454514563        454480823   
    454446253        454413980        454380650        454163569    455032383  
  454986159        454945437        454906884        454867862        454829482
       454790973        454754912        454720004        454686106       
454651548        454616913        454581851        454548199        454514571   
    454480831        454446261        454413998        454380684       
454162942    455032441     454986167        454945445        454906892       
454867664        454829508        454790981        454754938        454720012   
    454686114        454651555        454616921        454581869       
454548207        454514589        454480849        454446279        454414004   
    454380692        454162439    455032243     454986175        454945494     
  454906900        454867722        454829516        454790767        454754946
       454720020        454686122        454651571        454616939       
454581877        454548215        454514597        454480658        454446287   
    454414012        454380700        454161977    455032250     454986183     
  454945510        454906918        454867730        454829524        454790775
       454754953        454720038        454685900        454651605       
454616947        454581901        454548223        454514605        454480666   
    454446295        454414038        454380718        454160763    455032292  
  454986225        454945320        454906926        454867540        454829318
       454790791        454754748        454720053        454685926       
454651399        454616954        454581919        454548231        454514613   
    454480674        454446303        454414046        454380726       
454160482    455032300     454986241        454945346        454906934       
454867557        454829326        454790825        454754755        454720061   
    454685934        454651407        454616756        454581935       
454548256        454514621        454480690        454446311        454414053   
    454380742        454158395    455032318     454986043        454945361     
  454906959        454867565        454829334        454790833        454754763
       454720079        454685959        454651415        454616764       
454581711        454548058        454514639        454480708        454446329   
    454414061        454380551        454158072    455032326     454986068     
  454945387        454906751        454867573        454829342        454790858
       454754789        454719873        454685967        454651449       
454616772        454581737        454548066        454514431        454480724   
    454446337        454414079        454380569        454155961    455032334  
  454986092        454945411        454906785        454867599        454829359
       454790866        454754797        454719881        454685991       
454651456        454616780        454581745        454548074        454514449   
    454480732        454446345        454413865        454380577       
454154600    455032136     454986118        454945213        454906801       
454867607        454829375        454790650        454754805        454719899   
    454686007        454651464        454616798        454581752       
454548090        454514456        454480740        454446139        454413873   
    454380585        454153610    455032169     454986126        454945254     
  454906819        454867615        454829409        454790668        454754813
       454719907        454686015        454651472        454616806       
454581778        454548108        454514472        454480757        454446147   
    454413881        454380593        454153321    455032177     454986142     
  454945262        454906835        454867623        454829417        454790684
       454754821        454719915        454685793        454651480       
454616822        454581786        454548116        454514480        454480534   
    454446154        454413899        454380601        454153156    455032185  
  454985938        454945270        454906843        454867631        454829425
       454790692        454754839        454719923        454685801       
454651498        454616830        454581794        454548124        454514498   
    454480542        454446162        454413907        454380627       
454152406    455032201     454985946        454945296        454906652       
454867425        454829201        454790700        454754847        454719931   
    454685819        454651308        454616848        454581802       
454548132        454514506        454480559        454446170        454413915   
    454380429        454151481    455032045     454985953        454945304     
  454906678        454867433        454829227        454790726        454754631
       454719949        454685827        454651316        454616855       
454581810        454548140        454514514        454480583        454446188   
    454413923        454380437        454151333    455032052     454985961     
  454945098        454906686        454867441        454829243        454790742
       454754649        454719964        454685835        454651324       
454616640        454581828        454547944        454514522        454480591   
    454446196        454413931        454380445        454151168    455032060  
  454985987        454945106        454906702        454867474        454829250
       454790544        454754656        454719972        454685850       
454651340        454616657        454581604        454547951        454514324   
    454480609        454446204        454413949        454380452       
454150673    455032094     454985995        454945114        454906710       
454867482        454829268        454790569        454754664        454719766   
    454685868        454651365        454616665        454581612       
454548025        454514332        454480617        454446212        454413956   
    454380460        454149865    455032102     454986001        454945122     
  454906728        454867490        454829276        454790577        454754672
       454719774        454685876        454651175        454616673       
454581620        454548041        454514340        454480625        454446220   
    454413964        454380478        454149899    455032128     454985813     
  454945130        454906520        454867508        454829284        454790585
       454754680        454719782        454685892        454651183       
454616699        454581638        454547837        454514357        454480633   
    454446022        454413741        454380494        454149378    455031914  
  454985847        454945155        454906538        454867516        454829094
       454790601        454754698        454719790        454685694       
454651209        454616707        454581646        454547852        454514373   
    454480641        454446048        454413758        454380502       
454149261    455031930     454985854        454945197        454906553       
454867524        454829136        454790619        454754706        454719808   
    454685702        454651217        454616723        454581653       
454547860        454514381        454480427        454446071        454413766   
    454380510        454148347    455031955     454985888        454944984     
  454906561        454867318        454829144        454790627        454754714
       454719816        454685728        454651225        454616731       
454581661        454547878        454514399        454480435        454446089   
    454413774        454380528        454147919    455031963     454985896     
  454944992        454906579        454867326        454829151        454790437
       454754730        454719840        454685736        454651241       
454616541        454581695        454547886        454514407        454480443   
    454446097        454413782        454380312        454147554    455031971  
  454985920        454945007        454906587        454867334        454829169
       454790445        454754516        454719857        454685744       
454651258        454616558        454581703        454547894        454514415   
    454480450        454446105        454413790        454380320       
454146010    455032011     454985706        454945023        454906595       
454867342        454829193        454790460        454754524        454719865   
    454685751        454651266        454616566        454581505       
454547910        454514423        454480468        454446113        454413816   
    454380346        454145806    455031807     454985714        454945031     
  454906603        454867359        454828997        454790486        454754565
       454719659        454685777        454651274        454616590       
454581521        454547928        454514225        454480476        454446121   
    454413857        454380353        454144619    455031815     454985730     
  454945049        454906611        454867367        454829003        454790502
       454754573        454719667        454685785        454651050       
454616608        454581539        454547936        454514233        454480492   
    454445909        454413634        454380361        454144643    455031823  
  454985748        454945064        454906413        454867375        454829029
       454790510        454754581        454719675        454685561       
454651068        454616616        454581554        454547738        454514258   
    454480500        454445917        454413642        454380379       
454144593    455031831     454985771        454944885        454906421       
454867391        454829037        454790528        454754599        454719683   
    454685595        454651076        454616624        454581562       
454547746        454514266        454480526        454445925        454413659   
    454380387        454143850    455031856     454985789        454944893     
  454906439        454867409        454829052        454790536        454754607
       454719691        454685603        454651084        454616434       
454581570        454547753        454514274        454480328        454445933   
    454413667        454380395        454143249    455031898     454985805     
  454944901        454906447        454867417        454829060        454790320
       454754615        454719709        454685611        454651092       
454616442        454581588        454547761        454514316        454480336   
    454445941        454413675        454380403        454142480    455031906  
  454985581        454944919        454906454        454867201        454829078
       454790338        454754391        454719717        454685629       
454651100        454616459        454581364        454547787        454514126   
    454480344        454445958        454413691        454380411       
454138868    455031690     454985607        454944927        454906462       
454867219        454829086        454790346        454754409        454719725   
    454685637        454651118        454616467        454581372       
454547803        454514134        454480351        454445982        454413709   
    454380189        454138272    455031724     454985623        454944943     
  454906496        454867235        454828864        454790353        454754425
       454719733        454685645        454651142        454616475       
454581398        454547811        454514142        454480369        454445990   
    454413717        454380197        454137977    455031757     454985664     
  454944950        454906504        454867243        454828872        454790361
       454754433        454719741        454685652        454651159       
454616491        454581414        454547829        454514159        454480385   
    454446006        454413725        454380205        454137373    455031765  
  454985680        454944976        454906512        454867250        454828880
       454790379        454754441        454719758        454685660       
454651167        454616509        454581422        454547613        454514167   
    454480393        454445792        454413733        454380221       
454133372    455031773     454985698        454944752        454906298       
454867268        454828898        454790387        454754458        454719543   
    454685447        454650953        454616517        454581448       
454547621        454514183        454480419        454445818        454413527   
    454380254        454132911    455031799     454985474        454944760     
  454906355        454867276        454828906        454790395        454754466
       454719550        454685454        454650961        454616525       
454581455        454547654        454514191        454480211        454445842   
    454413535        454380262        454132184    455031591     454985482     
  454944794        454906389        454867110        454828930        454790403
       454754474        454719568        454685462        454651001       
454616319        454581240        454547662        454514209        454480229   
    454445859        454413543        454380270        454130618    455031609  
  454985490        454944828        454906181        454867144        454828948
       454790429        454754482        454719576        454685470       
454651019        454616327        454581257        454547688        454514217   
    454480237        454445867        454413550        454380288       
454130493    455031617     454985524        454944844        454906199       
454867169        454828765        454790205        454754490        454719584   
    454685488        454651027        454616335        454581273       
454547696        454514001        454480245        454445875        454413568   
    454380296        454128703    455031625     454985532        454944869     
  454906207        454866997        454828781        454790239        454754292
       454719592        454685496        454651035        454616343       
454581299        454547704        454514019        454480260        454445883   
    454413584        454380304        454128505    455031633     454985540     
  454944661        454906215        454867003        454828823        454790254
       454754300        454719600        454685504        454651043       
454616350        454581307        454547712        454514027        454480278   
    454445891        454413600        454380064        454127994    455031641  
  454985367        454944687        454906223        454867045        454828831
       454790262        454754318        454719618        454685520       
454650839        454616368        454581315        454547506        454514035   
    454480286        454445677        454413618        454380072       
454126590    455031674     454985375        454944695        454906249       
454867052        454828849        454790304        454754326        454719428   
    454685538        454650847        454616376        454581331       
454547514        454514043        454480294        454445685        454413626   
    454380098        454124975    455031682     454985409        454944703     
  454906256        454867060        454828641        454790312        454754342
       454719436        454685546        454650862        454616384       
454581349        454547522        454514050        454480302        454445701   
    454413410        454380106        454124363    455031476     454985417     
  454944711        454906264        454867086        454828658        454790098
       454754359        454719444        454685553        454650870       
454616400        454581356        454547530        454514076        454480096   
    454445719        454413428        454380114        454124371    455031484  
  454985425        454944539        454906280        454867094        454828666
       454790130        454754367        454719477        454685330       
454650896        454616418        454581133        454547548        454514084   
    454480104        454445727        454413444        454380148       
454124330    455031526     454985433        454944547        454906082       
454866880        454828674        454790148        454754375        454719493   
    454685355        454650920        454616202        454581141       
454547555        454514092        454480112        454445735        454413477   
    454380171        454123811    455031575     454985458        454944554     
  454906090        454866898        454828716        454790163        454754383
       454719501        454685389        454650938        454616210       
454581158        454547563        454513888        454480138        454445743   
    454413485        454379959        454122565    455031369     454985276     
  454944570        454906116        454866906        454828724        454790171
       454754177        454719519        454685397        454650722       
454616228        454581166        454547589        454513912        454480187   
    454445750        454413493        454379967        454120833    455031401  
  454985284        454944588        454906124        454866914        454828732
       454790189        454754185        454719535        454685405       
454650748        454616236        454581174        454547597        454513920   
    454480195        454445768        454413501        454379975       
454120668    455031427     454985292        454944604        454906132       
454866922        454828526        454789991        454754219        454719329   
    454685413        454650755        454616244        454581182       
454547605        454513938        454480203        454445776        454413519   
    454379983        454120619   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455031435     454985318        454944612        454906140       
454866930        454828542        454790007        454754227        454719337   
    454685421        454650763        454616269        454581208       
454547399        454513979        454479981        454445560        454413303   
    454379991        454119652    455031450     454985326        454944620     
  454906157        454866955        454828559        454790015        454754243
       454719345        454685439        454650771        454616277       
454581216        454547407        454513987        454479999        454445578   
    454413311        454380007        454119546    455031468     454985334     
  454944638        454906173        454866971        454828567        454790023
       454754250        454719352        454685223        454650789       
454616285        454581232        454547423        454513995        454480005   
    454445586        454413329        454380015        454119504    455031260  
  454985342        454944422        454905969        454866989        454828575
       454790031        454754276        454719360        454685231       
454650797        454616293        454581034        454547431        454513771   
    454480013        454445594        454413337        454380023       
454118720    455031278     454985359        454944455        454905977       
454866765        454828583        454790049        454754094        454719378   
    454685256        454650805        454616087        454581059       
454547449        454513789        454480021        454445602        454413345   
    454380031        454118167    455031310     454985144        454944463     
  454905993        454866773        454828609        454790064        454754102
       454719386        454685264        454650813        454616095       
454581067        454547472        454513797        454480039        454445628   
    454413352        454380049        454117862    455031336     454985151     
  454944471        454906009        454866781        454828617        454790072
       454754110        454719394        454685272        454650821       
454616103        454581083        454547480        454513805        454480047   
    454445644        454413360        454379835        454116872    455031344  
  454985169        454944497        454906017        454866799        454828625
       454790080        454754128        454719402        454685298       
454650599        454616129        454581091        454547498        454513821   
    454480054        454445651        454413386        454379868       
454116633    455031146     454985193        454944505        454906025       
454866823        454828419        454789892        454754136        454719410   
    454685306        454650615        454616145        454580903       
454547282        454513847        454480062        454445669        454413394   
    454379884        454115866    455031153     454985201        454944521     
  454906033        454866831        454828435        454789900        454754144
       454719204        454685314        454650623        454616152       
454580911        454547290        454513862        454480070        454445453   
    454413402        454379900        454115080    455031161     454985219     
  454944307        454906041        454866856        454828443        454789918
       454754151        454719220        454685116        454650631       
454616186        454580937        454547308        454513870        454479874   
    454445461        454413196        454379918        454114398    455031203  
  454985235        454944323        454906058        454866864        454828450
       454789926        454754169        454719238        454685124       
454650649        454615972        454580952        454547316        454513656   
    454479882        454445479        454413204        454379926       
454114323    455031245     454985037        454944349        454906066       
454866872        454828468        454789934        454753955        454719246   
    454685132        454650656        454615980        454580978       
454547324        454513664        454479890        454445487        454413212   
    454379934        454111782    455031021     454985052        454944356     
  454905852        454866658        454828476        454789942        454753963
       454719253        454685140        454650664        454615998       
454580986        454547332        454513672        454479908        454445495   
    454413220        454379942        454111733    455031088     454985060     
  454944364        454905860        454866666        454828484        454789959
       454753971        454719261        454685157        454650672       
454616004        454580994        454547340        454513680        454479916   
    454445503        454413238        454379728        454111139    455031104  
  454985078        454944380        454905886        454866682        454828500
       454789967        454753989        454719279        454685181       
454650680        454616038        454580804        454547357        454513698   
    454479924        454445511        454413246        454379736       
454111014    455031112     454985086        454944398        454905894       
454866708        454828518        454789975        454753997        454719287   
    454685199        454650698        454616046        454580838       
454547365        454513706        454479932        454445529        454413253   
    454379744        454110941    455031120     454985102        454944208     
  454905902        454866716        454828336        454789769        454754003
       454719295        454685017        454650714        454616061       
454580853        454547373        454513714        454479940        454445537   
    454413261        454379751        454110826    455030916     454985110     
  454944216        454905928        454866724        454828351        454789777
       454754029        454719303        454685025        454650508       
454616079        454580879        454547381        454513722        454479957   
    454445545        454413279        454379769        454110479    455030924  
  454985128        454944224        454905936        454866732        454828369
       454789785        454754045        454719089        454685033       
454650524        454615857        454580887        454547183        454513730   
    454479965        454445552        454413287        454379777       
454110222    455030932     454984923        454944240        454905944       
454866740        454828385        454789793        454753856        454719097   
    454685041        454650532        454615865        454580895       
454547209        454513755        454479973        454445347        454413295   
    454379785        454109794    455030957     454984931        454944273     
  454905951        454866757        454828393        454789801        454753864
       454719105        454685066        454650540        454615873       
454580697        454547225        454513532        454479767        454445354   
    454413071        454379793        454109430    455030973     454984949     
  454944281        454905746        454866534        454828195        454789827
       454753872        454719113        454685074        454650557       
454615881        454580705        454547233        454513540        454479775   
    454445362        454413089        454379819        454108663    455030981  
  454984956        454944299        454905753        454866559        454828203
       454789835        454753880        454719121        454685082       
454650565        454615899        454580713        454547241        454513557   
    454479809        454445370        454413097        454379611       
454107525    455031005     454984972        454944083        454905761       
454866567        454828229        454789868        454753898        454719139   
    454685090        454650581        454615907        454580721       
454547258        454513565        454479817        454445388        454413105   
    454379629        454107442    455030817     454984998        454944091     
  454905787        454866583        454828237        454789652        454753906
       454719147        454685108        454650375        454615915       
454580739        454547274        454513573        454479825        454445396   
    454413113        454379637        454105917    455030833     454985003     
  454944109        454905795        454866591        454828245        454789660
       454753914        454719154        454684903        454650383       
454615931        454580747        454547068        454513581        454479858   
    454445404        454413121        454379645        454105206    455030841  
  454985011        454944125        454905803        454866609        454828252
       454789686        454753922        454718974        454684929       
454650409        454615949        454580754        454547076        454513599   
    454479668        454445412        454413139        454379652       
454104837    455030858     454985029        454944158        454905811       
454866625        454828260        454789702        454753948        454719014   
    454684952        454650417        454615956        454580762       
454547084        454513607        454479676        454445420        454413154   
    454379660        454104563    455030866     454984816        454944166     
  454905829        454866633        454828278        454789710        454753740
       454719022        454684986        454650433        454615758       
454580770        454547092        454513623        454479684        454445438   
    454413170        454379686        454104431    455030882     454984824     
  454944174        454905837        454866641        454828294        454789728
       454753757        454719048        454684994        454650441       
454615766        454580788        454547100        454513631        454479692   
    454445446        454412966        454379694        454102872    455030908  
  454984832        454943978        454905845        454866435        454828070
       454789744        454753773        454719063        454684796       
454650458        454615774        454580796        454547118        454513425   
    454479700        454445230        454412974        454379702       
454102906    455030692     454984840        454943994        454905639       
454866443        454828112        454789751        454753781        454719071   
    454684804        454650466        454615782        454580580       
454547126        454513441        454479726        454445248        454412982   
    454379710        454102914    455030700     454984865        454944000     
  454905654        454866450        454828120        454789546        454753799
       454718867        454684812        454650474        454615808       
454580598        454547134        454513458        454479734        454445255   
    454412990        454379504        454102781    455030726     454984881     
  454944018        454905662        454866476        454828138        454789553
       454753823        454718883        454684838        454650268       
454615816        454580606        454547142        454513466        454479742   
    454445271        454413006        454379512        454101197    455030742  
  454984915        454944026        454905670        454866484        454828146
       454789561        454753849        454718891        454684846       
454650276        454615824        454580614        454547175        454513474   
    454479759        454445289        454413014        454379520       
454101213    455030759     454984709        454944042        454905688       
454866492        454828153        454789579        454753641        454718909   
    454684861        454650284        454615832        454580622       
454546961        454513482        454479569        454445297        454413022   
    454379538        454099144    455030767     454984717        454944067     
  454905696        454866500        454828179        454789587        454753658
       454718917        454684879        454650292        454615840       
454580630        454546979        454513490        454479577        454445305   
    454413030        454379546        454098922    455030783     454984733     
  454944075        454905720        454866518        454827999        454789595
       454753666        454718925        454684895        454650300       
454615618        454580655        454546987        454513508        454479601   
    454445313        454413055        454379553        454098658    455030791  
  454984741        454943861        454905738        454866526        454828005
       454789611        454753674        454718933        454684697       
454650326        454615634        454580663        454546995        454513516   
    454479635        454445339        454413063        454379561       
454098526    455030593     454984758        454943879        454905522       
454866310        454828013        454789629        454753690        454718941   
    454684705        454650334        454615659        454580671       
454547001        454513300        454479643        454445123        454412867   
    454379579        454097452    455030601     454984766        454943887     
  454905530        454866328        454828039        454789637        454753708
       454718958        454684713        454650342        454615667       
454580689        454547019        454513318        454479650        454445156   
    454412875        454379587        454097361    455030627     454984774     
  454943895        454905563        454866336        454828054        454789645
       454753716        454718966        454684721        454650359       
454615675        454580465        454547027        454513326        454479452   
    454445172        454412909        454379595        454096686    455030635  
  454984790        454943903        454905571        454866344        454828062
       454789454        454753732        454718750        454684739       
454650367        454615683        454580481        454547035        454513334   
    454479460        454445198        454412917        454379603       
454096249    455030643     454984808        454943911        454905597       
454866351        454827858        454789462        454753526        454718768   
    454684747        454650144        454615691        454580499       
454547043        454513342        454479486        454445206        454412925   
    454379397        454093600    455030650     454984592        454943929     
  454905605        454866385        454827866        454789470        454753542
       454718784        454684754        454650177        454615709       
454580507        454547050        454513359        454479494        454445222   
    454412933        454379405        454093121    455030684     454984600     
  454943945        454905621        454866393        454827874        454789488
       454753559        454718800        454684762        454650201       
454615717        454580515        454546847        454513367        454479502   
    454445016        454412941        454379413        454092925    455030478  
  454984618        454943762        454905415        454866419        454827882
       454789496        454753575        454718818        454684770       
454650219        454615725        454580523        454546854        454513383   
    454479510        454445024        454412727        454379421       
454090697    455030494     454984634        454943770        454905423       
454866195        454827908        454789512        454753583        454718826   
    454684788        454650227        454615501        454580531       
454546862        454513391        454479528        454445032        454412776   
    454379439        454090077    455030502     454984642        454943796     
  454905449        454866203        454827924        454789520        454753591
       454718834        454684572        454650045        454615519       
454580549        454546870        454513409        454479544        454445040   
    454412784        454379447        454090127    455030510     454984659     
  454943804        454905456        454866211        454827932        454789538
       454753625        454718842        454684580        454650060       
454615527        454580572        454546896        454513193        454479338   
    454445057        454412800        454379454        454089392    455030528  
  454984675        454943812        454905472        454866237        454827940
       454789322        454753419        454718859        454684598       
454650078        454615550        454580358        454546904        454513201   
    454479353        454445065        454412826        454379462       
454089400    455030536     454984683        454943820        454905480       
454866245        454827957        454789330        454753427        454718644   
    454684606        454650086        454615568        454580366       
454546920        454513219        454479361        454445081        454412610   
    454379470        454088808    455030544     454984691        454943838     
  454905506        454866278        454827791        454789348        454753443
       454718651        454684614        454650094        454615584       
454580374        454546938        454513227        454479379        454445107   
    454412628        454379488        454088444    455030551     454984485     
  454943853        454905308        454866286        454827809        454789355
       454753468        454718669        454684622        454650102       
454615600        454580390        454546946        454513235        454479395   
    454445115        454412636        454379496        454087339    455030569  
  454984493        454943630        454905324        454866294        454827817
       454789363        454753484        454718677        454684630       
454650128        454615402        454580408        454546730        454513268   
    454479403        454444902        454412651        454379298       
454086356    455030361     454984519        454943648        454905332       
454866302        454827841        454789371        454753492        454718693   
    454684648        454649922        454615410        454580416       
454546748        454513276        454479429        454444910        454412669   
    454379306        454085838    455030379     454984527        454943655     
  454905340        454866088        454827643        454789389        454753518
       454718701        454684655        454649930        454615428       
454580424        454546755        454513284        454479437        454444928   
    454412677        454379322        454085911    455030387     454984535     
  454943663        454905365        454866104        454827668        454789397
       454753302        454718719        454684465        454649948       
454615436        454580432        454546763        454513292        454479239   
    454444936        454412701        454379330        454085598    455030395  
  454984543        454943671        454905381        454866112        454827684
       454789405        454753310        454718727        454684473       
454649955        454615451        454580440        454546789        454513078   
    454479247        454444944        454412719        454379355       
454083668    455030411     454984550        454943697        454905399       
454866138        454827692        454789413        454753336        454718735   
    454684507        454649963        454615469        454580457       
454546797        454513086        454479254        454444951        454412495   
    454379363        454082769    455030429     454984568        454943705     
  454905191        454866161        454827700        454789421        454753385
       454718743        454684515        454649971        454615477       
454580242        454546805        454513094        454479262        454444977   
    454412511        454379371        454082066    455030437     454984584     
  454943713        454905209        454866179        454827726        454789215
       454753393        454718537        454684523        454649989       
454615485        454580259        454546821        454513102        454479270   
    454444985        454412537        454379389        454081977    455030445  
  454984360        454943739        454905217        454866187        454827734
       454789223        454753401        454718545        454684531       
454649997        454615287        454580267        454546839        454513110   
    454479312        454444993        454412560        454379165       
454081191    455030254     454984386        454943523        454905225       
454865965        454827528        454789231        454753203        454718560   
    454684556        454650003        454615295        454580275       
454546623        454513128        454479320        454444795        454412578   
    454379173        454080912    455030288     454984394        454943531     
  454905233        454865999        454827536        454789249        454753211
       454718578        454684564        454650011        454615303       
454580291        454546649        454513136        454479114        454444803   
    454412594        454379181        454080235    455030296     454984402     
  454943549        454905258        454866013        454827551        454789256
       454753229        454718586        454684358        454650029       
454615311        454580309        454546656        454513144        454479122   
    454444811        454412602        454379199        454080284    455030312  
  454984410        454943556        454905274        454866021        454827569
       454789272        454753237        454718594        454684366       
454649815        454615329        454580333        454546664        454513177   
    454479130        454444829        454412388        454379207       
454079211    455030338     454984436        454943580        454905282       
454866039        454827577        454789280        454753245        454718602   
    454684374        454649823        454615337        454580135       
454546672        454513185        454479155        454444837        454412396   
    454379215        454078965    455030353     454984451        454943606     
  454905290        454866047        454827593        454789306        454753252
       454718610        454684382        454649831        454615352       
454580143        454546680        454512963        454479171        454444845   
    454412404        454379223        454078759    455030148     454984261     
  454943614        454905084        454866054        454827619        454789314
       454753260        454718628        454684390        454649849       
454615378        454580150        454546706        454512997        454479189   
    454444852        454412412        454379231        454078098    455030155  
  454984287        454943622        454905118        454866062        454827403
       454789108        454753278        454718636        454684408       
454649856        454615386        454580176        454546714        454513011   
    454479205        454444878        454412420        454379249       
454077728    455030189     454984295        454943424        454905134       
454865858        454827411        454789116        454753104        454718412   
    454684416        454649872        454615170        454580184       
454546722        454513029        454479213        454444894        454412446   
    454379256        454076829   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455030197     454984303        454943432        454905142       
454865874        454827445        454789124        454753112        454718438   
    454684432        454649898        454615188        454580192       
454546508        454513037        454479221        454444670        454412453   
    454379264        454075888    455030247     454984329        454943465     
  454905183        454865882        454827460        454789132        454753120
       454718446        454684440        454649906        454615196       
454580200        454546532        454513045        454479007        454444688   
    454412461        454379058        454075433    455030031     454984337     
  454943473        454904988        454865908        454827478        454789140
       454753138        454718461        454684457        454649914       
454615212        454580218        454546540        454513052        454479015   
    454444696        454412479        454379066        454075391    455030049  
  454984345        454943499        454905001        454865916        454827502
       454789157        454753146        454718487        454684226       
454649708        454615220        454580226        454546557        454513060   
    454479031        454444704        454412487        454379074       
454075169    455030056     454984352        454943507        454905019       
454865924        454827312        454789165        454753153        454718503   
    454684267        454649716        454615238        454580234       
454546573        454512856        454479049        454444712        454412289   
    454379082        454073800    455030064     454984147        454943325     
  454905035        454865932        454827320        454789173        454753161
       454718511        454684275        454649724        454615246       
454580028        454546581        454512864        454479056        454444720   
    454412297        454379090        454071408    455030072     454984162     
  454943333        454905068        454865734        454827338        454789181
       454753179        454718529        454684283        454649732       
454615253        454580036        454546599        454512872        454479064   
    454444738        454412305        454379108        454071416    455030080  
  454984188        454943358        454904863        454865742        454827387
       454789199        454753187        454718305        454684291       
454649740        454615279        454580051        454546607        454512880   
    454479080        454444746        454412313        454379116       
454071473    455030106     454984196        454943382        454904871       
454865767        454827395        454789207        454753195        454718347   
    454684317        454649773        454615055        454580069       
454546615        454512898        454479098        454444761        454412321   
    454379124        454071101    455030114     454984204        454943192     
  454904897        454865775        454827189        454788993        454752999
       454718370        454684325        454649781        454615063       
454580077        454546391        454512906        454479106        454444779   
    454412339        454379132        454069451    455030122     454984212     
  454943200        454904913        454865783        454827213        454789009
       454753005        454718396        454684333        454649799       
454615071        454580085        454546409        454512930        454478892   
    454444571        454412347        454379157        454068008    455029934  
  454984220        454943218        454904921        454865791        454827254
       454789017        454753021        454718404        454684119       
454649807        454615089        454580093        454546417        454512948   
    454478900        454444589        454412354        454378944       
454067257    455029967     454984238        454943226        454904939       
454865809        454827288        454789025        454753039        454718198   
    454684135        454649609        454615097        454580101       
454546425        454512955        454478918        454444597        454412362   
    454378951        454065301    455029983     454984246        454943234     
  454904954        454865817        454827114        454789041        454753047
       454718206        454684143        454649617        454615105       
454580119        454546433        454512724        454478926        454444605   
    454412370        454378969        454065152    455030007     454984030     
  454943242        454904962        454865825        454827148        454789066
       454753054        454718214        454684168        454649625       
454615113        454580127        454546441        454512740        454478934   
    454444613        454412180        454378977        454065004    455030023  
  454984071        454943259        454904756        454865841        454827171
       454789082        454753062        454718222        454684184       
454649641        454615121        454579921        454546458        454512757   
    454478959        454444621        454412198        454378985       
454064684    455029835     454984089        454943275        454904764       
454865643        454826967        454789090        454753096        454718248   
    454684218        454649666        454615139        454579939       
454546466        454512765        454478967        454444647        454412206   
    454379025        454064536    455029843     454984097        454943283     
  454904772        454865668        454826975        454788886        454752882
       454718255        454683996        454649674        454615162       
454579947        454546474        454512781        454478975        454444654   
    454412214        454379033        454063801    455029850     454984113     
  454943291        454904780        454865676        454826983        454788894
       454752890        454718263        454684010        454649682       
454614934        454579954        454546482        454512799        454478983   
    454444449        454412222        454378829        454060849    455029876  
  454984121        454943093        454904798        454865684        454827007
       454788910        454752908        454718289        454684036       
454649476        454614959        454579962        454546490        454512807   
    454478785        454444456        454412230        454378837       
454060237    455029884     454984139        454943101        454904806       
454865692        454827015        454788928        454752916        454718073   
    454684051        454649484        454614967        454579970       
454546276        454512815        454478793        454444464        454412255   
    454378852        454059031    455029900     454983925        454943119     
  454904822        454865700        454827049        454788936        454752924
       454718081        454684069        454649492        454614975       
454579988        454546292        454512823        454478801        454444472   
    454412263        454378860        454058777    455029702     454983933     
  454943127        454904830        454865718        454827056        454788951
       454752940        454718099        454684085        454649518       
454614991        454580002        454546300        454512583        454478819   
    454444480        454412057        454378878        454057993    455029710  
  454984014        454943143        454904848        454865510        454827064
       454788969        454752957        454718123        454684101       
454649534        454615006        454580010        454546334        454512617   
    454478827        454444498        454412073        454378894       
454056748    455029728     454984022        454943150        454904640       
454865528        454826850        454788779        454752775        454718131   
    454683889        454649542        454615022        454579798       
454546342        454512625        454478835        454444506        454412081   
    454378902        454056482    455029744     454983818        454943176     
  454904657        454865569        454826868        454788803        454752783
       454718156        454683897        454649559        454615030       
454579806        454546367        454512633        454478843        454444514   
    454412099        454378928        454055872    455029751     454983826     
  454943184        454904681        454865577        454826884        454788811
       454752791        454718172        454683905        454649575       
454614827        454579822        454546375        454512641        454478850   
    454444522        454412115        454378712        454055666    455029785  
  454983834        454942988        454904707        454865585        454826892
       454788837        454752817        454718180        454683913       
454649401        454614843        454579830        454546169        454512658   
    454478868        454444530        454412149        454378738       
454054255    455029793     454983842        454943002        454904715       
454865593        454826926        454788845        454752825        454717976   
    454683921        454649435        454614884        454579848       
454546177        454512666        454478876        454444548        454412156   
    454378761        454053679    455029603     454983859        454943010     
  454904723        454865619        454826959        454788852        454752833
       454717992        454683939        454649443        454614892       
454579889        454546193        454512674        454478884        454444357   
    454411943        454378779        454053240    455029611     454983867     
  454943028        454904731        454865445        454826736        454788860
       454752874        454718008        454683954        454649450       
454614710        454579897        454546201        454512690        454478678   
    454444365        454411950        454378787        454051707    455029629  
  454983875        454943036        454904749        454865460        454826744
       454788878        454752668        454718016        454683970       
454649468        454614728        454579905        454546227        454512708   
    454478694        454444373        454411968        454378795       
454050824    455029678     454983883        454943051        454904525       
454865478        454826769        454788662        454752684        454718040   
    454683988        454649245        454614736        454579681       
454546243        454512476        454478702        454444381        454411976   
    454378803        454050659    455029686     454983891        454943069     
  454904533        454865486        454826785        454788670        454752692
       454718065        454683780        454649252        454614744       
454579699        454546250        454512484        454478710        454444399   
    454411984        454378811        454050121    455029694     454983909     
  454943077        454904541        454865502        454826819        454788688
       454752700        454717851        454683798        454649278       
454614751        454579707        454546268        454512492        454478728   
    454444415        454411992        454378605        454049859    455029538  
  454983917        454942871        454904558        454865296        454826827
       454788696        454752718        454717869        454683830       
454649286        454614769        454579715        454546052        454512518   
    454478736        454444423        454412016        454378639       
454049370    455029553     454983719        454942897        454904566       
454865320        454826835        454788704        454752726        454717885   
    454683848        454649294        454614777        454579723       
454546060        454512526        454478744        454444431        454412024   
    454378647        454048653    455029561     454983743        454942905     
  454904574        454865338        454826843        454788712        454752734
       454717893        454683855        454649310        454614785       
454579749        454546078        454512534        454478751        454444225   
    454412032        454378654        454047358    455029413     454983750     
  454942913        454904608        454865353        454826629        454788720
       454752759        454717901        454683665        454649328       
454614793        454579764        454546094        454512575        454478769   
    454444233        454412040        454378662        454046640    455029421  
  454983768        454942921        454904632        454865379        454826637
       454788738        454752536        454717919        454683673       
454649336        454614819        454579780        454546102        454512369   
    454478561        454444241        454411836        454378670       
454046301    455029439     454983784        454942954        454904418       
454865395        454826645        454788746        454752577        454717927   
    454683681        454649344        454614629        454579582       
454546110        454512377        454478579        454444258        454411844   
    454378688        454046319    455029447     454983800        454942962     
  454904426        454865171        454826660        454788761        454752585
       454717935        454683707        454649138        454614645       
454579590        454546128        454512385        454478595        454444266   
    454411869        454378696        454045436    455029454     454983594     
  454942749        454904459        454865189        454826678        454788555
       454752593        454717950        454683715        454649146       
454614694        454579624        454546144        454512393        454478603   
    454444274        454411877        454378498        454044744    455029462  
  454983602        454942772        454904467        454865197        454826686
       454788563        454752601        454717752        454683731       
454649153        454614702        454579640        454546151        454512401   
    454478611        454444282        454411885        454378506       
454044348    455029470     454983628        454942780        454904509       
454865213        454826694        454788571        454752627        454717760   
    454683749        454649179        454614488        454579657       
454545948        454512419        454478629        454444308        454411893   
    454378514        454043829    455029272     454983644        454942830     
  454904517        454865221        454826710        454788589        454752635
       454717786        454683756        454649187        454614504       
454579665        454545963        454512427        454478637        454444316   
    454411919        454378522        454043175    455029298     454983669     
  454942855        454904301        454865254        454826728        454788597
       454752643        454717794        454683764        454649195       
454614512        454579467        454545971        454512435        454478645   
    454444118        454411927        454378530        454041773    455029306  
  454983685        454942640        454904327        454865262        454826512
       454788605        454752650        454717802        454683541       
454649211        454614520        454579475        454545989        454512443   
    454478660        454444126        454411729        454378548       
454041641    455029330     454983693        454942665        454904335       
454865270        454826520        454788613        454752429        454717810   
    454683574        454649237        454614538        454579491       
454545997        454512450        454478462        454444134        454411737   
    454378563        454041666    455029363     454983487        454942699     
  454904343        454865072        454826538        454788654        454752437
       454717828        454683582        454649039        454614546       
454579509        454546003        454512468        454478470        454444142   
    454411752        454378571        454040890    455029165     454983495     
  454942715        454904376        454865106        454826553        454788449
       454752445        454717836        454683590        454649062       
454614553        454579517        454546011        454512260        454478488   
    454444159        454411760        454378373        454040338    455029181  
  454983503        454942731        454904384        454865114        454826561
       454788456        454752452        454717844        454683608       
454649070        454614561        454579525        454546037        454512278   
    454478496        454444175        454411778        454378399       
454039892    455029199     454983511        454942517        454904392       
454865130        454826587        454788464        454752460        454717646   
    454683616        454649088        454614579        454579541       
454546045        454512294        454478512        454444209        454411794   
    454378407        454039942    455029215     454983529        454942525     
  454904400        454865148        454826611        454788472        454752494
       454717661        454683624        454649096        454614587       
454579558        454545849        454512302        454478520        454444217   
    454411828        454378415        454039546    455029041     454983560     
  454942533        454904194        454865155        454826405        454788480
       454752510        454717679        454683632        454649104       
454614405        454579566        454545856        454512336        454478538   
    454444019        454411604        454378423        454039553    455029116  
  454983578        454942566        454904202        454865163        454826421
       454788506        454752304        454717687        454683640       
454649112        454614413        454579350        454545872        454512344   
    454478546        454444027        454411638        454378431       
454039603    455029124     454983362        454942582        454904210       
454864968        454826439        454788522        454752312        454717695   
    454683442        454649120        454614421        454579368       
454545880        454512351        454478553        454444043        454411646   
    454378449        454039488    455029132     454983370        454942590     
  454904228        454864976        454826447        454788332        454752353
       454717703        454683459        454648916        454614439       
454579376        454545898        454512153        454478348        454444050   
    454411661        454378456        454039355    455028928     454983388     
  454942608        454904251        454865007        454826462        454788340
       454752361        454717711        454683467        454648924       
454614462        454579384        454545906        454512161        454478371   
    454444076        454411679        454378464        454038373    455028969  
  454983396        454942624        454904269        454865015        454826470
       454788365        454752387        454717737        454683475       
454648932        454614470        454579392        454545914        454512179   
    454478389        454444084        454411687        454378472       
454037722    455028977     454983404        454942418        454904277       
454865023        454826314        454788373        454752395        454717521   
    454683483        454648940        454614264        454579400       
454545922        454512187        454478397        454444092        454411695   
    454378480        454037599    455028985     454983412        454942426     
  454904285        454864877        454826330        454788399        454752403
       454717539        454683509        454648957        454614272       
454579418        454545930        454512195        454478421        454443896   
    454411711        454378266        454036070    455029009     454983420     
  454942434        454904293        454864885        454826348        454788407
       454752205        454717547        454683525        454648965       
454614280        454579434        454545740        454512203        454478439   
    454443904        454411497        454378290        454034844    455029017  
  454983438        454942442        454904079        454864893        454826355
       454788415        454752213        454717562        454683533       
454648973        454614298        454579442        454545757        454512229   
    454478447        454443912        454411505        454378308       
454034851    455028811     454983461        454942459        454904087       
454864919        454826363        454788423        454752221        454717570   
    454683335        454648981        454614306        454579244       
454545807        454512237        454478223        454443920        454411513   
    454378316        454034653    455028829     454983263        454942467     
  454904103        454864927        454826371        454788431        454752239
       454717588        454683350        454648999        454614322       
454579269        454545815        454512245        454478231        454443946   
    454411539        454378324        454033994    455028837     454983271     
  454942475        454904145        454864729        454826389        454788241
       454752247        454717596        454683368        454649005       
454614348        454579277        454545823        454512252        454478249   
    454443953        454411547        454378332        454033440    455028894  
  454983297        454942509        454904160        454864745        454826397
       454788258        454752270        454717604        454683376       
454649021        454614355        454579285        454545617        454512047   
    454478256        454443961        454411554        454378340       
454032996    455028704     454983305        454942293        454904178       
454864778        454826173        454788266        454752288        454717612   
    454683384        454648809        454614157        454579293       
454545625        454512054        454478272        454443979        454411562   
    454378357        454032095    455028720     454983313        454942301     
  454903964        454864786        454826181        454788274        454752296
       454717620        454683392        454648817        454614165       
454579301        454545633        454512062        454478298        454443987   
    454411570        454378365        454031600    455028738     454983321     
  454942319        454903972        454864794        454826199        454788282
       454752072        454717430        454683400        454648825       
454614173        454579319        454545641        454512088        454478314   
    454443789        454411588        454378142        454031444    455028746  
  454983339        454942327        454903980        454864802        454826215
       454788290        454752098        454717448        454683418       
454648833        454614199        454579327        454545666        454512104   
    454478322        454443797        454411596        454378159       
454031311    455028761     454983347        454942343        454904004       
454864828        454826272        454788308        454752114        454717463   
    454683434        454648866        454614207        454579335       
454545682        454512112        454478330        454443805        454411398   
    454378175        454031287   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455028787     454983354        454942350        454904020       
454864620        454826058        454788324        454752122        454717471   
    454683236        454648874        454614223        454579343       
454545690        454512120        454478124        454443813        454411406   
    454378183        454031071    455028597     454983149        454942376     
  454904038        454864638        454826066        454788134        454752130
       454717497        454683244        454648882        454614249       
454579137        454545716        454512138        454478132        454443821   
    454411414        454378209        454029810    455028605     454983164     
  454942210        454904046        454864653        454826124        454788159
       454752148        454717513        454683269        454648890       
454614256        454579145        454545500        454512146        454478140   
    454443839        454411422        454378217        454029711    455028613  
  454983198        454942228        454904061        454864661        454825951
       454788167        454752163        454717315        454683277       
454648692        454614033        454579152        454545518        454511932   
    454478157        454443847        454411430        454378225       
454029570    455028621     454983214        454942251        454903857       
454864695        454826009        454788175        454752189        454717323   
    454683285        454648700        454614041        454579160       
454545526        454511940        454478165        454443854        454411448   
    454378233        454029307    455028639     454983222        454942269     
  454903865        454864703        454826017        454788183        454751967
       454717349        454683293        454648718        454614058       
454579178        454545534        454511957        454478173        454443870   
    454411455        454378241        454028838    455028647     454983230     
  454942277        454903873        454864513        454826033        454788209
       454751975        454717356        454683301        454648734       
454614074        454579186        454545559        454511965        454478181   
    454443888        454411463        454378258        454028515    455028654  
  454983032        454942087        454903881        454864521        454825845
       454788001        454751983        454717372        454683319       
454648742        454614090        454579194        454545583        454511973   
    454478199        454443672        454411471        454378035       
454026196    455028662     454983040        454942095        454903899       
454864539        454825852        454788019        454751991        454717380   
    454683327        454648759        454614108        454579202       
454545609        454512005        454478215        454443680        454411273   
    454378050        454025768    455028670     454983065        454942103     
  454903907        454864554        454825860        454788027        454752007
       454717398        454683129        454648767        454614124       
454579210        454545385        454512013        454478009        454443706   
    454411281        454378068        454025669    455028688     454983115     
  454942111        454903915        454864562        454825878        454788035
       454752023        454717216        454683145        454648775       
454614132        454579020        454545393        454512021        454478017   
    454443714        454411299        454378076        454025446    455028498  
  454983123        454942137        454903923        454864588        454825886
       454788068        454752031        454717224        454683152       
454648783        454614140        454579046        454545401        454512039   
    454478025        454443722        454411315        454378084       
454024993    455028522     454982927        454942145        454903949       
454864604        454825894        454788084        454752049        454717232   
    454683160        454648791        454613928        454579053       
454545435        454511833        454478033        454443730        454411323   
    454378092        454023763    455028548     454982943        454942152     
  454903956        454864398        454825910        454788092        454752064
       454717240        454683178        454648577        454613936       
454579061        454545450        454511841        454478058        454443755   
    454411331        454378100        454022419    455028563     454982976     
  454942160        454903741        454864406        454825928        454788100
       454751850        454717257        454683186        454648585       
454613944        454579079        454545468        454511858        454478074   
    454443771        454411349        454378118        454022070    455028373  
  454982984        454942178        454903758        454864414        454825936
       454787896        454751868        454717265        454683194       
454648593        454613969        454579095        454545476        454511866   
    454478090        454443573        454411356        454378126       
454021270    455028381     454982992        454941964        454903766       
454864422        454825738        454787904        454751876        454717273   
    454683202        454648619        454613977        454579103       
454545484        454511874        454478108        454443581        454411364   
    454378134        454018789    455028415     454983008        454941972     
  454903774        454864471        454825746        454787912        454751884
       454717281        454683210        454648643        454613985       
454579129        454545278        454511882        454477902        454443599   
    454411372        454377946        454018698    455028423     454983024     
  454941980        454903808        454864489        454825753        454787920
       454751900        454717307        454683004        454648676       
454613993        454578915        454545286        454511890        454477910   
    454443615        454411166        454377953        454018714    455028431  
  454982810        454941998        454903816        454864497        454825761
       454787938        454751918        454717109        454683012       
454648684        454614009        454578923        454545302        454511916   
    454477936        454443623        454411174        454377961       
454018490    455028449     454982828        454942004        454903840       
454864323        454825779        454787946        454751926        454717117   
    454683020        454648452        454614017        454578931       
454545310        454511924        454477969        454443631        454411190   
    454377979        454017369    455028456     454982836        454942012     
  454903659        454864331        454825787        454787953        454751934
       454717125        454683046        454648460        454613811       
454578949        454545336        454511718        454477977        454443649   
    454411208        454377987        454017088    455028258     454982844     
  454942020        454903667        454864349        454825795        454787961
       454751942        454717133        454683053        454648478       
454613837        454578956        454545344        454511726        454477993   
    454443656        454411224        454377995        454016312    455028266  
  454982851        454942038        454903691        454864364        454825803
       454787979        454751959        454717141        454683061       
454648494        454613845        454578964        454545351        454511734   
    454477795        454443664        454411232        454378001       
454015512    455028282     454982877        454942053        454903709       
454864372        454825829        454787797        454751751        454717166   
    454683079        454648502        454613852        454578972       
454545369        454511759        454477803        454443458        454411257   
    454378019        454015306    455028290     454982885        454941857     
  454903733        454864380        454825613        454787805        454751769
       454717174        454683087        454648510        454613860       
454578980        454545377        454511775        454477811        454443466   
    454411265        454378027        454015231    455028316     454982893     
  454941865        454903535        454864174        454825621        454787821
       454751777        454717182        454683095        454648544       
454613878        454578998        454545153        454511783        454477829   
    454443474        454411059        454377813        454014358    455028324  
  454982919        454941873        454903576        454864182        454825639
       454787854        454751785        454716978        454683103       
454648551        454613886        454579004        454545161        454511791   
    454477837        454443482        454411067        454377821       
454013798    455028134     454982703        454941899        454903592       
454864190        454825647        454787888        454751793        454716994   
    454682899        454648569        454613894        454579012       
454545179        454511809        454477852        454443508        454411075   
    454377839        454012550    455028142     454982711        454941907     
  454903626        454864208        454825654        454787672        454751819
       454717000        454682907        454648338        454613910       
454578808        454545187        454511817        454477860        454443524   
    454411083        454377847        454012329    455028159     454982737     
  454941915        454903428        454864216        454825670        454787680
       454751843        454717018        454682915        454648353       
454613704        454578816        454545195        454511619        454477878   
    454443540        454411091        454377854        454011818    455028191  
  454982752        454941923        454903436        454864232        454825688
       454787698        454751645        454717034        454682923       
454648361        454613712        454578832        454545211        454511635   
    454477886        454443557        454411125        454377862       
454011461    455028209     454982786        454941949        454903444       
454864240        454825704        454787714        454751652        454717042   
    454682931        454648379        454613720        454578857       
454545229        454511643        454477670        454443334        454411133   
    454377870        454010950    455028233     454982802        454941956     
  454903451        454864273        454825514        454787722        454751660
       454717067        454682949        454648387        454613746       
454578865        454545245        454511650        454477712        454443342   
    454411158        454377888        454010679    455028035     454982596     
  454941741        454903469        454864067        454825530        454787748
       454751686        454717075        454682956        454648403       
454613753        454578873        454545260        454511676        454477738   
    454443359        454410945        454377904        454010356    455028068  
  454982612        454941758        454903477        454864075        454825555
       454787755        454751694        454717083        454682964       
454648411        454613761        454578881        454545047        454511684   
    454477746        454443375        454410952        454377912       
454010075    455028076     454982620        454941766        454903493       
454864083        454825571        454787763        454751702        454716861   
    454682980        454648429        454613779        454578907       
454545062        454511692        454477753        454443383        454410960   
    454377706        454009739    455028084     454982653        454941774     
  454903303        454864091        454825399        454787771        454751728
       454716879        454682998        454648437        454613787       
454578675        454545070        454511700        454477761        454443409   
    454410978        454377714        454009515    455028118     454982661     
  454941808        454903337        454864109        454825423        454787565
       454751736        454716887        454682782        454648221       
454613795        454578683        454545088        454511502        454477779   
    454443417        454411000        454377722        454008079    455027904  
  454982679        454941824        454903360        454864117        454825431
       454787581        454751744        454716895        454682790       
454648239        454613803        454578717        454545096        454511510   
    454477787        454443425        454411018        454377730       
454007592    455027912     454982687        454941832        454903386       
454864125        454825449        454787599        454751520        454716903   
    454682808        454648247        454613605        454578725       
454545104        454511528        454477555        454443219        454411034   
    454377748        454007501    455027920     454982695        454941634     
  454903402        454864133        454825456        454787649        454751546
       454716929        454682816        454648254        454613613       
454578741        454545120        454511536        454477563        454443227   
    454410838        454377755        454007121    455027961     454982497     
  454941642        454903238        454864158        454825464        454787441
       454751553        454716945        454682824        454648262       
454613621        454578758        454545146        454511569        454477597   
    454443235        454410846        454377771        454006362    455027979  
  454982539        454941659        454903246        454864166        454825480
       454787458        454751561        454716952        454682832       
454648270        454613639        454578774        454544925        454511577   
    454477605        454443243        454410853        454377789       
454006321    455027995     454982554        454941667        454903261       
454863952        454825498        454787474        454751595        454716960   
    454682840        454648288        454613647        454578790       
454544933        454511585        454477613        454443268        454410861   
    454377797        454005968    455027797     454982562        454941683     
  454903279        454863960        454825282        454787508        454751603
       454716762        454682857        454648304        454613654       
454578568        454544941        454511593        454477621        454443276   
    454410879        454377805        454005802    455027805     454982588     
  454941691        454903287        454863978        454825316        454787516
       454751611        454716770        454682865        454648312       
454613662        454578576        454544958        454511395        454477639   
    454443292        454410887        454377599        454004813    455027813  
  454982380        454941535        454903295        454863986        454825332
       454787532        454751629        454716804        454682881       
454648320        454613670        454578584        454544966        454511403   
    454477654        454443300        454410895        454377607       
454004623    455027839     454982406        454941568        454903071       
454864000        454825340        454787540        454751637        454716820   
    454682675        454648122        454613688        454578592       
454544974        454511429        454477449        454443318        454410903   
    454377615        454004136    455027854     454982414        454941592     
  454903089        454864018        454825373        454787334        454751413
       454716846        454682683        454648130        454613480       
454578600        454544990        454511460        454477456        454443326   
    454410911        454377623        454003757    455027862     454982455     
  454941600        454903105        454864059        454825183        454787359
       454751421        454716853        454682691        454648171       
454613498        454578618        454545013        454511478        454477464   
    454443136        454410929        454377631        454003161    455027870  
  454982463        454941618        454903113        454863820        454825191
       454787367        454751439        454716648        454682709       
454648205        454613506        454578626        454545021        454511486   
    454477472        454443144        454410937        454377649       
454003252    455027888     454982471        454941410        454903139       
454863853        454825209        454787391        454751447        454716655   
    454682725        454648213        454613522        454578634       
454544818        454511270        454477498        454443151        454410713   
    454377656        454002908    455027680     454982265        454941436     
  454903154        454863861        454825225        454787409        454751454
       454716663        454682733        454648007        454613530       
454578642        454544826        454511288        454477506        454443169   
    454410721        454377664        454002288    455027714     454982273     
  454941444        454903162        454863879        454825241        454787417
       454751462        454716671        454682741        454648023       
454613563        454578659        454544842        454511304        454477514   
    454443185        454410739        454377672        454002189    455027748  
  454982281        454941451        454903170        454863887        454825258
       454787425        454751488        454716697        454682758       
454648031        454613571        454578667        454544867        454511312   
    454477522        454443201        454410762        454377680       
454001819    455027755     454982299        454941469        454903188       
454863895        454825266        454787433        454751504        454716705   
    454682766        454648064        454613589        454578451       
454544875        454511320        454477340        454443003        454410796   
    454377698        454000183    455027763     454982331        454941493     
  454902966        454863937        454825274        454787235        454751306
       454716739        454682774        454648080        454613373       
454578477        454544883        454511338        454477357        454443011   
    454410804        454377482        453999930    455027771     454982364     
  454941501        454902974        454863945        454825076        454787243
       454751322        454716747        454682568        454648106       
454613381        454578485        454544909        454511346        454477365   
    454443029        454410812        454377508        453999534    455027789  
  454982174        454941519        454902982        454863713        454825084
       454787276        454751348        454716531        454682576       
454647892        454613399        454578493        454544701        454511353   
    454477373        454443052        454410820        454377516       
453999195    455027581     454982182        454941295        454902990       
454863721        454825118        454787284        454751355        454716556   
    454682584        454647900        454613423        454578501       
454544719        454511361        454477381        454443060        454410606   
    454377524        453998981    455027599     454982190        454941303     
  454903006        454863747        454825134        454787292        454751371
       454716572        454682592        454647918        454613431       
454578519        454544727        454511379        454477399        454443078   
    454410614        454377532        453997504    455027607     454982216     
  454941311        454903014        454863754        454825159        454787318
       454751397        454716598        454682600        454647926       
454613456        454578527        454544743        454511163        454477407   
    454443086        454410630        454377557        453997546    455027623  
  454982224        454941345        454903022        454863762        454825167
       454787326        454751199        454716606        454682618       
454647934        454613472        454578535        454544776        454511189   
    454477415        454443094        454410648        454377565       
453997090    455027631     454982240        454941352        454903030       
454863788        454825175        454787110        454751207        454716614   
    454682626        454647942        454613266        454578543       
454544800        454511197        454477423        454442880        454410655   
    454377375        453996969    455027672     454982257        454941360     
  454903048        454863648        454824947        454787136        454751215
       454716432        454682634        454647959        454613274       
454578550        454544594        454511205        454477431        454442922   
    454410663        454377391        453996035    455027474     454982059     
  454941394        454903055        454863663        454824954        454787144
       454751223        454716440        454682642        454647967       
454613290        454578345        454544602        454511239        454477225   
    454442930        454410671        454377409        453994964    455027482  
  454982067        454941402        454903063        454863671        454824962
       454787151        454751249        454716465        454682659       
454647975        454613316        454578360        454544628        454511254   
    454477233        454442955        454410689        454377417       
453994550    455027490     454982075        454941188        454902859       
454863481        454824996        454787169        454751256        454716473   
    454682667        454647983        454613324        454578386       
454544644        454511262        454477241        454442963        454410697   
    454377425        453993354    455027508     454982109        454941196     
  454902867        454863499        454825001        454787177        454751264
       454716481        454682451        454647991        454613332       
454578394        454544651        454511049        454477258        454442971   
    454410705        454377433        453993123    455027516     454982117     
  454941204        454902875        454863507        454825019        454787185
       454751272        454716499        454682469        454647785       
454613340        454578410        454544669        454511056        454477266   
    454442773        454410515        454377441        453993131    455027524  
  454982125        454941212        454902883        454863515        454825035
       454787201        454751082        454716507        454682477       
454647793        454613365        454578428        454544677        454511064   
    454477274        454442799        454410523        454377466       
453992877    455027532     454982133        454941220        454902891       
454863523        454825050        454787003        454751090        454716515   
    454682485        454647801        454613159        454578444       
454544685        454511072        454477282        454442807        454410549   
    454377474        453992471   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455027557     454982141        454941238        454902909       
454863531        454825068        454787011        454751108        454716317   
    454682493        454647819        454613167        454578238       
454544693        454511080        454477290        454442815        454410564   
    454377250        453991523    455027359     454981911        454941246     
  454902917        454863549        454824863        454787029        454751116
       454716325        454682501        454647827        454613175       
454578246        454544495        454511098        454477308        454442823   
    454410572        454377268        453991192    455027367     454981937     
  454941279        454902925        454863556        454824889        454787037
       454751124        454716333        454682519        454647835       
454613183        454578253        454544503        454511106        454477316   
    454442831        454410598        454377276        453990806    455027375  
  454981952        454941287        454902933        454863564        454824897
       454787045        454751165        454716341        454682527       
454647843        454613191        454578261        454544511        454511114   
    454477324        454442856        454410390        454377284       
453990830    455027383     454981960        454941071        454902958       
454863572        454824905        454787052        454751173        454716358   
    454682535        454647850        454613217        454578279       
454544537        454511130        454477126        454442864        454410408   
    454377292        453989956    455027409     454981978        454941089     
  454902743        454863382        454824921        454787102        454750993
       454716366        454682543        454647868        454613233       
454578287        454544552        454511155        454477134        454442872   
    454410416        454377300        453989014    455027417     454981994     
  454941097        454902768        454863408        454824723        454786898
       454751009        454716374        454682550        454647876       
454613241        454578295        454544560        454510942        454477167   
    454442682        454410424        454377326        453988370    455027425  
  454982026        454941105        454902776        454863457        454824731
       454786948        454751017        454716382        454682345       
454647884        454613258        454578311        454544586        454510959   
    454477175        454442690        454410440        454377334       
453987513    455027441     454981804        454941113        454902784       
454863275        454824756        454786963        454751025        454716390   
    454682352        454647660        454613043        454578329       
454544412        454510967        454477183        454442724        454410457   
    454377342        453987430    455027458     454981812        454941147     
  454902792        454863291        454824764        454786971        454751033
       454716408        454682360        454647678        454613068       
454578113        454544420        454510975        454477191        454442732   
    454410465        454377359        453987208    455027250     454981820     
  454941154        454902800        454863309        454824772        454786989
       454751058        454716200        454682378        454647686       
454613076        454578139        454544438        454510983        454477209   
    454442740        454410473        454377136        453986770    455027292  
  454981846        454941162        454902818        454863317        454824780
       454786997        454751066        454716218        454682386       
454647702        454613084        454578154        454544446        454510991   
    454477001        454442757        454410481        454377144       
453985814    455027300     454981887        454940941        454902834       
454863325        454824806        454786781        454751074        454716226   
    454682394        454647710        454613092        454578162       
454544461        454511007        454477019        454442765        454410267   
    454377177        453985608    455027318     454981895        454940958     
  454902628        454863333        454824822        454786799        454750878
       454716242        454682402        454647728        454613118       
454578170        454544487        454511031        454477027        454442559   
    454410275        454377185        453984825    455027334     454981903     
  454940974        454902644        454863341        454824616        454786807
       454750894        454716259        454682410        454647744       
454613126        454578188        454544271        454510835        454477035   
    454442567        454410283        454377193        453984403    455027342  
  454981705        454940982        454902651        454863366        454824624
       454786831        454750902        454716283        454682428       
454647751        454613134        454578196        454544289        454510843   
    454477043        454442583        454410309        454377201       
453984122    455027136     454981747        454940990        454902669       
454863150        454824640        454786849        454750910        454716291   
    454682436        454647769        454613142        454578204       
454544305        454510850        454477050        454442591        454410317   
    454377219        453983470    455027151     454981762        454941006     
  454902677        454863168        454824657        454786856        454750928
       454716309        454682444        454647777        454612938       
454578212        454544313        454510868        454477068        454442609   
    454410333        454377227        453983512    455027169     454981770     
  454941014        454902685        454863176        454824673        454786864
       454750936        454716077        454682238        454647546       
454612979        454578006        454544321        454510876        454477076   
    454442625        454410341        454377243        453982910    455027177  
  454981788        454941022        454902693        454863184        454824681
       454786666        454750951        454716101        454682253       
454647561        454612987        454578014        454544339        454510884   
    454477084        454442633        454410366        454377029       
453981540    455027185     454981796        454941048        454902701       
454863192        454824699        454786674        454750969        454716119   
    454682279        454647579        454612995        454578030       
454544354        454510892        454477092        454442641        454410374   
    454377037        453981359    455027193     454981580        454941063     
  454902719        454863200        454824707        454786682        454750746
       454716143        454682287        454647587        454613001       
454578048        454544362        454510900        454477100        454442658   
    454410150        454377052        453981219    455027227     454981606     
  454940834        454902727        454863218        454824715        454786690
       454750753        454716184        454682295        454647595       
454613027        454578063        454544172        454510918        454476896   
    454442443        454410168        454377060        453980393    455027235  
  454981622        454940842        454902735        454863234        454824525
       454786757        454750779        454716192        454682311       
454647629        454613035        454578097        454544180        454510934   
    454476904        454442450        454410176        454377078       
453980179    455027029     454981655        454940859        454902503       
454863259        454824574        454786765        454750795        454715970   
    454682329        454647645        454612847        454577941       
454544198        454510728        454476912        454442468        454410184   
    454377094        453980195    455027037     454981663        454940867     
  454902511        454863036        454824582        454786559        454750803
       454715988        454682337        454647462        454612854       
454577974        454544206        454510736        454476920        454442476   
    454410192        454377102        453979825    455027045     454981671     
  454940883        454902529        454863051        454824590        454786567
       454750829        454715996        454682121        454647470       
454612870        454577982        454544214        454510744        454476938   
    454442484        454410200        454377110        453979346    455027052  
  454981473        454940891        454902537        454863069        454824384
       454786583        454750837        454716002        454682147       
454647488        454612896        454577990        454544230        454510751   
    454476946        454442492        454410218        454377128       
453979288    455027060     454981507        454940917        454902560       
454863093        454824392        454786609        454750852        454716010   
    454682154        454647504        454612714        454577784       
454544248        454510769        454476953        454442526        454410226   
    454376914        453978538    455027078     454981515        454940925     
  454902578        454863101        454824400        454786617        454750647
       454716028        454682170        454647512        454612730       
454577792        454544263        454510827        454476961        454442534   
    454410234        454376922        453978371    455027086     454981523     
  454940933        454902586        454863135        454824434        454786633
       454750654        454716044        454682188        454647520       
454612748        454577800        454544073        454510629        454476979   
    454442542        454410242        454376930        453977498    455027128  
  454981556        454940719        454902602        454862921        454824467
       454786641        454750670        454716051        454682196       
454647306        454612771        454577818        454544081        454510637   
    454476987        454442336        454410259        454376948       
453977357    455026914     454981572        454940727        454902610       
454862947        454824483        454786658        454750688        454716069   
    454682204        454647314        454612789        454577834       
454544099        454510645        454476995        454442344        454410044   
    454376955        453977084    455026948     454981358        454940735     
  454902396        454862954        454824285        454786450        454750696
       454715863        454682220        454647322        454612805       
454577859        454544115        454510660        454476789        454442351   
    454410069        454376963        453976565    455026963     454981408     
  454940750        454902404        454862988        454824293        454786476
       454750738        454715871        454682014        454647330       
454612813        454577867        454544123        454510678        454476797   
    454442377        454410085        454376971        453976367    455026971  
  454981424        454940792        454902412        454863010        454824319
       454786484        454750548        454715889        454682030       
454647348        454612615        454577875        454544131        454510686   
    454476805        454442385        454410093        454376989       
453976227    455026997     454981457        454940800        454902420       
454863028        454824327        454786492        454750563        454715897   
    454682048        454647355        454612623        454577883       
454544149        454510694        454476813        454442393        454410101   
    454376997        453976243    455027011     454981465        454940818     
  454902446        454862814        454824335        454786500        454750571
       454715905        454682055        454647363        454612631       
454577677        454544156        454510702        454476821        454442401   
    454410127        454377003        453975575    455026807     454981234     
  454940826        454902453        454862822        454824343        454786526
       454750589        454715921        454682063        454647389       
454612649        454577701        454543950        454510710        454476839   
    454442419        454410135        454377011        453975112    455026815  
  454981267        454940602        454902461        454862830        454824350
       454786534        454750605        454715939        454682071       
454647397        454612656        454577719        454543976        454510512   
    454476847        454442427        454410143        454376807       
453975120    455026823     454981275        454940628        454902479       
454862863        454824178        454786542        454750613        454715947   
    454682089        454647421        454612664        454577727       
454543984        454510553        454476854        454442435        454409947   
    454376815        453974800    455026831     454981291        454940636     
  454902495        454862871        454824186        454786336        454750621
       454715954        454682097        454647181        454612672       
454577743        454543992        454510579        454476862        454442229   
    454409954        454376823        453974685    455026849     454981325     
  454940644        454902289        454862897        454824202        454786344
       454750423        454715962        454682105        454647199       
454612680        454577750        454544016        454510595        454476870   
    454442237        454409962        454376856        453972978    455026880  
  454981333        454940651        454902297        454862913        454824210
       454786369        454750431        454715756        454682113       
454647223        454612698        454577768        454544032        454510603   
    454476672        454442245        454409970        454376864       
453972358    455026898     454981341        454940669        454902305       
454862707        454824236        454786377        454750449        454715764   
    454681909        454647231        454612706        454577578       
454544057        454510413        454476680        454442252        454409996   
    454376872        453972150    455026690     454981135        454940677     
  454902313        454862715        454824244        454786393        454750464
       454715772        454681917        454647249        454612490       
454577586        454543869        454510421        454476698        454442260   
    454410002        454376880        453972036    455026708     454981150     
  454940685        454902321        454862731        454824251        454786401
       454750472        454715780        454681925        454647256       
454612508        454577594        454543877        454510439        454476706   
    454442278        454410010        454376906        453971939    455026716  
  454981168        454940693        454902347        454862749        454824061
       454786419        454750480        454715798        454681933       
454647272        454612516        454577610        454543885        454510447   
    454476714        454442286        454410028        454376708       
453971764    455026724     454981200        454940701        454902354       
454862756        454824095        454786427        454750498        454715806   
    454681958        454647280        454612524        454577628       
454543893        454510462        454476722        454442294        454410036   
    454376724        453971459    455026732     454981226        454940495     
  454902362        454862772        454824103        454786229        454750506
       454715814        454681966        454647298        454612532       
454577644        454543901        454510470        454476730        454442302   
    454409814        454376732        453970949    455026757     454981036     
  454940503        454902370        454862780        454824111        454786237
       454750308        454715822        454681974        454647082       
454612565        454577669        454543927        454510488        454476748   
    454442310        454409822        454376740        453970709    455026781  
  454981044        454940529        454902388        454862798        454824129
       454786252        454750316        454715848        454681982       
454647090        454612573        454577446        454543935        454510496   
    454476755        454442120        454409830        454376757       
453970428    455026591     454981051        454940545        454902180       
454862806        454824145        454786260        454750324        454715640   
    454681990        454647116        454612581        454577453       
454543943        454510504        454476763        454442138        454409848   
    454376765        453970048    455026625     454981069        454940552     
  454902198        454862608        454824160        454786294        454750332
       454715665        454682006        454647124        454612375       
454577461        454543745        454510314        454476771        454442146   
    454409855        454376773        453970055    455026641     454981101     
  454940560        454902206        454862616        454823964        454786328
       454750357        454715673        454681784        454647132       
454612391        454577479        454543752        454510322        454476565   
    454442153        454409863        454376781        453969024    455026658  
  454981119        454940586        454902214        454862624        454823972
       454786112        454750365        454715681        454681792       
454647140        454612409        454577487        454543760        454510348   
    454476573        454442161        454409871        454376799       
453968711    455026674     454980905        454940594        454902222       
454862632        454823998        454786120        454750373        454715699   
    454681800        454647157        454612417        454577503       
454543778        454510355        454476599        454442179        454409897   
    454376583        453968430    455026484     454980970        454940388     
  454902230        454862640        454824012        454786138        454750381
       454715707        454681818        454647165        454612425       
454577529        454543794        454510363        454476607        454442187   
    454409905        454376591        453966558    455026518     454980988     
  454940404        454902248        454862657        454824038        454786153
       454750191        454715715        454681842        454646969       
454612433        454577537        454543802        454510389        454476615   
    454442195        454409913        454376617        453966343    455026526  
  454980996        454940420        454902255        454862665        454824046
       454786161        454750209        454715723        454681859       
454646977        454612441        454577545        454543810        454510397   
    454476623        454442203        454409699        454376625       
453966236    455026534     454981002        454940438        454902263       
454862681        454823840        454786179        454750217        454715731   
    454681867        454646985        454612458        454577339       
454543836        454510405        454476631        454442211        454409707   
    454376633        453966061    455026542     454980780        454940479     
  454902271        454862491        454823857        454786187        454750225
       454715749        454681875        454646993        454612474       
454577347        454543844        454510207        454476649        454442005   
    454409723        454376641        453965386    455026559     454980806     
  454940487        454902073        454862517        454823865        454786195
       454750233        454715533        454681883        454647009       
454612250        454577354        454543620        454510215        454476656   
    454442013        454409731        454376666        453964561    455026567  
  454980814        454940289        454902081        454862525        454823873
       454786211        454750241        454715541        454681891       
454647017        454612268        454577362        454543646        454510249   
    454476664        454442021        454409749        454376674       
453963142    455026575     454980848        454940297        454902099       
454862541        454823881        454786005        454750258        454715558   
    454681677        454647025        454612284        454577396       
454543679        454510256        454476441        454442047        454409772   
    454376468        453962664    455026369     454980863        454940305     
  454902107        454862558        454823899        454786013        454750266
       454715566        454681693        454647033        454612300       
454577404        454543687        454510264        454476458        454442054   
    454409780        454376476        453961435    455026377     454980897     
  454940313        454902115        454862566        454823907        454786021
       454750274        454715574        454681701        454647041       
454612318        454577420        454543711        454510272        454476466   
    454442062        454409798        454376484        453960700    455026393  
  454980699        454940321        454902123        454862574        454823915
       454786039        454750282        454715582        454681719       
454647058        454612334        454577438        454543729        454510298   
    454476474        454442088        454409806        454376492       
453960569    455026427     454980707        454940354        454902131       
454862368        454823931        454786047        454750290        454715590   
    454681735        454647066        454612342        454577206       
454543737        454510306        454476482        454441890        454409574   
    454376518        453959967    455026435     454980715        454940370     
  454902164        454862392        454823949        454786062        454750084
       454715608        454681768        454646852        454612144       
454577214        454543505        454510082        454476490        454441916   
    454409582        454376526        453958704    455026443     454980731     
  454940164        454901950        454862400        454823741        454786088
       454750092        454715616        454681776        454646860       
454612169        454577222        454543513        454510090        454476508   
    454441932        454409608        454376534        453957730    455026450  
  454980772        454940172        454901968        454862418        454823774
       454786096        454750100        454715624        454681560       
454646878        454612177        454577248        454543539        454510140   
    454476524        454441940        454409616        454376542       
453956906    455026260     454980566        454940180        454901976       
454862426        454823782        454786104        454750118        454715632   
    454681610        454646886        454612201        454577255       
454543547        454510157        454476540        454441957        454409624   
    454376559        453956666   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455026302     454980574        454940206        454901984       
454862251        454823808        454785890        454750126        454715434   
    454681669        454646894        454612235        454577263       
454543554        454510165        454476557        454441973        454409632   
    454376567        453955734    455026310     454980608        454940214     
  454901992        454862293        454823816        454785908        454750134
       454715442        454681446        454646902        454612243       
454577271        454543570        454510181        454476334        454441981   
    454409640        454376344        453955114    455026336     454980616     
  454940222        454902008        454862319        454823832        454785916
       454750142        454715459        454681453        454646910       
454612029        454577289        454543588        454509977        454476342   
    454441999        454409657        454376369        453954075    455026146  
  454980624        454940230        454902016        454862335        454823626
       454785932        454750167        454715467        454681461       
454646928        454612045        454577305        454543380        454509985   
    454476367        454441783        454409665        454376377       
453953614    455026153     454980640        454940248        454902024       
454862343        454823642        454785957        454750175        454715483   
    454681479        454646951        454612052        454577099       
454543398        454509993        454476383        454441791        454409673   
    454376385        453953275    455026161     454980657        454940255     
  454902032        454862350        454823659        454785965        454750183
       454715509        454681511        454646746        454612060       
454577107        454543406        454510009        454476417        454441809   
    454409467        454376401        453952400    455026179     454980483     
  454940263        454901844        454862152        454823667        454785973
       454749995        454715517        454681545        454646753       
454612078        454577115        454543414        454510017        454476425   
    454441817        454409475        454376427        453950768    455026203  
  454980491        454940057        454901851        454862186        454823709
       454785981        454750001        454715335        454681347       
454646761        454612086        454577123        454543430        454510025   
    454476433        454441882        454409483        454376435       
453950586    455026211     454980509        454940073        454901869       
454862194        454823717        454785783        454750019        454715343   
    454681388        454646779        454612094        454577131       
454543448        454510033        454476201        454441676        454409491   
    454376237        453950198    455026039     454980533        454940107     
  454901877        454862202        454823519        454785817        454750027
       454715350        454681396        454646787        454612102       
454577149        454543455        454510041        454476243        454441684   
    454409509        454376245        453949687    455026047     454980541     
  454940115        454901893        454862210        454823527        454785825
       454750035        454715368        454681404        454646795       
454612128        454577164        454543463        454510058        454476250   
    454441692        454409517        454376260        453949729    455026070  
  454980558        454940149        454901901        454862228        454823535
       454785833        454750043        454715376        454681412       
454646803        454611914        454577180        454543471        454510066   
    454476268        454441718        454409525        454376278       
453949471    455026088     454980327        454940156        454901919       
454862236        454823550        454785841        454750050        454715384   
    454681420        454646811        454611922        454577198       
454543489        454510074        454476276        454441734        454409541   
    454376286        453947285    455026096     454980376        454939943     
  454901927        454862244        454823576        454785858        454750068
       454715392        454681438        454646829        454611930       
454576992        454543273        454509878        454476284        454441742   
    454409558        454376294        453945719    455026112     454980384     
  454939976        454901935        454862046        454823584        454785692
       454749862        454715400        454681230        454646837       
454611955        454577008        454543281        454509886        454476292   
    454441759        454409566        454376328        453945735    455026120  
  454980400        454939984        454901737        454862053        454823592
       454785734        454749888        454715418        454681248       
454646845        454611963        454577016        454543299        454509894   
    454476300        454441767        454409335        454376336       
453945420    455025924     454980442        454939992        454901745       
454862061        454823600        454785742        454749896        454715426   
    454681255        454646639        454611971        454577024       
454543307        454509902        454476318        454441775        454409350   
    454376120        453944126    455025973     454980228        454940024     
  454901752        454862079        454823618        454785767        454749904
       454715210        454681263        454646647        454611997       
454577057        454543323        454509910        454476326        454441569   
    454409376        454376138        453943623    455025999     454980236     
  454939869        454901760        454862095        454823402        454785775
       454749912        454715228        454681271        454646654       
454612011        454577065        454543331        454509928        454476102   
    454441577        454409384        454376161        453942997    455026013  
  454980244        454939893        454901778        454862111        454823410
       454785577        454749920        454715236        454681289       
454646662        454611807        454577073        454543349        454509936   
    454476144        454441585        454409392        454376179       
453942443    455026021     454980269        454939919        454901786       
454862129        454823428        454785593        454749938        454715244   
    454681297        454646670        454611815        454576869       
454543356        454509944        454476177        454441593        454409418   
    454376195        453942229    455025825     454980277        454939927     
  454901802        454862137        454823477        454785601        454749946
       454715251        454681305        454646688        454611823       
454576877        454543364        454509951        454476185        454441601   
    454409426        454376203        453941080    455025833     454980285     
  454939935        454901828        454861923        454823485        454785635
       454749953        454715269        454681313        454646696       
454611831        454576901        454543174        454509969        454476193   
    454441619        454409434        454376229        453940942    455025841  
  454980293        454939729        454901638        454861931        454823287
       454785643        454749979        454715277        454681321       
454646712        454611864        454576927        454543182        454509746   
    454476003        454441635        454409442        454376013       
453940736    455025858     454980319        454939745        454901646       
454861949        454823303        454785650        454749755        454715285   
    454681115        454646720        454611872        454576950       
454543190        454509779        454476011        454441643        454409228   
    454376021        453940785    455025882     454980103        454939752     
  454901653        454861956        454823311        454785668        454749771
       454715293        454681123        454646738        454611880       
454576976        454543208        454509795        454476029        454441650   
    454409236        454376039        453940041    455025700     454980152     
  454939760        454901661        454861964        454823329        454785445
       454749789        454715301        454681131        454646514       
454611690        454576752        454543216        454509803        454476037   
    454441668        454409244        454376047        453939357    455025759  
  454980160        454939778        454901703        454862004        454823345
       454785460        454749797        454715319        454681149       
454646522        454611716        454576760        454543224        454509829   
    454476060        454441460        454409251        454376054       
453939324    455025767     454980178        454939786        454901513       
454862012        454823360        454785478        454749805        454715103   
    454681156        454646530        454611724        454576778       
454543232        454509837        454476094        454441486        454409269   
    454376062        453938441    455025775     454980186        454939794     
  454901521        454862020        454823378        454785510        454749813
       454715111        454681164        454646548        454611732       
454576786        454543240        454509639        454475898        454441494   
    454409285        454376088        453501520    455025791     454980194     
  454939802        454901547        454861816        454823386        454785536
       454749839        454715129        454681172        454646555       
454611740        454576794        454543257        454509647        454475914   
    454441502        454409301        454376096        453486219    455025809  
  454979998        454939828        454901562        454861832        454823188
       454785551        454749847        454715137        454681198       
454646563        454611765        454576802        454543265        454509654   
    454475922        454441510        454409319        454376104       
453485708    455025593     454980012        454939620        454901570       
454861840        454823204        454785346        454749649        454715152   
    454681206        454646589        454611799        454576828       
454543067        454509662        454475948        454441528        454409111   
    454376112        453480857    455025619     454980061        454939638     
  454901588        454861881        454823220        454785353        454749656
       454715178        454681214        454646597        454611583       
454576836        454543083        454509670        454475963        454441536   
    454409137        454375908        453479446    455025627     454980079     
  454939653        454901604        454861899        454823238        454785361
       454749664        454715186        454681008        454646605       
454611591        454576851        454543091        454509688        454475989   
    454441544        454409152        454375924        453469512    455025635  
  454980095        454939679        454901612        454861915        454823246
       454785379        454749672        454715194        454681016       
454646613        454611609        454576646        454543109        454509696   
    454475997        454441346        454409160        454375932       
453464125    455025668     454979881        454939687        454901414       
454861709        454823253        454785395        454749698        454715202   
    454681024        454646621        454611617        454576661       
454543117        454509704        454475773        454441379        454409178   
    454375940        453452211    455025676     454979923        454939695     
  454901422        454861725        454823261        454785411        454749706
       454714999        454681032        454646407        454611633       
454576679        454543125        454509712        454475823        454441387   
    454409186        454375957        453449720    455025486     454979931     
  454939711        454901448        454861733        454823063        454785437
       454749714        454715004        454681040        454646415       
454611641        454576687        454543133        454509720        454475849   
    454441403        454409194        454375965        453445454    455025502  
  454979972        454939505        454901455        454861741        454823071
       454785221        454749722        454715012        454681057       
454646423        454611658        454576703        454543141        454509738   
    454475856        454441411        454409202        454375973       
453439341    455025528     454979980        454939513        454901463       
454861758        454823089        454785239        454749730        454715020   
    454681065        454646431        454611492        454576711       
454543166        454509563        454475864        454441429        454408998   
    454375981        453412215    455025569     454979774        454939521     
  454901471        454861782        454823097        454785247        454749748
       454715038        454681073        454646449        454611500       
454576729        454542960        454509571        454475872        454441437   
    454409004        454376005        453389082    455025577     454979782     
  454939547        454901489        454861790        454823113        454785262
       454749540        454715046        454681081        454646464       
454611518        454576737        454542978        454509589        454475880   
    454441445        454409012        454375791        453384703    455025585  
  454979808        454939562        454901497        454861808        454823121
       454785270        454749557        454715079        454681099       
454646498        454611534        454576745        454542986        454509597   
    454475666        454441247        454409020        454375809       
453376501    455025411     454979816        454939588        454901505       
454861592        454823139        454785288        454749565        454715087   
    454681107        454646282        454611542        454576539       
454543000        454509613        454475682        454441254        454409038   
    454375817        453366221    455025429     454979857        454939596     
  454901299        454861600        454823147        454785304        454749573
       454715095        454680893        454646290        454611567       
454576547        454543034        454509423        454475690        454441262   
    454409046        454375833        453363012    455025437     454979865     
  454939380        454901315        454861618        454822974        454785312
       454749581        454714908        454680927        454646308       
454611369        454576554        454543042        454509456        454475716   
    454441288        454409053        454375841        453360141    455025445  
  454979873        454939406        454901323        454861634        454822982
       454785320        454749615        454714916        454680935       
454646316        454611377        454576562        454543059        454509472   
    454475724        454441296        454409061        454375858       
453358244    455025460     454979667        454939414        454901331       
454861642        454822990        454785098        454749623        454714924   
    454680943        454646324        454611443        454576570       
454542846        454509480        454475740        454441304        454409079   
    454375866        453357980    455025478     454979675        454939422     
  454901349        454861659        454823014        454785106        454749631
       454714932        454680950        454646332        454611450       
454576588        454542853        454509498        454475765        454441312   
    454408881        454375882        453081721    455025312     454979691     
  454939430        454901364        454861667        454823022        454785114
       454749425        454714957        454680976        454646340       
454611252        454576596        454542861        454509514        454475559   
    454441122        454408899        454375890        453060956    455025320  
  454979709        454939448        454901372        454861691        454823030
       454785122        454749441        454714965        454680984       
454646357        454611278        454576604        454542879        454509316   
    454475567        454441130        454408907        454375676       
453046849    455025346     454979717        454939471        454901380       
454861485        454823048        454785130        454749458        454714981   
    454680992        454646365        454611294        454576612       
454542895        454509324        454475583        454441155        454408923   
    454375684        453012056    455025361     454979741        454939489     
  454901398        454861501        454823055        454785148        454749466
       454714775        454680794        454646381        454611302       
454576620        454542911        454509332        454475591        454441163   
    454408949        454375700        452993694    455025148     454979550     
  454939281        454901208        454861519        454822834        454785155
       454749474        454714817        454680802        454646175       
454611310        454576448        454542929        454509357        454475609   
    454441171        454408956        454375726        452941586    455025155  
  454979576        454939299        454901224        454861535        454822842
       454785163        454749490        454714825        454680836       
454646183        454611336        454576455        454542937        454509365   
    454475633        454441189        454408964        454375734       
452901846    455025163     454979584        454939307        454901240       
454861394        454822859        454785197        454749508        454714858   
    454680844        454646191        454611344        454576471       
454542945        454509381        454475641        454441197        454408972   
    454375742        452885262    455025197     454979600        454939315     
  454901265        454861410        454822867        454784984        454749318
       454714866        454680851        454646209        454611146       
454576489        454542739        454509399        454475443        454441205   
    454408766        454375759        452882350    455025205     454979618     
  454939323        454901273        454861428        454822875        454785007
       454749326        454714874        454680687        454646225       
454611161        454576513        454542747        454509407        454475450   
    454441213        454408774        454375775        452878986    455025213  
  454979626        454939331        454901091        454861436        454822883
       454785049        454749334        454714668        454680703       
454646233        454611179        454576521        454542754        454509415   
    454475476        454441221        454408782        454375551       
452870686    455025221     454979634        454939349        454901109       
454861444        454822891        454785056        454749359        454714676   
    454680711        454646241        454611187        454576315       
454542770        454509209        454475484        454441007        454408790   
    454375569        452866932    455025239     454979642        454939364     
  454901117        454861451        454822917        454785072        454749375
       454714692        454680737        454646258        454611195       
454576331        454542788        454509217        454475526        454441015   
    454408808        454375577        452853476    455025056     454979436     
  454939372        454901125        454861261        454822933        454785080
       454749383        454714700        454680745        454646266       
454611203        454576356        454542796        454509241        454475534   
    454441023        454408824        454375601        452836182    455025098  
  454979444        454939166        454901158        454861295        454822719
       454784869        454749391        454714718        454680752       
454646274        454611211        454576380        454542812        454509258   
    454475351        454441049        454408832        454375619       
452834351    455025130     454979477        454939174        454901174       
454861303        454822735        454784893        454749417        454714742   
    454680760        454646076        454611229        454576398       
454542838        454509266        454475369        454441064        454408857   
    454375627        452825060    455024927     454979527        454939208     
  454900986        454861311        454822743        454784901        454749201
       454714759        454680588        454646092        454611237       
454576406        454542630        454509282        454475377        454441098   
    454408873        454375635        452808660    455024976     454979337     
  454939216        454901018        454861329        454822750        454784919
       454749219        454714767        454680596        454646118       
454611245        454576414        454542655        454509100        454475393   
    454441106        454408659        454375643        452805336    455024984  
  454979345        454939224        454901026        454861352        454822768
       454784927        454749227        454714551        454680638       
454646134        454611039        454576216        454542663        454509118   
    454475419        454441114        454408667        454375650       
452804305    455024992     454979352        454939232        454901034       
454861360        454822776        454784935        454749235        454714569   
    454680646        454646167        454611047        454576224       
454542671        454509126        454475435        454440892        454408675   
    454375445        452804123    455024851     454979360        454939257     
  454901059        454861154        454822784        454784943        454749243
       454714593        454680653        454645953        454611054       
454576232        454542689        454509134        454475229        454440918   
    454408709        454375452        452795255    455024901     454979410     
  454939265        454901067        454861188        454822792        454784950
       454749250        454714601        454680661        454645961       
454611062        454576240        454542713        454509142        454475237   
    454440926        454408717        454375460        452774938    455024919  
  454979220        454939059        454900861        454861204        454822818
       454784752        454749268        454714619        454680679       
454645979        454611088        454576257        454542721        454509167   
    454475245        454440934        454408725        454375478       
452765969    455024695     454979246        454939067        454900887       
454861246        454822602        454784802        454749300        454714627   
    454680471        454645987        454611096        454576265       
454542531        454509175        454475294        454440959        454408733   
    454375486        452742349   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455024711     454979253        454939083        454900895       
454861048        454822610        454784810        454749102        454714635   
    454680489        454645995        454611104        454576273       
454542549        454509183        454475302        454440967        454408741   
    454375494        452735764    455024737     454979261        454939091     
  454900911        454861055        454822636        454784828        454749110
       454714643        454680513        454646001        454611112       
454576281        454542556        454509191        454475328        454440975   
    454408758        454375510        452730716    455024786     454979287     
  454939109        454900929        454861063        454822644        454784836
       454749128        454714445        454680539        454646019       
454611120        454576299        454542564        454508995        454475146   
    454440991        454408527        454375528        452725450    455024794  
  454979295        454939117        454900952        454861071        454822651
       454784851        454749136        454714478        454680570       
454646027        454610932        454576166        454542572        454509001   
    454475161        454440785        454408543        454375536       
452722861    455024588     454979311        454939125        454900747       
454861089        454822669        454784638        454749144        454714494   
    454680364        454646035        454610940        454576174       
454542580        454509027        454475179        454440793        454408550   
    454375544        452716699    455024604     454979105        454939141     
  454900762        454861097        454822685        454784646        454749151
       454714510        454680372        454646043        454610965       
454576182        454542598        454509035        454475195        454440801   
    454408568        454375338        452716053    455024612     454979113     
  454939158        454900788        454861105        454822701        454784661
       454749169        454714528        454680380        454646050       
454610981        454576190        454542606        454509050        454475203   
    454440819        454408592        454375346        452712466    455024679  
  454979147        454938945        454900820        454861139        454822495
       454784679        454749177        454714536        454680398       
454645862        454610999        454576208        454542614        454509068   
    454475211        454440827        454408600        454375353       
452331572    455024687     454979154        454938952        454900648       
454860933        454822503        454784687        454749193        454714338   
    454680406        454645870        454611013        454576018       
454542622        454509084        454475021        454440843        454408618   
    454375361        452052103    455024513     454979162        454938960     
  454900663        454860958        454822511        454784695        454748997
       454714346        454680414        454645896        454611021       
454576034        454542416        454508896        454475039        454440868   
    454408634        454375387        452050404    455024539     454979170     
  454938978        454900697        454860974        454822529        454784703
       454749029        454714353        454680422        454645904       
454610817        454576042        454542424        454508904        454475047   
    454440678        454408642        454375395        452013931    455024547  
  454979188        454938986        454900705        454860982        454822545
       454784711        454749037        454714361        454680430       
454645912        454610825        454576059        454542440        454508912   
    454475054        454440686        454408428        454375437       
451969067    455024570     454979204        454938994        454900713       
454861022        454822560        454784729        454749045        454714379   
    454680455        454645920        454610833        454576075       
454542457        454508920        454475070        454440702        454408451   
    454375221        451528343    455024364     454978990        454939018     
  454900721        454861030        454822578        454784737        454749060
       454714387        454680463        454645938        454610858       
454576083        454542473        454508938        454475096        454440710   
    454408477        454375239        449205376    455024380     454979006     
  454939034        454900739        454860818        454822594        454784521
       454749086        454714395        454680257        454645748       
454610866        454575903        454542481        454508946        454475104   
    454440728        454408493        454375247        449145192    455024406  
  454979022        454939042        454900531        454860826        454822396
       454784554        454749094        454714411        454680265       
454645789        454610874        454575911        454542499        454508953   
    454474891        454440744        454408303        454375254       
443864699    455024414     454979030        454938838        454900598       
454860859        454822404        454784562        454748880        454714429   
    454680273        454645797        454610882        454575929       
454542507        454508961        454474909        454440751        454408311   
    454375270        443456983    455024240     454979055        454938846     
  454900606        454860867        454822420        454784570        454748898
       454714213        454680281        454645813        454610890       
454575960        454542515        454508979        454474917        454440769   
    454408329        454375288        443453832    455024265     454979063     
  454938853        454900614        454860875        454822461        454784588
       454748906        454714221        454680299        454645821       
454610916        454575978        454542309        454508763        454474933   
    454440777        454408337        454375296        443452214    455024299  
  454979089        454938861        454900622        454860891        454822487
       454784596        454748914        454714247        454680315       
454645615        454610734        454575986        454542317        454508771   
    454474941        454440561        454408352        454375304       
443451703    455024307     454979097        454938879        454900432       
454860909        454822271        454784612        454748922        454714254   
    454680323        454645631        454610742        454575994       
454542341        454508813        454474958        454440587        454408360   
    454375312        443449434    455024315     454978891        454938895     
  454900457        454860917        454822289        454784414        454748930
       454714262        454680331        454645649        454610759       
454575796        454542358        454508821        454474966        454440595   
    454408378        454375320        443449095    455024323     454978917     
  454938903        454900465        454860701        454822297        454784422
       454748955        454714270        454680356        454645664       
454610775        454575804        454542366        454508847        454474974   
    454440603        454408394        454375122        443448451    455024331  
  454978933        454938929        454900507        454860719        454822305
       454784430        454748963        454714288        454680141       
454645680        454610783        454575820        454542374        454508862   
    454474784        454440611        454408402        454375148       
443447925    455024349     454978941        454938937        454900291       
454860735        454822313        454784448        454748971        454714296   
    454680158        454645698        454610791        454575838       
454542382        454508664        454474800        454440629        454408196   
    454375171        443446737    455024141     454978958        454938721     
  454900317        454860743        454822321        454784455        454748773
       454714304        454680174        454645706        454610809       
454575846        454542390        454508672        454474818        454440645   
    454408204        454375189        443445754    455024166     454978966     
  454938762        454900325        454860768        454822339        454784463
       454748799        454714312        454680182        454645714       
454610593        454575853        454542408        454508698        454474834   
    454440652        454408220        454375197        443443254    455024174  
  454978974        454938770        454900341        454860784        454822347
       454784471        454748807        454714114        454680190       
454645508        454610627        454575861        454542192        454508706   
    454474842        454440660        454408238        454375205       
443442868    455024182     454978982        454938796        454900358       
454860800        454822362        454784489        454748815        454714130   
    454680208        454645516        454610643        454575879       
454542200        454508714        454474859        454440447        454408261   
    454375213        443440391    455024208     454978784        454938812     
  454900366        454860594        454822370        454784497        454748823
       454714148        454680216        454645532        454610650       
454575887        454542218        454508722        454474867        454440462   
    454408279        454375007        443438320    455024224     454978792     
  454938820        454900374        454860602        454822156        454784505
       454748831        454714155        454680240        454645565       
454610668        454575895        454542226        454508730        454474883   
    454440470        454408287        454375015        443438148    455024034  
  454978818        454938614        454900390        454860628        454822164
       454784307        454748849        454714163        454680034       
454645573        454610684        454575689        454542234        454508755   
    454474677        454440488        454408295        454375023       
443437397    455024067     454978826        454938630        454900184       
454860636        454822180        454784315        454748856        454714189   
    454680059        454645581        454610478        454575697       
454542242        454508557        454474693        454440496        454408089   
    454375049        443437173    455024083     454978834        454938655     
  454900192        454860644        454822198        454784323        454748872
       454714197        454680067        454645599        454610502       
454575705        454542259        454508573        454474701        454440504   
    454408105        454375056        443436894    455024125     454978842     
  454938663        454900218        454860669        454822230        454784331
       454748666        454714205        454680075        454645607       
454610544        454575713        454542267        454508581        454474719   
    454440512        454408113        454375064        443436357    455023937  
  454978867        454938671        454900226        454860677        454822248
       454784349        454748674        454713991        454680091       
454645409        454610551        454575721        454542275        454508599   
    454474727        454440520        454408121        454375072       
443435862    455023945     454978875        454938697        454900234       
454860685        454822255        454784398        454748682        454714007   
    454680109        454645417        454610569        454575739       
454542283        454508615        454474735        454440538        454408139   
    454375080        443436076    455023952     454978677        454938705     
  454900259        454860693        454822040        454784406        454748716
       454714015        454680117        454645425        454610585       
454575762        454542291        454508623        454474750        454440546   
    454408147        454375098        443435409    455023960     454978685     
  454938713        454900283        454860487        454822057        454784208
       454748724        454714031        454680125        454645433       
454610361        454575770        454542085        454508631        454474768   
    454440553        454408154        454374893        443435441    455023986  
  454978693        454938523        454900077        454860495        454822065
       454784216        454748732        454714049        454680133       
454645441        454610387        454575788        454542093        454508649   
    454474560        454440330        454408170        454374919       
443435482    455023994     454978701        454938531        454900085       
454860529        454822073        454784224        454748757        454714056   
    454679911        454645458        454610395        454575580       
454542101        454508656        454474578        454440348        454408188   
    454374927        443435037    455024018     454978719        454938549     
  454900093        454860560        454822081        454784232        454748765
       454714072        454679952        454645466        454610403       
454575598        454542119        454508474        454474610        454440389   
    454407974        454374935        443435169    455023812     454978735     
  454938564        454900101        454860370        454822099        454784240
       454748567        454714080        454679960        454645482       
454610411        454575606        454542127        454508482        454474628   
    454440397        454407982        454374943        443435292    455023820  
  454978743        454938598        454900119        454860388        454822107
       454784273        454748575        454714098        454679978       
454645490        454610429        454575614        454542168        454508490   
    454474636        454440405        454407990        454374950       
443434709    455023846     454978750        454938606        454900127       
454860396        454822115        454784281        454748583        454714106   
    454680026        454645292        454610437        454575622       
454542184        454508508        454474651        454440413        454408006   
    454374968        443434725    455023861     454978552        454938374     
  454900135        454860404        454822123        454784299        454748591
       454713900        454679804        454645300        454610445       
454575648        454541970        454508516        454474669        454440421   
    454408014        454374976        443434253    455023879     454978586     
  454938416        454900143        454860420        454822149        454784083
       454748609        454713918        454679812        454645326       
454610452        454575655        454541988        454508524        454474446   
    454440439        454408022        454374984        443434378    455023895  
  454978594        454938432        454900176        454860438        454821943
       454784117        454748617        454713926        454679820       
454645342        454610247        454575671        454542028        454508334   
    454474453        454440231        454408030        454374992       
443434121    455023713     454978602        454938440        454899964       
454860446        454821950        454784125        454748641        454713942   
    454679838        454645359        454610262        454575473       
454542036        454508342        454474461        454440249        454408063   
    454374786        443432968    455023739     454978628        454938465     
  454899980        454860461        454821968        454784133        454748443
       454713959        454679846        454645367        454610270       
454575507        454542044        454508359        454474487        454440256   
    454408071        454374802        443433149    455023747     454978636     
  454938473        454899998        454860479        454821976        454784141
       454748450        454713967        454679853        454645375       
454610288        454575515        454542069        454508375        454474503   
    454440264        454407867        454374828        443432281    455023762  
  454978446        454938275        454900002        454860263        454821992
       454784166        454748468        454713975        454679861       
454645383        454610296        454575523        454542077        454508383   
    454474511        454440272        454407875        454374836       
443431820    455023796     454978453        454938283        454900028       
454860271        454822008        454784174        454748476        454713777   
    454679879        454645391        454610304        454575531       
454541855        454508391        454474529        454440280        454407891   
    454374844        443431259    455023580     454978479        454938291     
  454900036        454860339        454822016        454784182        454748484
       454713785        454679887        454645201        454610312       
454575549        454541863        454508409        454474537        454440298   
    454407909        454374851        443431184    455023606     454978487     
  454938358        454900044        454860347        454822024        454783960
       454748500        454713793        454679903        454645219       
454610320        454575564        454541871        454508425        454474545   
    454440306        454407933        454374869        443430376    455023622  
  454978503        454938184        454900051        454860362        454822032
       454783978        454748518        454713801        454679697       
454645227        454610338        454575374        454541889        454508227   
    454474552        454440116        454407941        454374877       
443429287    455023630     454978529        454938192        454899857       
454860149        454821877        454783994        454748542        454713819   
    454679705        454645235        454610346        454575408       
454541905        454508243        454474339        454440124        454407958   
    454374885        443429162    455023648     454978537        454938218     
  454899873        454860156        454821885        454784000        454748336
       454713827        454679721        454645243        454610130       
454575416        454541913        454508250        454474347        454440140   
    454407966        454374687        443428479    455023655     454978347     
  454938226        454899881        454860172        454821901        454784018
       454748344        454713835        454679739        454645268       
454610148        454575424        454541939        454508268        454474362   
    454440157        454407743        454374695        443427836    455023663  
  454978354        454938234        454899899        454860206        454821935
       454784034        454748351        454713850        454679747       
454645284        454610155        454575432        454541947        454508276   
    454474370        454440165        454407750        454374703       
443426499    455023465     454978362        454938242        454899907       
454860214        454821737        454784042        454748377        454713868   
    454679762        454645060        454610171        454575440       
454541954        454508284        454474388        454440173        454407768   
    454374711        443425954    455023473     454978388        454938051     
  454899923        454860248        454821778        454784067        454748385
       454713660        454679770        454645078        454610189       
454575457        454541756        454508300        454474404        454440181   
    454407776        454374729        443424155    455023481     454978396     
  454938069        454899931        454860032        454821786        454784075
       454748401        454713686        454679788        454645086       
454610197        454575465        454541764        454508326        454474412   
    454440199        454407784        454374745        443423785    455023499  
  454978404        454938077        454899949        454860040        454821794
       454783853        454748419        454713694        454679796       
454645102        454610205        454575242        454541772        454508110   
    454474222        454440207        454407800        454374752       
443420799    455023507     454978412        454938093        454899741       
454860065        454821828        454783861        454748435        454713702   
    454679598        454645128        454610213        454575259       
454541798        454508144        454474230        454440215        454407818   
    454374760        443419882    455023523     454978420        454938101     
  454899758        454860073        454821620        454783879        454748245
       454713710        454679614        454645136        454610221       
454575267        454541806        454508151        454474255        454440009   
    454407834        454374778        443420088    455023564     454978438     
  454937939        454899766        454860081        454821638        454783887
       454748260        454713728        454679622        454645144       
454610239        454575283        454541814        454508169        454474263   
    454440025        454407859        454374570        443419122    455023572  
  454978222        454937954        454899774        454860107        454821646
       454783895        454748278        454713736        454679630       
454645169        454610023        454575291        454541822        454508177   
    454474271        454440033        454407636        454374588       
443418819    455023358     454978230        454937962        454899782       
454860115        454821653        454783911        454748294        454713744   
    454679648        454644949        454610031        454575317       
454541830        454508193        454474289        454440041        454407644   
    454374596        443417928    455023366     454978248        454937996     
  454899790        454860131        454821679        454783937        454748302
       454713769        454679655        454644956        454610049       
454575333        454541848        454508201        454474297        454440058   
    454407651        454374604        443418017    455023382     454978255     
  454938002        454899816        454859943        454821687        454783945
       454748310        454713561        454679663        454644964       
454610056        454575135        454541632        454508219        454474305   
    454440066        454407669        454374612        443417662    455023390  
  454978263        454938028        454899824        454859950        454821695
       454783952        454748112        454713579        454679481       
454644972        454610064        454575150        454541640        454508003   
    454474313        454440074        454407677        454374646       
443417118    455023424     454978271        454937822        454899832       
454859968        454821703        454783754        454748138        454713587   
    454679515        454645003        454610072        454575168       
454541657        454508029        454474321        454440090        454407693   
    454374653        443417258   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455023432     454978289        454937830        454899840       
454859984        454821505        454783770        454748146        454713595   
    454679523        454645011        454610080        454575176       
454541673        454508037        454474115        454440108        454407701   
    454374661        443414818    455023457     454978297        454937855     
  454899634        454859992        454821513        454783788        454748153
       454713603        454679531        454645029        454610098       
454575184        454541699        454508045        454474123        454439886   
    454407719        454374455        443413224    455023242     454978115     
  454937863        454899642        454860008        454821521        454783804
       454748161        454713611        454679572        454645037       
454610106        454575226        454541707        454508052        454474149   
    454439894        454407727        454374471        443413349    455023259  
  454978149        454937897        454899659        454860016        454821539
       454783812        454748179        454713629        454679580       
454645052        454610114        454575234        454541715        454508060   
    454474156        454439902        454407529        454374489       
443412689    455023267     454978156        454937921        454899675       
454860024        454821547        454783846        454748187        454713637   
    454679382        454644832        454610122        454575002       
454541723        454508078        454474164        454439910        454407537   
    454374497        443413000    455023283     454978164        454937731     
  454899691        454859810        454821554        454783630        454748195
       454713652        454679390        454644840        454609918       
454575069        454541525        454508086        454474172        454439928   
    454407545        454374505        443412366    455023291     454978172     
  454937749        454899717        454859836        454821562        454783648
       454748203        454713454        454679408        454644857       
454609926        454575077        454541558        454508094        454474180   
    454439936        454407552        454374513        443412382    455023309  
  454978180        454937756        454899725        454859844        454821570
       454783663        454748039        454713470        454679416       
454644881        454609934        454575085        454541566        454508102   
    454474214        454439944        454407560        454374521       
443410667    455023325     454978198        454937772        454899733       
454859869        454821588        454783689        454748047        454713496   
    454679424        454644899        454609942        454575093       
454541574        454507898        454474008        454439951        454407578   
    454374547        443409149    455023341     454978206        454937806     
  454899527        454859703        454821604        454783705        454748054
       454713504        454679432        454644717        454609959       
454575101        454541590        454507906        454474016        454439985   
    454407586        454374554        443409248    455023143     454978008     
  454937608        454899535        454859711        454821398        454783713
       454748088        454713512        454679457        454644758       
454609967        454574898        454541616        454507914        454474032   
    454439993        454407594        454374331        443408786    455023226  
  454978016        454937624        454899550        454859729        454821414
       454783721        454747908        454713538        454679465       
454644766        454609983        454574914        454541624        454507922   
    454474040        454439779        454407602        454374349       
443408372    455023234     454978040        454937632        454899568       
454859737        454821422        454783523        454747916        454713330   
    454679473        454644782        454609991        454574922       
454541426        454507930        454474073        454439787        454407628   
    454374356        443406483    455023010     454978057        454937665     
  454899576        454859778        454821430        454783549        454747924
       454713363        454679275        454644790        454610007       
454574930        454541434        454507955        454474081        454439795   
    454407404        454374372        443405576    455023028     454978065     
  454937681        454899584        454859794        454821448        454783572
       454747932        454713371        454679283        454644592       
454610015        454574948        454541442        454507963        454474099   
    454439811        454407438        454374398        443403035    455023036  
  454978073        454937699        454899592        454859802        454821463
       454783580        454747940        454713389        454679291       
454644600        454609801        454574955        454541459        454507989   
    454473885        454439829        454407453        454374406       
443401385    455023044     454978081        454937491        454899600       
454859604        454821471        454783606        454747965        454713405   
    454679341        454644618        454609827        454574971       
454541467        454507997        454473893        454439837        454407461   
    454374414        443401591    455023069     454978099        454937509     
  454899618        454859638        454821489        454783614        454747973
       454713413        454679358        454644626        454609835       
454574997        454541475        454507799        454473919        454439860   
    454407479        454374422        443400213    455023077     454977893     
  454937517        454899626        454859653        454821497        454783416
       454747981        454713439        454679366        454644642       
454609850        454574781        454541483        454507807        454473927   
    454439662        454407487        454374430        443397963    455023085  
  454977901        454937533        454899410        454859661        454821281
       454783424        454747999        454713223        454679168       
454644659        454609868        454574799        454541491        454507815   
    454473943        454439670        454407503        454374448       
453938078    455023119     454977919        454937558        454899436       
454859679        454821323        454783440        454748005        454713231   
    454679176        454644667        454609876        454574815       
454541509        454507831        454473950        454439688        454407511   
    454374224        453937849    455022913     454977927        454937566     
  454899444        454859687        454821349        454783457        454747775
       454713249        454679192        454644691        454609884       
454574823        454541517        454507849        454473968        454439696   
    454407289        454374232        453937476    455022921     454977950     
  454937574        454899451        454859497        454821356        454783465
       454747791        454713264        454679200        454644485       
454609892        454574831        454541301        454507856        454473976   
    454439704        454407297        454374257        453936601    455022947  
  454977976        454937582        454899469        454859513        454821372
       454783481        454747809        454713272        454679218       
454644493        454609900        454574849        454541319        454507872   
    454473984        454439712        454407321        454374265       
453936213    455022970     454977984        454937392        454899477       
454859521        454821380        454783507        454747817        454713280   
    454679226        454644519        454609694        454574880       
454541335        454507880        454473760        454439738        454407339   
    454374273        453936114    455022806     454977992        454937418     
  454899485        454859539        454821174        454783291        454747841
       454713298        454679234        454644535        454609710       
454574666        454541350        454507674        454473778        454439746   
    454407347        454374281        453936122    455022814     454977794     
  454937426        454899501        454859547        454821182        454783309
       454747858        454713306        454679242        454644543       
454609736        454574674        454541368        454507682        454473794   
    454439753        454407354        454374299        453935942    455022822  
  454977810        454937459        454899519        454859562        454821190
       454783325        454747882        454713314        454679259       
454644568        454609744        454574682        454541376        454507690   
    454473810        454439548        454407362        454374307       
453935611    455022848     454977828        454937467        454899303       
454859570        454821224        454783333        454747676        454713116   
    454679044        454644576        454609751        454574708       
454541384        454507708        454473844        454439555        454407370   
    454374315        453934887    455022889     454977836        454937475     
  454899329        454859588        454821240        454783358        454747684
       454713124        454679051        454644584        454609769       
454574716        454541202        454507716        454473851        454439563   
    454407388        454374323        453934945    455022897     454977844     
  454937483        454899337        454859372        454821273        454783374
       454747718        454713132        454679069        454644378       
454609777        454574724        454541210        454507724        454473869   
    454439571        454407396        454374109        453933244    455022699  
  454977851        454937319        454899360        454859406        454821075
       454783382        454747734        454713140        454679077       
454644394        454609785        454574732        454541228        454507732   
    454473653        454439613        454407164        454374125       
453931735    455022715     454977869        454937327        454899378       
454859414        454821091        454783390        454747742        454713157   
    454679085        454644402        454609793        454574757       
454541244        454507740        454473661        454439621        454407172   
    454374141        453931594    455022723     454977877        454937335     
  454899394        454859422        454821117        454783408        454747759
       454713165        454679093        454644410        454609595       
454574765        454541251        454507757        454473679        454439654   
    454407180        454374166        453930349    455022731     454977885     
  454937343        454899188        454859430        454821125        454783192
       454747767        454713173        454679101        454644428       
454609603        454574567        454541269        454507765        454473687   
    454439423        454407198        454374174        453929564    455022764  
  454977679        454937350        454899196        454859455        454821133
       454783200        454747569        454713181        454679119       
454644444        454609629        454574575        454541277        454507773   
    454473711        454439449        454407214        454374182       
453928087    455022772     454977711        454937368        454899212       
454859463        454821158        454783218        454747577        454713207   
    454679127        454644261        454609645        454574583       
454541285        454507567        454473737        454439456        454407222   
    454374190        453927469    455022590     454977737        454937160     
  454899220        454859471        454821166        454783242        454747619
       454713009        454679135        454644279        454609652       
454574591        454541293        454507575        454473745        454439464   
    454407255        454373994        453926859    455022616     454977745     
  454937178        454899238        454859273        454820945        454783259
       454747627        454713025        454679143        454644337       
454609678        454574609        454541111        454507583        454473752   
    454439472        454407263        454374000        453923815    455022632  
  454977752        454937186        454899246        454859281        454820960
       454783267        454747635        454713033        454678921       
454644345        454609504        454574617        454541129        454507591   
    454473547        454439480        454407271        454374018       
453923559    455022640     454977760        454937194        454899253       
454859299        454820978        454783275        454747643        454713041   
    454678939        454644352        454609512        454574633       
454541137        454507609        454473554        454439514        454407057   
    454374026        453921355    455022459     454977778        454937202     
  454899261        454859307        454820994        454783283        454747650
       454713058        454678954        454644360        454609520       
454574641        454541145        454507617        454473562        454439522   
    454407073        454374034        453916645    455022467     454977570     
  454937244        454899295        454859315        454821000        454783077
       454747452        454713066        454678962        454644170       
454609538        454574468        454541152        454507625        454473596   
    454439530        454407081        454374059        453914699    455022509  
  454977588        454937251        454899071        454859323        454821018
       454783085        454747460        454713074        454678970       
454644188        454609553        454574484        454541160        454507641   
    454473604        454439316        454407099        454374075       
453913618    455022525     454977604        454937269        454899089       
454859356        454821042        454783093        454747478        454713082   
    454679002        454644196        454609561        454574492       
454541178        454507658        454473612        454439324        454407115   
    454374083        453913089    455022533     454977620        454937053     
  454899097        454859364        454820838        454783119        454747502
       454713108        454679010        454644212        454609579       
454574500        454541186        454507666        454473620        454439332   
    454407131        454374091        453911083    455022335     454977463     
  454937095        454899105        454859166        454820853        454783127
       454747510        454712894        454679028        454644220       
454609389        454574542        454541194        454507435        454473638   
    454439340        454407149        454373895        453909855    455022400  
  454977471        454937111        454899113        454859182        454820861
       454783135        454747536        454712902        454678814       
454644238        454609397        454574559        454540980        454507450   
    454473448        454439373        454407156        454373903       
453909715    455022418     454977489        454937129        454899121       
454859208        454820887        454783143        454747544        454712910   
    454678822        454644246        454609405        454574351       
454540998        454507468        454473455        454439381        454406950   
    454373911        453908543    455022426     454977505        454937152     
  454899139        454859216        454820895        454783150        454747338
       454712928        454678848        454644253        454609413       
454574369        454541004        454507484        454473463        454439399   
    454406984        454373929        453908162    455022228     454977513     
  454936931        454899154        454859224        454820903        454783168
       454747346        454712936        454678863        454644048       
454609421        454574377        454541012        454507492        454473471   
    454439407        454406992        454373937        453908196    455022244  
  454977521        454936972        454898958        454859240        454820929
       454783176        454747353        454712944        454678871       
454644055        454609447        454574385        454541020        454507500   
    454473489        454439415        454407008        454373952       
453908022    455022251     454977554        454936980        454898966       
454859257        454820937        454782962        454747361        454712969   
    454678889        454644071        454609454        454574401       
454541038        454507518        454473497        454439217        454407016   
    454373960        453905705    455022293     454977356        454936998     
  454898982        454859042        454820739        454782970        454747379
       454712977        454678897        454644089        454609462       
454574419        454541046        454507526        454473505        454439225   
    454407024        454373978        453904617    455022301     454977364     
  454937004        454899006        454859059        454820754        454782988
       454747395        454712993        454678905        454644097       
454609470        454574427        454541053        454507534        454473513   
    454439233        454407032        454373986        453900318    455022319  
  454977372        454937020        454899014        454859067        454820788
       454782996        454747403        454712779        454678913       
454644105        454609272        454574435        454541061        454507328   
    454473521        454439241        454407040        454373770       
453899528    455022327     454977380        454937038        454899048       
454859075        454820796        454783002        454747411        454712787   
    454678707        454644113        454609280        454574245       
454541079        454507336        454473315        454439258        454406836   
    454373788        453898736    455022111     454977398        454936816     
  454899055        454859083        454820820        454783010        454747437
       454712795        454678723        454644139        454609298       
454574260        454540873        454507344        454473323        454439266   
    454406844        454373796        453898595    455022129     454977406     
  454936865        454899063        454859133        454820614        454783028
       454747239        454712803        454678731        454644147       
454609314        454574278        454540899        454507351        454473349   
    454439274        454406851        454373812        453898140    455022137  
  454977414        454936873        454898842        454859141        454820648
       454783036        454747247        454712811        454678749       
454643958        454609322        454574286        454540907        454507369   
    454473356        454439282        454406869        454373820       
453897456    455022160     454977422        454936881        454898867       
454858945        454820655        454783044        454747262        454712829   
    454678756        454643966        454609330        454574302       
454540915        454507377        454473364        454439290        454406893   
    454373846        453897118    455022186     454977240        454936899     
  454898891        454858952        454820663        454782855        454747288
       454712837        454678764        454643974        454609348       
454574310        454540923        454507385        454473372        454439092   
    454406901        454373853        453895732    455022038     454977257     
  454936923        454898909        454858960        454820671        454782871
       454747304        454712845        454678772        454643982       
454609355        454574328        454540949        454507401        454473398   
    454439100        454406919        454373861        453895450    455022046  
  454977281        454936717        454898933        454858978        454820705
       454782897        454747114        454712852        454678780       
454643990        454609363        454574344        454540956        454507419   
    454473406        454439118        454406927        454373879       
453895278    455022087     454977299        454936725        454898735       
454858986        454820713        454782905        454747122        454712860   
    454678798        454644006        454609371        454574138       
454540964        454507427        454473422        454439126        454406935   
    454373663        453894693    455021915     454977307        454936741     
  454898743        454858994        454820523        454782921        454747130
       454712878        454678590        454644014        454609165       
454574146        454540972        454507203        454473208        454439134   
    454406729        454373689        453893778    455021923     454977315     
  454936758        454898750        454859000        454820549        454782947
       454747148        454712662        454678608        454643826       
454609173        454574153        454540766        454507211        454473216   
    454439142        454406737        454373697        453889248    455021949  
  454977331        454936774        454898768        454859026        454820556
       454782954        454747155        454712670        454678616       
454643834        454609207        454574187        454540774        454507260   
    454473224        454439167        454406745        454373705       
453887556    455021956     454977125        454936782        454898776       
454859034        454820564        454782749        454747163        454712688   
    454678624        454643867        454609215        454574195       
454540782        454507278        454473232        454439175        454406752   
    454373713        453884744    455021998     454977141        454936790     
  454898784        454858820        454820572        454782756        454747171
       454712696        454678632        454643883        454609223       
454574203        454540790        454507286        454473240        454439183   
    454406760        454373721        453879553    455021816     454977174     
  454936600        454898792        454858838        454820598        454782772
       454747189        454712704        454678640        454643891       
454609231        454574211        454540816        454507310        454473265   
    454439191        454406778        454373739        453879058    455021824  
  454977182        454936626        454898800        454858846        454820606
       454782798        454747197        454712712        454678665       
454643909        454609249        454574229        454540824        454507112   
    454473273        454438987        454406786        454373747       
453877102    455021857     454977190        454936634        454898826       
454858853        454820390        454782806        454747213        454712720   
    454678483        454643925        454609256        454574237       
454540832        454507120        454473281        454438995        454406794   
    454373754        453876492   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455021865     454977216        454936642        454898834       
454858861        454820408        454782814        454747007        454712738   
    454678491        454643727        454609058        454574021       
454540857        454507138        454473299        454439019        454406802   
    454373762        453876377    455021675     454977059        454936667     
  454898628        454858887        454820416        454782822        454747023
       454712746        454678525        454643735        454609066       
454574039        454540659        454507153        454473307        454439027   
    454406810        454373523        453875676    455021683     454977075     
  454936675        454898644        454858911        454820424        454782657
       454747031        454712753        454678533        454643743       
454609074        454574054        454540667        454507161        454473091   
    454439035        454406612        454373549        453875718    455021709  
  454977083        454936683        454898669        454858929        454820432
       454782665        454747049        454712555        454678541       
454643750        454609082        454574062        454540675        454507179   
    454473109        454439050        454406620        454373556       
453875304    455021717     454976903        454936485        454898693       
454858713        454820440        454782673        454747056        454712563   
    454678574        454643768        454609124        454574070       
454540683        454507187        454473117        454439068        454406638   
    454373564        453871113    455021725     454976929        454936493     
  454898701        454858721        454820457        454782681        454747072
       454712589        454678376        454643776        454609132       
454574088        454540691        454506999        454473125        454439076   
    454406646        454373580        453870040    455021758     454976937     
  454936501        454898719        454858739        454820499        454782699
       454747080        454712613        454678384        454643792       
454609140        454574096        454540717        454507021        454473133   
    454439084        454406653        454373598        453868986    455021766  
  454976945        454936519        454898511        454858747        454820283
       454782707        454747098        454712639        454678400       
454643800        454608944        454574104        454540733        454507039   
    454473141        454438870        454406661        454373606       
453868911    455021550     454976952        454936527        454898537       
454858754        454820291        454782715        454747106        454712449   
    454678418        454643586        454608951        454574112       
454540758        454507047        454473158        454438888        454406679   
    454373614        453868184    455021568     454976960        454936535     
  454898552        454858762        454820309        454782731        454746892
       454712456        454678426        454643602        454608969       
454574120        454540543        454507062        454473166        454438896   
    454406687        454373622        453867269    455021576     454976986     
  454936543        454898560        454858770        454820317        454782517
       454746900        454712464        454678434        454643628       
454608977        454573916        454540568        454507070        454473174   
    454438904        454406695        454373630        453867335    455021600  
  454977000        454936550        454898586        454858788        454820325
       454782525        454746934        454712472        454678442       
454643644        454608985        454573924        454540576        454507096   
    454473190        454438912        454406703        454373648       
453866774    455021634     454976796        454936568        454898594       
454858804        454820333        454782533        454746942        454712498   
    454678459        454643651        454608993        454573932       
454540584        454506882        454472994        454438920        454406505   
    454373416        453866659    455021642     454976804        454936584     
  454898602        454858648        454820341        454782558        454746975
       454712514        454678269        454643669        454609009       
454573940        454540600        454506890        454473000        454438938   
    454406513        454373432        453866139    455021493     454976812     
  454936378        454898420        454858671        454820358        454782566
       454746983        454712530        454678277        454643677       
454609017        454573957        454540618        454506908        454473018   
    454438953        454406521        454373440        453865883    455021519  
  454976838        454936386        454898453        454858697        454820366
       454782574        454746991        454712548        454678285       
454643693        454609025        454573965        454540626        454506916   
    454473026        454438961        454406539        454373457       
453865727    455021329     454976846        454936394        454898461       
454858499        454820176        454782582        454746785        454712332   
    454678301        454643479        454609041        454573999       
454540634        454506932        454473034        454438979        454406547   
    454373465        453863946    455021352     454976853        454936410     
  454898495        454858507        454820184        454782590        454746801
       454712340        454678319        454643487        454608837       
454574005        454540642        454506940        454473042        454438763   
    454406562        454373473        453863698    455021386     454976861     
  454936428        454898297        454858515        454820192        454782608
       454746819        454712373        454678343        454643503       
454608845        454574013        454540436        454506957        454473059   
    454438771        454406570        454373481        453861601    455021394  
  454976887        454936444        454898305        454858531        454820200
       454782616        454746827        454712381        454678350       
454643511        454608852        454573809        454540444        454506965   
    454473067        454438789        454406588        454373499       
453861213    455021402     454976895        454936451        454898313       
454858564        454820234        454782400        454746835        454712399   
    454678368        454643529        454608860        454573817       
454540451        454506973        454473075        454438797        454406596   
    454373507        453859373    455021410     454976689        454936477     
  454898321        454858580        454820242        454782418        454746843
       454712415        454678178        454643537        454608878       
454573825        454540469        454506981        454473083        454438805   
    454406604        454373515        453858961    455021246     454976697     
  454936295        454898339        454858598        454820259        454782434
       454746850        454712423        454678186        454643552       
454608894        454573833        454540477        454506775        454472879   
    454438813        454406398        454373291        453853970    455021261  
  454976705        454936311        454898347        454858382        454820267
       454782459        454746868        454712431        454678202       
454643560        454608902        454573858        454540485        454506783   
    454472887        454438839        454406406        454373309       
453852816    455021279     454976721        454936360        454898354       
454858390        454820275        454782467        454746884        454712233   
    454678228        454643578        454608910        454573866       
454540493        454506791        454472895        454438847        454406422   
    454373317        453852527    455021295     454976739        454936154     
  454898362        454858408        454820069        454782483        454746694
       454712241        454678236        454643370        454608928       
454573874        454540501        454506809        454472903        454438862   
    454406430        454373325        453852170    455021113     454976747     
  454936162        454898388        454858416        454820077        454782491
       454746702        454712258        454678251        454643388       
454608936        454573890        454540519        454506817        454472911   
    454438664        454406448        454373341        453851719    455021121  
  454976754        454936170        454898396        454858424        454820093
       454782285        454746710        454712266        454678061       
454643404        454608738        454573692        454540527        454506825   
    454472929        454438672        454406455        454373358       
453847139    455021139     454976770        454936188        454898198       
454858432        454820101        454782293        454746728        454712274   
    454678079        454643420        454608746        454573700       
454540535        454506833        454472937        454438680        454406463   
    454373366        453847055    455021162     454976572        454936204     
  454898248        454858465        454820127        454782301        454746736
       454712282        454678087        454643438        454608753       
454573718        454540337        454506841        454472960        454438698   
    454406471        454373374        453847071    455020990     454976580     
  454936220        454898271        454858473        454820143        454782319
       454746777        454712290        454678129        454643446       
454608761        454573726        454540345        454506858        454472978   
    454438706        454406299        454373382        453846123    455021006  
  454976606        454936238        454898073        454858481        454820150
       454782335        454746587        454712308        454678137       
454643461        454608787        454573742        454540352        454506874   
    454472770        454438714        454406307        454373390       
453843013    455021014     454976614        454936246        454898115       
454858283        454819954        454782343        454746603        454712118   
    454678145        454643230        454608795        454573759       
454540360        454506668        454472788        454438722        454406315   
    454373408        453840647    455021022     454976622        454936048     
  454898123        454858309        454819962        454782368        454746611
       454712126        454678152        454643248        454608811       
454573767        454540378        454506684        454472796        454438730   
    454406323        454373176        453840340    455020958     454976630     
  454936055        454898164        454858317        454819970        454782384
       454746629        454712134        454677956        454643263       
454608829        454573775        454540386        454506692        454472804   
    454438748        454406349        454373184        453840324    455020974  
  454976648        454936063        454897950        454858325        454819996
       454782178        454746645        454712159        454677972       
454643271        454608639        454573791        454540402        454506718   
    454472812        454438755        454406356        454373192       
453839805    455020784     454976655        454936071        454897968       
454858333        454820002        454782186        454746660        454712167   
    454678004        454643289        454608647        454573593       
454540410        454506726        454472820        454438557        454406364   
    454373218        453838989    455020792     454976671        454936089     
  454897992        454858358        454820010        454782194        454746678
       454712175        454678012        454643297        454608654       
454573601        454540428        454506734        454472838        454438565   
    454406372        454373226        453835688    455020800     454976465     
  454936097        454898008        454858366        454820036        454782202
       454746454        454712183        454678020        454643305       
454608662        454573619        454540220        454506742        454472846   
    454438573        454406380        454373234        453835290    455020818  
  454976473        454936105        454898016        454858168        454819848
       454782228        454746462        454712191        454678038       
454643313        454608670        454573635        454540238        454506759   
    454472853        454438581        454406174        454373242       
453833790    455020834     454976481        454936113        454898024       
454858218        454819855        454782269        454746470        454712209   
    454678046        454643321        454608688        454573650       
454540246        454506767        454472861        454438599        454406182   
    454373259        453833436    455020859     454976499        454936121     
  454898032        454858226        454819863        454782277        454746488
       454712019        454677865        454643339        454608712       
454573668        454540253        454506551        454472648        454438607   
    454406190        454373267        453833345    455020677     454976507     
  454936139        454898040        454858234        454819871        454782061
       454746520        454712027        454677873        454643347       
454608720        454573676        454540261        454506569        454472655   
    454438615        454406216        454373275        453833386    455020685  
  454976515        454936147        454898057        454858242        454819889
       454782087        454746538        454712035        454677881       
454643131        454608514        454573684        454540279        454506577   
    454472663        454438623        454406224        454373283       
453832651    455020701     454976549        454935933        454897851       
454858267        454819897        454782095        454746553        454712050   
    454677899        454643149        454608522        454573478       
454540303        454506585        454472671        454438631        454406240   
    454373069        453832503    455020743     454976564        454935941     
  454897869        454858077        454819905        454782111        454746348
       454712068        454677931        454643156        454608530       
454573486        454540311        454506593        454472689        454438649   
    454406265        454373077        453831448    455020750     454976358     
  454935958        454897877        454858085        454819939        454782137
       454746363        454712076        454677733        454643164       
454608555        454573494        454540329        454506601        454472697   
    454438425        454406273        454373085        453831216    455020552  
  454976366        454935966        454897885        454858093        454819947
       454782145        454746371        454712084        454677741       
454643172        454608563        454573502        454540113        454506619   
    454472705        454438441        454406067        454373093       
453831018    455020560     454976382        454935974        454897893       
454858101        454819723        454782152        454746397        454712092   
    454677758        454643180        454608571        454573528       
454540121        454506627        454472713        454438458        454406075   
    454373101        453830507    455020578     454976390        454935982     
  454897919        454858119        454819731        454782160        454746405
       454712100        454677774        454643198        454608589       
454573536        454540139        454506635        454472739        454438466   
    454406091        454373127        453828923    455020628     454976408     
  454935990        454897943        454858127        454819749        454781964
       454746413        454711896        454677782        454643206       
454608597        454573544        454540147        454506643        454472754   
    454438474        454406109        454373135        453825747    455020636  
  454976424        454936006        454897745        454858143        454819814
       454781972        454746421        454711904        454677808       
454643008        454608605        454573551        454540162        454506650   
    454472515        454438482        454406117        454373143       
453823858    455020438     454976457        454936014        454897752       
454858150        454819822        454781980        454746439        454711912   
    454677816        454643016        454608613        454573569       
454540170        454506452        454472531        454438490        454406125   
    454373150        453823379    455020453     454976242        454936022     
  454897760        454857954        454819616        454782004        454746249
       454711920        454677824        454643024        454608621       
454573577        454540188        454506460        454472549        454438508   
    454406133        454372947        453823197    455020461     454976275     
  454936030        454897778        454857970        454819624        454782020
       454746256        454711938        454677626        454643032       
454608407        454573361        454540196        454506478        454472598   
    454438532        454406141        454372954        453823262    455020503  
  454976309        454935826        454897786        454857988        454819632
       454782046        454746264        454711946        454677634       
454643040        454608415        454573379        454540204        454506486   
    454472606        454438300        454406158        454372962       
453823064    455020529     454976317        454935834        454897802       
454858002        454819657        454782053        454746298        454711987   
    454677642        454643057        454608423        454573395       
454540212        454506510        454472614        454438318        454406166   
    454372970        453822413    455020347     454976325        454935842     
  454897828        454858010        454819665        454781832        454746306
       454711995        454677659        454643065        454608449       
454573403        454540014        454506528        454472390        454438326   
    454405952        454372996        453819096    455020354     454976333     
  454935859        454897836        454858028        454819673        454781840
       454746322        454711789        454677675        454643073       
454608456        454573411        454540022        454506536        454472408   
    454438334        454405960        454373002        453817421    455020362  
  454976135        454935867        454897620        454858036        454819681
       454781857        454746330        454711797        454677691       
454643081        454608464        454573429        454540030        454506544   
    454472416        454438342        454405978        454373010       
453732083    455020370     454976150        454935875        454897638       
454857830        454819699        454781865        454746140        454711805   
    454677709        454643099        454608506        454573437       
454540055        454506338        454472424        454438359        454405986   
    454373044        453725061    455020412     454976168        454935883     
  454897646        454857848        454819707        454781873        454746157
       454711821        454677725        454643115        454608308       
454573445        454540063        454506346        454472432        454438375   
    454405994        454373051        453697401    455020420     454976176     
  454935891        454897653        454857855        454819715        454781899
       454746165        454711839        454677519        454642893       
454608316        454573452        454540089        454506353        454472440   
    454438383        454406018        454372830        453668832    455020222  
  454976184        454935909        454897687        454857897        454819509
       454781907        454746181        454711847        454677535       
454642919        454608324        454573460        454540097        454506361   
    454472465        454438409        454406026        454372848       
453625410    455020230     454976192        454935917        454897695       
454857905        454819517        454781915        454746199        454711862   
    454677543        454642935        454608332        454573270       
454540105        454506387        454472473        454438417        454406034   
    454372855        453607731    455020248     454976226        454935925     
  454897703        454857723        454819533        454781931        454746215
       454711672        454677550        454642943        454608365       
454573288        454539891        454506395        454472481        454438193   
    454406042        454372863        453607020    455020255     454976234     
  454935727        454897729        454857731        454819541        454781725
       454746223        454711680        454677576        454642968       
454608373        454573296        454539909        454506403        454472507   
    454438201        454406059        454372871        453603466    455020271  
  454976028        454935735        454897513        454857749        454819558
       454781733        454746231        454711706        454677584       
454642984        454608399        454573304        454539925        454506411   
    454472283        454438219        454405846        454372897       
453594483    455020297     454976036        454935743        454897539       
454857756        454819566        454781766        454746025        454711714   
    454677592        454642992        454608175        454573312       
454539933        454506429        454472291        454438227        454405853   
    454372905        453577744    455020107     454976044        454935750     
  454897547        454857764        454819574        454781774        454746033
       454711722        454677600        454642778        454608183       
454573320        454539941        454506221        454472309        454438235   
    454405861        454372913        453566671    455020123     454976069     
  454935768        454897554        454857806        454819582        454781782
       454746041        454711730        454677618        454642786       
454608191        454573346        454539990        454506239        454472317   
    454438243        454405879        454372921        453555567    455020180  
  454976077        454935776        454897562        454857814        454819590
       454781808        454746066        454711748        454677402       
454642794        454608217        454573353        454539784        454506254   
    454472333        454438250        454405887        454372939       
453546657    455020206     454976085        454935784        454897570       
454857624        454819608        454781816        454746082        454711755   
    454677410        454642802        454608225        454573148       
454539792        454506262        454472358        454438268        454405895   
    454372723        453540585   



--------------------------------------------------------------------------------

Loan
Number   Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   455020008     454976101        454935792        454897588       
454857640        454819392        454781824        454746090        454711763   
    454677436        454642828        454608233        454573155       
454539800        454506270        454472366        454438276        454405903   
    454372731        453534836    455020032     454975905        454935818     
  454897596        454857673        454819400        454781642        454746108
       454711565        454677444        454642844        454608241       
454573171        454539818        454506288        454472374        454438284   
    454405911        454372749        453530081    455020057     454975921     
  454935602        454897604        454857707        454819418        454781659
       454746116        454711573        454677451        454642851       
454608266        454573189        454539834        454506304        454472176   
    454438292        454405945        454372756        453528663    455020065  
  454975939        454935610        454897612        454857491        454819426
       454781675        454746124        454711599        454677469       
454642869        454608274        454573197        454539842        454506312   
    454472184        454438086        454405747        454372764       
453516155    455019885     454975947        454935636        454897406       
454857533        454819434        454781683        454745910        454711607   
    454677485        454642877        454608282        454573205       
454539859        454506320        454472200        454438102        454405754   
    454372772      455019901     454975970        454935644        454897414   
    454857541        454819442        454781691        454745936       
454711615        454677493        454642661        454608068        454573213   
    454539875        454506122        454472218        454438110       
454405762        454372780      455019927     454975988        454935651       
454897422        454857558        454819459        454781709        454745944   
    454711649        454677501        454642687        454608076       
454573221        454539883        454506130        454472226        454438128   
    454405796        454372798      455019943     454975996        454935669   
    454897430        454857566        454819467        454781717       
454745951        454711656        454677287        454642695        454608084   
    454573247        454539685        454506148        454472242       
454438144        454405812        454372806      455019950     454975798       
454935685        454897448        454857574        454819475        454781519   
    454745985        454711466        454677303        454642703       
454608092        454573056        454539693        454506163        454472267   
    454438169        454405820        454372814      455019968     454975806   
    454935693        454897455        454857582        454819483       
454781527        454745993        454711474        454677311        454642711   
    454608118        454573064        454539701        454506171       
454472275        454438177        454405838        454372822      455019786    
454975822        454935701        454897463        454857590        454819491   
    454781535        454746009        454711490        454677329       
454642729        454608126        454573072        454539727        454506189   
    454472069        454438185        454405622        454372608      455019828
    454975855        454935495        454897471        454857392       
454819285        454781543        454746017        454711508        454677337   
    454642737        454608134        454573080        454539743       
454506197        454472077        454437971        454405630        454372616   
  455019851     454975863        454935503        454897489        454857400   
    454819293        454781550        454745803        454711516       
454677378        454642745        454608142        454573106        454539750   
    454506205        454472085        454437989        454405648       
454372632      455019869     454975871        454935511        454897497       
454857418        454819301        454781568        454745811        454711524   
    454677170        454642752        454608159        454573114       
454539768        454506213        454472101        454437997        454405655   
    454372640      455019877     454975889        454935537        454897299   
    454857426        454819319        454781576        454745829       
454711532        454677188        454642562        454608167        454573122   
    454539578        454506007        454472119        454438003       
454405663        454372657      455019661     454975681        454935552       
454897307        454857442        454819327        454781584        454745837   
    454711334        454677196        454642570        454607961       
454573130        454539586        454506023        454472127        454438011   
    454405671        454372665      455019679     454975699        454935560   
    454897315        454857467        454819335        454781592       
454745845        454711342        454677204        454642588        454607979   
    454572926        454539602        454506056        454472135       
454438029        454405689        454372673      455019711     454975707       
454935594        454897323        454857475        454819350        454781402   
    454745852        454711359        454677212        454642604       
454607995        454572942        454539610        454506072        454472143   
    454438037        454405697        454372699      455019760     454975723   
    454935388        454897331        454857483        454819368       
454781428        454745860        454711383        454677238        454642638   
    454608001        454572959        454539628        454506106       
454472150        454438060        454405705        454372707      455019547    
454975731        454935396        454897349        454857277        454819376   
    454781436        454745878        454711391        454677246       
454642646        454608019        454572967        454539636        454505900   
    454471954        454438078        454405713        454372715     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit or (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment, (B) was originated by AmeriCredit,
such Originating Affiliate or such Dealer for the retail sale of a Financed
Vehicle in the ordinary course of AmeriCredit’s, such Originating Affiliate’s or
the Dealer’s business, in each case was originated in accordance with
AmeriCredit’s credit policies and was fully and properly executed by the parties
thereto, and AmeriCredit, each Originating Affiliate and each Dealer had all
necessary licenses and permits to originate Receivables in the state where
AmeriCredit, each such Originating Affiliate or each such Dealer was located,
(C) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security, (D) is a Receivable which provides for level monthly
payments (provided that the period in the first Collection Period and the
payment in the final Collection Period of the Receivable may be minimally
different from the normal period and level payment) which, if made when due,
shall fully amortize the Amount Financed over the original term and (E) has not
been amended or collections with respect to which waived, other than as
evidenced in the Receivable File or the Servicer’s electronic records relating
thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit or (iii) by a Dealer and was sold by the
Dealer to AmeriCredit, and was sold by AmeriCredit to AFS SenSub Corp. without
any fraud or misrepresentation on the part of such Originating Affiliate, Dealer
or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects, and each Receivable and the sale of the Financed Vehicle evidenced by
each Receivable complied at the time it was originated or made and now complies
in all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

SCH-B-2



--------------------------------------------------------------------------------

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer has a participation in, or other right
to receive, proceeds of any Receivable. AmeriCredit has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate which first priority security
interest has been assigned to AmeriCredit) in the Financed Vehicle. The Lien
Certificate for each Financed Vehicle shows, or if a new or replacement Lien
Certificate is being applied for with respect to such Financed Vehicle the Lien
Certificate will be received within 180 days of the Closing Date and will show,
AmeriCredit or an Originating Affiliate named (which may be accomplished by the
use of a properly registered “doing business as” (“DBA”) name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. With respect to
each Receivable for which the Lien Certificate has not yet been returned from
the Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer that such Lien
Certificate showing AmeriCredit, an Originating Affiliate or the Issuer (which
may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction), as applicable, as first lienholder has been applied
for and the Originating Affiliate’s security interest has been validly assigned
by the Originating Affiliate to AmeriCredit and AmeriCredit’s security interest
has been validly assigned by AmeriCredit to AFS SenSub Corp. pursuant to this
Agreement. This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Receivables in favor of the Purchaser, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Seller. Immediately after the sale,
transfer and assignment thereof by AmeriCredit to AFS SenSub Corp., each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of AFS SenSub Corp. as
secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). As of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

 

SCH-B-4



--------------------------------------------------------------------------------

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate or a Dealer, each Financed Vehicle is required to be
covered by a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (a) its maximum insurable value and (b) the
principal amount due from the Obligor under the related Receivable, (ii) naming
AmeriCredit or an Originating Affiliate (which may be accomplished by the use of
a properly registered DBA name in the applicable jurisdiction) as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming AmeriCredit or an Originating Affiliate (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) and its successors and assigns as additional insured parties, and
each Receivable permits the holder thereof to obtain physical loss and damage
insurance at the expense of the Obligor if the Obligor fails to do so. No
Financed Vehicle is insured under a policy of Force-Placed Insurance on the
Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, or anyone acting on behalf of any of them in order to cause any
Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate or a Dealer, no further amounts were owed
by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7